Exhibit 10.97

 

Loan and Security Agreement between Telos Corporation, a Maryland

 

corporation, and Foothill Capital Corporation, dated as of October 21, 2002,

 

including related documents and amendments 1 through 8

 

to Loan and Security Agreement



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

by and among

 

TELOS CORPORATION

 

and

 

XACTA CORPORATION

 

as Borrowers,

 

and

 

TELOS DELAWARE, INC.

UBIQUITY.COM, INC.

TELOS.COM, INC.

TELOS INTERNATIONAL CORP.

TELOS INTERNATIONAL ASIA, INC.

SECURE TRADE, INC.

KUWAIT INTERNATIONAL, INC.

TELOS INFORMATION SYSTEMS, INC.

TELOS FIELD ENGINEERING, INC.

TELOS FEDERAL SYSTEMS, INC.

 

as Credit Parties

 

THE LENDERS THAT ARE SIGNATORIES HERETO

 

as the Lenders,

 

and

 

FOOTHILL CAPITAL CORPORATION

 

as the Arranger and Administrative Agent

 

Dated as of October 21, 2002

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

1.

  

DEFINITIONS AND CONSTRUCTION

   1     

1.1.

  

Definitions

   1     

1.2.

  

Accounting Terms

   24     

1.3.

  

Code

   24     

1.4.

  

Construction

   24     

1.5.

  

Schedules and Exhibits

   25

2.

  

LOAN AND TERMS OF PAYMENT

   25     

2.1.

  

Revolver Advances

   25     

2.2.

  

Intentionally Omitted

   26     

2.3.

  

Borrowing Procedures and Settlements

   26     

2.4.

  

Payments

   32     

2.5.

  

Overadvances

   35     

2.6.

  

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

   35     

2.7.

  

Cash Management

   37     

2.8.

  

Crediting Payments; Float Charge

   38     

2.9.

  

Designated Account

   38     

2.10.

  

Maintenance of Loan Account; Statements of Obligations

   39     

2.11.

  

Fees

   39     

2.12.

  

Letters of Credit

   40     

2.13.

  

LIBOR Option

   43     

2.14.

  

Capital Requirements

   46     

2.15.

  

Joint and Several Liability of Borrowers

   46

3.

  

CONDITIONS; TERM OF AGREEMENT

   49     

3.1.

  

Conditions Precedent to the Initial Extension of Credit

   49     

3.2.

  

Conditions Subsequent to the Initial Extension of Credit

   52     

3.3.

  

Conditions Precedent to all Extensions of Credit

   52     

3.4.

  

Term

   53     

3.5.

  

Effect of Termination

   53     

3.6.

  

Early Termination by Borrowers

   54

4.

  

CREATION OF SECURITY INTEREST

   54     

4.1.

  

Grant of Security Interest

   54     

4.2.

  

Negotiable Collateral

   55     

4.3.

  

Collection of Accounts, General Intangibles, and Negotiable Collateral

   55     

4.4.

  

Delivery of Additional Documentation Required

   55     

4.5.

  

Power of Attorney

   56     

4.6.

  

Right to Inspect

   56     

4.7.

  

Control Agreements

   56     

4.8.

  

DDAs

   57

 

-i-



--------------------------------------------------------------------------------

5.

  

REPRESENTATIONS AND WARRANTIES

   57     

5.1.

  

No Encumbrances

   57     

5.2.

  

Eligible Accounts

   57     

5.3.

  

Copyrights

   57     

5.4.

  

Equipment

   57     

5.5.

  

Location of Inventory and Equipment

   58     

5.6.

  

Inventory Records

   58     

5.7.

  

Location of Chief Executive Office; FEIN

   58     

5.8.

  

Due Organization and Qualification; Subsidiaries

   58     

5.9.

  

Due Authorization; No Conflict

   59     

5.10.

  

Litigation

   59     

5.11.

  

No Material Adverse Change

   60     

5.12.

  

Fraudulent Transfer

   60     

5.13.

  

Employee Benefits

   60     

5.14.

  

Environmental Condition

   60     

5.15.

  

Brokerage Fees

   60     

5.16.

  

Intellectual Property

   61     

5.17.

  

Leases

   61     

5.18.

  

DDAs

   61     

5.19.

  

Complete Disclosure

   61     

5.20.

  

Indebtedness

   61

6.

  

AFFIRMATIVE COVENANTS

   62     

6.1.

  

Accounting System

   62     

6.2.

  

Collateral Reporting

   62     

6.3.

  

Financial Statements, Reports, Certificates

   63     

6.4.

  

Government Contracts

   65     

6.5.

  

Return

   65     

6.6.

  

Maintenance of Properties

   65     

6.7.

  

Taxes

   66     

6.8.

  

Insurance

   66     

6.9.

  

Location of Inventory and Equipment

   67     

6.10.

  

Compliance with Laws

   67     

6.11.

  

Leases

   68     

6.12.

  

Brokerage Commissions

   68     

6.13.

  

Existence

   68     

6.14.

  

Environmental

   68     

6.15.

  

Disclosure Updates

   68

7.

  

NEGATIVE COVENANTS

   69     

7.1.

  

Indebtedness

   69     

7.2.

  

Liens

   69     

7.3.

  

Restrictions on Fundamental Changes

   70     

7.4.

  

Disposal of Assets

   70     

7.5.

  

Change Name

   70

 

-ii-



--------------------------------------------------------------------------------

    

7.6.

  

Guarantee

   70     

7.7.

  

Nature of Business

   70     

7.8.

  

Prepayments and Amendments

   70     

7.9.

  

Change of Control

   71     

7.10.

  

Consignments

   71     

7.11.

  

Distributions

   71     

7.12.

  

Accounting Methods

   71     

7.13.

  

Investments

   71     

7.14.

  

Transactions with Affiliates

   72     

7.15.

  

Suspension

   72     

7.16.

  

Compensation

   72     

7.17.

  

Use of Proceeds

   72     

7.18.

  

Change in Location of Chief Executive Office; Inventory and Equipment with
Bailees

   72     

7.19.

  

Securities Accounts

   73     

7.20.

  

Financial Covenants

   73

8.

  

EVENTS OF DEFAULT

   75

9.

  

THE LENDER GROUP’S RIGHTS AND REMEDIES

   78     

9.1.

  

Rights and Remedies

   78     

9.2.

  

Remedies Cumulative

   80

10.

  

TAXES AND EXPENSES

   80

11.

  

WAIVERS; INDEMNIFICATION

   81     

11.1.

  

Demand; Protest; etc.

   81     

11.2.

  

The Lender Group’s Liability for Collateral

   81     

11.3.

  

Indemnification

   81

12.

  

NOTICES

   82

13.

  

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

   83

14.

  

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

   84     

14.1.

  

Assignments and Participations

   84     

14.2.

  

Successors

   86

15.

  

AMENDMENTS; WAIVERS

   87     

15.1.

  

Amendments and Waivers

   87     

15.2.

  

Replacement of Holdout Lender

   88     

15.3.

  

No Waivers; Cumulative Remedies

   88

16.

  

AGENT; THE LENDER GROUP

   89     

16.1.

  

Appointment and Authorization of Agent

   89     

16.2.

  

Delegation of Duties

   90     

16.3.

  

Liability of Agent

   90

 

-iii-



--------------------------------------------------------------------------------

    

16.4.

  

Reliance by Agent

   90     

16.5.

  

Notice of Default or Event of Default

   91     

16.6.

  

Credit Decision

   91     

16.7.

  

Costs and Expenses; Indemnification

   92     

16.8.

  

Agent in Individual Capacity

   92     

16.9.

  

Successor Agent

   93     

16.10.

  

Lender in Individual Capacity

   93     

16.11.

  

Withholding Taxes

   94     

16.12.

  

Collateral Matters

   96     

16.13.

  

Restrictions on Actions by Lenders; Sharing of Payments

   96     

16.14.

  

Agency for Perfection

   97     

16.15.

  

Payments by Agent to the Lenders

   97     

16.16.

  

Concerning the Collateral and Related Loan Documents

   97     

16.17.

  

Field Audits and Examination Reports; Confidentiality; Disclaimers by Lenders;
Other Reports and Information

   98     

16.18.

  

Several Obligations; No Liability

   99     

16.19.

  

Legal Representation of Agent

   99

17.

  

GENERAL PROVISIONS

   100     

17.1.

  

Effectiveness

   100     

17.2.

  

Section Headings

   100     

17.3.

  

Interpretation

   100     

17.4.

  

Severability of Provisions

   100     

17.5.

  

Amendments in Writing

   100     

17.6.

  

Counterparts; Telefacsimile Execution

   100     

17.7.

  

Revival and Reinstatement of Obligations

   101     

17.8.

  

Integration

   101     

17.9.

  

Parent as Agent for Companies

   101

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1    Form of Assignment and Acceptance Exhibit C-l    Form of
Compliance Certificate Exhibit L-l    Form of LIBOR Notice Schedule A-l   
Agent’s Accounts Schedule C-l    Commitments Schedule D-l    Designated Accounts
Schedule P-l    Permitted Liens Schedule 2.7(a)    Cash Management Banks
Schedule 3.1    Copyrights Schedule 5.5    Locations of Inventory and Equipment
Schedule 5.7    Chief Executive Office; FEIN Schedule 5.8(b)    Capitalization
of Parent Schedule 5.8(c)    Capitalization of Subsidiaries Schedule 5.10   
Litigation Schedule 5.14    Environmental Matters Schedule 5.16    Intellectual
Property Schedule 5.18    Demand Deposit Accounts Schedule 5.20    Permitted
Indebtedness Schedule 7.14    Affiliated Transactions

 

-v-



--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

 

THIS LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
October 21, 2002, between and among, on the one hand, the lenders identified on
the signature pages hereof (such lenders, together with their respective
successors and assigns, are referred to hereinafter each individually as a
“Lender” and collectively as the “Lenders”), FOOTHILL CAPITAL CORPORATION, a
California corporation, as the arranger and administrative agent for the Lenders
(“Agent”), and, on the other hand, TELOS CORPORATION, a Maryland corporation
(“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”; Parent and Xacta
are referred to hereinafter each individually as a “Borrower”, and individually
and collectively, jointly and severally, as the “Borrowers”), TELOS DELAWARE,
INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware
corporation (“Ubiquity”), TELOS.COM, INC., a Delaware corporation (“Telos.com”),
TELOS INTERNATIONAL CORP., a Delaware corporation (“TIC”), TELOS INTERNATIONAL
ASIA, INC., a Delaware corporation (“TIA”), SECURE TRADE, INC., a Delaware
corporation (“STI”), KUWAIT INTERNATIONAL, INC., a Delaware corporation (“KII”),
TELOS INFORMATION SYSTEMS, INC., a Delaware corporation (“TIS”), TELOS FIELD
ENGINEERING, INC., a Delaware corporation (“TFE”), and TELOS FEDERAL SYSTEMS,
INC., a Delaware corporation (“TFS”; Telos-Delaware, Ubiquity, Telos.com, TIC,
TIA, STI, KII, TIS, TFE and TFS are referred to hereinafter each individually as
a “Credit Party” and collectively, jointly and severally, as the “Credit
Parties”).

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

  1.1. Definitions.

 

As used in this Agreement, the following terms shall have the following
definitions:

 

“Account Debtor” means any Person who is or who may become obligated under, with
respect to, or on account of, an Account, chattel paper, or a General
Intangible.

 

“Accounts” means all of Companies’ now owned or hereafter acquired right, title,
and interest with respect to “accounts” (as that term is defined in the Code),
and any and all supporting obligations in respect thereof.

 

“ACH Transactions” means any cash management or related services (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system) provided by Wells Fargo or its Affiliates
for the account of Administrative Borrower or its Subsidiaries.

 

“Additional Documents” has the meaning set forth in Section 4.4.

 

-1-



--------------------------------------------------------------------------------

“Administrative Borrower” has the meaning set forth in Section 17.9.

 

“Advances” has the meaning set forth in Section 2.1.

 

“Affiliate” means, as applied to any Person, any other Person who, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, “control” means the possession,
directly or indirectly, of the power to direct the management and policies of a
Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of the definition of Eligible Accounts and
Section 7.14 hereof: (a) any Person which owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors or other members of the governing body of a Person or 10% or more of
the partnership or other ownership interests of a Person (other than as a
limited partner of such Person) shall be deemed to control such Person; (b) each
director (or comparable manager) of a Person shall be deemed to be an Affiliate
of such Person; and (c) each partnership or joint venture in which a Person is a
partner or joint venturer shall be deemed to be an Affiliate of such Person.

 

“Agent” means Foothill, solely in its capacity as agent for the Lenders
hereunder, and any successor thereto.

 

“Agent’s Account” means the account identified on Schedule A-l.

 

“Agent Advances” has the meaning set forth in Section 2.3(e)(i).

 

“Agent’s Liens” means the Liens granted by Companies to Agent for the benefit of
the Lender Group under this Agreement or the other Loan Documents.

 

“Agent-Related Persons” means Agent together with its Affiliates, officers,
directors, employees, and agents.

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the first
anniversary of the Closing Date, 3% times the Maximum Revolver Amount,
(b) during the period of time from and including the date that is the first
anniversary of the Closing Date up to the date that is the second anniversary of
the Closing Date, 2% times the Maximum Revolver Amount, and (c) during the
period of time from and including the date that is the second anniversary of the
Closing Date up to the Maturity Date, 1% times the Maximum Revolver Amount.

 

“Assignee” has the meaning set forth in Section 14.1.

 

“Assignment and Acceptance” means an Assignment and Acceptance in the form of
Exhibit A-l.

 

-2-



--------------------------------------------------------------------------------

“Authorized Person” means any officer or other employee of Administrative
Borrower.

 

“Availability” means, as of any date of determination, if such date is a
Business Day, and determined at the close of business on the immediately
preceding Business Day, if such date of determination is not a Business Day, the
amount that Borrowers are entitled to borrow as Advances under Section 2.1
(after giving effect to all then outstanding Obligations (other than Bank
Products Obligations) and all sublimits and reserves applicable hereunder).

 

“Availability Block” means an amount equal to $2,000,000; provided, that if
Borrowers’ audited financial statements for the fiscal year ending December 31,
2002 reflect that EBITDA for the 3 month period ending December 31, 2002 exceeds
$6,092,000, Agent shall consider consenting to a reduction in the Availability
Block to $1,000,000 if no Event of Default exists and Agent is satisfied with
Borrowers’ existing and projected Excess Availability and liquidity.

 

“Bank Product Agreements” means those certain cash management service agreements
entered into from time to time by Administrative Borrower or its Subsidiaries in
connection with any of the Bank Products.

 

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by Administrative Borrower
or its Subsidiaries to Wells Fargo or its Affiliates pursuant to or evidenced by
the Bank Product Agreements and irrespective of whether for the payment of
money, whether direct or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, and including all such amounts that
Administrative Borrower or any of its Subsidiaries is obligated to reimburse to
Agent or any member of the Lender Group as a result of Agent or such member of
the Lender Group purchasing participations or executing indemnities or
reimbursement obligations with respect to the Bank Products provided to
Administrative Borrower or its Subsidiaries pursuant to the Bank Product
Agreements.

 

“Bank Products” means any service or facility extended to Administrative
Borrower or its Subsidiaries by Wells Fargo or any Affiliate of Wells Fargo
including: (a) credit cards, (b) credit card processing services, (c) debit
cards, (d) purchase cards, (e) ACH Transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedge Agreements.

 

“Bank Product Reserves” means, as of any date of determination, the amount of
reserves that Agent has established (based upon Wells Fargo’s or its Affiliate’s
reasonable determination of the credit exposure in respect of then extant Bank
Products) for Bank Products then provided or outstanding.

 

“Bankruptcy Code” means the United States Bankruptcy Code, as in effect from
time to time.

 

-3-



--------------------------------------------------------------------------------

“Base LIBOR Rate” means the rate per annum, determined by Agent in accordance
with its customary procedures, and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to the next
1/16%), on the basis of the rates at which Dollar deposits are offered to major
banks in the London interbank market on or about 11:00 a.m. (California time) 2
Business Days prior to the commencement of the applicable Interest Period, for a
term and in amounts comparable to the Interest Period and amount of the LIBOR
Rate Loan requested by Administrative Borrower in accordance with this
Agreement, which determination shall be conclusive in the absence of manifest
error.

 

“Base Rate” means, the rate of interest announced within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate.

 

“Base Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the Base Rate.

 

“Base Rate Margin” means 1.25 percentage points.

 

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any
Borrower has been an “employer” (as defined in Section 3(5) of ERISA) within the
past six years.

 

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf thereof.

 

“Books” means all of each Borrower’s and its Subsidiaries’ now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of each Borrower’s or its Subsidiaries’ Records relating to its or their
business operations or financial condition, and all of its or their goods or
General Intangibles related to such information).

 

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble to this Agreement.

 

“Borrowing” means a borrowing hereunder consisting of Advances made on the same
day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case
of a Swing Loan, or by Agent in the case of an Agent Advance, in each case, to
Administrative Borrower.

 

“Borrowing Base” has the meaning set forth in Section 2.1.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which national banks are authorized or required to close, except that, if a
determination of a

 

-4-



--------------------------------------------------------------------------------

Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also
shall exclude any day on which banks are closed for dealings in Dollar deposits
in the London interbank market.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

 

“Capitalized Lease Obligation” means any Indebtedness represented by obligations
under a Capital Lease.

 

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within one year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper maturing no more than 270 days from the date of acquisition
thereof and, at the time of acquisition, having a rating of A-l or P-l, or
better, from S&P or Moody’s, and (d) certificates of deposit or bankers’
acceptances maturing within one year from the date of acquisition thereof either
(i) issued by any bank organized under the laws of the United States or any
state thereof which bank has a rating of A or A2, or better, from S&P or
Moody’s, or (ii) certificates of deposit less than or equal to $100,000 in the
aggregate issued by any other bank insured by the Federal Deposit Insurance
Corporation.

 

“Cash Management Bank” has the meaning set forth in Section 2.7(a).

 

“Cash Management Account” has the meaning set forth in Section 2.7(a).

 

“Cash Management Agreements” means those certain cash management service
agreements, in form and substance satisfactory to Agent, each of which is among
Administrative Borrower, Agent, and one of the Cash Management Banks.

 

“Change of Control” means (a) any “person” or “group” (within the meaning of
Sections 13(d) and 14(d) of the Exchange Act), other than Permitted Holders,
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 10%, or more, of the Stock of Parent having the right
to vote for the election of members of the Board of Directors, or (b) John R.C.
Porter shall cease to own and control that percentage of the Stock of Parent
necessary at all times to elect a majority of the members of the Board of
Directors, or (c) a majority of the members of the Board of Directors do not
constitute Continuing Directors, or (d) Parent ceases to directly own and
control at least 95% of the outstanding capital Stock of Xacta extant as of the
Closing Date.

 

“Closing Date” means the date of the making of the initial Advance (or other
extension of credit) hereunder.

 

-5-



--------------------------------------------------------------------------------

“Closing Date Business Plan” means the set of Projections of Companies for the 3
year period following the Closing Date (on a year by year basis, and for the one
year period following the Closing Date, on a month by month basis), in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to Agent.

 

“Code” means the Illinois Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all of each Company’s now owned or hereafter acquired right,
title, and interest in and to each of the following:

 

(a) Accounts,

 

(b) Books,

 

(c) Equipment,

 

(d) General Intangibles,

 

(e) Inventory,

 

(f) Investment Property,

 

(g) Negotiable Collateral,

 

(h) money or other assets of each such Company that now or hereafter come into
the possession, custody, or control of any member of the Lender Group, and

 

(j) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including proceeds of insurance covering any or all of the foregoing,
and any and all Accounts, Books, Equipment, General Intangibles, Inventory,
Investment Property, Negotiable Collateral, money, deposit accounts, or other
tangible or intangible property resulting from the sale, exchange, collection,
or other disposition of any of the foregoing, or any portion thereof or interest
therein, and the proceeds thereof.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in the Equipment or Inventory, in each case, in form and substance satisfactory
to Agent.

 

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Companies.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment, or its
Total Commitment, as the context requires, and, with respect to all Lenders,
their Revolver Commitments, or their Total Commitments, as the context requires,
in each case as

 

-6-



--------------------------------------------------------------------------------

such Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-l or on the signature page of the Assignment and
Acceptance pursuant to which such Lender became a Lender hereunder in accordance
with the provisions of Section 14.1.

 

“Companies” means Borrowers and Credit Parties.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-l delivered by the chief financial officer of Parent to Agent.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent (as such terms are used in Rule 14a-11 under the Exchange Act) and whose
initial assumption of office resulted from such contest or the settlement
thereof.

 

“Control Agreement” means a control agreement, in form and substance
satisfactory to Agent, executed and delivered by the applicable Company, Agent,
and the applicable securities intermediary with respect to a Securities Account
or a bank with respect to a deposit account.

 

“Copyright Security Agreement” means a copyright security agreement executed and
delivered by each Company and Agent, the form and substance of which is
satisfactory to Agent.

 

“Customer” means the end user of the product or services provided.

 

“Daily Balance” means, with respect to each day during the term of this
Agreement, the amount of an Obligation owed at the end of such day.

 

“DDA” means any checking or other demand deposit account maintained by any
Borrower.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that fails to make any Advance (or other
extension of credit) that it is required to make hereunder on the date that it
is required to do so hereunder.

 

“Defaulting Lender Rate” means (a) the Base Rate for the first 3 days from and
after the date the relevant payment is due, and (b) thereafter, at the interest
rate then applicable to Advances that are Base Rate Loans (inclusive of the Base
Rate Margin applicable thereto.

 

-7-



--------------------------------------------------------------------------------

“Deferred Revenue Reserve” means reserves established by Agent in its Permitted
Discretion for (i) warranty claims that may be asserted against a Borrower,
(ii) potential claims under maintenance agreements with respect to which a
Borrower is obligated to provide services which services have already been paid
for by the applicable Account Debtor, and (iii) potential claims under
subscription arrangements with respect to which a Borrower is obligated to
provide services or maintain such subscription which services and/or
subscription have already been paid for by the applicable Account Debtor. The
formula for calculating the Deferred Revenue Reserve shall be as follows: for
any of the items described in clauses (i) (ii) or (iii) above, if there is an
Eligible Account that is also in the Deferred Revenue Reserve as defined in
clauses (i), (ii) or (iii) above and it is owing by the same Customer, the
Deferred Revenue Reserve with respect to such Account shall be the lesser of the
Eligible Account or the Deferred Revenue Reserve.

 

“Designated Account” means certain DDA of Administrative Borrower identified on
Schedule D-l.

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months, that is the result of dividing
the Dollar amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to the Accounts during
such period, by (b) Borrowers’ Collections with respect to Accounts during such
period (excluding extraordinary items) plus the Dollar amount of clause (a).

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by one percentage point for
each percentage point by which Dilution is in excess of 5%.

 

“Disbursement Letter” means an instructional letter executed and delivered by
Administrative Borrower to Agent regarding the extensions of credit to be made
on the Closing Date, the form and substance of which is satisfactory to Agent.

 

“Dollars” or “$” means United States dollars.

 

“Due Diligence Letter” means the due diligence letter sent by Agent’s counsel to
Administrative Borrower, together with Administrative Borrower’s completed
responses to the inquiries set forth therein, the form and substance of such
responses to be satisfactory to Agent.

 

“EBITDA” means, with respect to any fiscal period, Parent’s and its
Subsidiaries’ consolidated net earnings (or loss), minus extraordinary gains,
plus non-cash extraordinary losses, plus interest expense, income taxes, and
depreciation and amortization for such period, as determined in accordance with
GAAP.

 

“Eligible Accounts” means those Accounts created by one of Borrowers in the
ordinary course of its business, that arise out of its sale of goods or
rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made

 

-8-



--------------------------------------------------------------------------------

by Borrowers under the Loan Documents, and that are not excluded as ineligible
by virtue of one or more of the criteria set forth below; provided, however,
that such criteria may be fixed and revised from time to time by Agent in
Agent’s Permitted Discretion to address the results of any audit performed by
Agent from time to time after the Closing Date or otherwise. In determining the
amount to be included, Eligible Accounts shall be calculated net of customer
deposits and unapplied cash remitted to Borrowers. Eligible Accounts shall not
include the following:

 

(a) Accounts that the Account Debtor has failed to pay within 120 days of
original invoice date or within 90 days of due date, or Accounts with selling
terms of more than 60 days (unless such Accounts are owing by the United States
or any department, agency or instrumentality of the United States in which case
such selling terms shall not be more than 30 days),

 

(b) Accounts owed by an Account Debtor (or its Affiliates) where 50% or more of
all Accounts owed by that Account Debtor (or its Affiliates) are deemed
ineligible under clause (a) above,

 

(c) Accounts with respect to which the Account Debtor is an employee, Affiliate,
or agent of any Borrower,

 

(d) Accounts arising in a transaction wherein goods are placed on consignment or
are sold pursuant to a guaranteed sale, a sale or return, a sale on approval, a
bill and hold (unless such Account is owing by the United States or any
department, agency or instrumentality of the United States, such goods are
segregated from such Borrower’s other goods, and either (1) within 14 days of
the date such goods are segregated, such Account Debtor shall have executed a
DD250 document accepting such goods that are held by a Borrower (provided, that
the aggregate amount of such Accounts that may be Eligible Accounts under this
clause (d)(1) with respect to which a DD250 has not been issued shall not exceed
$250,000), or (2) the contract under which such goods are sold authorizes such
Borrower to bill such Account Debtor prior to delivery of such goods and Agent
has consented to include such Accounts as Eligible Accounts), or any other terms
by reason of which the payment by the Account Debtor may be conditional,

 

(e) Accounts that are not payable in Dollars,

 

(f) Accounts with respect to which the Account Debtor either (i) does not
maintain its chief executive office in the United States, or (ii) is not
organized under the laws of the United States or any state thereof, or (iii) is
the government of any foreign country or sovereign state, or of any state,
province, municipality, or other political subdivision thereof, or of any
department, agency, public corporation, or other instrumentality thereof, unless
(y) the Account is supported by an irrevocable letter of credit satisfactory to
Agent (as to form, substance, and issuer or domestic confirming bank) that has
been delivered to Agent and is directly drawable by Agent, or (z) the Account is
covered by credit insurance in form, substance, and amount, and by an insurer,
satisfactory to Agent,

 

-9-



--------------------------------------------------------------------------------

(g) Accounts with respect to which the Account Debtor is either (i) the United
States or any department, agency, or instrumentality of the United States
(exclusive, however, of Accounts with respect to which either the applicable
Borrower has complied, to the reasonable satisfaction of Agent, with the
Assignment of Claims Act, 31 U.S.C. §3727, 41 U.S.C. §15 or Agent has otherwise
agreed not to require compliance with the Assignment of Claims Act, 31 U.S.C.
§3727, 41 U.S.C. §15 with respect to any particular Account or group of Accounts
(provided, that Borrowers acknowledge and agree that Agent’s agreement not to
require such compliance may be revoked by Agent at any time)), or (ii) any state
of the United States (exclusive, however, of (y) Accounts owed by any state that
does not have a statutory counterpart to the Assignment of Claims Act or
(z) Accounts owed by any state that does have a statutory counterpart to the
Assignment of Claims Act as to which the applicable Borrower has complied to
Agent’s satisfaction),

 

(h) Accounts with respect to which the Account Debtor is a creditor of any
Borrower, has or has asserted a right of setoff, has disputed its liability, or
has made any claim with respect to its obligation to pay the Account, to the
extent of such claim, right of setoff, or dispute,

 

(i) Accounts with respect to an Account Debtor (other than the United States or
any department, agency or instrumentality of the United States) whose total
obligations owing to Borrowers exceed 10% (such percentage as applied to a
particular Account Debtor being subject to reduction by Agent in its Permitted
Discretion if the creditworthiness of such Account Debtor deteriorates) of all
Eligible Accounts, to the extent of the obligations owing by such Account Debtor
in excess of such percentage,

 

(j) Accounts with respect to which the Account Debtor is subject to an
Insolvency Proceeding, is not Solvent, has gone out of business, or as to which
a Borrower has received notice of an imminent Insolvency Proceeding or a
material impairment of the financial condition of such Account Debtor,

 

(k) Accounts with respect to which the Account Debtor is located in the states
of New Jersey, Minnesota, or West Virginia (or any other state that requires a
creditor to file a business activity report or similar document in order to
bring suit or otherwise enforce its remedies against such Account Debtor in the
courts or through any judicial process of such state), unless the applicable
Borrower has qualified to do business in New Jersey, Minnesota, West Virginia,
or such other states, or has filed a business activities report with the
applicable division of taxation, the department of revenue, or with such other
state offices, as appropriate, for the then-current year, or is exempt from such
filing requirement,

 

(l) Accounts, the collection of which, Agent, in its Permitted Discretion,
believes to be doubtful by reason of the Account Debtor’s financial condition,

 

(m) Accounts that are not subject to a valid and perfected first priority
Agent’s Lien,

 

-10-



--------------------------------------------------------------------------------

(n) Accounts with respect to which the goods giving rise to such Account have
not been shipped (unless such Account is owing by the United States or any
department, agency or instrumentality of the United States, such goods are
segregated from Borrower’s other goods and either (1) within 14 days of the date
such goods are segregated, such Account Debtor shall have executed a DD250
document accepting such goods that are held by a Borrower (provided, that the
aggregate amount of such Accounts that may be Eligible Accounts under this
clause (d)(1) with respect to which a DD250 has not been issued shall not exceed
$250,000), or (2) the contract under which such goods are sold authorizes such
Borrower to bill such Account Debtor prior to delivery of such goods and Agent
has consented to include such Accounts as Eligible Accounts) and billed to the
Account Debtor,

 

(o) Accounts which are unbilled, or

 

(p) Accounts that represent the right to receive progress payments or other
advance billings that are due prior to the completion of performance by the
applicable Borrower of the subject contract for goods or services, unless such
progress payments or advance billings are unconditionally owing by such Account
Debtor and not subject to offset regardless of whether the applicable Borrower
completes performance under the subject contract (Agent reserves the right to
review such contracts to determine the offset rights of the Account Debtors
thereunder).

 

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company, insurance
company, or other financial institution or fund that is engaged in making,
purchasing, or otherwise investing in commercial loans in the ordinary course of
its business and having (together with its Affiliates) total assets in excess of
$250,000,000, (d) any Affiliate (other than individuals) of a Lender that was
party hereto as of the Closing Date, (e) so long as no Event of Default has
occurred and is continuing, any other Person approved by Agent and
Administrative Borrower, and (f) during the continuation of an Event of Default,
any other Person approved by Agent.

 

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials from (a) any assets, properties, or businesses
of any Company or any predecessor in interest, (b) from adjoining properties or
businesses, or (c) from or onto any facilities which received Hazardous
Materials generated by any Company or any predecessor in interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline,

 

-11-



--------------------------------------------------------------------------------

binding and enforceable written policy or rule of common law now or hereafter in
effect and in each case as amended, or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, to the extent binding on Companies, relating to the
environment, employee health and safety, or Hazardous Materials, including
CERCLA; RCRA; the Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq;
the Toxic Substances Control Act, 15 U.S.C, § 2601 et seq; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the
Hazardous Material Transportation Act, 49 U.S.C. § 1801 et seq.; and the
Occupational Safety and Health Act, 29 U.S.C. §651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); any state and local or
foreign counterparts or equivalents, in each case as amended from time to time.

 

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts, or consultants, and costs of
investigation and feasibility studies), fines, penalties, sanctions, and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

“Equipment” means all of Companies’ now owned or hereafter acquired right,
title, and interest with respect to equipment, machinery, machine tools, motors,
furniture, furnishings, fixtures, vehicles (including motor vehicles), tools,
parts, goods (other than consumer goods, farm products, or Inventory), wherever
located, including all attachments, accessories, accessions, replacements,
substitutions, additions, and improvements to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Company under IRC
Section 414(b), (b) any trade or business subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Company under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Company is a member under IRC Section 414(m), or
(d) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
Person subject to ERISA that is a party to an arrangement with a Company and
whose employees are aggregated with the employees of a Company under IRC
Section 414(o).

 

-12-



--------------------------------------------------------------------------------

“Event of Default” has the meaning set forth in Section 8.

 

“Excess Availability” means the amount, as of the date any determination thereof
is to be made, equal to Availability minus the aggregate amount, if any, of all
trade payables of Borrowers aged in excess of their historical levels with
respect thereto and all book overdrafts in excess of their historical practices
with respect thereto, in each case as determined by Agent in its Permitted
Discretion.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Existing Lender” means Endeavor, LLC.

 

“Fee Letter” means that certain fee letter, dated as of even date herewith,
between Borrowers and Agent, in form and substance satisfactory to Agent.

 

“FEIN” means Federal Employer Identification Number.

 

“Foothill” means Foothill Capital Corporation, a California corporation,
currently an Affiliate of Wells Fargo.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning set forth in Section 2.13(b)(ii).

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“General Intangibles” means all of Companies’ now owned or hereafter acquired
right, title, and interest with respect to general intangibles (including
payment intangibles, contract rights, rights to payment, rights arising under
common law, statutes, or regulations, choses or things in action, goodwill,
patents, trade names, trademarks, servicemarks, copyrights, blueprints,
drawings, purchase orders, customer lists, monies due or recoverable from
pension funds, route lists, rights to payment and other rights under any royalty
or licensing agreements, infringement claims, computer programs, information
contained on computer disks or tapes, software, literature, reports, catalogs,
money, deposit accounts, insurance premium rebates, tax refunds, and tax refund
claims), and any and all supporting obligations in respect thereof, and any
other personal property other than goods, Accounts, Investment Property, and
Negotiable Collateral.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, department, or agency or any court,
tribunal, administrative hearing body, arbitration panel, commission, or other
similar dispute-resolving panel or body.

 

-13-



--------------------------------------------------------------------------------

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means any and all transactions, agreements, or documents now
existing or hereafter entered into between Administrative Borrower or its
Subsidiaries and Wells Fargo or its Affiliates, which provide for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging Administrative Borrower’s or its Subsidiaries’
exposure to fluctuations in interest or exchange rates, loan, credit exchange,
security or currency valuations or commodity prices.

 

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations under Capital Leases, (d) all obligations or liabilities of others
secured by a Lien on any asset of Administrative Borrower or its Subsidiaries,
irrespective of whether such obligation or liability is assumed, (e) all
obligations for the deferred purchase price of assets (other than trade debt
incurred in the ordinary course of business and repayable in accordance with
customary trade practices), and (f) any obligation guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person.

 

“Indemnified Liabilities” has the meaning set forth in Section 11.3.

 

“Indemnified Person” has the meaning set forth in Section 11.3.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intangible Assets” means, with respect to any Person, that portion of the book
value of all of such Person’s assets that would be treated as intangibles under
GAAP.

 

-14-



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means a subordination agreement executed
and delivered by Borrowers and Agent, the form and substance of which is
satisfactory to Agent.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan and ending 1, 2, or
3 months thereafter; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c)-(e) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (d) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, or 3 months
after the date on which the Interest Period began, as applicable, and
(e) Borrowers (or Administrative Borrower on behalf thereof) may not elect an
Interest Period which will end after the Maturity Date.

 

“Inventory” means all Companies’ now owned or hereafter acquired right, title,
and interest with respect to inventory, including goods held for sale or lease
or to be furnished under a contract of service, goods that are leased by a
Company as lessor, goods that are furnished by a Company under a contract of
service, and raw materials, work in process, or materials used or consumed in a
Company’s business.

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, and
similar advances to officers and employees of such Person made in the ordinary
course of business, and (b) bona fide Accounts arising in the ordinary course of
business consistent with past practices), purchases or other acquisitions for
consideration of Indebtedness or Stock, and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP.

 

“Investment Property” means all of Companies’ now owned or hereafter acquired
right, title, and interest with respect to “investment property” as that term is
defined in the Code, and any and all supporting obligations in respect thereof.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“Issuing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become an Issuing Lender for the purpose of issuing L/Cs or
L/C Undertakings pursuant to Section 2.12.

 

-15-



--------------------------------------------------------------------------------

“Joint and Several Guaranty” means that certain general continuing guaranty
executed and delivered by Credit Parties in favor of Agent, for the benefit of
the Lender Group, in form and substance satisfactory to Agent.

 

“L/C” has the meaning set forth in Section 2.12(a).

 

“L/C Disbursement” means a payment made by the Issuing Lender pursuant to a
Letter of Credit.

 

“L/C Undertaking” has the meaning set forth in Section 2.12(a).

 

“Lender” and “Lenders” have the respective meanings set forth in the preamble to
this Agreement, and shall include any other Person made a party to this
Agreement in accordance with the provisions of Section 14.1.

 

“Lender Group” means, individually and collectively, each of the Lenders
(including the Issuing Lender) and Agent.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Company under any of the Loan
Documents that are paid or incurred by the Lender Group, (b) fees or charges
paid or incurred by Agent in connection with the Lender Group’s transactions
with Companies, including, fees or charges for photocopying, notarization,
couriers and messengers, telecommunication, public record searches (including
tax lien, litigation, and UCC searches and including searches with the patent
and trademark office, the copyright office, or the department of motor
vehicles), filing, recording, publication, appraisal (including periodic
Collateral appraisals or business valuations to the extent of the fees and
charges (and up to the amount of any limitation) contained in this Agreement,
real estate surveys, real estate title policies and endorsements, and
environmental audits, (c) costs and expenses incurred by Agent in the
disbursement of funds to or for the account of Borrowers (by wire transfer or
otherwise), (d) charges paid or incurred by Agent resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the Lender Group
to correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of Agent related to audit examinations of the Books to the extent
of the fees and charges (and up to the amount of any limitation) contained in
this Agreement, (g) reasonable costs and expenses of third party claims or any
other suit paid or incurred by the Lender Group in enforcing or defending the
Loan Documents or in connection with the transactions contemplated by the Loan
Documents or the Lender Group’s relationship with any Company or any guarantor
of the Obligations, (h) Agent’s reasonable fees and expenses (including
attorneys fees) incurred in advising, structuring, drafting, reviewing,
administering, or amending the Loan Documents, and (i) Agent’s and each Lender’s
reasonable fees and expenses (including attorneys fees) incurred in terminating,
enforcing (including attorneys fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any

 

-16-



--------------------------------------------------------------------------------

Company or in exercising rights or remedies under the Loan Documents), or
defending the Loan Documents, irrespective of whether suit is brought, or in
taking any Remedial Action concerning the Collateral.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, and the officers, directors, employees, and
agents of such Lender.

 

“Letter of Credit” means an L/C or an L/C Undertaking, as the context requires.

 

“Letter of Credit Usage” means, as of any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus 100% of the amount of
outstanding time drafts accepted by an Underlying Issuer as a result of drawings
under Underlying Letters of Credit and not reimbursed by Borrowers.

 

“LIBOR Deadline” has the meaning set forth in Section 2.13(b)(i).

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1.

 

“LIBOR Rate” means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by Agent (rounded upwards, if necessary, to the next 1/16%)
by dividing (a) the Base LIBOR Rate for such Interest Period, by (b) 100% minus
the Reserve Percentage. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

 

“LIBOR Rate Loan” means each portion of an Advance that bears interest at a rate
determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means 4.0 percentage points.

 

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, whether such interest shall be
based on the common law, statute, or contract, whether such interest shall be
recorded or perfected, and whether such interest shall be contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances, including the lien or security interest arising
from a mortgage, deed of trust, encumbrance, pledge, hypothecation, assignment,
deposit arrangement, security agreement, conditional sale or trust receipt, or
from a lease, consignment, or bailment for security purposes and also including
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases, and other title exceptions and encumbrances
affecting Real Property.

 

“Loan Account” has the meaning set forth in Section 2.10.

 

“Loan Documents” means this Agreement, the Bank Product Agreements, the Cash
Management Agreements, the Control Agreements, the Copyright Security Agreement,
the Disbursement Letter, the Due Diligence Letter, the Fee Letter, the Joint and
Several

 

-17-



--------------------------------------------------------------------------------

Guaranty, the Letters of Credit, the Officers’ Certificate, the Patent Security
Agreement, the Stock Pledge Agreements, the Trademark Security Agreement, the
Intercompany Subordination Agreement, any note or notes executed by a Borrower
in connection with this Agreement and payable to a member of the Lender Group,
and any other agreement entered into, now or in the future, by any Company and
the Lender Group in connection with this Agreement.

 

“Material Adverse Change” means (a) a material adverse change in the business,
operations, results of operations, assets, liabilities or condition (financial
or otherwise) of Borrowers taken as a whole, (b) a material impairment of a
Company’s ability to perform its obligations under the Loan Documents to which
it is a party or of the Lender Group’s ability to enforce the Obligations or
realize upon the Collateral, or (c) a material impairment of the enforceability
or priority of the Agent’s Liens with respect to the Collateral as a result of
an action or failure to act on the part of a Company.

 

“Maturity Date” has the meaning set forth in Section 3.4.

 

“Maximum Revolver Amount” means $22,500,000.

 

“Negotiable Collateral” means all of Companies’ now owned and hereafter acquired
right, title, and interest with respect to letters of credit, letter of credit
rights, instruments, promissory notes, drafts, documents, and chattel paper
(including electronic chattel paper and tangible chattel paper), and any and all
supporting obligations in respect thereof.

 

“Obligations” means (a) all loans, Advances, debts, principal, interest
(including any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), contingent reimbursement obligations with respect to
outstanding Letters of Credit, premiums, liabilities (including all amounts
charged to Borrowers’ Loan Account pursuant hereto), obligations, fees
(including the fees provided for in the Fee Letter), charges, costs, Lender
Group Expenses (including any fees or expenses that, but for the provisions of
the Bankruptcy Code, would have accrued), lease payments, guaranties (including,
without limitation, obligations under the Joint and Several Guaranty),
covenants, and duties of any kind and description owing by Companies, or any of
them, to the Lender Group pursuant to or evidenced by the Loan Documents and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all Lender Group Expenses that
Companies, or any of them, are required to pay or reimburse by the Loan
Documents, by law, or otherwise, and (b) all Bank Product Obligations. Any
reference in this Agreement or in the Loan Documents to the Obligations shall
include all amendments, changes, extensions, modifications, renewals
replacements, substitutions, and supplements, thereto and thereof, as
applicable, both prior and subsequent to any Insolvency Proceeding.

 

“Officers’ Certificate” means the representations and warranties of officers
form submitted by Agent to Administrative Borrower, together with Companies’
completed responses to the inquiries set forth therein, the form and substance
of such responses to be satisfactory to Agent.

 

-18-



--------------------------------------------------------------------------------

“Originating Lender” has the meaning set forth in Section 14.1(e).

 

“Overadvance” has the meaning set forth in Section 2.5.

 

“Parent” has the meaning set forth in the preamble to this Agreement.

 

“Participant” has the meaning set forth in Section 14.1(e).

 

“Patent Security Agreement” means a patent security agreement executed and
delivered by Companies and Agent, the form and substance of which is
satisfactory to Agent.

 

“Pay-Off Letter” means a letter, in form and substance satisfactory to Agent,
from Existing Lender to Agent respecting the amount necessary to repay in full
all of the obligations of Borrowers owing to Existing Lender and obtain a
release of all of the Liens existing in favor of Existing Lender in and to the
assets of Companies.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

 

“Permitted Dispositions” means (a) sales or other dispositions by Administrative
Borrower or its Subsidiaries of Equipment that is substantially worn, damaged,
or obsolete in the ordinary course of business, (b) sales by Administrative
Borrower or its Subsidiaries of Inventory to buyers in the ordinary course of
business, and (c) the use or transfer of money or Cash Equivalents by
Administrative Borrower or its Subsidiaries in a manner that is not prohibited
by the terms of this Agreement or the other Loan Documents.

 

“Permitted Holders” means the holders of the Class A Common Stock and Class B
Common Stock of Parent set forth in Part III, Item 12 of Parent’s Form 10-K
filing for the fiscal year ending December 31, 2001.

 

“Permitted Indebtedness” means the Indebtedness evidenced by the Series B Senior
Subordinated Secured Notes attached as Exhibit A-1 to the Subordination
Agreement and the Series C Senior Subordinated Unsecured Notes attached as
Exhibit A-2 to the Subordination Agreement, issued by Parent.

 

“Permitted Investments” means (a) investments in Cash Equivalents,
(b) investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, and (d) investments by any Borrower in any other Borrower or any
Credit Party provided that if any such investment is in the form of
Indebtedness, such Indebtedness investment shall be subject to the terms and
conditions of the Intercompany Subordination Agreement and provided, further,
that Borrowers may not invest more than $50,000 in the aggregate in the Credit
Parties and then only so long as the proceeds of such investments are used to
facilitate the dissolution of such Credit Parties.

 

-19-



--------------------------------------------------------------------------------

“Permitted Liens” means (a) Liens held by Agent for the benefit of Agent and the
Lenders, (b) Liens for unpaid taxes that either (i) are not yet delinquent, or
(ii) do not constitute an Event of Default hereunder and are the subject of
Permitted Protests, (c) Liens set forth on Schedule P-1, (d) the interests of
lessors under operating leases, (e) purchase money Liens or the interests of
lessors under Capital Leases to the extent that such Liens or interests secure
Permitted Purchase Money Indebtedness and so long as such Lien attaches only to
the asset purchased or acquired and the proceeds thereof, (f) Liens arising by
operation of law in favor of warehousemen, landlords, carriers, mechanics,
materialmen, laborers, or suppliers, incurred in the ordinary course of business
and not in connection with the borrowing of money, and which Liens either
(i) are for sums not yet delinquent, or (ii) are the subject of Permitted
Protests, (g) Liens arising from deposits made in connection with obtaining
worker’s compensation or other unemployment insurance, (h) Liens or deposits to
secure performance of bids, tenders, or leases incurred in the ordinary course
of business and not in connection with the borrowing of money, (i) Liens granted
as security for surety or appeal bonds in connection with obtaining such bonds
in the ordinary course of business, (j) Liens resulting from any judgment or
award that is not an Event of Default hereunder, and (k) with respect to any
Real Property, easements, rights of way, and zoning restrictions that do not
materially interfere with or impair the use or operation thereof.

 

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries, as applicable to protest any Lien (other than any such Lien that
secures the Obligations), taxes (other than payroll taxes or taxes that are the
subject of a United States federal tax lien), or rental payment, provided that
(a) a reserve with respect to such obligation is established on the Books in
such amount as is required under GAAP, (b) any such protest is instituted
promptly and prosecuted diligently by Administrative Borrower or any of its
Subsidiaries, as applicable, in good faith, and (c) Agent is satisfied that,
while any such protest is pending, there will be no impairment of the
enforceability, validity, or priority of any of the Agent’s Liens.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
amount outstanding at any one time not in excess of $2,000,000.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Preferred Stockholders Standby Agreement” means the Preferred Stockholders
Standby Agreement, in form and substance satisfactory to Agent, executed and
delivered by each holder of the Private Preferred Stock and Agent.

 

-20-



--------------------------------------------------------------------------------

“Private Preferred Stock” means the Series A-l Redeemable Preferred Stock and
the Series A-2 Redeemable Preferred Stock, in each case as more particularly
described in the Parent’s Articles of Amendment and Restatement dated as of
January 14, 1992.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a consistent basis
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

“Pro Rata Share” means:

 

(a) with respect to a Lender’s obligation to make Advances and receive payments
of principal, interest, fees, costs, and expenses with respect thereto, the
percentage obtained by dividing (i) such Lender’s Revolver Commitment, by
(ii) the aggregate Revolver Commitments of all Lenders,

 

(b) with respect to a Lender’s obligation to participate in Letters of Credit,
to reimburse the Issuing Lender, and to receive payments of fees with respect
thereto, the percentage obtained by dividing (i) such Lender’s Revolver
Commitment, by (ii) the aggregate Revolver Commitments of all Lenders, and

 

(c) with respect to all other matters (including the indemnification obligations
arising under Section 16.7), the percentage obtained by dividing (i) such
Lender’s Total Commitment, by (ii) the aggregate amount of Total Commitments of
all Lenders; provided, however, that, in each case, in the event all Commitments
have been terminated, Pro Rata Share shall be determined according to the
Commitments in effect immediately prior to such termination.

 

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Company and the improvements thereto.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions authorized by 42 U.S.C. § 9601.

 

-21-



--------------------------------------------------------------------------------

“Report” has the meaning set forth in Section 16.17.

 

“Required Availability” means Excess Availability and unrestricted cash and Cash
Equivalents in an amount of not less than $4,000,000.

 

“Required Lenders” means, at any time, Lenders whose Pro Rata Shares aggregate
66.67% of the Total Commitments, or if the Commitments have been terminated
irrevocably, 66.67% of the Obligations (other than Bank Product Obligations)
then outstanding.

 

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

 

“Revolver Commitment” means, with respect to each Lender, its Revolver
Commitment, and, with respect to all Lenders, their Revolver Commitments, in
each case as such Dollar amounts are set forth beside such Lender’s name under
the applicable heading on Schedule C-1 or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the then
extant amount of outstanding Advances, plus (b) the then extant amount of the
Letter of Credit Usage.

 

“Risk Participation Liability” means, as to each Letter of Credit, all
reimbursement obligations of Borrowers to the Issuing Lender with respect to an
L/C Undertaking, consisting of (a) the amount available to be drawn or which may
become available to be drawn, (b) all amounts that have been paid by the Issuing
Lender to the Underlying Issuer to the extent not reimbursed by Borrowers,
whether by the making of an Advance or otherwise, and (c) all accrued and unpaid
interest, fees, and expenses payable with respect thereto.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Securities Account” means a “securities account” as that term is defined in the
Code.

 

“Settlement” has the meaning set forth in Section 2.3(f)(i).

 

“Settlement Date” has the meaning set forth in Section 2.3(f)(i).

 

-22-



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on a particular date, that such
Person is not insolvent (as such term is defined in the Uniform Fraudulent
Transfer Act).

 

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

 

“Stock Pledge Agreement” means a stock pledge agreement, in form and substance
satisfactory to Agent, executed and delivered by each Company that owns Stock of
a Subsidiary of Parent.

 

“Subordination Agreement” means a subordination agreement, in form and substance
satisfactory to Agent, executed and delivered by each creditor that holds a
Series B Senior Subordinated Secured Note or a Series C Subordinated Unsecured
Note, State Street Bank and Trust Company, and Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.
Notwithstanding the foregoing, Telos OK, LLC shall not be deemed to be a
Subsidiary of Parent or any other Company.

 

“Swing Lender” means Foothill or any other Lender that, at the request of
Administrative Borrower and with the consent of Agent agrees, in such Lender’s
sole discretion, to become the Swing Lender hereunder.

 

“Swing Loan” has the meaning set forth in Section 2.3(d)(i).

 

“Tangible Net Worth” means, as of any date of determination, the result of
(a) the total stockholder’s equity of Parent and its Subsidiaries, minus (b) the
sum of (i) all Parent’s deferred taxes, (ii) all of Parent’s prepaid expenses,
(iii) all amounts due to Parent and its Subsidiaries from Affiliates, and
(iv) all other Intangible Assets of Parent and its Subsidiaries.

 

“Taxes” has the meaning set forth in Section 2.2.

 

“Total Commitment” means, with respect to each Lender, its Total Commitment,
and, with respect to all Lenders, their Total Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 attached hereto or on the signature page of the
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 14.1.

 

-23-



--------------------------------------------------------------------------------

“Trademark Security Agreement” means a trademark security agreement executed and
delivered by each Company and Agent, the form and substance of which is
satisfactory to Agent.

 

“Underlying Issuer” means a third Person which is the beneficiary of an L/C
Undertaking and which has issued a letter of credit at the request of the
Issuing Lender for the benefit of Borrowers.

 

“Underlying Letter of Credit” means a letter of credit that has been issued by
an Underlying Issuer.

 

“Voidable Transfer” has the meaning set forth in Section 17.7.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

  1.2. Accounting Terms.

 

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. When used herein, the term “financial statements” shall
include the notes and schedules thereto. Whenever the term “Borrowers” or the
term “Parent” is used in respect of a financial covenant or a related
definition, it shall be understood to mean Parent and its Subsidiaries on a
consolidated basis unless the context clearly requires otherwise.

 

  1.3. Code.

 

Any terms used in this Agreement that are defined in the Code shall be construed
and defined as set forth in the Code unless otherwise defined herein.

 

  1.4. Construction.

 

Unless the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in the
other Loan Documents shall be satisfied

 

-24-



--------------------------------------------------------------------------------

by the transmission of a Record and any Record transmitted shall constitute a
representation and warranty as to the accuracy and completeness of the
information contained therein.

 

  1.5. Schedules and Exhibits.

 

All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

2. LOAN AND TERMS OF PAYMENT.

 

  2.1. Revolver Advances.

 

(a) Subject to the terms and conditions of this Agreement, and during the term
of this Agreement, each Lender with a Revolver Commitment agrees (severally, not
jointly or jointly and severally) to make advances (“Advances”‘) to Borrowers in
an amount at any one time outstanding not to exceed such Lender’s Pro Rata Share
of an amount equal to the lesser of (i) the Maximum Revolver Amount less the
Letter of Credit Usage, or (ii) the Borrowing Base less the Letter of Credit
Usage. For purposes of this Agreement, “Borrowing Base,” as of any date of
determination, shall mean the result of:

 

  (x) the lesser of

 

  (i) 85% of the amount of Eligible Accounts (net of the Deferred Revenue
Reserve), less the amount, if any, of the Dilution Reserve, and

 

  (ii) an amount equal to Borrowers’ Collections with respect to Accounts for
the immediately preceding 60 day period, minus

 

  (y) the sum of (i) the Bank Products Reserve, (ii) the Availability Block, and
(iii) the aggregate amount of reserves, if any, established by Agent under
Section 2. 1(b).

 

(b) Anything to the contrary in this Section 2.1 notwithstanding, Agent shall
have the right to establish reserves in such amounts, and with respect to such
matters, as Agent in its Permitted Discretion shall deem necessary or
appropriate, against the Borrowing Base, including reserves with respect to
(i) sums that Companies are required to pay (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay under any Section of this
Agreement or any other Loan Document, and (ii) amounts owing by Companies to any
Person to the extent secured by a Lien on, or trust over, any of the Collateral
(other than any existing Permitted Lien set forth on Schedule P-1 which is
specifically identified thereon as entitled to have priority over the Agent’s
Liens), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or

 

-25-



--------------------------------------------------------------------------------

suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the
Collateral.

 

(c) The Lenders with Revolver Commitments shall have no obligation to make
additional Advances hereunder to the extent such additional Advances would cause
the Revolver Usage to exceed the Maximum Revolver Amount.

 

(d) Amounts borrowed pursuant to this Section may be repaid and, subject to the
terms and conditions of this Agreement, reborrowed at any time during the term
of this Agreement.

 

  2.2. Intentionally Omitted.

 

  2.3. Borrowing Procedures and Settlements.

 

(a) Procedure for Borrowing. Each Borrowing shall be made by an irrevocable
written request by an Authorized Person delivered to Agent (which notice must be
received by Agent no later than 10:00 a.m. (California time) on the Business Day
prior to the date that is the requested Funding Date in the case of a request
for an Advance specifying (i) the amount of such Borrowing, and (ii) the
requested Funding Date, which shall be a Business Day; provided, however, that
in the case of a request for Swing Loan in an amount of $5,000,000, or less,
such notice will be timely received if it is received by Agent no later than
10:00 a.m. (California time) on the Business Day that is the requested Funding
Date) specifying (i) the amount of such Borrowing, and (ii) the requested
Funding Date, which shall be a Business Day. At Agent’s election, in lieu of
delivering the above-described written request, any Authorized Person may give
Agent telephonic notice of such request by the required time, with such
telephonic notice to be confirmed in writing within 24 hours of the giving of
such notice.

 

(b) Agent’s Election. Promptly after receipt of a request for a Borrowing
pursuant to Section 2.3(a), Agent shall elect, in its discretion, (i) to have
the terms of Section 2.3(c) apply to such requested Borrowing, or (ii) if the
Borrowing is for an Advance, to request Swing Lender to make a Swing Loan
pursuant to the terms of Section 2.3(d) in the amount of the requested
Borrowing; provided, however, that if Swing Lender declines in its sole
discretion to make a Swing Loan pursuant to Section 2.3(d), Agent shall elect to
have the terms of Section 2.3(c) apply to such requested Borrowing.

 

(c) Making of Advances.

 

(i) In the event that Agent shall elect to have the terms of this Section 2.3(c)
apply to a requested Borrowing as described in Section 2.3(b), then promptly
after receipt of a request for a Borrowing pursuant to Section 2.3(a), Agent
shall notify the Lenders, not later than 1:00 p.m. (California time) on the
Business Day immediately preceding the Funding Date applicable thereto, by
telecopy, telephone, or other similar form of transmission, of the requested
Borrowing. Each Lender shall make the amount of such Lender’s Pro Rata Share of
the requested

 

-26-



--------------------------------------------------------------------------------

Borrowing available to Agent in immediately available funds, to Agent’s Account,
not later than 10:00 a.m. (California time) on the Funding Date applicable
thereto. After Agent’s receipt of the proceeds of such Advances, upon
satisfaction of the applicable conditions precedent set forth in Section 3
hereof, Agent shall make the proceeds thereof available to Administrative
Borrower on the applicable Funding Date by transferring immediately available
funds equal to such proceeds received by Agent to Administrative Borrower’s
Designated Account; provided, however, that, subject to the provisions of
Section 2.3(i), Agent shall not request any Lender to make, and no Lender shall
have the obligation to make, any Advance if Agent shall have actual knowledge
that (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

 

(ii) Unless Agent receives notice from a Lender on or prior to the Closing Date
or, with respect to any Borrowing after the Closing Date, at least 1 Business
Day prior to the date of such Borrowing, that such Lender will not make
available as and when required hereunder to Agent for the account of Borrowers
the amount of that Lender’s Pro Rata Share of the Borrowing, Agent may assume
that each Lender has made or will make such amount available to Agent in
immediately available funds on the Funding Date and Agent may (but shall not be
so required), in reliance upon such assumption, make available to Borrowers on
such date a corresponding amount. If and to the extent any Lender shall not have
made its full amount available to Agent in immediately available funds and Agent
in such circumstances has made available to Borrowers such amount, that Lender
shall on the Business Day following such Funding Date make such amount available
to Agent, together with interest at the Defaulting Lender Rate for each day
during such period. A notice submitted by Agent to any Lender with respect to
amounts owing under this subsection shall be conclusive, absent manifest error.
If such amount is so made available, such payment to Agent shall constitute such
Lender’s Advance on the date of Borrowing for all purposes of this Agreement. If
such amount is not made available to Agent on the Business Day following the
Funding Date, Agent will notify Administrative Borrower of such failure to fund
and, upon demand by Agent, Borrowers shall pay such amount to Agent for Agent’s
account, together with interest thereon for each day elapsed since the date of
such Borrowing, at a rate per annum equal to the interest rate applicable at the
time to the Advances composing such Borrowing. The failure of any Lender to make
any Advance on any Funding Date shall not relieve any other Lender of any
obligation hereunder to make an Advance on such Funding Date, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on any Funding Date.

 

(iii) Agent shall not be obligated to transfer to a Defaulting Lender any
payments made by Borrowers to Agent for the Defaulting Lender’s benefit, and, in
the absence of such transfer to the Defaulting Lender, Agent shall transfer any
such payments to each other non-Defaulting Lender member of the Lender Group
ratably

 

-27-



--------------------------------------------------------------------------------

in accordance with their Commitments (but only to the extent that such
Defaulting Lender’s Advance was funded by the other members of the Lender Group)
or, if so directed by Administrative Borrower and if no Default or Event of
Default had occurred and is continuing (and to the extent such Defaulting
Lender’s Advance was not funded by the Lender Group), retain same to be
re-advanced to Borrowers as if such Defaulting Lender had made Advances to
Borrowers. Subject to the foregoing, Agent may hold and, in its Permitted
Discretion, re-lend to Borrowers for the account of such Defaulting Lender the
amount of all such payments received and retained by it for the account of such
Defaulting Lender. Solely for the purposes of voting or consenting to matters
with respect to the Loan Documents, such Defaulting Lender shall be deemed not
to be a “Lender” and such Lender’s Commitment shall be deemed to be zero. This
Section shall remain effective with respect to such Lender until (x) the
Obligations under this Agreement shall have been declared or shall have become
immediately due and payable, (y) the non-Defaulting Lenders, Agent, and
Administrative Borrower shall have waived such Defaulting Lender’s default in
writing, or (z) the Defaulting Lender makes its Pro Rata Share of the applicable
Advance and pays to Agent all amounts owing by Defaulting Lender in respect
thereof. The operation of this Section shall not be construed to increase or
otherwise affect the Commitment of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by Borrowers of
their duties and obligations hereunder to Agent or to the Lenders other than
such Defaulting Lender. Any such failure to fund by any Defaulting Lender shall
constitute a material breach by such Defaulting Lender of this Agreement and
shall entitle Administrative Borrower at its option, upon written notice to
Agent, to arrange for a substitute Lender to assume the Commitment of such
Defaulting Lender, such substitute Lender to be acceptable to Agent and
Borrowers. In connection with the arrangement of such a substitute Lender, the
Defaulting Lender shall have no right to refuse to be replaced hereunder, and
agrees to execute and deliver a completed form of Assignment and Acceptance
Agreement in favor of the substitute Lender (and agrees that it shall be deemed
to have executed and delivered such document if it fails to do so) subject only
to being repaid its share of the outstanding Obligations (other than Bank
Product Obligations) (including an assumption of its Pro Rata Share of the Risk
Participation Liability) without any premium or penalty of any kind whatsoever;
provided further, however, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the
Lender Groups’ or Borrowers’ rights or remedies against any such Defaulting
Lender arising out of or in relation to such failure to fund.

 

(d) Making of Swing Loans.

 

(i) In the event Agent shall elect, with the consent of Swing Lender, as a
Lender, to have the terms of this Section 2.3(d) apply to a requested Borrowing
as described in Section 2.3 (b), Swing Lender as a Lender shall make such
Advance in the amount of such Borrowing (any such Advance made solely by Swing

 

-28-



--------------------------------------------------------------------------------

Lender as a Lender pursuant to this Section 2.3(d) being referred to as a “Swing
Loan” and such Advances being referred to collectively as “Swing Loans”)
available to Borrowers on the Funding Date applicable thereto by transferring
immediately available funds to Administrative Borrower’s Designated Account.
Each Swing Loan is an Advance hereunder and shall be subject to all the terms
and conditions applicable to other Advances, except that no such Swing Loan
shall be eligible for the LIBOR Option and all payments on any Swing Loan shall
be payable to Swing Lender as a Lender solely for its own account (and for the
account of the holder of any participation interest with respect to such Swing
Loan). Subject to the provisions of Section 2.3 (i), Agent shall not request
Swing Lender as a Lender to make, and Swing Lender as a Lender shall not make,
any Swing Loan if Agent has actual knowledge that (i) one or more of the
applicable conditions precedent set forth in Section 3 will not be satisfied on
the requested Funding Date for the applicable Borrowing unless such condition
has been waived, or (ii) the requested Borrowing would exceed the Availability
on such Funding Date. Swing Lender as a Lender shall not otherwise be required
to determine whether the applicable conditions precedent set forth in Section 3
have been satisfied on the Funding Date applicable thereto prior to making, in
its sole discretion, any Swing Loan.

 

(ii) The Swing Loans shall be secured by the Agent’s Liens, shall constitute
Advances and Obligations hereunder, and shall bear interest at the rate
applicable from time to time to Advances that are Base Rate Loans.

 

(e) Agent Advances.

 

(i) Agent hereby is authorized by Borrowers and the Lenders, from time to time
in Agent’s sole discretion, (1) after the occurrence and during the continuance
of a Default or an Event of Default, or (2) at any time that any of the other
applicable conditions precedent set forth in Section 3 have not been satisfied,
to make Advances to Borrowers on behalf of the Lenders that Agent, in its
Permitted Discretion deems necessary or desirable (A) to preserve or protect the
Collateral, or any portion thereof, (B) to enhance the likelihood of repayment
of the Obligations (other than the Bank Product Obligations), or (C) to pay any
other amount chargeable to Borrowers pursuant to the terms of this Agreement,
including Lender Group Expenses and the costs, fees, and expenses described in
Section 10 (any of the Advances described in this Section 2.3(e) shall be
referred to as “Agent Advances”). Each Agent Advance is an Advance hereunder and
shall be subject to all the terms and conditions applicable to other Advances,
except that no such Agent Advance shall be eligible for the LIBOR Option and all
payments thereon shall be payable to Agent solely for its own account (and for
the account of the holder of any participation interest with respect to such
Agent Advance).

 

(ii) The Agent Advances shall be repayable on demand and secured by the Agent’s
Liens granted to Agent under the Loan Documents, shall constitute Advances and
Obligations hereunder, and shall bear interest at the rate applicable from time
to time to Advances that are Base Rate Loans.

 

-29-



--------------------------------------------------------------------------------

(f) Settlement. It is agreed that each Lender’s funded portion of the Advances
is intended by the Lenders to equal, at all times, such Lender’s Pro Rata Share
of the outstanding Advances. Such agreement notwithstanding, Agent, Swing
Lender, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by Borrowers) that in order to facilitate the
administration of this Agreement and the other Loan Documents, settlement among
them as to the Advances, the Swing Loans, and the Agent Advances shall take
place on a periodic basis in accordance with the following provisions:

 

(i) Agent shall request settlement (“Settlement”) with the Lenders on a weekly
basis, or on a more frequent basis if so determined by Agent, (1) on behalf of
Swing Lender, with respect to each outstanding Swing Loan, (2) for itself, with
respect to each Agent Advance, and (3) with respect to Collections received, as
to each by notifying the Lenders by telecopy, telephone, or other similar form
of transmission, of such requested Settlement, no later than 2:00 p.m.
(California time) on the Business Day immediately prior to the date of such
requested Settlement (the date of such requested Settlement being the
“Settlement Date”). Such notice of a Settlement Date shall include a summary
statement of the amount of outstanding Advances, Swing Loans, and Agent Advances
for the period since the prior Settlement Date. Subject to the terms and
conditions contained herein (including Section 2.3(c)(iii)): (y) if a Lender’s
balance of the Advances, Swing Loans, and Agent Advances exceeds such Lender’s
Pro Rata Share of the Advances, Swing Loans, and Agent Advances as of a
Settlement Date, then Agent shall, by no later than 12:00 p.m. (California time)
on the Settlement Date, transfer in immediately available funds to the account
of such Lender as such Lender may designate, an amount such that each such
Lender shall, upon receipt of such amount, have as of the Settlement Date, its
Pro Rata Share of the Advances, Swing Loans, and Agent Advances, and (z) if a
Lender’s balance of the Advances, Swing Loans, and Agent Advances is less than
such Lender’s Pro Rata Share of the Advances, Swing Loans, and Agent Advances as
of a Settlement Date, such Lender shall no later than 12:00 p.m. (California
time) on the Settlement Date transfer in immediately available funds to the
Agent’s Account, an amount such that each such Lender shall, upon transfer of
such amount, have as of the Settlement Date, its Pro Rata Share of the Advances,
Swing Loans, and Agent Advances. Such amounts made available to Agent under
clause (z) of the immediately preceding sentence shall be applied against the
amounts of the applicable Swing Loan or Agent Advance and, together with the
portion of such Swing Loan or Agent Advance representing Swing Lender’s Pro Rata
Share thereof, shall constitute Advances of such Lenders. If any such amount is
not made available to Agent by any Lender on the Settlement Date applicable
thereto to the extent required by the terms hereof, Agent shall be entitled to
recover for its account such amount on demand from such Lender together with
interest thereon at the Defaulting Lender Rate.

 

(ii) In determining whether a Lender’s balance of the Advances, Swing Loans, and
Agent Advances is less than, equal to, or greater than such Lender’s Pro Rata
Share of the Advances, Swing Loans, and Agent Advances as of a

 

-30-



--------------------------------------------------------------------------------

Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to principal, interest, fees payable by Borrowers and allocable to the
Lenders hereunder, and proceeds of Collateral. To the extent that a net amount
is owed to any such Lender after such application, such net amount shall be
distributed by Agent to that Lender as part of such next Settlement.

 

(iii) Between Settlement Dates, Agent, to the extent no Agent Advances or Swing
Loans are outstanding, may pay over to Swing Lender any payments received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Advances, for application to Swing Lender’s Pro Rata Share
of the Advances. If, as of any Settlement Date, Collections received since the
then immediately preceding Settlement Date have been applied to Swing Lender’s
Pro Rata Share of the Advances other than to Swing Loans, as provided for in the
previous sentence, Swing Lender shall pay to Agent for the accounts of the
Lenders, and Agent shall pay to the Lenders, to be applied to the outstanding
Advances of such Lenders, an amount such that each Lender shall, upon receipt of
such amount, have, as of such Settlement Date, its Pro Rata Share of the
Advances. During the period between Settlement Dates, Swing Lender with respect
to Swing Loans, Agent with respect to Agent Advances, and each Lender (subject
to the effect of letter agreements between Agent and individual Lenders) with
respect to the Advances other than Swing Loans and Agent Advances, shall be
entitled to interest at the applicable rate or rates payable under this
Agreement on the daily amount of funds employed by Swing Lender, Agent, or the
Lenders, as applicable.

 

(g) Notation. Agent shall record on its books the principal amount of the
Advances owing to each Lender, including the Swing Loans owing to Swing Lender,
and Agent Advances owing to Agent, and the interests therein of each Lender,
from time to time. In addition, each Lender is authorized, at such Lender’s
option, to note the date and amount of each payment or prepayment of principal
of such Lender’s Advances in its books and records, including computer records,
such books and records constituting conclusive evidence, absent manifest error,
of the accuracy of the information contained therein.

 

(h) Lenders’ Failure to Perform. All Advances (other than Swing Loans and Agent
Advances) shall be made by the Lenders contemporaneously and in accordance with
their Pro Rata Shares. It is understood that (i) no Lender shall be responsible
for any failure by any other Lender to perform its obligation to make any
Advance (or other extension of credit) hereunder, nor shall any Commitment of
any Lender be increased or decreased as a result of any failure by any other
Lender to perform its obligations hereunder, and (ii) no failure by any Lender
to perform its obligations hereunder shall excuse any other Lender from its
obligations hereunder.

 

(i) Optional Overadvances. Any contrary provision of this Agreement
notwithstanding, the Lenders hereby authorize Agent or Swing Lender, as
applicable, and Agent or Swing Lender, as applicable, may, but is not obligated
to, knowingly and intentionally, continue to make Advances (including Swing
Loans) to Borrowers

 

-31-



--------------------------------------------------------------------------------

notwithstanding that an Overadvance exists or thereby would be created, so long
as (i) after giving effect to such Advances (including a Swing Loan), the
Revolver Usage does not exceed the Borrowing Base by more than $2,500,000,
(ii) after giving effect to such Advances (including a Swing Loan) the
outstanding Revolver Usage (except for and excluding amounts charged to the Loan
Account for interest, fees, or Lender Group Expenses) does not exceed the
Maximum Revolver Amount, and (iii) at the time of the making of any such Advance
(including a Swing Loan), Agent does not believe, in good faith, that the
Overadvance created by such Advance will be outstanding for more than 90 days.
The foregoing provisions are for the exclusive benefit of Agent, Swing Lender,
and the Lenders and are not intended to benefit Borrowers in any way. The
Advances and Swing Loans, as applicable, that are made pursuant to this
Section 2.3(i) shall be subject to the same terms and conditions as any other
Advance or Swing Loan, as applicable, except that they shall not be eligible for
the LIBOR Option and the rate of interest applicable thereto shall be the rate
applicable to Advances that are Base Rate Loans under Section 2.6(c) hereof
without regard to the presence or absence of a Default or Event of Default.

 

(i) In the event Agent obtains actual knowledge that the Revolver Usage exceeds
the amounts permitted by the preceding paragraph, regardless of the amount of,
or reason for, such excess, Agent shall notify Lenders as soon as practicable
(and prior to making any (or any additional) intentional Overadvances (except
for and excluding amounts charged to the Loan Account for interest, fees, or
Lender Group Expenses) unless Agent determines that prior notice would result in
imminent harm to the Collateral or its value), and the Lenders with Revolver
Commitments thereupon shall, together with Agent, jointly determine the terms of
arrangements that shall be implemented with Borrowers and intended to reduce,
within a reasonable time, the outstanding principal amount of the Advances to
Borrowers to an amount permitted by the preceding paragraph. In the event Agent
or any Lender disagrees over the terms of reduction or repayment of any
Overadvance, the terms of reduction or repayment thereof shall be implemented
according to the determination of the Required Lenders.

 

(ii) Each Lender with a Revolver Commitment shall be obligated to settle with
Agent as provided in Section 2.3(f) for the amount of such Lender’s Pro Rata
Share of any unintentional Overadvances by Agent reported to such Lender, any
intentional Overadvances made as permitted under this Section 2.3(i), and any
Overadvances resulting from the charging to the Loan Account of interest, fees,
or Lender Group Expenses.

 

  2.4. Payments.

 

(a) Payments by Borrowers.

 

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made to Agent’s Account for the account of the Lender Group and shall
be made in immediately available funds, no later than 11:00 a.m. (California
time) on the date specified herein. Any payment received by Agent later than
11:00

 

-32-



--------------------------------------------------------------------------------

a.m. (California time), shall be deemed to have been received on the following
Business Day and any applicable interest or fee shall continue to accrue until
such following Business Day.

 

(ii) Unless Agent receives notice from Administrative Borrower prior to the date
on which any payment is due to the Lenders that Borrowers will not make such
payment in full as and when required, Agent may assume that Borrowers have made
(or will make) such payment in full to Agent on such date in immediately
available funds and Agent may (but shall not be so required), in reliance upon
such assumption, distribute to each Lender on such due date an amount equal to
the amount then due such Lender. If and to the extent Borrowers do not make such
payment in full to Agent on the date when due, each Lender severally shall repay
to Agent on demand such amount distributed to such Lender, together with
interest thereon at the Defaulting Lender Rate for each day from the date such
amount is distributed to such Lender until the date repaid.

 

(b) Apportionment and Application.

 

(i) Except as otherwise provided with respect to Defaulting Lenders and except
as otherwise provided in the Loan Documents (including letter agreements between
Agent and individual Lenders), aggregate principal and interest payments shall
be apportioned ratably among the Lenders (according to the unpaid principal
balance of the Obligations to which such payments relate held by each Lender)
and payments of fees and expenses (other than fees or expenses that are for
Agent’s separate account, after giving effect to any letter agreements between
Agent and individual Lenders) shall be apportioned ratably among the Lenders
having a Pro Rata Share of the type of Commitment or Obligation to which a
particular fee relates. All payments shall be remitted to Agent and all such
payments (other than payments received while no Default or Event of Default has
occurred and is continuing and which relate to the payment of principal or
interest of specific Obligations or which relate to the payment of specific
fees), and all proceeds of Accounts or other Collateral received by Agent, shall
be applied as follows:

 

(A) first, to pay any Lender Group Expenses then due to Agent under the Loan
Documents, until paid in full,

 

(B) second, to pay any Lender Group Expenses then due to the Lenders under the
Loan Documents, on a ratable basis, until paid in full,

 

(C) third, to pay any fees then due to Agent (for its separate accounts, after
giving effect to any letter agreements between Agent and the individual Lenders)
under the Loan Documents until paid in full,

 

(D) fourth, to pay any fees then due to any or all of the Lenders (after giving
effect to any letter agreements between Agent and individual Lenders) under the
Loan Documents, on a ratable basis, until paid in full,

 

-33-



--------------------------------------------------------------------------------

(E) fifth, to pay interest due in respect of all Agent Advances, until paid in
full,

 

(F) sixth, ratably to pay interest due in respect of the Advances (other than
Agent Advances) and the Swing Loans until paid in full,

 

(G) seventh, to pay the principal of all Agent Advances until paid in full,

 

(H) eighth, to pay the principal of all Swing Loans until paid in full,

 

(I) ninth, so long as no Event of Default has occurred and is continuing, and at
Agent’s election (which election Agent agrees will not be made if an Overadvance
would be created thereby), to pay amounts then due and owing by Administrative
Borrower or its Subsidiaries in respect of Bank Products, until paid in full,

 

(J) tenth, so long as no Event of Default has occurred and is continuing, to pay
the principal of all Advances until paid in full,

 

(K) eleventh, if an Event of Default has occurred and is continuing, ratably
(i) to pay the principal of all Advances until paid in full, and (ii) to Agent,
to be held by Agent, for the benefit of Wells Fargo or its Affiliates, as
applicable, as cash collateral in an amount up to the amount of the Bank
Products Reserve established prior to the occurrence of, and not in
contemplation of, the subject Event of Default until Administrative Borrower’s
and its Subsidiaries’ obligations in respect of the then extant Bank Products
have been paid in full or the cash collateral amount has been exhausted,

 

(L) twelfth, if an Event of Default has occurred and is continuing, to Agent, to
be held by Agent, for the ratable benefit of Issuing Lender and those Lenders
having a Revolver Commitment, as cash collateral in an amount up to 105% of the
then extant Letter of Credit Usage until paid in full,

 

(M) thirteenth, to pay any other Obligations (including Bank Product
Obligations) until paid in full, and

 

(N) fourteenth, to Borrowers (to be wired to the Designated Account) or such
other Person entitled thereto under applicable law.

 

-34-



--------------------------------------------------------------------------------

(ii) Agent promptly shall distribute to each Lender, pursuant to the applicable
wire instructions received from each Lender in writing, such funds as it may be
entitled to receive, subject to a Settlement delay as provided in
Section 2.3(h).

 

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, Section 2A(b) shall not be deemed to apply to any payment by
Borrowers specified by Borrowers to be for the payment of specific Obligations
then due and payable (or prepayable) under any provision of this Agreement.

 

(iv) For purposes of the foregoing, “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest (and specifically including
interest accrued after the commencement of any Insolvency Proceeding), default
interest, interest on interest, and expense reimbursements, whether or not the
same would be or is allowed or disallowed in whole or in part in any Insolvency
Proceeding.

 

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

 

  2.5. Overadvances.

 

If, at any time or for any reason, the amount of Obligations (other than Bank
Product Obligations) owed by Borrowers to the Lender Group pursuant to Sections
2.1 and 2.12 is greater than either the Dollar or percentage limitations set
forth in Sections 2.1 or 2.12, (an “Overadvance”), Borrowers immediately shall
pay to Agent, in cash, the amount of such excess, which amount shall be used by
Agent to reduce the Obligations in accordance with the priorities set forth in
Section 2.4(b). In addition, Borrowers hereby promise to pay the Obligations
(including principal, interest, fees, costs, and expenses) in Dollars in full to
the Lender Group as and when due and payable under the terms of this Agreement
and the other Loan Documents.

 

  2.6. Interest Rates and Letter of Credit Fee: Rates, Payments, and
Calculations.

 

(a) Interest Rates. Except as provided in clause (c) below, all Obligations
(except for undrawn Letters of Credit and except for Bank Product Obligations)
that have been charged to the Loan Account pursuant to the terms hereof shall
bear interest on the Daily Balance thereof as follows: (i) if the relevant
Obligation is an Advance that is a LIBOR Rate Loan, at a per annum rate equal to
the LIBOR Rate plus the LIBOR Rate Margin, and (ii) otherwise, at a per annum
rate equal to the Base Rate plus the Base Rate Margin.

 

-35-



--------------------------------------------------------------------------------

The foregoing notwithstanding, at no time shall any portion of the Obligations
(other than Bank Product Obligations) bear interest on the Daily Balance thereof
at a per annum rate less than 5.75%. To the extent that interest accrued
hereunder at the rate set forth herein would be less than the foregoing minimum
daily rate, the interest rate chargeable hereunder for such day automatically
shall be deemed increased to the minimum rate.

 

(b) Letter of Credit Fee. Borrowers shall pay Agent (for the ratable benefit of
the Lenders with a Revolver Commitment, subject to any letter agreement between
Agent and individual Lenders), a Letter of Credit fee (in addition to the
charges, commissions, fees, and costs set forth in Section 2.12(e)) which shall
accrue at a rate equal to 2.25% per annum times the Daily Balance of the undrawn
amount of all outstanding Letters of Credit.

 

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of Agent or the Required Lenders),

 

(i) all Obligations (except for undrawn Letters of Credit and except for Bank
Product Obligations) that have been charged to the Loan Account pursuant to the
terms hereof shall bear interest on the Daily Balance thereof at a per annum
rate equal to 4 percentage points above the per annum rate otherwise applicable
hereunder, and

 

(ii) the Letter of Credit fee provided for above shall be increased to 4
percentage points above the per annum rate otherwise applicable hereunder.

 

(d) Payment. Interest, Letter of Credit fees, and all other fees payable
hereunder shall be due and payable, in arrears, on the first day of each month
at any time that Obligations or Commitments are outstanding. Borrowers hereby
authorize Agent, from time to time, without prior notice to Borrowers, to charge
such interest and fees, all Lender Group Expenses (as and when incurred), the
charges, commissions, fees, and costs provided for in Section 2.12(e) (as and
when accrued or incurred), the fees and costs provided for in Section 2.11 (as
and when accrued or incurred), and all other payments as and when due and
payable under any Loan Document (including any amounts due and payable to Wells
Fargo or its Affiliates in respect of Bank Products up to the amount of the then
extant Bank Products Reserve) to Borrowers’ Loan Account, which amounts
thereafter shall constitute Advances hereunder and shall accrue interest at the
rate then applicable to Advances hereunder. Any interest not paid when due shall
be compounded by being charged to Borrowers’ Loan Account and shall thereafter
constitute Advances hereunder and shall accrue interest at the rate then
applicable to Advances that are Base Rate Loans hereunder.

 

(e) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360 day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of

 

-36-



--------------------------------------------------------------------------------

interest hereunder based upon the Base Rate automatically and immediately shall
be increased or decreased by an amount equal to such change in the Base Rate.

 

(f) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this Agreement, plus any other amounts paid
in connection herewith, exceed the highest rate permissible under any law that a
court of competent jurisdiction shall, in a final determination, deem
applicable. Borrowers and the Lender Group, in executing and delivering this
Agreement, intend legally to agree upon the rate or rates of interest and manner
of payment stated within it; provided, however, that, anything contained herein
to the contrary notwithstanding, if said rate or rates of interest or manner of
payment exceeds the maximum allowable under applicable law, then, ipso facto, as
of the date of this Agreement, Borrowers are and shall be liable only for the
payment of such maximum as allowed by law, and payment received from Borrowers
in excess of such legal maximum, whenever received, shall be applied to reduce
the principal balance of the Obligations to the extent of such excess.

 

  2.7. Cash Management.

 

(a) Companies shall (i) establish and maintain cash management services of a
type and on terms satisfactory to Agent at one or more of the banks set forth on
Schedule 2.7(a) (each a “Cash Management Bank”), and shall request in writing
and otherwise take such reasonable steps to ensure that all of its Account
Debtors forward payment of the amounts owed by them directly to such Cash
Management Bank, and (ii) deposit or cause to be deposited promptly, and in any
event no later than the first Business Day after the date of receipt thereof,
all Collections (including those sent directly by Account Debtors to a Cash
Management Bank) into a bank account in Agent’s name (a “Cash Management
Account”) at one of the Cash Management Banks.

 

(b) Each Cash Management Bank shall establish and maintain Cash Management
Agreements with Agent and Companies, in form and substance acceptable to Agent.
Each such Cash Management Agreement shall provide, among other things, that
(i) all items of payment deposited in such Cash Management Account and proceeds
thereof are held by such Cash Management Bank agent or bailee-in-possession for
Agent, (ii) the Cash Management Bank has no rights of setoff or recoupment or
any other claim against the applicable Cash Management Account, other than for
payment of its service fees and other charges directly related to the
administration of such Cash Management Account and for returned checks or other
items of payment, and (iii) it immediately will forward by daily sweep all
amounts in the applicable Cash Management Account to the Agent’s Account.

 

(c) So long as no Default or Event of Default has occurred and is continuing,
Administrative Borrower may amend Schedule 2.7(a) or (b) to add or replace a
Cash Management Account Bank or Cash Management Account; provided, however, that
(i) such prospective Cash Management Bank shall be satisfactory to Agent and
Agent shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, Companies and such
prospective Cash Management Bank shall

 

-37-



--------------------------------------------------------------------------------

have executed and delivered to Agent a Cash Management Agreement. Companies
shall close any of their Cash Management Accounts (and establish replacement
cash management accounts in accordance with the foregoing sentence) promptly and
in any event within 30 days of notice from Agent that the creditworthiness of
any Cash Management Bank is no longer acceptable in Agent’s reasonable judgment,
or as promptly as practicable and in any event within 60 days of notice from
Agent that the operating performance, funds transfer, or availability procedures
or performance of the Cash Management Bank with respect to Cash Management
Accounts or Agent’s liability under any Cash Management Agreement with such Cash
Management Bank is no longer acceptable in Agent’s reasonable judgment.

 

(d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which Companies are hereby deemed to have granted a Lien
to Agent.

 

(e) Within 90 days after the Closing Date, Companies shall replace Bank of
America as the Cash Management Banks with banks acceptable to Agent.

 

  2.8. Crediting Payments; Float Charge.

 

The receipt of any payment item by Agent (whether from transfers to Agent by the
Cash Management Banks pursuant to the Cash Management Agreements or otherwise)
shall not be considered a payment on account unless such payment item is a wire
transfer of immediately available federal funds made to the Agent’s Account or
unless and until such payment item is honored when presented for payment. Should
any payment item not be honored when presented for payment, then Borrowers shall
be deemed not to have made such payment and interest shall be calculated
accordingly. Anything to the contrary contained herein notwithstanding, any
payment item shall be deemed received by Agent only if it is received into the
Agent’s Account on a Business Day on or before 11:00 a.m. (California time). If
any payment item is received into the Agent’s Account on a non-Business Day or
after 11:00 a.m. (California time) on a Business Day, it shall be deemed to have
been received by Agent as of the opening of business on the immediately
following Business Day. From and after the Closing Date, Agent shall be entitled
to charge Borrowers for 1 Business Day of ‘clearance’ or ‘float’ at the rate
applicable to Base Rate Loans under Section 2.6 on all Collections that are
received by Borrowers (regardless of whether forwarded by the Cash Management
Banks to Agent). This across-the-board 1 Business Day clearance or float charge
on all Collections is acknowledged by the parties to constitute an integral
aspect of the pricing of the financing of Borrowers and shall apply irrespective
of whether or not there are any outstanding monetary Obligations; the effect of
such clearance or float charge being the equivalent of charging 1 Business Day
of interest on such Collections. The parties acknowledge and agree that the
economic benefit of the foregoing provisions of this Section 2.8 shall be for
the exclusive benefit of Agent.

 

  2.9. Designated Account.

 

Agent is authorized to make the Advances, and Issuing Lender is authorized to
issue the Letters of Credit, under this Agreement based upon telephonic or other
instructions

 

-38-



--------------------------------------------------------------------------------

received from anyone purporting to be an Authorized Person, or without
instructions if pursuant to Section 2.6(d). Administrative Borrower agrees to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Advances requested by Borrowers
and made by Agent or the Lenders hereunder. Unless otherwise agreed by Agent and
Administrative Borrower, any Advance, Agent Advance, or Swing Loan requested by
Borrowers and made by Agent or the Lenders hereunder shall be made to the
Designated Account.

 

  2.10. Maintenance of Loan Account; Statements of Obligations.

 

Agent shall maintain an account on its books in the name of Borrowers (the “Loan
Account”) on which Borrowers will be charged with all Advances (including Agent
Advances and Swing Loans) made by Agent, Swing Lender, or the Lenders to
Borrowers or for Borrowers’ account, the Letters of Credit issued by Issuing
Lender for Borrowers’ account, and with all other payment Obligations hereunder
or under the other Loan Documents (except for Bank Product Obligations),
including, accrued interest, fees and expenses, and Lender Group Expenses. In
accordance with Section 2.8, the Loan Account will be credited with all payments
received by Agent from Borrowers or for Borrowers’ account, including all
amounts received in the Agent’s Account from any Cash Management Bank. Agent
shall render statements regarding the Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting Lender Group Expenses owing, and such statements shall
be conclusively presumed to be correct and accurate and constitute an account
stated between Borrowers and the Lender Group unless, within 30 days after
receipt thereof by Administrative Borrower, Administrative Borrower shall
deliver to Agent written objection thereto describing the error or errors
contained in any such statements.

 

  2.11. Fees.

 

Borrowers shall pay to Agent the following fees and charges, which fees and
charges shall be non-refundable when paid (irrespective of whether this
Agreement is terminated thereafter) and shall be apportioned among the Lenders
in accordance with the terms of letter agreements between Agent and individual
Lenders:

 

(a) Unused Line Fee. On the first day of each month during the term of this
Agreement, an unused line fee in the amount equal to 0.5% per annum times the
result of (a) the Maximum Revolver Amount, less (b) the sum of (i) the average
Daily Balance of Advances that were outstanding during the immediately preceding
month, plus (ii) the average Daily Balance of the Letter of Credit Usage during
the immediately preceding month,

 

(b) Fee Letter Fees. As and when due and payable under the terms of the Fee
Letter, Borrowers shall pay to Agent the fees set forth in the Fee Letter, and

 

(c) Audit, Appraisal, and Valuation Charges. For the separate account of Agent,
audit, appraisal, and valuation fees and charges as follows, (i) a fee of $850
per

 

-39-



--------------------------------------------------------------------------------

day, per auditor, plus out-of-pocket expenses for each financial audit of a
Borrower performed by personnel employed by Agent, (ii) a one time charge of
$5,000 plus out-of-pocket expenses for the establishment of electronic
collateral reporting systems, (iii) actual charges paid or incurred by Agent for
each appraisal of the Collateral, and (iv) the actual charges paid or incurred
by Agent if it elects to employ the services of one or more third Persons to
perform financial audits of Borrowers, to appraise the Collateral, or any
portion thereof, or to assess a Borrower’s business valuation.

 

  2.12. Letters of Credit

 

(a) Subject to the terms and conditions of this Agreement, the Issuing Lender
agrees to issue letters of credit for the account of Borrowers (each, an “L/C”)
or to purchase participations or execute indemnities or reimbursement
obligations (each such undertaking, an “L/C Undertaking”‘) with respect to
letters of credit issued by an Underlying Issuer (as of the Closing Date, the
prospective Underlying Issuer is to be Wells Fargo) for the account of
Borrowers. To request the issuance of an L/C or an L/C Undertaking (or the
amendment, renewal, or extension of an outstanding L/C or L/C Undertaking),
Administrative Borrower shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
Issuing Lender) to the Issuing Lender and Agent (reasonably in advance of the
requested date of issuance, amendment, renewal, or extension) a notice
requesting the issuance of an L/C or L/C Undertaking, or identifying the L/C or
L/C Undertaking to be amended, renewed, or extended, the date of issuance,
amendment, renewal, or extension, the date on which such L/C or L/C Undertaking
is to expire, the amount of such L/C or L/C Undertaking, the name and address of
the beneficiary thereof (or of the Underlying Letter of Credit, as applicable),
and such other information as shall be necessary to prepare, amend, renew, or
extend such L/C or L/C Undertaking. If requested by the Issuing Lender,
Borrowers also shall be an applicant under the application with respect to any
Underlying Letter of Credit that is to be the subject of an L/C Undertaking. The
Issuing Lender shall have no obligation to issue a Letter of Credit if any of
the following would result after giving effect to the requested Letter of
Credit:

 

(i) the Letter of Credit Usage would exceed the Borrowing Base less the amount
of outstanding Advances, or

 

(ii) the Letter of Credit Usage would exceed $5,000,000, or

 

(iii) the Letter of Credit Usage would exceed the Maximum Revolver Amount less
the then extant amount of outstanding Advances.

 

Borrowers and the Lender Group acknowledge and agree that certain Underlying
Letters of Credit may be issued to support letters of credit that already are
outstanding as of the Closing Date. Each Letter of Credit (and corresponding
Underlying Letter of Credit) shall be in form and substance acceptable to the
Issuing Lender (in the exercise of its Permitted Discretion), including the
requirement that the amounts payable thereunder must be payable in Dollars. If
Issuing Lender is obligated to advance funds under

 

-40-



--------------------------------------------------------------------------------

a Letter of Credit, Borrowers immediately shall reimburse such L/C Disbursement
to Issuing Lender by paying to Agent an amount equal to such L/C Disbursement
not later than 11:00 a.m., California time, on the date that such L/C
Disbursement is made, if Administrative Borrower shall have received written or
telephonic notice of such L/C Disbursement prior to 10:00 a.m., California time,
on such date, or, if such notice has not been received by Administrative
Borrower prior to such time on such date, then not later than 11:00 a.m.,
California time, on (i) the Business Day that Administrative Borrower receives
such notice, if such notice is received prior to 10:00 a.m., California time, on
the date of receipt, and, in the absence of such reimbursement, the L/C
Disbursement immediately and automatically shall be deemed to be an Advance
hereunder and, thereafter, shall bear interest at the rate then applicable to
Advances that are Base Rate Loans under Section 2.6. To the extent an L/C
Disbursement is deemed to be an Advance hereunder, Borrowers’ obligation to
reimburse such L/C Disbursement shall be discharged and replaced by the
resulting Advance. Promptly following receipt by Agent of any payment from
Borrowers pursuant to this paragraph, Agent shall distribute such payment to the
Issuing Lender or, to the extent that Lenders have made payments pursuant to
Section 2.12(c) to reimburse the Issuing Lender, then to such Lenders and the
Issuing Lender as their interest may appear.

 

(b) Promptly following receipt of a notice of L/C Disbursement pursuant to
Section 2.12(a), each Lender with a Revolver Commitment agrees to fund its Pro
Rata Share of any Advance deemed made pursuant to the foregoing subsection on
the same terms and conditions as if Borrowers had requested such Advance and
Agent shall promptly pay to Issuing Lender the amounts so received by it from
the Lenders. By the issuance of a Letter of Credit (or an amendment to a Letter
of Credit increasing the amount thereof) and without any further action on the
part of the Issuing Lender or the Lenders with Revolver Commitment, the Issuing
Lender shall be deemed to have granted to each Lender with a Revolver
Commitment, and each Lender with a Revolver Commitment shall be deemed to have
purchased, a participation in each Letter of Credit, in an amount equal to its
Pro Rata Share of the Risk Participation Liability of such Letter of Credit, and
each such Lender agrees to pay to Agent, for the account of the Issuing Lender,
such Lender’s Pro Rata Share of any payments made by the Issuing Lender under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender with a Revolver Commitment hereby absolutely and unconditionally
agrees to pay to Agent, for the account of the Issuing Lender, such Lender’s Pro
Rata Share of each L/C Disbursement made by the Issuing Lender and not
reimbursed by Borrowers on the date due as provided in clause (a) of this
Section, or of any reimbursement payment required to be refunded to Borrowers
for any reason. Each Lender with a Revolver Commitment acknowledges and agrees
that its obligation to deliver to Agent, for the account of the Issuing Lender,
an amount equal to its respective Pro Rata Share pursuant to this
Section 2.12(b) shall be absolute and unconditional and such remittance shall be
made notwithstanding the occurrence or continuation of an Event of Default or
Default or the failure to satisfy any condition set forth in Section 3 hereof.
If any such Lender fails to make available to Agent the amount of such Lender’s
Pro Rata Share of any payments made by the Issuing Lender in respect of such
Letter of Credit as provided in this Section, Agent (for the account of the
Issuing Lender) shall be entitled to recover such amount on demand from such
Lender together with interest thereon at the Defaulting Lender Rate until paid
in full.

 

-41-



--------------------------------------------------------------------------------

(c) Each Borrower hereby agrees to indemnify, save, defend, and hold the Lender
Group harmless from any loss, cost, expense, or liability, and reasonable
attorneys fees incurred by the Lender Group arising out of or in connection with
any Letter of Credit; provided, however, that no Borrower shall be obligated
hereunder to indemnify for any loss, cost, expense, or liability that is caused
by the gross negligence or willful misconduct of the Issuing Lender or any other
member of the Lender Group. Each Borrower agrees to be bound by the Underlying
Issuer’s regulations and interpretations of any Underlying Letter of Credit or
by Issuing Lender’s interpretations of any L/C issued by Issuing Lender to or
for such Borrower’s account, even though this interpretation may be different
from such Borrower’s own, and each Borrower understands and agrees that the
Lender Group shall not be liable for any error, negligence, or mistake, whether
of omission or commission, in following Borrowers’ instructions or those
contained in the Letter of Credit or any modifications, amendments, or
supplements thereto, except for those errors, negligence or mistakes that
constitute the gross negligence or willful misconduct of the Lender Group. Each
Borrower understands that the L/C Undertakings may require Issuing Lender to
indemnify the Underlying Issuer for certain costs or liabilities arising out of
claims by Borrowers against such Underlying Issuer. Each Borrower hereby agrees
to indemnify, save, defend, and hold the Lender Group harmless with respect to
any loss, cost, expense (including reasonable attorneys fees), or liability
incurred by the Lender Group under any L/C Undertaking as a result of the Lender
Group’s indemnification of any Underlying Issuer; provided, however, that no
Borrower shall be obligated hereunder to indemnify for any loss, cost, expense,
or liability that is caused by the gross negligence or willful misconduct of the
Issuing Lender or any other member of the Lender Group. Nothing herein shall
constitute a waiver of any claim under applicable law that Borrowers, as account
parties, may have against the Issuing Lender or the Underlying Issuer in
connection with an L/C or an L/C Undertaking, including without limitation a
claim for wrongful payment.

 

(d) Each Borrower hereby authorizes and directs any Underlying Issuer to deliver
to the Issuing Lender all instruments, documents, and other writings and
property received by such Underlying Issuer pursuant to such Underlying Letter
of Credit and to accept and rely upon the Issuing Lender’s instructions with
respect to all matters arising in connection with such Underlying Letter of
Credit and the related application.

 

(e) Any and all charges, commissions, fees, and costs incurred by the Issuing
Lender relating to Underlying Letters of Credit shall be Lender Group Expenses
for purposes of this Agreement and immediately shall be reimbursable by
Borrowers to Agent for the account of the Issuing Lender; it being acknowledged
and agreed by each Borrower that, as of the Closing Date, the issuance charge
imposed by the prospective Underlying Issuer is .825% per annum times the face
amount of each Underlying Letter of Credit, that such issuance charge may be
changed from time to time, and that the Underlying Issuer also imposes a
schedule of charges for amendments, extensions, drawings, and renewals.

 

-42-



--------------------------------------------------------------------------------

(f) If by reason of (i) any change in any applicable law, treaty, rule, or
regulation or any change in the interpretation or application thereof by any
Governmental Authority, or (ii) compliance by the Underlying Issuer or the
Lender Group with any direction, request, or requirement (irrespective of
whether having the force of law) of any Governmental Authority or monetary
authority including, Regulation D of the Federal Reserve Board as from time to
time in effect (and any successor thereto):

 

(i) any reserve, deposit, or similar requirement is or shall be imposed or
modified in respect of any Letter of Credit issued hereunder, or

 

(ii) there shall be imposed on the Underlying Issuer or the Lender Group any
other condition regarding any Underlying Letter of Credit or any Letter of
Credit issued pursuant hereto;

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to the Lender Group of issuing, making, guaranteeing, or maintaining any Letter
of Credit or to reduce the amount receivable in respect thereof by the Lender
Group, then, and in any such case, Agent may, at any time within a reasonable
period after the additional cost is incurred or the amount received is reduced,
notify Administrative Borrower, and Borrowers shall pay on demand such amounts
as Agent may specify to be necessary to compensate the Lender Group for such
additional cost or reduced receipt, together with interest on such amount from
the date of such demand until payment in full thereof at the rate then
applicable to Base Rate Loans hereunder. The determination by Agent of any
amount due pursuant to this Section, as set forth in a certificate setting forth
the calculation thereof in reasonable detail, shall, in the absence of manifest
or demonstrable error, be final and conclusive and binding on all of the parties
hereto.

 

  2.13. LIBOR Option.

 

(a) Interest and Interest Payment Dates. In lieu of having interest charged at
the rate based upon the Base Rate, Borrowers shall have the option (the “LIBOR
Option”) to have interest on all or a portion of the Advances be charged at a
rate of interest based upon the LIBOR Rate. Interest on LIBOR Rate Loans shall
be payable on the earliest of (i) the last day of the Interest Period applicable
thereto, (ii) the occurrence of an Event of Default in consequence of which the
Required Lenders or Agent on behalf thereof elect to accelerate the maturity of
all or any portion of the Obligations, or (iii) termination of this Agreement
pursuant to the terms hereof. On the last day of each applicable Interest
Period, unless Administrative Borrower properly has exercised the LIBOR Option
with respect thereto, the interest rate applicable to such LIBOR Rate Loan
automatically shall convert to the rate of interest then applicable to Base Rate
Loans of the same type hereunder. At any time that an Event of Default has
occurred and is continuing, Borrowers no longer shall have the option to request
that Advances bear interest at the LIBOR Rate and Agent shall have the right to
convert the interest rate on all outstanding LIBOR Rate Loans to the rate then
applicable to Base Rate Loans hereunder.

 

-43-



--------------------------------------------------------------------------------

(b) LIBOR Election.

 

(i) Administrative Borrower may, at any time and from time to time, so long as
no Event of Default has occurred and is continuing, elect to exercise the LIBOR
Option by notifying Agent prior to 11:00 a.m. (California time) at least 3
Business Days prior to the commencement of the proposed Interest Period (the
“LIBOR Deadline”). Notice of Administrative Borrower’s election of the LIBOR
Option for a permitted portion of the Advances and an Interest Period pursuant
to this Section shall be made by delivery to Agent of a LIBOR Notice received by
Agent before the LIBOR Deadline, or by telephonic notice received by Agent
before the LIBOR Deadline (to be confirmed by delivery to Agent of a LIBOR
Notice received by Agent prior to 5:00 p.m. (California time) on the same day.
Promptly upon its receipt of each such LIBOR Notice, Agent shall provide a copy
thereof to each of the Lenders having a Revolver Commitment.

 

(ii) Each LIBOR Notice shall be irrevocable and binding on Borrowers. In
connection with each LIBOR Rate Loan, each Borrower shall indemnify, defend, and
hold Agent and the Lenders harmless against any loss, cost, or expense incurred
by Agent or any Lender as a result of (a) the payment of any principal of any
LIBOR Rate Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBOR Rate Loan other than on the last day of the Interest Period applicable
thereto, or (c) the failure to borrow, convert, continue or prepay any LIBOR
Rate Loan on the date specified in any LIBOR Notice delivered pursuant hereto
(such losses, costs, and expenses, collectively, “Funding Losses”). Funding
Losses shall, with respect to Agent or any Lender, be deemed to equal the amount
determined by Agent or such Lender to be the excess, if any, of (i) the amount
of interest that would have accrued on the principal amount of such LIBOR Rate
Loan had such event not occurred, at the LIBOR Rate that would have been
applicable thereto, for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period therefor), minus (ii) the amount of interest that would accrue on such
principal amount for such period at the interest rate which Agent or such Lender
would be offered were it to be offered, at the commencement of such period,
Dollar deposits of a comparable amount and period in the London interbank
market. A certificate of Agent or a Lender delivered to Administrative Borrower
setting forth any amount or amounts that Agent or such Lender is entitled to
receive pursuant to this Section shall be conclusive absent manifest error.

 

(iii) Borrowers shall have not more than 5 LIBOR Rate Loans in effect at any
given time. Borrowers only may exercise the LIBOR Option for LIBOR Rate Loans of
at least $1,000,000 and integral multiples of $500,000 in excess thereof.

 

(c) Prepayments. Borrowers may prepay LIBOR Rate Loans at any time; provided,
however, that in the event that LIBOR Rate Loans are prepaid on any date that is

 

-44-



--------------------------------------------------------------------------------

not the last day of the Interest Period applicable thereto, including as a
result of any automatic prepayment through the required application by Agent of
proceeds of Collections in accordance with Section 2.4(b) or for any other
reason, including early termination of the term of this Agreement or
acceleration of all or any portion of the Obligations pursuant to the terms
hereof, each Borrower shall indemnify, defend, and hold Agent and the Lenders
and their Participants harmless against any and all Funding Losses in accordance
with clause (b) above.

 

(d) Special Provisions Applicable to LIBOR Rate.

 

(i) The LIBOR Rate may be adjusted by Agent with respect to any Lender on a
prospective basis to take into account any additional or increased costs to such
Lender of maintaining or obtaining any eurodollar deposits or increased costs
due to changes in applicable law occurring subsequent to the commencement of the
then applicable Interest Period, including changes in tax laws (except changes
of general applicability in corporate income tax laws) and changes in the
reserve requirements imposed by the Board of Governors of the Federal Reserve
System (or any successor), excluding the Reserve Percentage, which additional or
increased costs would increase the cost of funding loans bearing interest at the
LIBOR Rate. In any such event, the affected Lender shall give Administrative
Borrower and Agent notice of such a determination and adjustment and Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, Administrative Borrower may, by notice to
such affected Lender (y) require such Lender to furnish to Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (z) repay the LIBOR
Rate Loans with respect to which such adjustment is made (together with any
amounts due under clause (b)(ii) above).

 

(ii) In the event that any change in market conditions or any law, regulation,
treaty, or directive, or any change therein or in the interpretation of
application thereof, shall at any time after the date hereof, in the reasonable
opinion of any Lender, make it unlawful or impractical for such Lender to fund
or maintain LIBOR Advances or to continue such funding or maintaining, or to
determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to Agent and Administrative Borrower and
Agent promptly shall transmit the notice to each other Lender and (y) in the
case of any LIBOR Rate Loans of such Lender that are outstanding, the date
specified in such Lender’s notice shall be deemed to be the last day of the
Interest Period of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans
of such Lender thereafter shall accrue interest at the rate then applicable to
Base Rate Loans, and (z) Borrowers shall not be entitled to elect the LIBOR
Option until such Lender determines that it would no longer be unlawful or
impractical to do so.

 

(e) No Requirement of Matched Funding. Anything to the contrary contained herein
notwithstanding, neither Agent, nor any Lender, nor any of their Participants,
is required actually to acquire eurodollar deposits to fund or otherwise match

 

-45-



--------------------------------------------------------------------------------

fund any Obligation as to which interest accrues at the LIBOR Rate. The
provisions of this Section shall apply as if each Lender or its Participants had
match funded any Obligation as to which interest is accruing at the LIBOR Rate
by acquiring eurodollar deposits for each Interest Period in the amount of the
LIBOR Rate Loans.

 

  2.14. Capital Requirements.

 

If, after the date hereof, any Lender determines that (i) the adoption of or
change in any law, rule, regulation or guideline regarding capital requirements
for banks or bank holding companies, or any change in the interpretation or
application thereof by any Governmental Authority charged with the
administration thereof, or (ii) compliance by such Lender or its parent bank
holding company with any guideline, request or directive of any such entity
regarding capital adequacy (whether or not having the force of law), the effect
of reducing the return on such Lender’s or such holding company’s capital as a
consequence of such Lender’s Commitments hereunder to a level below that which
such Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such Lender’s or such holding
company’s then existing policies with respect to capital adequacy and assuming
the full utilization of such entity’s capital) by any amount deemed by such
Lender to be material, then such Lender may notify Administrative Borrower and
Agent thereof. Following receipt of such notice, Borrowers agree to pay such
Lender on demand the amount of such reduction of return of capital as and when
such reduction is determined, payable within 90 days after presentation by such
Lender of a statement in the amount and setting forth in reasonable detail such
Lender’s calculation thereof and the assumptions upon which such calculation was
based (which statement shall be deemed true and correct absent manifest error).
In determining such amount, such Lender may use any reasonable averaging and
attribution methods.

 

  2.15. Joint and Several Liability of Borrowers.

 

(a) Each of Borrowers is accepting joint and several liability hereunder and
under the other Loan Documents in consideration of the financial accommodations
to be provided by the Agent and the Lenders under this Agreement, for the mutual
benefit, directly and indirectly, of each of Borrowers and in consideration of
the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

 

(b) Each of Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the payment and
performance of all of the Obligations (including, without limitation, any
Obligations arising under this Section 2.15), it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Person composing Borrowers without preferences or
distinction among them.

 

(c) If and to the extent that any of Borrowers shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the

 

-46-



--------------------------------------------------------------------------------

Obligations in accordance with the terms thereof, then in each such event the
other Persons composing Borrowers will make such payment with respect to, or
perform, such Obligation.

 

(d) The Obligations of each Person composing Borrowers under the provisions of
this Section 2.15 constitute the absolute and unconditional, full recourse
Obligations of each Person composing Borrowers enforceable against each such
Borrower to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement or any other
circumstances whatsoever.

 

(e) Except as otherwise expressly provided in this Agreement, each Person
composing Borrowers hereby waives notice of acceptance of its joint and several
liability, notice of any Advances or Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default, or
of any demand for any payment under this Agreement, notice of any action at any
time taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Person composing Borrowers hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by Agent or Lenders at any time or times in
respect of any default by any Person composing Borrowers in the performance or
satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Person
composing Borrowers. Without limiting the generality of the foregoing, each of
Borrowers assents to any other action or delay in acting or failure to act on
the part of any Agent or Lender with respect to the failure by any Person
composing Borrowers to comply with any of its respective Obligations, including,
without limitation, any failure strictly or diligently to assert any right or to
pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Person composing
Borrowers, in whole or in part, from any of its Obligations under this
Section 2.15, it being the intention of each Person composing Borrowers that, so
long as any of the Obligations hereunder remain unsatisfied, the Obligations of
such Person composing Borrowers under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Person composing Borrowers under this Section 2.15 shall not
be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any Person composing Borrowers or any Agent or Lender. The joint and several
liability of the Persons composing Borrowers hereunder shall continue in full
force and effect notwithstanding any absorption, merger, amalgamation or any
other change whatsoever in the name, constitution or place of formation of any
of the Persons composing Borrowers or any Agent or Lender.

 

-47-



--------------------------------------------------------------------------------

(f) Each Person composing Borrowers represents and warrants to Agent and Lenders
that such Borrower is currently informed of the financial condition of Borrowers
and of all other circumstances which a diligent inquiry would reveal and which
bear upon the risk of nonpayment of the Obligations. Each Person composing
Borrowers further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Person composing Borrowers hereby covenants that such Borrower
will continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

 

(g) The provisions of this Section 2.15 are made for the benefit of the Agent,
the Lenders and their respective successors and assigns, and may be enforced by
it or them from time to time against any or all of the Persons composing
Borrowers as often as occasion therefor may arise and without requirement on the
part of any such Agent, Lender, successor or assign first to marshal any of its
or their claims or to exercise any of its or their rights against any of the
other Persons composing Borrowers or to exhaust any remedies available to it or
them against any of the other Persons composing Borrowers or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.15 shall remain
in effect until all of the Obligations shall have been paid in full or otherwise
fully satisfied. If at any time, any payment, or any part thereof, made in
respect of any of the Obligations, is rescinded or must otherwise be restored or
returned by any Agent or Lender upon the insolvency, bankruptcy or
reorganization of any of the Persons composing Borrowers, or otherwise, the
provisions of this Section 2.15 will forthwith be reinstated in effect, as
though such payment had not been made.

 

(h) Each of the Persons composing Borrowers hereby agrees that it will not
enforce any of its rights of contribution or subrogation against the other
Persons composing Borrowers with respect to any liability incurred by it
hereunder or under any of the other Loan Documents, any payments made by it to
the Agent or the Lenders with respect to any of the Obligations or any
collateral security therefor until such time as all of the Obligations have been
paid in full in cash. Any claim which any Borrower may have against any other
Borrower with respect to any payments to any Agent or Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.

 

(i) Each of the Persons composing Borrowers hereby agrees that, after the
occurrence and during the continuance of any Default or Event of Default, the
payment of any amounts due with respect to the indebtedness owing by any
Borrower to any other Borrower is hereby subordinated to the prior payment in
full in cash of the Obligations.

 

-48-



--------------------------------------------------------------------------------

Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the Agent, and
the Agent shall deliver any such amounts to the Administrative Agent for
application to the Obligations in accordance with Section 2.4(b).

 

(j) Each of the Credit Parties has jointly and severally guaranteed the
Obligations of Borrowers pursuant to the Joint and Several Guaranty.

 

3. CONDITIONS; TERM OF AGREEMENT.

 

  3.1. Conditions Precedent to the Initial Extension of Credit.

 

The obligation of the Lender Group (or any member thereof) to make the initial
Advance (or otherwise to extend any credit provided for hereunder), is subject
to the fulfillment, to the satisfaction of Agent, of each of the conditions
precedent set forth below:

 

(a) the Closing Date shall occur on or before October 25, 2002;

 

(b) Agent shall have filed all financing statements required by Agent, and Agent
shall have received searches reflecting the filing of all such financing
statements;

 

(c) Agent shall have received each of the following documents, in form and
substance satisfactory to Agent, duly executed, and each such document shall be
in full force and effect:

 

(i) the Cash Management Agreements,

 

(ii) the Control Agreements,

 

(iii) the Disbursement Letter,

 

(iv) the Due Diligence Letter,

 

(v) the Fee Letter,

 

(vi) the Joint and Several Guaranty,

 

(vii) the Officers’ Certificate,

 

(viii) the Patent Security Agreement,

 

(ix) the Pay-Off Letter, together with UCC termination statements and other
documentation evidencing the termination by Existing Lender of its Liens in and
to the properties and assets of Companies,

 

-49-



--------------------------------------------------------------------------------

(x) the Stock Pledge Agreements, together with all certificates representing the
shares of Stock pledged thereunder, as well as Stock powers with respect thereto
endorsed in blank,

 

(xi) the Subordination Agreement,

 

(xii) the Preferred Stockholders Subordination Agreement,

 

(xiii) the Trademark Security Agreement,

 

(xiv) the Copyright Security Agreement, and

 

(xv) the Intercompany Subordination Agreement;

 

(d) Agent shall have received a certificate from the Secretary of each Borrower
attesting to the resolutions of such Borrower’s Board of Directors authorizing
its execution, delivery, and performance of this Agreement and the other Loan
Documents to which such Borrower is a party and authorizing specific officers of
such Borrower to execute the same;

 

(e) Agent shall have received copies of each Borrower’s Governing Documents, as
amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Borrower;

 

(f) Agent shall have received a certificate of status with respect to each
Borrower, dated within 10 days of the Closing Date, such certificate to be
issued by the appropriate officer of the jurisdiction of organization of such
Borrower, which certificate shall indicate that such Borrower is in good
standing in such jurisdiction;

 

(g) Agent shall have received certificates of status with respect to each
Borrower, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Borrower) in which its failure to be duly
qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Borrower is in good standing in such
jurisdictions;

 

(h) Agent shall have received a certificate from the Secretary of each Credit
Party attesting to the resolutions of such Credit Party’s Board of Directors
authorizing its execution, delivery, and performance of the Loan Documents to
which such Credit Party is a party and authorizing specific officers of such
Credit Party to execute the same;

 

(i) Agent shall have received copies of each Credit Party’s Governing Documents,
as amended, modified, or supplemented to the Closing Date, certified by the
Secretary of such Credit Party;

 

(j) Agent shall have received a certificate of status with respect to each
Credit Party, dated within 10 days of the Closing Date, such certificate to be
issued by the

 

-50-



--------------------------------------------------------------------------------

appropriate officer of the jurisdiction of organization of such Credit Party,
which certificate shall indicate that such Credit Party is in good standing in
such jurisdiction;

 

(k) Agent shall have received certificates of status with respect to each Credit
Party, each dated within 30 days of the Closing Date, such certificates to be
issued by the appropriate officer of the jurisdictions (other than the
jurisdiction of organization of such Credit Party) in which its failure to be
duly qualified or licensed would constitute a Material Adverse Change, which
certificates shall indicate that such Credit Party is in good standing in such
jurisdictions;

 

(1) Agent shall have received a certificate of insurance, together with the
endorsements thereto, as are required by Section 6.8, the form and substance of
which shall be satisfactory to Agent;

 

(m) Agent shall have received a Collateral Access Agreement with respect to the
following location: 19886 Ashburn Road, Ashburn, Virginia 20147;

 

(n) Agent shall have received opinions of Companies’ counsel in form and
substance satisfactory to Agent;

 

(o) All Collections shall have been directed to the Cash Management Accounts
subject to the Cash Management Agreements;

 

(p) Agent shall have received satisfactory evidence (including a certificate of
the chief financial officer of Parent) that all tax returns required to be filed
by Companies have been timely filed and all taxes upon Companies or their
properties, assets, income, and franchises (including Real Property taxes and
payroll taxes) have been paid prior to delinquency, except such taxes that are
the subject of a Permitted Protest;

 

(q) Borrowers shall have the Required Availability after giving effect to the
initial extensions of credit hereunder;

 

(r) Each Borrower shall have registered all of its copyrights that constitute a
material asset, constitute copyrightable software, or are necessary to the
operation of its business, including the copyrights listed on Schedule 3-1.

 

(s) Agent shall have completed its business, legal, and collateral due
diligence, including (i) a collateral audit and review of Companies’ books and
records and verification of Companies’ representations and warranties to the
Lender Group, the results of which shall be satisfactory to Agent, and (ii) an
inspection of each of the locations where Inventory is located, the results of
which shall be satisfactory to Agent;

 

(t) Agent shall have received completed reference checks with respect to
Borrowers’ senior management, the results of which are satisfactory to Agent in
its sole discretion;

 

-51-



--------------------------------------------------------------------------------

(u) the holders of at least 70% of the Private Preferred Stock shall have agreed
to extend the redemption date of such Stock from May 23, 2003 to no earlier than
October 15, 2004;

 

(v) all cash of Borrowers shall have been wire transferred to Agent;

 

(w) Agent shall have received Borrowers’ Closing Date Business Plan;

 

(x) Agent shall have completed its review of Borrowers’ government contracts and
be satisfied with the results thereof, and Borrower shall have complied with the
Assignment of Claims Act for each of their government contracts;

 

(y) Borrowers shall pay all Lender Group Expenses incurred in connection with
the transactions evidenced by this Agreement;

 

(z) Borrowers shall have received all licenses, approvals or evidence of other
actions required by any Governmental Authority in connection with the execution
and delivery by Borrowers of this Agreement or any other Loan Document or with
the consummation of the transactions contemplated hereby and thereby; and

 

(aa) all other documents and legal matters in connection with the transactions
contemplated by this Agreement shall have been delivered, executed, or recorded
and shall be in form and substance satisfactory to Agent.

 

  3.2. Conditions Subsequent to the Initial Extension of Credit.

 

The obligation of the Lender Group (or any member thereof) to continue to make
Advances (or otherwise extend credit hereunder) is subject to the fulfillment,
on or before the date applicable thereto, of each of the conditions subsequent
set forth below (the failure by Borrowers to so perform or cause to be performed
constituting an Event of Default):

 

(a) within 30 days after the Closing Date, deliver to Agent certified copies of
the policies of insurance, together with the endorsements thereto, as are
required by Section 6.8, the form and substance of which shall be satisfactory
to Agent and its counsel; and

 

(b) within 90 days after the Closing Date, holders of all of the Private
Preferred Stock shall have executed and delivered the Preferred Stockholders
Standby Agreement and agreed to extend the redemption date from May 23, 2003 to
no earlier than October 15,2004.

 

  3.3. Conditions Precedent to all Extensions of Credit.

 

The obligation of the Lender Group (or any member thereof) to make all Advances
(or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

 

(a) the representations and warranties contained in this Agreement and the other
Loan Documents shall be true and correct in all material respects on and as of
the date of such extension of credit, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date);

 

-52-



--------------------------------------------------------------------------------

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

 

(c) no injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the extending of such credit shall have
been issued and remain in force by any Governmental Authority against any
Company, Agent, any Lender, or any of their Affiliates; and

 

(d) no Material Adverse Change shall have occurred.

 

  3.4. Term.

 

This Agreement shall become effective upon the execution and delivery hereof by
Companies, Agent, and the Lenders and shall continue in full force and effect
for a term ending on October 21, 2005 (the “Maturity Date”). The foregoing
notwithstanding, the Lender Group, upon the election of the Required Lenders,
shall have the right to terminate its obligations under this Agreement
immediately and without notice upon the occurrence and during the continuation
of an Event of Default.

 

  3.5. Effect of Termination.

 

On the date of termination of this Agreement, all Obligations (including
contingent reimbursement obligations of Borrowers with respect to any
outstanding Letters of Credit and including all Bank Products Obligations)
immediately shall become due and payable without notice or demand (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral to be held
by Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Bank Products Obligations). No termination of this Agreement,
however, shall relieve or discharge Borrowers of their duties, Obligations, or
covenants hereunder and the Agent’s Liens in the Collateral shall remain in
effect until all Obligations have been fully and finally discharged and the
Lender Group’s obligations to provide additional credit hereunder have been
terminated. When this Agreement has been terminated and all of the Obligations
have been fully and finally discharged and the Lender Group’s obligations to
provide additional credit under the Loan Documents have been terminated
irrevocably, Agent will, at Borrowers’ sole expense, execute and deliver any UCC
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the Agent’s Liens and all notices of
security interests and liens previously filed by Agent with respect to the
Obligations.

 

-53-



--------------------------------------------------------------------------------

  3.6. Early Termination by Borrowers.

 

Borrowers have the option, at any time upon 90 days prior written notice by
Administrative Borrower to Agent, to terminate this Agreement by paying to
Agent, for the benefit of the Lender Group, in cash, the Obligations (including
(a) either (i) providing cash collateral to be held by Agent for the benefit of
those Lenders with a Revolver Commitment in an amount equal to 105% of the then
extant Letter of Credit Usage, or (ii) causing the original Letters of Credit to
be returned to the Issuing Lender, and (b) providing cash collateral to be held
by Agent for the benefit of Wells Fargo or its Affiliates with respect to the
then extant Bank Products Obligations), in full, together with the Applicable
Prepayment Premium (to be allocated based upon letter agreements between Agent
and individual Lenders). If Administrative Borrower has sent a notice of
termination pursuant to the provisions of this Section, then the Commitments
shall terminate and Borrowers shall be obligated to repay the Obligations
(including (a) either (i) providing cash collateral to be held by Agent for the
benefit of those Lenders with a Revolver Commitment in an amount equal to 105%
of the then extant Letter of Credit Usage, or (ii) causing the original Letters
of Credit to be returned to the Issuing Lender, and (b) providing cash
collateral to be held by Agent for the benefit of Wells Fargo or its Affiliates
with respect to the then extant Bank Products Obligations), in full, together
with the Applicable Prepayment Premium, on the date set forth as the date of
termination of this Agreement in such notice; provided, that Borrowers shall not
be obligated to pay the Applicable Prepayment Premium if the Obligations are
repaid in full with proceeds of a financing provided by Wells Fargo. In the
event of the termination of this Agreement and repayment of the Obligations at
any time prior to the Maturity Date, for any other reason, including
(a) termination upon the election of the Required Lenders to terminate after the
occurrence of an Event of Default, (b) foreclosure and sale of Collateral,
(c) sale of the Collateral in any Insolvency Proceeding, or (iv) restructure,
reorganization or compromise of the Obligations by the confirmation of a plan of
reorganization, or any other plan of compromise, restructure, or arrangement in
any Insolvency Proceeding, then, in view of the impracticability and extreme
difficulty of ascertaining the actual amount of damages to the Lender Group or
profits lost by the Lender Group as a result of such early termination, and by
mutual agreement of the parties as to a reasonable estimation and calculation of
the lost profits or damages of the Lender Group, Borrowers shall pay the
Applicable Prepayment Premium to Agent (to be allocated based upon letter
agreements between Agent and individual Lenders), measured as of the date of
such termination.

 

4. CREATION OF SECURITY INTEREST.

 

  4.1. Grant of Security Interest.

 

Each Company hereby grants to Agent, for the benefit of the Lender Group, a
continuing security interest in all of its right, title, and interest in all
currently existing and hereafter acquired or arising Collateral in order to
secure prompt repayment of any and all of the Obligations in accordance with the
terms and conditions of the Loan Documents and in order to secure prompt
performance by Companies of each of their covenants and duties under the Loan
Documents. The Agent’s Liens in and to the Collateral shall attach to all

 

-54-



--------------------------------------------------------------------------------

Collateral without further act on the part of Agent or Companies. Anything
contained in this Agreement or any other Loan Document to the contrary
notwithstanding, except for Permitted Dispositions, Companies have no authority,
express or implied, to dispose of any item or portion of the Collateral.

 

  4.2. Negotiable Collateral.

 

In the event that any Collateral, including proceeds, is evidenced by or
consists of Negotiable Collateral, and if and to the extent that perfection or
priority of Agent’s security interest is dependent on or enhanced by possession,
the applicable Company, immediately upon the request of Agent, shall endorse and
deliver physical possession of such Negotiable Collateral to Agent.

 

  4.3. Collection of Accounts, General Intangibles, and Negotiable Collateral.

 

At any time after the occurrence and during the continuation of an Event of
Default, Agent or Agent’s designee may (a) notify Account Debtors of Companies
that the Accounts, chattel paper, or General Intangibles have been assigned to
Agent or that Agent has a security interest therein, or (b) collect the
Accounts, chattel paper, or General Intangibles directly and charge the
collection costs and expenses to the Loan Account. Each Company agrees that it
will hold in trust for the Lender Group, as the Lender Group’s trustee, any
Collections that it receives and immediately will deliver said Collections to
Agent or a Cash Management Bank in their original form as received by the
applicable Company.

 

  4.4. Delivery of Additional Documentation Required.

 

At any time upon the request of Agent, Companies shall execute and deliver to
Agent, any and all financing statements, original financing statements in lieu
of continuation statements, fixture filings, security agreements, pledges,
assignments, endorsements of certificates of title, and all other documents (the
“Additional Documents”) that Agent may request in its Permitted Discretion, in
form and substance satisfactory to Agent, to perfect and continue perfected or
better perfect the Agent’s Liens in the Collateral (whether now owned or
hereafter arising or acquired), to create and perfect Liens in favor of Agent in
any Real Property acquired after the Closing Date, and in order to fully
consummate all of the transactions contemplated hereby and under the other Loan
Documents. To the maximum extent permitted by applicable law, each Company
authorizes Agent to execute any such Additional Documents in the applicable
Company’s name and authorize Agent to file such executed Additional Documents in
any appropriate filing office. In addition, on a quarterly basis (or more
frequent periodic basis as Agent shall require), Companies shall (a) provide
Agent with a report of all new patentable, copyrightable, or trademarkable
materials acquired or generated by Companies during the prior period, (b) cause
all patents, copyrights, and trademarks acquired or generated by Companies that
are not already the subject of a registration with the appropriate filing office
(or an application therefor diligently prosecuted) to be registered with such
appropriate filing office in a manner sufficient to impart constructive notice
of Companies’ ownership thereof, and (c) cause to be prepared, executed, and
delivered to Agent supplemental schedules to the applicable Loan Documents to
identify such patents, copyrights, and trademarks as being subject to the
security interests created thereunder.

 

-55-



--------------------------------------------------------------------------------

  4.5. Power of Attorney.

 

Each Company hereby irrevocably makes, constitutes, and appoints Agent (and any
of Agent’s officers, employees, or agents designated by Agent) as such Company’s
true and lawful attorney, with power to (a) if such Company refuses to, or fails
timely to execute and deliver any of the documents described in Section 4.4,
sign the name of such Company on any of the documents described in Section 4.4,
(b) at any time that an Event of Default has occurred and is continuing, sign
such Company’s name on any invoice or bill of lading relating to the Collateral,
drafts against Account Debtors, or notices to Account Debtors, (c) send requests
for verification of Accounts, (d) endorse such Company’s name on any Collection
item that may come into the Lender Group’s possession, (e) at any time that an
Event of Default has occurred and is continuing, make, settle, and adjust all
claims under such Company’s policies of insurance and make all determinations
and decisions with respect to such policies of insurance, and (f) at any time
that an Event of Default has occurred and is continuing, settle and adjust
disputes and claims respecting the Accounts, chattel paper, or General
Intangibles directly with Account Debtors, for amounts and upon terms that Agent
determines to be reasonable, and Agent may cause to be executed and delivered
any documents and releases that Agent determines to be necessary. The
appointment of Agent as each Company’s attorney, and each and every one of its
rights and powers, being coupled with an interest, is irrevocable until all of
the Obligations have been fully and finally repaid and performed and the Lender
Group’s obligations to extend credit hereunder are terminated.

 

  4.6. Right to Inspect.

 

Agent and each Lender (through any of their respective officers, employees, or
agents) shall have the right, from time to time hereafter to inspect the Books
and to check, test, and appraise the Collateral in order to verify Companies’
financial condition or the amount, quality, value, condition of, or any other
matter relating to, the Collateral.

 

  4.7. Control Agreements.

 

Each Company agrees that it will not transfer assets out of any Securities
Accounts other than as permitted under Section 7.19 and, if to another
securities intermediary, unless each of the applicable Company, Agent, and the
substitute securities intermediary have entered into a Control Agreement. No
arrangement contemplated hereby or by any Control Agreement in respect of any
Securities Accounts or other Investment Property shall be modified by Companies
without the prior written consent of Agent. Upon the occurrence and during the
continuance of a Default or Event of Default, Agent may notify any securities
intermediary to liquidate the applicable Securities Account or any related
Investment Property maintained or held thereby and remit the proceeds thereof to
the Agent’s Account.

 

-56-



--------------------------------------------------------------------------------

  4.8. DDAs.

 

No Company shall establish any DDA after the Closing Date unless
contemporaneously with the establishment of each such DDA, the bank at which the
DDA is established enters into a Control Agreement with Agent.

 

5. REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Company
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects, as of the date
hereof, and shall be true, correct, and complete, in all material respects, as
of the Closing Date, and at and as of the date of the making of each Advance (or
other extension of credit) made thereafter, as though made on and as of the date
of such Advance (or other extension of credit) (except to the extent that such
representations and warranties relate solely to an earlier date) and such
representations and warranties shall survive the execution and delivery of this
Agreement:

 

  5.1. No Encumbrances.

 

Each Company has good and indefeasible title to its Collateral and the Real
Property, free and clear of Liens except for Permitted Liens.

 

  5.2. Eligible Accounts.

 

The Eligible Accounts are bona fide existing payment obligations of Account
Debtors created by the sale and delivery of Inventory or the rendition of
services to such Account Debtors in the ordinary course of Borrowers’ business,
owed to Borrowers without defenses, disputes, offsets, counterclaims, or rights
of return or cancellation. As to each Account that is identified by
Administrative Borrower as an Eligible Account in a borrowing base report
submitted to Agent, such Account is not excluded as ineligible by virtue of one
or more of the excluding criteria set forth in the definition of Eligible
Accounts. Without limiting the foregoing, any Account identified by a Borrower
as an Eligible Account that is owing by the United States, or any department,
agency or instrumentality of the United States (i) arises under a contract that
does not prohibit the assignment thereof, (ii) arises under a contract that
specifies payments totaling $1,000 or more, and (iii) has been assigned to Agent
in compliance with the Assignment of Claims Act, 31 U.S.C. § 3727.

 

  5.3. Copyrights.

 

Schedule 3.1 lists all copyrights of any Borrower that constitute a material
asset, constitute copyrightable software or are necessary to the operation of
the business of such Borrower.

 

  5.4. Equipment.

 

All of the Equipment is used or held for use in Companies’ business and is fit
for such purposes.

 

-57-



--------------------------------------------------------------------------------

  5.5. Location of Inventory and Equipment.

 

The Inventory and Equipment are not stored with a bailee, warehouseman, or
similar party and are located only at the locations identified on Schedule 5.5.

 

  5.6. Inventory Records.

 

Each Company keeps correct and accurate records itemizing and describing the
type, quality, and quantity of its Inventory and the book value thereof.

 

  5.7. Location of Chief Executive Office; FEIN.

 

The chief executive office of each Company is located at the address indicated
in Schedule 5.7 and each Company’s FEIN is identified in Schedule 5.7.

 

  5.8. Due Organization and Qualification; Subsidiaries.

 

(a) Each Company is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to have
a Material Adverse Change.

 

(b) Set forth on Schedule 5.8(b), is a complete and accurate description of the
authorized capital Stock of each Company, by class, and, as of the Closing Date,
a description of the number of shares of each such class that are issued and
outstanding. Other than as described on Schedule 5.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Company’s capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Company is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

 

(c) Set forth on Schedule 5.8(c), is a complete and accurate list of each
Company’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
their organization; (ii) the number of shares of each class of common and
preferred Stock authorized for each of such Subsidiaries; and (iii) the number
and the percentage of the outstanding shares of each such class owned directly
or indirectly by the applicable Company. All of the outstanding capital Stock of
each such Subsidiary has been validly issued and is fully paid and
non-assessable.

 

(d) Except as set forth on Schedule 5.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Company’s Subsidiaries’ capital
Stock, including any right of conversion or exchange under any outstanding
security or other instrument. No Company or any of its respective Subsidiaries
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of any Company’s Subsidiaries’ capital
Stock or any security convertible into or exchangeable for any such capital
Stock.

 

-58-



--------------------------------------------------------------------------------

  5.9. Due Authorization; No Conflict.

 

(a) As to each Company, the execution, delivery, and performance by such Company
of this Agreement and the Loan Documents to which it is a party have been duly
authorized by all necessary action on the part of such Company.

 

(b) As to each Company, the execution, delivery, and performance by such Company
of this Agreement and the Loan Documents to which it is a party do not and will
not (i) violate any provision of federal, state, or local law or regulation
applicable to any Company, the Governing Documents of any Company, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Company, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of any Company, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of Company,
other than Permitted Liens, or (iv) require any approval of any Company’s
interestholders or any approval or consent of any Person under any material
contractual obligation of any Company.

 

(c) Other than the filing of financing statements and fixture filings, the
execution, delivery, and performance by each Company of this Agreement and the
Loan Documents to which such Company is a party do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority or other Person.

 

(d) As to each Company, this Agreement and the other Loan Documents to which
such Company is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Company will be the legally valid
and binding obligations of such Company, enforceable against such Company in
accordance with their respective terms, except as enforcement may be limited by
equitable principles or by bankruptcy, insolvency, reorganization, moratorium,
or similar laws relating to or limiting creditors’ rights generally.

 

(e) The Agent’s Liens are validly created, perfected, and first priority Liens,
subject only to Permitted Liens.

 

  5.10. Litigation.

 

Other than those matters disclosed on Schedule 5.10, there are no actions,
suits, or proceedings pending or, to the best knowledge of Companies, threatened
against Companies, or any of their Subsidiaries, as applicable, except for
(a) matters that are fully covered by insurance (subject to customary
deductibles), and (b) matters arising after the Closing Date that, if decided
adversely to Companies, or any of their Subsidiaries, as applicable, reasonably
could not be expected to result in a Material Adverse Change.

 

-59-



--------------------------------------------------------------------------------

  5.11. No Material Adverse Change.

 

All financial statements relating to Companies that have been delivered by
Companies to the Lender Group have been prepared in accordance with GAAP
(except, in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments) and present fairly in
all material respects, Companies’ financial condition as of the date thereof and
results of operations for the period then ended. There has not been a Material
Adverse Change with respect to Companies since the date of the latest financial
statements submitted to the Lender Group on or before the Closing Date.

 

  5.12. Fraudulent Transfer.

 

(a) Each Borrower is Solvent.

 

(b) No transfer of property is being made by any Company and no obligation is
being incurred by any Company in connection with the transactions contemplated
by this Agreement or the other Loan Documents with the intent to hinder, delay,
or defraud either present or future creditors of Companies.

 

  5.13. Employee Benefits.

 

None of Companies, any of their Subsidiaries, or any of their ERISA Affiliates
maintains or contributes to any Benefit Plan.

 

  5.14. Environmental Condition.

 

Except as set forth on Schedule 5.14, (a) to Companies’ knowledge, none of
Companies’ properties or assets has ever been used by Companies or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such production, storage,
handling, treatment, release or transport was in violation, in any material
respect, of applicable Environmental Law, (b) to Companies’ knowledge, none of
Companies’ properties or assets has ever been designated or identified in any
manner pursuant to any environmental protection statute as a Hazardous Materials
disposal site, (c) none of Companies have received notice that a Lien arising
under any Environmental Law has attached to any revenues or to any Real Property
owned or operated by Companies, and (d) none of Companies have received a
summons, citation, notice, or directive from the Environmental Protection Agency
or any other federal or state governmental agency concerning any action or
omission by any Company resulting in the releasing or disposing of Hazardous
Materials into the environment.

 

  5.15. Brokerage Fees.

 

Companies have not utilized the services of any broker or finder in connection
with Companies’ obtaining financing from the Lender Group under this Agreement
and no brokerage commission or finders fee is payable by Companies in connection
herewith.

 

-60-



--------------------------------------------------------------------------------

  5.16. Intellectual Property.

 

Each Company owns, or holds licenses in, all trademarks, trade names,
copyrights, patents, patent rights, and licenses that are necessary to the
conduct of its business as currently conducted. Attached hereto as Schedule 5.16
is a true, correct, and complete listing of all material patents, patent
applications, trademarks, trademark applications, copyrights, and copyright
registrations as to which each Company is the owner or is an exclusive licensee.
Except as listed on Schedule 5.16, no Company is a party to any license of any
trademark, copyright or patent.

 

  5.17. Leases.

 

Companies enjoy peaceful and undisturbed possession under all leases material to
the business of Companies and to which Companies are a party or under which
Companies are operating. All of such leases are valid and subsisting and no
material default by Companies exists under any of them.

 

  5.18. DDAs.

 

Set forth on Schedule 5.18 are all of the DDAs of each Company, including, with
respect to each depository (i) the name and address of that depository, and
(ii) the account numbers of the accounts maintained with such depository.

 

  5.19. Complete Disclosure.

 

All factual information (taken as a whole) furnished by or on behalf of
Companies in writing to Agent or any Lender (including all information contained
in the Schedules hereto or in the other Loan Documents) for purposes of or in
connection with this Agreement, the other Loan Documents or any transaction
contemplated herein or therein is, and all other such factual information (taken
as a whole) hereafter furnished by or on behalf of Companies in writing to the
Agent or any Lender will be, true and accurate in all material respects on the
date as of which such information is dated or certified and not incomplete by
omitting to state any fact necessary to make such information (taken as a whole)
not misleading in any material respect at such time in light of the
circumstances under which such information was provided. On the Closing Date,
the Closing Date Projections represent, and as of the date on which any other
Projections are delivered to Agent, such additional Projections represent
Companies’ good faith best estimate of its future performance for the periods
covered thereby.

 

  5.20. Indebtedness.

 

Set forth on Schedule 5.20 is a true and complete list of all Indebtedness of
each Company outstanding immediately prior to the Closing Date that is to remain
outstanding after the Closing Date and such Schedule accurately reflects the
aggregate principal amount of such Indebtedness and the principal terms thereof.

 

-61-



--------------------------------------------------------------------------------

6. AFFIRMATIVE COVENANTS.

 

Each Company covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Companies shall
and shall cause each of their respective Subsidiaries to do all of the
following:

 

  6.1. Accounting System.

 

Maintain a system of accounting that enables Companies to produce financial
statements in accordance with GAAP and maintain records pertaining to the
Collateral that contain information as from time to time reasonably may be
requested by Agent. Companies also shall keep an inventory reporting system that
shows all additions, sales, claims, returns, and allowances with respect to the
Inventory.

 

  6.2. Collateral Reporting.

 

Provide Agent (and if so requested by Agent, with copies for each Lender) with
the following documents at the following times in form satisfactory to Agent:

 

Daily   

(a)    a sales journal, collection journal, and credit register since the last
such schedule and a calculation of the Borrowing Base as of such date, and

    

(b)    notice of all returns, disputes, or claims;

Monthly (not later than the 5th day of each month)   

(c)    a detailed calculation of the Borrowing Base (including detail regarding
those Accounts that are not Eligible Accounts),

    

(d)    a detailed aging, by total, of the Accounts, together with a
reconciliation to the detailed calculation of the Borrowing Base previously
provided to Agent, and

    

(e)    a summary aging, by vendor, of Companies’ accounts payable and any book
overdraft.

Monthly (not later than the 15th day of each month)   

(f)     a calculation of Dilution for the prior month.

Quarterly   

(g)    a detailed list of each Borrower’s customers, and

    

(h)    a report regarding each Company’s accrued, but unpaid, ad valorem taxes;

 

-62-



--------------------------------------------------------------------------------

Upon request by Agent   

(i)     copies of invoices in connection with the Accounts, credit memos,
remittance advices, deposit slips, shipping and delivery documents in connection
with the Accounts and, for Inventory and Equipment acquired by Companies,
purchase orders and invoices, and

    

(j)     such other reports as to the Collateral, or the financial condition of
Companies as Agent may request in its Permitted Discretion.

 

In addition, each Company agrees to cooperate fully with Agent to facilitate and
implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth above.

 

  6.3. Financial Statements, Reports, Certificates.

 

Deliver to Agent, with copies to each Lender:

 

(a) as soon as available, but in any event within 30 days (45 days in the case
of a month that is the end of one of the first 3 fiscal quarters in a fiscal
year) after the end of each month during each of Parent’s fiscal years,

 

(i) a company prepared consolidated balance sheet, income statement, and
statement of cash flow covering Parent’s and its Subsidiaries’ operations during
such period,

 

(ii) a certificate signed by the chief financial officer of Parent to the effect
that:

 

(A) the financial statements delivered hereunder have been prepared in
accordance with GAAP (except for the lack of footnotes and being subject to
year-end audit adjustments) and fairly present in all material respects the
financial condition of Parent and its Subsidiaries,

 

(B) the representations and warranties of Companies contained in this Agreement
and the other Loan Documents are true and correct in all material respects on
and as of the date of such certificate, as though made on and as of such date
(except to the extent that such representations and warranties relate solely to
an earlier date), and

 

(C) there does not exist any condition or event that constitutes a Default or
Event of Default (or, to the extent of any non-compliance, describing such
non-compliance as to which he or she may have knowledge and what action
Companies have taken, are taking, or propose to take with respect thereto), and

 

(iii) for each month that is the date on which a financial covenant in
Section 7.20 is to be tested, a Compliance Certificate demonstrating, in
reasonable detail, compliance at the end of such period with the applicable
financial covenants contained in Section 7.20, and

 

-63-



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within 90 days after the end of each
of Parent’s fiscal years,

 

(i) financial statements of Parent and its Subsidiaries for each such fiscal
year, audited by independent certified public accountants reasonably acceptable
to Agent and certified, without any qualifications, by such accountants to have
been prepared in accordance with GAAP (such audited financial statements to
include a balance sheet, income statement, and statement of cash flow and, if
prepared, such accountants’ letter to management),

 

(ii) a certificate of such accountants addressed to Agent and the Lenders
stating that such accountants do not have knowledge of the existence of any
Default or Event of Default under Section 7.20,

 

(c) as soon as available, but in any event within 30 days prior to the start of
each of Parent’s fiscal years,

 

(i) copies of Companies’ Projections, in form and substance (including as to
scope and underlying assumptions) satisfactory to Agent, in its sole discretion,
for the forthcoming three years, year by year, and for the forthcoming fiscal
year, month by month, certified by the chief financial officer of Parent as
being such officer’s good faith best estimate of the financial performance of
Parent and its Subsidiaries during the period covered thereby,

 

(d) if and when filed by any Company,

 

(i) 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

 

(ii) any other filings made by any Company with the SEC,

 

(iii) copies of Companies’ federal income tax returns, and any amendments
thereto, filed with the Internal Revenue Service, and

 

(iv) any other information that is provided by Parent to its shareholders
generally,

 

(e) if and when filed by any Company and as requested by Agent, satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
(i) any Company conducts business or is required to pay any such excise tax,
(ii) where any Company’s failure to pay any such applicable excise tax would
result in a Lien on the properties or assets of any Company, or (iii) where any
Company’s failure to pay any such applicable excise tax reasonably could be
expected to result in a Material Adverse Change,

 

-64-



--------------------------------------------------------------------------------

(f) as soon as a Company has knowledge of any event or condition that
constitutes a Default or an Event of Default, notice thereof and a statement of
the curative action that Companies propose to take with respect thereto, and

 

(g) upon the request of Agent, any other report reasonably requested relating to
the financial condition of Companies.

 

In addition to the financial statements referred to above, Companies agree to
deliver financial statements prepared on both a consolidated and consolidating
basis and that no Company, or any Subsidiary of a Company, will have a fiscal
year different from that of Parent. Companies agree that their independent
certified public accountants are authorized to communicate with Agent and to
release to Agent whatever financial information concerning Companies that Agent
reasonably may request. Each Company waives the right to assert a confidential
relationship, if any, it may have with any accounting firm or service bureau in
connection with any information requested by Agent pursuant to or in accordance
with this Agreement, and agree that Agent may contact directly any such
accounting firm or service bureau in order to obtain such information.

 

  6.4. Government Contracts.

 

Deliver a certificate, in form and substance satisfactory to Agent, summarizing
each contract that a Borrower enters into with the United States, or any
department, agency, or instrumentality of the United States. Without limitation,
such certificate shall certify the names of the contracting officer, the
disbursing officer and any sureties under such contract and certify that such
contract does not prohibit the assignment thereof to Agent. At the request of
Agent, Borrowers shall furnish Agent with a copy of each government contract.

 

  6.5. Return.

 

Cause returns and allowances as between Companies and their Account Debtors, to
be on the same basis and in accordance with the usual customary practices of the
applicable Company, as they exist at the time of the execution and delivery of
this Agreement. If, at a time when no Event of Default has occurred and is
continuing, any Account Debtor returns any Inventory to any Company, the
applicable Company promptly shall determine the reason for such return and, if
the applicable Company accepts such return, issue a credit memorandum (with a
copy to be sent to Agent) in the appropriate amount to such Account Debtor. If,
at a time when an Event of Default has occurred and is continuing, any Account
Debtor returns any Inventory to any Company, the applicable Company promptly
shall determine the reason for such return and, if Agent consents (which consent
shall not be unreasonably withheld), issue a credit memorandum (with a copy to
be sent to Agent) in the appropriate amount to such Account Debtor.

 

  6.6. Maintenance of Properties.

 

Maintain and preserve all of its properties which are necessary or useful in the
proper conduct to its business in good working order and condition, ordinary
wear and tear

 

-65-



--------------------------------------------------------------------------------

excepted, and comply at all times with the provisions of all leases to which it
is a party as lessee, so as to prevent any loss or forfeiture thereof or
thereunder.

 

  6.7. Taxes.

 

Cause all assessments and taxes, whether real, personal, or otherwise, due or
payable by, or imposed, levied, or assessed against Companies or any of their
assets to be paid in full, before delinquency or before the expiration of any
extension period, except to the extent that the validity of such assessment or
tax shall be the subject of a Permitted Protest. Companies will make timely
payment or deposit of all tax payments and withholding taxes required of it by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish Agent with proof satisfactory to Agent indicating that the applicable
Company has made such payments or deposits. Companies shall deliver satisfactory
evidence of payment of applicable excise taxes in each jurisdictions in which
any Company is required to pay any such excise tax.

 

  6.8. Insurance.

 

(a) At Borrowers’ expense, maintain insurance respecting its property and assets
wherever located, covering loss or damage by fire, theft, explosion, and all
other hazards and risks as ordinarily are insured against by other Persons
engaged in the same or similar businesses. Companies also shall maintain
business interruption, public liability, and product liability insurance, as
well as insurance against larceny, embezzlement, and criminal misappropriation.
All such policies of insurance shall be in such amounts and with such insurance
companies as are reasonably satisfactory to Agent. Companies shall deliver
copies of all such policies to Agent with a satisfactory lender’s loss payable
endorsement naming Agent as sole loss payee or additional insured, as
appropriate. Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to
Agent in the event of cancellation of the policy for any reason whatsoever.

 

(b) Administrative Borrower shall give Agent prompt notice of any loss covered
by such insurance. Agent shall have the exclusive right to adjust any losses
payable under any such insurance policies in excess of $50,000, without any
liability to Companies whatsoever in respect of such adjustments. Any monies
received as payment for any loss under any insurance policy mentioned above
(other than liability insurance policies) or as payment of any award or
compensation for condemnation or taking by eminent domain, shall be paid over to
Agent to be applied at the option of the Required Lenders either to the
prepayment of the Obligations or shall be disbursed to Administrative Borrower
under staged payment terms reasonably satisfactory to the Required Lenders for
application to the cost of repairs, replacements, or restorations. Any such
repairs, replacements, or restorations shall be effected with reasonable
promptness and shall be of a value at least equal to the value of the items or
property destroyed prior to such damage or destruction.

 

(c) Companies shall not take out separate insurance concurrent in form or
contributing in the event of loss with that required to be maintained under this
Section 6.8,

 

-66-



--------------------------------------------------------------------------------

unless Agent is included thereon as named insured with the loss payable to Agent
under a lender’s loss payable endorsement or its equivalent. Administrative
Borrower immediately shall notify Agent whenever such separate insurance is
taken out, specifying the insurer thereunder and full particulars as to the
policies evidencing the same, and copies of such policies promptly shall be
provided to Agent.

 

(d) At Companies’ expense, maintain key man life insurance policies with respect
to the following individuals and in the following amounts:

 

Name  

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

John B. Wood

   $ 5,000,000

David S. Aldrich

   $ 5,000,000

 

Notwithstanding the foregoing, in the event either of the foregoing individuals
are no longer employed by a Company, Companies will not be required to maintain
key man life insurance policies on such individual that is no longer employed so
long as no Event of Default exists and Companies’ obtain a replacement key man
life insurance policy (in substantially the same form as the policy being
replaced) in the amount of $5,000,000 on the life of such individual’s successor
at Companies. Companies shall furnish Agent with an “Absolute Assignment” of
each such key man life insurance policy, shall record each such “Absolute
Assignment” with the issuer of the respective policy, and shall furnish proof of
such issuer’s acceptance of such assignment. All proceeds payable under such key
man life insurance policies shall be payable to Agent to be applied on account
of the Obligations in accordance with Section 2.4(b).

 

  6.9. Location of Inventory and Equipment.

 

Keep the Inventory and Equipment only at the locations identified on Schedule
5.5; provided, however, that Administrative Borrower may amend Schedule 5.5 so
long as such amendment occurs by written notice to Agent not less than 30 days
prior to the date on which the Inventory or Equipment is moved to such new
location, so long as such new location is within the continental United States,
and so long as, at the time of such written notification, the applicable Company
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens on such assets and also provides to Agent a
Collateral Access Agreement.

 

6.10. Compliance with Laws.

 

Comply with the requirements of all applicable laws, rules, regulations, and
orders of any Governmental Authority, including the Fair Labor Standards Act and
the Americans With Disabilities Act, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, would
not result in and reasonably could not be expected to result in a Material
Adverse Change.

 

-67-



--------------------------------------------------------------------------------

  6.11. Leases.

 

Pay when due all rents and other amounts payable under any leases to which any
Company is a party or by which any Company’s properties and assets are bound,
unless such payments are the subject of a Permitted Protest.

 

  6.12. Brokerage Commissions.

 

Pay any and all brokerage commission or finders fees incurred in connection with
or as a result of Companies’ obtaining financing from the Lender Group under
this Agreement. Companies agree and acknowledge that payment of all such
brokerage commissions or finders fees shall be the sole responsibility of
Companies, and each Company agrees to indemnify, defend, and hold Agent and the
Lender Group harmless from and against any claim of any broker or finder arising
out of Companies’ obtaining financing from the Lender Group under this
Agreement.

 

  6.13. Existence.

 

At all times preserve and keep in full force and effect each Company’s valid
existence and good standing and any rights and franchises material to Companies’
businesses; provided, that any of the Credit Parties may be dissolved in
accordance with applicable law or merged into another Credit Party or a
Borrower.

 

  6.14. Environmental.

 

(a) Keep any property either owned or operated by any Company free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to
Agent documentation of such compliance which Agent reasonably requests,
(c) promptly notify Agent of any release of a Hazardous Material of any
reportable quantity from or onto property owned or operated by any Company and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and (d) promptly provide
Agent with written notice within 10 days of the receipt of any of the following:
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of any Company, (ii) commencement of any Environmental Action
or notice that an Environmental Action will be filed against any Company, and
(iii) notice of a violation, citation, or other administrative order which
reasonably could be expected to result in a Material Adverse Change.

 

  6.15. Disclosure Updates.

 

Promptly and in no event later than 5 Business Days after obtaining knowledge
thereof, (a) notify Agent if any written information, exhibit, or report
furnished to the Lender Group contained any untrue statement of a material fact
or omitted to state any material fact necessary to make the statements contained
therein not misleading in light of the circumstances in which made, and
(b) correct any defect or error that may be discovered therein or in any Loan
Document or in the execution, acknowledgement, filing, or recordation thereof.

 

-68-



--------------------------------------------------------------------------------

7. NEGATIVE COVENANTS.

 

Each Company covenants and agrees that, so long as any credit hereunder shall be
available and until full and final payment of the Obligations, Companies will
not and will not permit any of their respective Subsidiaries to do any of the
following:

 

  7.1. Indebtedness.

 

Create, incur, assume, permit, guarantee, or otherwise become or remain,
directly or indirectly, liable with respect to any Indebtedness, except:

 

(a) Indebtedness evidenced by this Agreement and the other Loan Documents,
together with Indebtedness owed to Underlying Issuers with respect to Underlying
Letters of Credit;

 

(b) Indebtedness set forth on Schedule 5.20;

 

(c) Permitted Purchase Money Indebtedness;

 

(d) refinancings, renewals, or extensions of Indebtedness permitted under
clauses (b) and (c) of this Section 7.1 (and continuance or renewal of any
Permitted Liens associated therewith) so long as: (i) the terms and conditions
of such refinancings, renewals, or extensions do not, in Agent’s judgment,
materially impair the prospects of repayment of the Obligations by Borrowers or
materially impair Borrowers’ creditworthiness, (ii) such refinancings, renewals,
or extensions do not result in an increase in the principal amount of, or
interest rate with respect to, the Indebtedness so refinanced, renewed, or
extended, (iii) such refinancings, renewals, or extensions do not result in a
shortening of the average weighted maturity of the Indebtedness so refinanced,
renewed, or extended, nor are they on terms or conditions, that, taken as a
whole, are materially more burdensome or restrictive to the applicable Borrower,
and (iv) if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Group as those that were applicable to the refinanced, renewed, or extended
Indebtedness; and

 

(e) Indebtedness composing Permitted Indebtedness.

 

  7.2. Liens.

 

Create, incur, assume, or permit to exist, directly or indirectly, any Lien on
or with respect to any of its assets, of any kind, whether now owned or
hereafter acquired, or any income or profits therefrom, except for Permitted
Liens (including Liens that are replacements of Permitted Liens to the extent
that the original Indebtedness is refinanced,

 

-69-



--------------------------------------------------------------------------------

renewed, or extended under Section 7.1(d) and so long as the replacement Liens
only encumber those assets that secured the refinanced, renewed, or extended
Indebtedness).

 

  7.3. Restrictions on Fundamental Changes.

 

(a) Enter into any merger, consolidation, reorganization, or recapitalization,
or reclassify its Stock; provided, that any of the Credit Parties may merge into
another Credit Party or a Borrower.

 

(b) Liquidate, wind up, or dissolve itself (or suffer any liquidation or
dissolution); provided, however, that any of the Credit Parties may be dissolved
in accordance with applicable law.

 

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or any substantial part of its
assets.

 

  7.4. Disposal of Assets.

 

Other than Permitted Dispositions, convey, sell, lease, license, assign,
transfer, or otherwise dispose of any of the assets of any Company.

 

  7.5. Change Name.

 

Change any Company’s name, state of incorporation, FEIN, corporate structure or
identity, or add any new fictitious name; provided, however, that a Company may
change its name upon at least 30 days prior written notice by Administrative
Borrower to Agent of such change and so long as, at the time of such written
notification, such Company provides any financing statements or fixture filings
necessary to perfect and continue perfected Agent’s Liens.

 

  7.6. Guarantee.

 

Guarantee or otherwise become in any way liable with respect to the obligations
of any third Person except by endorsement of instruments or items of payment for
deposit to the account of Companies or which are transmitted or turned over to
Agent.

 

  7.7. Nature of Business.

 

Make any change in the principal nature of Companies’ business.

 

  7.8. Prepayments and Amendments.

 

(a) Except in connection with a refinancing permitted by Section 7.(d), prepay,
redeem, defease, purchase, or otherwise acquire any Indebtedness of any Company,
other than the Obligations in accordance with this Agreement and the prepayment
of the Permitted Indebtedness to the extent permitted under the Subordination
Agreement, and

 

-70-



--------------------------------------------------------------------------------

(b) Except in connection with a refinancing permitted by Section 7.1(d),
directly or indirectly, amend, modify, alter, increase, or change any of the
terms or conditions of any agreement, instrument, document, indenture, or other
writing evidencing or concerning Indebtedness permitted under Sections 7.1(b) or
(c).

 

(c) Amend, modify, alter, increase, or change any of the terms or conditions of
the Permitted Indebtedness or Private Preferred Stock; or prepay, redeem,
defease, purchase, exchange or otherwise acquire any of the Permitted
Indebtedness.

 

  7.9. Change of Control.

 

Cause, permit, or suffer, directly or indirectly, any Change of Control.

 

  7.10.  Consignments.

 

Consign any Inventory or sell any Inventory on bill and hold (unless such
Inventory is purchased by the United States or any department, agency or
instrumentality of the United States, such Inventory is segregated from
Borrower’s other goods and within 14 days of the date such Inventory is
segregated, such Account Debtor shall have executed a DD250 document accepting
such goods that are held by a Borrower), sale or return, sale on approval, or
other conditional terms of sale.

 

  7.11.  Distributions.

 

Other than distributions or declaration and payment of dividends by a Company to
a Borrower, make any distribution or declare or pay any dividends (in cash or
other property, other than common Stock) on, or purchase, acquire, redeem,
exchange for Indebtedness, or retire any of any Company’s Stock, of any class,
whether now or hereafter outstanding.

 

  7.12.  Accounting Methods.

 

Modify or change its method of accounting (other than as may be required to
conform to GAAP) or enter into, modify, or terminate any agreement currently
existing, or at any time hereafter entered into with any third party accounting
firm or service bureau for the preparation or storage of Companies’ accounting
records without said accounting firm or service bureau agreeing to provide Agent
information regarding the Collateral or Companies’ financial condition.

 

  7.13.  Investments.

 

Except for Permitted Investments, directly or indirectly, make or acquire any
Investment, or incur any liabilities (including contingent obligations) for or
in connection with any Investment; provided, however, that Administrative
Borrower and its Subsidiaries shall not have Permitted Investments (other than
in the Cash Management Accounts) in deposit accounts or Securities Accounts in
excess of $25,000 outstanding at any one time unless the Administrative Borrower
or any of its Subsidiaries, as applicable, and the

 

-71-



--------------------------------------------------------------------------------

applicable securities intermediary or bank have entered into Control Agreements
or similar arrangements governing such Permitted Investments, as Agent shall
determine in its Permitted Discretion, to perfect (and further establish) the
Agent’s Liens in such Permitted Investments.

 

  7.14.  Transactions with Affiliates.

 

Directly or indirectly enter into or permit to exist any transaction with any
Affiliate of any Company except for transactions that are in the ordinary course
of Companies’ business, upon fair and reasonable terms, that are fully disclosed
to Agent, and that are no less favorable to Companies than would be obtained in
an arm’s length transaction with a non-Affiliate. Except as described on
Schedule 7.14, without limiting the foregoing, no Borrower shall make any
Investments, distributions, transfers or payments to any Credit Party, Telos OK,
L.L.C. or Enterworks.

 

  7.15.  Suspension.

 

Suspend or go out of a substantial portion of its business.

 

  7.16.  Compensation.

 

Increase the annual fee or per-meeting fees paid to the members of its Board of
Directors during any year by more than 15% over the prior year; pay or accrue
total cash compensation (other than bonuses based on the successful performance
of Borrowers, consistent with past practices of Borrowers and reflected in the
Projections), during any year, to its officers and senior management employees
in an aggregate amount in excess of 115% of such cash compensation paid or
accrued in the prior year.

 

  7.17.  Use of Proceeds.

 

Use the proceeds of the Advances for any purpose other than (a) on the Closing
Date, (i) to repay in full the outstanding principal, accrued interest, and
accrued fees and expenses owing to Existing Lender, (ii) to repay a portion of
the Permitted Indebtedness to the extent permitted under the Subordination
Agreement, and (iii) to pay transactional fees, costs, and expenses incurred in
connection with this Agreement, the other Loan Documents, and the transactions
contemplated hereby and thereby, and (b) thereafter, consistent with the terms
and conditions hereof, for its lawful and permitted purposes.

 

  7.18.  Change in Location of Chief Executive Office; Inventory and Equipment
with Bailees.

 

Relocate its chief executive office to a new location without Administrative
Borrower providing 30 days prior written notification thereof to Agent and so
long as, at the time of such written notification, the applicable Company
provides any financing statements or fixture filings necessary to perfect and
continue perfected the Agent’s Liens and also provides to Agent a Collateral
Access Agreement with respect to such new location. The

 

-72-



--------------------------------------------------------------------------------

Inventory and Equipment shall not at any time now or hereafter be stored with a
bailee, warehouseman, or similar party without Agent’s prior written consent.

 

  7.19.  Securities Accounts.

 

Establish or maintain any Securities Account unless Agent shall have received a
Control Agreement in respect of such Securities Account. Companies agree to not
transfer assets out of any Securities Account; provided, however, that, so long
as no Event of Default has occurred and is continuing or would result therefrom,
Companies may use such assets (and the proceeds thereof) to the extent not
prohibited by this Agreement.

 

  7.20.  Financial Covenants.

 

(a) Fail to maintain:

 

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount

--------------------------------------------------------------------------------

  

Applicable Period  

--------------------------------------------------------------------------------

$4,634,000

   For the 3 month period ending December 31, 2002

$4,820,000

   For the 4 month period ending January 31, 2003

$5,209,000

   For the 5 month period ending February 28, 2003

$5,706,000

   For the 6 month period ending March 31, 2003

$5,987,000

   For the 7 month period ending April 30, 2003

$6,913,000

   For the 8 month period ending May 31, 2003

$7,650,000

   For the 9 month period ending June 30, 2003

$7,925,000

   For the 10 month period ending July 31, 2003

 

-73-



--------------------------------------------------------------------------------

Applicable Amount

--------------------------------------------------------------------------------

  

Applicable Period  

--------------------------------------------------------------------------------

$8,312,000

   For the 11 month period ending August 31,2003

$8,814,000

   For the 12 month period ending September 30, 2003

$8,215,000

   For the 12 month period ending October 31, 2003

$7,673,000

   For the 12 month period ending November 30, 2003

$6,094,000

   For the 12 month period ending December 31, 2003 80% of EBITDA for such
period as reflected in the most recent Projections delivered to Agent pursuant
to Section 6.3(c) and approved by Required Lenders (but in any event such amount
shall not be less than $6,094,000 for any period ending on or prior to December
31, 2004)    For the 12 month period ending January 31, 2004 and the 12 month
period ending on the last day of each fiscal month thereafter

 

(ii) Tangible Net Worth. Tangible Net Worth of at least the required amount set
forth in the following table as of the applicable date set forth opposite
thereto:

 

Applicable Amount

--------------------------------------------------------------------------------

  

Applicable Date  

--------------------------------------------------------------------------------

($5,704,000)

   December 31, 2002

($5,618,000)

   January 31, 2003

($4,790,000)

   February 28, 2003

($4,339,000)

   March 31,2003

($3,979,000)

   April 30, 2003

($3,883,000)

   May 31, 2003

($3,658,000)

   June 30, 2003

 

-74-



--------------------------------------------------------------------------------

Applicable Amount  

--------------------------------------------------------------------------------

  

Applicable Date  

--------------------------------------------------------------------------------

($3,556,000)

   July 31, 2003

($3,503,000)

   August 31, 2003

($3,255,000)

   September 30, 2003

($3,210,000)

   October 31, 2003

($2,874,000)

   November 30, 2003

($2,584,000)

   December 31, 2003 80% (or if negative, 120%) of the Tangible Net Worth as of
such date as reflected on the most recent Projections delivered to Agent
pursuant to Section 6.3(c) and approved by Required Lenders (but in any event
such amount shall not be less than ($2,584,000) as of any date on or prior to
December 31, 2004)    January 31, 2004 and the last day of each month thereafter

 

(b) Make:

 

(i) Capital Expenditures. Capital expenditures in any period set forth below in
excess of the amount set forth in the following table for the applicable period:

 

Period  

--------------------------------------------------------------------------------

   Amount


--------------------------------------------------------------------------------

October 1, 2002 through December 31, 2002

   $ 487,000

Fiscal year ending December 31, 2003 and each fiscal year thereafter

   $ 2,000,000

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1 If Companies fail to pay when due and payable or when declared due and
payable, all or any portion of the Obligations (whether of principal, interest
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on

 

-75-



--------------------------------------------------------------------------------

such amounts), fees and charges due the Lender Group, reimbursement of Lender
Group Expenses, or other amounts constituting Obligations);

 

8.2 (a) If any Company fails to perform, keep, or observe any term, provision,
condition, covenant, or agreement contained in Section 6.2 or 6.3 hereof and
such failure or neglect continues for a period of 5 days after the date on which
such failure or neglect first occurs, (b) if any Company fails to perform, keep,
or observe any term, provision, condition, covenant, or agreement contained in
Section 6.1, 6.5, 6.6, 6.7, 6.10, 6.11, 6.12, 6.14 or 6.15 hereof and such
failure or neglect continues for a period of 15 days after the date on which
such failure or neglect first occurs, or (c) if any Company fails to perform,
keep, or observe any other term, provision, condition, covenant, or agreement
contained in this Agreement (other than any such term, provision, condition,
covenant, or agreement that is expressly dealt with elsewhere in this Section 8)
or in any of the other Loan Documents;

 

8.3 If any material portion of any Company’s or any of its Subsidiaries’ assets
is attached, seized, subjected to a writ or distress warrant, levied upon, or
comes into the possession of any third Person;

 

8.4 If an Insolvency Proceeding is commenced by any Company or any of its
Subsidiaries;

 

8.5 If an Insolvency Proceeding is commenced against any Company, or any of its
Subsidiaries, and any of the following events occur: (a) the applicable Company
or the Subsidiary consents to the institution of the Insolvency Proceeding
against it, (b) the petition commencing the Insolvency Proceeding is not timely
controverted, (c) the petition commencing the Insolvency Proceeding is not
dismissed within 45 calendar days of the date of the filing thereof; provided,
however, that, during the pendency of such period, Agent (including any
successor agent) and each other member of the Lender Group shall be relieved of
their obligation to extend credit hereunder, (d) an interim trustee is appointed
to take possession of all or any substantial portion of the properties or assets
of, or to operate all or any substantial portion of the business of, any Company
or any of its Subsidiaries, or (e) an order for relief shall have been entered
therein;

 

8.6 If any Company or any of its Subsidiaries is enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business affairs;

 

8.7 If a notice of Lien, levy, or assessment is filed of record with respect to
any Company’s or any of its Subsidiaries’ assets by the United States, or any
department, agency, or instrumentality thereof, or by any state, county,
municipal, or governmental agency, or if any taxes or debts owing at any time
hereafter to any one or more of such entities becomes a Lien, whether choate or
otherwise, upon any Company’s or any of its Subsidiaries’ assets and the same is
not paid on the payment date thereof;

 

-76-



--------------------------------------------------------------------------------

8.8 If a judgment or other claim becomes a Lien or encumbrance upon any material
portion of any Company’s or any of its Subsidiaries’ properties or assets;

 

8.9 If there is a default in any material agreement to which any Company or any
of its Subsidiaries is a party and such default (a) occurs at the final maturity
of the obligations thereunder, or (b) results in a right by the other party
thereto, irrespective of whether exercised, to accelerate the maturity of the
applicable Company’s or its Subsidiaries’ obligations thereunder, to terminate
such agreement, or to refuse to renew such agreement pursuant to an automatic
renewal right therein;

 

8.10 If any Company or any of its Subsidiaries makes any payment on account of
Indebtedness that has been contractually subordinated in right of payment to the
payment of the Obligations, except to the extent such payment is permitted by
the terms of the subordination provisions applicable to such Indebtedness;

 

8.11 If any misstatement or misrepresentation exists now or hereafter in any
warranty, representation, statement, or Record made to the Lender Group by any
Company, its Subsidiaries, or any officer, employee, agent, or director of any
Company or any of its Subsidiaries;

 

8.12 If the obligation of any Credit Party under the Joint and Several Guaranty
is limited or terminated by operation of law or by such Credit Party thereunder;

 

8.13 If this Agreement or any other Loan Document that purports to create a
Lien, shall, for any reason, fail or cease to create a valid and perfected and,
except to the extent permitted by the terms hereof or thereof, first priority
Lien on or security interest in the Collateral covered hereby or thereby;

 

8.14 Any provision of any Loan Document shall at any time for any reason be
declared to be null and void, or the validity or enforceability thereof shall be
contested by any Company, or a proceeding shall be commenced by any Company, or
by any Governmental Authority having jurisdiction over any Company, seeking to
establish the invalidity or unenforceability thereof, or any Company shall deny
that any Company has any liability or obligation purported to be created under
any Loan Document;

 

8.15 A default shall occur under that certain Loan Agreement dated as of
July 27, 2000 by and among Telos OK, L.L.C., Telos Corporation (a California
corporation), Bill Bourgess and BancFirst, as the same is renewed, extended,
amended, substituted, replaced or otherwise modified, or a demand is made for
payment under (a) that certain Limited Guaranty Agreement ($4,000,000.00 Term
Note) dated as of July 1, 2002 executed by Parent in favor of BancFirst or
(b) that certain Limited Guaranty Agreement ($750,000.00 Revolving Note) dated
as of July 1, 2002 executed by Parent in favor of BancFirst;

 

8.16 The failure, on or before March 31, 2003, of the holders of the Permitted
Indebtedness to amend the maturity date thereof to extend such maturity date
from May 23, 2003 to a date no earlier than October 15, 2004, or the failure, on
or before March

 

-77-



--------------------------------------------------------------------------------

31, 2005, of the holders of the Permitted Indebtedness to amend the maturity
date thereof to extend such maturity date from October 15, 2004 to October 31,
2005;

 

8.17 The failure, on or before March 31, 2005, of Parent to amend its articles
of incorporation to extend the redemption date of the Private Preferred Stock to
a date no earlier than October 31, 2005, or the failure of the holders of the
Private Preferred Stock to consent to such amendment; or

 

8.18 Any Credit Party engages in any type of business activity other than the
ownership of the equity interests in a Company and performance of its
obligations under the Loan Documents to which it is a party.

 

9. THE LENDER GROUP’S RIGHTS AND REMEDIES.

 

  9.1. Rights and Remedies.

 

Upon the occurrence, and during the continuation, of an Event of Default, the
Required Lenders (at their election but without notice of their election and
without demand) may authorize and instruct Agent to do any one or more of the
following on behalf of the Lender Group (and Agent, acting upon the instructions
of the Required Lenders, shall do the same on behalf of the Lender Group), all
of which are authorized by Companies:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable;

 

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this Agreement, under any of the Loan Documents, or under any other
agreement between Borrowers and the Lender Group;

 

(c) Terminate this Agreement and any of the other Loan Documents as to any
future liability or obligation of the Lender Group, but without affecting any of
the Agent’s Liens in the Collateral and without affecting the Obligations;

 

(d) Settle or adjust disputes and claims directly with Account Debtors for
amounts and upon terms which Agent considers advisable, and in such cases, Agent
will credit the Loan Account with only the net amounts received by Agent in
payment of such disputed Accounts after deducting all Lender Group Expenses
incurred or expended in connection therewith;

 

(e) Cause Companies to hold all returned Inventory in trust for the Lender
Group, segregate all returned Inventory from all other assets of Companies or in
Companies’ possession and conspicuously label said returned Inventory as the
property of the Lender Group;

 

(f) Without notice to or demand upon any Company, make such payments and do such
acts as Agent considers necessary or reasonable to protect its security
interests in the Collateral. Each Company agrees to assemble the Collateral if
Agent so requires, and to

 

-78-



--------------------------------------------------------------------------------

make the Collateral available to Agent at a place that Agent may designate which
is reasonably convenient to both parties. Each Company authorizes Agent to enter
the premises where the Collateral is located, to take and maintain possession of
the Collateral, or any part of it, and to pay, purchase, contest, or compromise
any Lien that in Agent’s determination appears to conflict with the Agent’s
Liens and to pay all expenses incurred in connection therewith and to charge
Borrowers’ Loan Account therefor. With respect to any of Companies’ owned or
leased premises, each Company hereby grants Agent a license to enter into
possession of such premises and to occupy the same, without charge, in order to
exercise any of the Lender Group’s rights or remedies provided herein, at law,
in equity, or otherwise;

 

(g) Without notice to any Company (such notice being expressly waived), and
without constituting a retention of any collateral in satisfaction of an
obligation (within the meaning of the Code), set off and apply to the
Obligations any and all (i) balances and deposits of any Company held by the
Lender Group (including any amounts received in the Cash Management Accounts),
or (ii) Indebtedness at any time owing to or for the credit or the account of
any Company held by the Lender Group;

 

(h) Hold, as cash collateral, any and all balances and deposits of any Company
held by the Lender Group, and any amounts received in the Cash Management
Accounts, to secure the full and final repayment of all of the Obligations;

 

(i) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Each Company hereby grants to Agent a license or other right to use, without
charge, such Company’s labels, patents, copyrights, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and such Company’s rights under
all licenses and all franchise agreements shall inure to the Lender Group’s
benefit;

 

(j) Sell the Collateral at either a public or private sale, or both, by way of
one or more contracts or transactions, for cash or on terms, in such manner and
at such places (including Companies’ premises) as Agent determines is
commercially reasonable. It is not necessary that the Collateral be present at
any such sale;

 

(k) Agent shall give notice of the disposition of the Collateral as follows:

 

(i) Agent shall give Administrative Borrower (for the benefit of the applicable
Company) a notice in writing of the time and place of public sale, or, if the
sale is a private sale or some other disposition other than a public sale is to
be made of the Collateral, the time on or after which the private sale or other
disposition is to be made; and

 

(ii) The notice shall be personally delivered or mailed, postage prepaid, to
Administrative Borrower as provided in Section 12, at least 10 days before the
earliest time of disposition set forth in the notice; no notice needs to be
given prior

 

-79-



--------------------------------------------------------------------------------

to the disposition of any portion of the Collateral that is perishable or
threatens to decline speedily in value or that is of a type customarily sold on
a recognized market;

 

(l) Agent, on behalf of the Lender Group may credit bid and purchase at any
public sale;

 

(m) Agent may seek the appointment of a receiver or keeper to take possession of
all or any portion of the Collateral or to operate same and, to the maximum
extent permitted by law, may seek the appointment of such a receiver without the
requirement of prior notice or a hearing;

 

(n) The Lender Group shall have all other rights and remedies available to it at
law or in equity pursuant to any other Loan Documents; and

 

(o) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Companies. Any excess will be returned,
without interest and subject to the rights of third Persons, by Agent to
Administrative Borrower (for the benefit of the applicable Company).

 

  9.2. Remedies Cumulative.

 

The rights and remedies of the Lender Group under this Agreement, the other Loan
Documents, and all other agreements shall be cumulative. The Lender Group shall
have all other rights and remedies not inconsistent herewith as provided under
the Code, by law, or in equity. No exercise by the Lender Group of one right or
remedy shall be deemed an election, and no waiver by the Lender Group of any
Event of Default shall be deemed a continuing waiver. No delay by the Lender
Group shall constitute a waiver, election, or acquiescence by it.

 

10. TAXES AND EXPENSES.

 

If any Company fails to pay any monies (whether taxes, assessments, insurance
premiums, or, in the case of leased properties or assets, rents or other amounts
payable under such leases) due to third Persons, or fails to make any deposits
or furnish any required proof of payment or deposit, all as required under the
terms of this Agreement, then, Agent, in its sole discretion and without prior
notice to any Company, may do any or all of the following: (a) make payment of
the same or any part thereof, (b) set up such reserves in Borrowers’ Loan
Account as Agent deems necessary to protect the Lender Group from the exposure
created by such failure, or (c) in the case of the failure to comply with
Section 6.8 hereof, obtain and maintain insurance policies of the type described
in Section 6.8 and take any action with respect to such policies as Agent deems
prudent. Any such amounts paid by Agent shall constitute Lender Group Expenses
and any such payments shall not constitute an agreement by the Lender Group to
make similar payments in the future or a waiver by the Lender Group of any Event
of Default under this Agreement. Agent need not inquire as to, or contest the
validity of, any such expense, tax, or Lien and the receipt of the usual
official notice for the payment thereof shall be conclusive evidence that the
same was validly due and owing.

 

-80-



--------------------------------------------------------------------------------

11. WAIVERS; INDEMNIFICATION.

 

  11.1.  Demand; Protest; etc.

 

Each Company waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the Lender Group on which any such
Company may in any way be liable.

 

  11.2.  The Lender Group’s Liability for Collateral.

 

Each Company hereby agrees that: (a) so long as the Lender Group complies with
its obligations, if any, under the Code, Agent shall not in any way or manner be
liable or responsible for: (i) the safekeeping of the Collateral, (ii) any loss
or damage thereto occurring or arising in any manner or fashion from any cause,
(iii) any diminution in the value thereof, or (iv) any act or default of any
carrier, warehouseman, bailee, forwarding agency, or other Person, and (b) all
risk of loss, damage, or destruction of the Collateral shall be borne by
Companies.

 

  11.3.  Indemnification.

 

Each Company shall pay, indemnify, defend, and hold the Agent-Related Persons,
the Lender-Related Persons with respect to each Lender, each Participant, and
each of their respective officers, directors, employees, agents, and
attorneys-in-fact (each, an “Indemnified Person”) harmless (to the fullest
extent permitted by law) from and against any and all claims, demands, suits,
actions, investigations, proceedings, and damages, and all reasonable attorneys
fees and disbursements and other costs and expenses actually incurred in
connection therewith (as and when they are incurred and irrespective of whether
suit is brought), at any time asserted against, imposed upon, or incurred by any
of them (a) in connection with or as a result of or related to the execution,
delivery, enforcement, performance, or administration of this Agreement, any of
the other Loan Documents, or the transactions contemplated hereby or thereby,
and (b) with respect to any investigation, litigation, or proceeding related to
this Agreement, any other Loan Document, or the use of the proceeds of the
credit provided hereunder (irrespective of whether any Indemnified Person is a
party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Companies shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. This provision shall survive the
termination of this Agreement and the repayment of the Obligations. If any
Indemnified Person makes any payment to any other Indemnified Person with
respect to an Indemnified Liability as to which Companies were required to
indemnify the Indemnified Person receiving such

 

-81-



--------------------------------------------------------------------------------

payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Companies with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART CAUSED BY OR ARISE
OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY OTHER
PERSON.

 

12. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by Companies
or Agent to the other relating to this Agreement or any other Loan Document
shall be in writing and (except for financial statements and other informational
documents which may be sent by first-class mail, postage prepaid) shall be
personally delivered or sent by registered or certified mail (postage prepaid,
return receipt requested), overnight courier, electronic mail (at such email
addresses as Administrative Borrower or Agent, as applicable, may designate to
each other in accordance herewith), or telefacsimile to Companies in care of
Administrative Borrower or to Agent, as the case may be, at its address set
forth below:

 

If to Administrative Borrower:   

TELOS CORPORATION

19886 Ashburn Road

Ashburn, Virginia 20147

Attn: Thomas Ferrara

Fax No. (703) 724-1468

with copies to:   

TELOS CORPORATION

19886 Ashburn Road

Ashburn, Virginia 20147

Attn: Michael P. Flaherty, General Counsel

Fax No. (703) 724-1468

If to Lender:   

FOOTHILL CAPITAL CORPORATION

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attn: Business Finance Division Manager

Fax No. (310) 453-7443

with copies to:   

GOLDBERG, KOHN, BELL, BLACK,
ROSENBLOOM & MORITZ, LTD.

55 East Monroe Street

Suite 3700

Chicago, Illinois 60603

Attn: Gary Zussman, Esq.

Fax No. (312) 332-2196

 

-82-



--------------------------------------------------------------------------------

Agent and Companies may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party. All notices or demands sent in accordance with this Section 12, other
than notices by Agent in connection with enforcement rights against the
Collateral under the provisions of the Code, shall be deemed received on the
earlier of the date of actual receipt or 3 Business Days after the deposit
thereof in the mail. Each Company acknowledges and agrees that notices sent by
the Lender Group in connection with the exercise of enforcement rights against
Collateral under the provisions of the Code shall be deemed sent when deposited
in the mail or personally delivered, or, where permitted by law, transmitted by
telefacsimile or any other method set forth above.

 

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a) THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF
AND THEREOF, AND THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO SHALL
BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF ILLINOIS.

 

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND LITIGATED ONLY IN
THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF COOK, STATE OF ILLINOIS,
PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR
OTHER PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. BORROWERS AND THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

 

COMPANIES AND THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE
LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. COMPANIES AND THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER

 

-83-



--------------------------------------------------------------------------------

AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

  14.1. Assignments and Participations.

 

(a) Any Lender may, with the written consent of Agent (provided that no written
consent of Agent shall be required in connection with any assignment and
delegation by a Lender to an Eligible Transferee), assign and delegate to one or
more assignees (each an “Assignee”) all, or any ratable part of all, of the
Obligations, the Commitments and the other rights and obligations of such Lender
hereunder and under the other Loan Documents, in a minimum amount of $5,000,000
(provided, that so long as no Event of Default exists and the Maximum Revolving
Amount does not exceed $22,500,000, there shall be no more than four Lenders
holding commitments at any time and Bank of America National Association shall
not be one of the Lenders); provided, however, that Companies and Agent may
continue to deal solely and directly with such Lender in connection with the
interest so assigned to an Assignee until (i) written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Administrative Borrower and Agent by
such Lender and the Assignee, (ii) such Lender and its Assignee have delivered
to Administrative Borrower and Agent an Assignment and Acceptance in form and
substance satisfactory to Agent, and (iii) the assignor Lender or Assignee has
paid to Agent for Agent’s separate account a processing fee in the amount of
$5,000. Anything contained herein to the contrary notwithstanding, the consent
of Agent shall not be required (and payment of any fees shall not be required)
if such assignment is in connection with any merger, consolidation, sale,
transfer, or other disposition of all or any substantial portion of the business
or loan portfolio of such Lender.

 

(b) From and after the date that Agent notifies the assignor Lender (with a copy
to Administrative Borrower) that it has received an executed Assignment and
Acceptance and payment of the above-referenced processing fee, (i) the Assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, shall have the rights and obligations of a Lender under the Loan
Documents, and (ii) the assignor Lender shall, to the extent that rights and
obligations hereunder and under the other Loan Documents have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (except
with respect to Section 11.3 hereof) and be released from its obligations under
this Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning Lender’s rights and obligations under this
Agreement and the other Loan Documents, such Lender shall cease to be a party
hereto and thereto), and such assignment shall affect a novation between
Borrowers and the Assignee.

 

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the Assignee thereunder confirm to and agree with each

 

-84-



--------------------------------------------------------------------------------

other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other Loan Document furnished pursuant hereto,
(2) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Companies or the
performance or observance by Companies of any of their obligations under this
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this Agreement, together with
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance,
(4) such Assignee will, independently and without reliance upon Agent, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, (5) such
Assignee appoints and authorizes Agent to take such actions and to exercise such
powers under this Agreement as are delegated to Agent, by the terms hereof,
together with such powers as are reasonably incidental thereto, and (6) such
Assignee agrees that it will perform all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

 

(d) Immediately upon each Assignee’s making its processing fee payment under the
Assignment and Acceptance and receipt and acknowledgment by Agent of such fully
executed Assignment and Acceptance, this Agreement shall be deemed to be amended
to the extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning Lender pro tanto.

 

(e) Any Lender may at any time, with the written consent of Agent, sell to one
or more commercial banks, financial institutions, or other Persons not
Affiliates of such Lender (a “Participant”) participating interests in its
Obligations, the Commitment, and the other rights and interests of that Lender
(the “Originating Lender”) hereunder and under the other Loan Documents
(provided that no written consent of Agent shall be required in connection with
any sale of any such participating interests by a Lender to an Eligible
Transferee); provided, however, that (i) the Originating Lender shall remain a
“Lender” for all purposes of this Agreement and the other Loan Documents and the
Participant receiving the participating interest in the Obligations, the
Commitments, and the other rights and interests of the Originating Lender
hereunder shall not constitute a “Lender” hereunder or under the other Loan
Documents and the Originating Lender’s obligations under this Agreement shall
remain unchanged, (ii) the Originating Lender shall remain solely responsible
for the performance of such obligations, (iii) Companies, Agent, and the Lenders
shall continue to deal solely and directly with the Originating Lender in
connection with the Originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (iv) no Lender shall transfer or grant
any participating interest under which the Participant has the right to approve
any amendment to, or any consent or waiver with respect to, this Agreement or
any other Loan Document, except to the extent such amendment to, or

 

-85-



--------------------------------------------------------------------------------

consent or waiver with respect to this Agreement or of any other Loan Document
would (A) extend the final maturity date of the Obligations hereunder in which
such Participant is participating, (B) reduce the interest rate applicable to
the Obligations hereunder in which such Participant is participating,
(C) release all or a material portion of the Collateral or guaranties (except to
the extent expressly provided herein or in any of the Loan Documents) supporting
the Obligations hereunder in which such Participant is participating,
(D) postpone the payment of, or reduce the amount of, the interest or fees
payable to such Participant through such Lender, or (E) change the amount or due
dates of scheduled principal repayments or prepayments or premiums; and (v) all
amounts payable by Companies hereunder shall be determined as if such Lender had
not sold such participation; except that, if amounts outstanding under this
Agreement are due and unpaid, or shall have been declared or shall have become
due and payable upon the occurrence of an Event of Default, each Participant
shall be deemed to have the right of set-off in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement. The rights of any Participant only shall be derivative through
the Originating Lender with whom such Participant participates and no
Participant shall have any rights under this Agreement or the other Loan
Documents or any direct rights as to the other Lenders, Agent, Companies, the
Collections, the Collateral, or otherwise in respect of the Obligations. No
Participant shall have the right to participate directly in the making of
decisions by the Lenders among themselves.

 

(f) In connection with any such assignment or participation or proposed
assignment or participation, a Lender may disclose all documents and information
which it now or hereafter may have relating to Companies or Companies’ business.

 

(g) Any other provision in this Agreement notwithstanding, any Lender may at any
time create a security interest in, or pledge, all or any portion of its rights
under and interest in this Agreement in favor of any Federal Reserve Bank in
accordance with Regulation A of the Federal Reserve Bank or U.S. Treasury
Regulation 31 CFR § 203.14, and such Federal Reserve Bank may enforce such
pledge or security interest in any manner permitted under applicable law.

 

  14.2.  Successors.

 

This Agreement shall bind and inure to the benefit of the respective successors
and assigns of each of the parties; provided, however, that Companies may not
assign this Agreement or any rights or duties hereunder without the Lenders’
prior written consent and any prohibited assignment shall be absolutely void ab
initio. No consent to assignment by the Lenders shall release any Company from
its Obligations. A Lender may assign this Agreement and the other Loan Documents
and its rights and duties hereunder and thereunder pursuant to Section 14.1
hereof and, except as expressly required pursuant to Section 14.1 hereof, no
consent or approval by any Company is required in connection with any such
assignment.

 

-86-



--------------------------------------------------------------------------------

15. AMENDMENTS; WAIVERS.

 

  15.1. Amendments and Waivers.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent with respect to any departure by Companies therefrom,
shall be effective unless the same shall be in writing and signed by the
Required Lenders (or by Agent at the written request of the Required Lenders)
and Administrative Borrower (on behalf of all Companies) and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such waiver,
amendment, or consent shall, unless in writing and signed by all of the Lenders
affected thereby and Administrative Borrower (on behalf of all Companies) and
acknowledged by Agent, do any of the following:

 

(a) increase or extend any Commitment of any Lender,

 

(b) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

 

(d) change the percentage of the Commitments that is required to take any action
hereunder,

 

(e) amend this Section or any provision of the Agreement providing for consent
or other action by all Lenders,

 

(f) release Collateral other than as permitted by Section 16.12,

 

(g) change the definition of “Required Lenders”,

 

(h) contractually subordinate any of the Agent’s Liens,

 

(i) release any Company from any obligation for the payment of money, or

 

(j) change the definition of Borrowing Base or the definitions of Eligible
Accounts, Maximum Revolver Amount, or change Section 2. 1 (b); or

 

(k) amend any of the provisions of Section 16.

 

and, provided further, however, that no amendment, waiver or consent shall,
unless in writing and signed by Agent, Issuing Lender, or Swing Lender, affect
the rights or duties of Agent, Issuing Lender, or Swing Lender, as applicable,
under this Agreement or any other Loan Document. The foregoing notwithstanding,
any amendment, modification, waiver,

 

-87-



--------------------------------------------------------------------------------

consent, termination, or release of, or with respect to, any provision of this
Agreement or any other Loan Document that relates only to the relationship of
the Lender Group among themselves, and that does not affect the rights or
obligations of Companies, shall not require consent by or the agreement of
Companies.

 

  15.2. Replacement of Holdout Lender.

 

If any action to be taken by the Lender Group or Agent hereunder requires the
unanimous consent, authorization, or agreement of all Lenders, and a Lender
(“Holdout Lender”) fails to give its consent, authorization, or agreement, then
Agent, upon at least 5 Business Days prior irrevocable notice to the Holdout
Lender, may permanently replace the Holdout Lender with one or more substitute
Lenders (each, a “Replacement Lender”), and the Holdout Lender shall have not
right to refuse to be replaced hereunder. Such notice to replace the Holdout
Lender shall specify an effective date for such replacement, which date shall
not be later than 15 Business Days after the date such notice is given.

 

Prior to the effective date of such replacement, the Holdout Lender and each
Replacement Lender shall execute and deliver an Assignment and Acceptance
Agreement, subject only to the Holdout Lender being repaid its share of the
outstanding Obligations (including an assumption of its Pro Rata Share of the
Risk Participation Liability) without any premium or penalty of any kind
whatsoever. If the Holdout Lender shall refuse or fail to execute and deliver
any such Assignment and Acceptance Agreement prior to the effective date of such
replacement, the Holdout Lender shall be deemed to have executed and delivered
such Assignment and Acceptance Agreement. The replacement of any Holdout Lender
shall be made in accordance with the terms of Section 14.1. Until such time as
the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make the Holdout Lender’s Pro Rata Share of Advances and to
purchase a participation in each Letter of Credit, in an amount equal to its Pro
Rata Share of the Risk Participation Liability of such Letter of Credit.

 

  15.3. No Waivers; Cumulative Remedies.

 

No failure by Agent or any Lender to exercise any right, remedy, or option under
this Agreement or, any other Loan Document, or delay by Agent or any Lender in
exercising the same, will operate as a waiver thereof. No waiver by Agent or any
Lender will be effective unless it is in writing, and then only to the extent
specifically stated. No waiver by Agent or any Lender on any occasion shall
affect or diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Companies of any provision of this Agreement. Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

-88-



--------------------------------------------------------------------------------

16. AGENT; THE LENDER GROUP.

 

  16.1. Appointment and Authorization of Agent.

 

Each Lender hereby designates and appoints Foothill as its representative under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes Agent to take such action on its behalf under the provisions of this
Agreement and each other Loan Document and to exercise such powers and perform
such duties as are expressly delegated to Agent by the terms of this Agreement
or any other Loan Document, together with such powers as are reasonably
incidental thereto. Agent agrees to act as such on the express conditions
contained in this Section 16. The provisions of this Section 16 are solely for
the benefit of Agent, and the Lenders, and Companies shall have no rights as a
third party beneficiary of any of the provisions contained herein. Any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document notwithstanding, Agent shall not have any duties or responsibilities,
except those expressly set forth herein, nor shall Agent have or be deemed to
have any fiduciary relationship with any Lender, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against Agent;
it being expressly understood and agreed that the use of the word “Agent” is for
convenience only, that Foothill is merely the representative of the Lenders, and
only has the contractual duties set forth herein. Except as expressly otherwise
provided in this Agreement, Agent shall have and may use its sole discretion
with respect to exercising or refraining from exercising any discretionary
rights or taking or refraining from taking any actions that Agent expressly is
entitled to take or assert under or pursuant to this Agreement and the other
Loan Documents. Without limiting the generality of the foregoing, or of any
other provision of the Loan Documents that provides rights or powers to Agent,
Lenders agree that Agent shall have the right to exercise the following powers
as long as this Agreement remains in effect: (a) maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Obligations, the Collateral, the Collections, and related matters,
(b) execute or file any and all financing or similar statements or notices,
amendments, renewals, supplements, documents, instruments, proofs of claim,
notices and other written agreements with respect to the Loan Documents,
(c) make Advances, for itself or on behalf of Lenders as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute the Collections as
provided in the Loan Documents, (e) open and maintain such bank accounts and
cash management accounts as Agent deems necessary and appropriate in accordance
with the Loan Documents for the foregoing purposes with respect to the
Collateral and the Collections, (f) perform, exercise, and enforce any and all
other rights and remedies of the Lender Group with respect to Companies, the
Obligations, the Collateral, the Collections, or otherwise related to any of
same as provided in the Loan Documents, and (g) incur and pay such Lender Group
Expenses as Agent may deem necessary or appropriate for the performance and
fulfillment of its functions and powers pursuant to the Loan Documents.

 

-89-



--------------------------------------------------------------------------------

  16.2. Delegation of Duties.

 

Agent may execute any of its duties under this Agreement or any other Loan
Document by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties.
Agent shall not be responsible for the negligence or misconduct of any agent or
attorney-in-fact that it selects as long as such selection was made without
gross negligence or willful misconduct.

 

  16.3. Liability of Agent.

 

None of the Agent-Related Persons shall (i) be liable for any action taken or
omitted to be taken by any of them under or in connection with this Agreement or
any other Loan Document or the transactions contemplated hereby (except for its
own gross negligence or willful misconduct), or (ii) be responsible in any
manner to any of the Lenders for any recital, statement, representation or
warranty made by any Company or any Subsidiary or Affiliate of any Company, or
any officer or director thereof, contained in this Agreement or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by Agent under or in connection
with, this Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender to ascertain or to inquire as
to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
Books or properties of Companies or the books or records or properties of any of
Companies’ Subsidiaries or Affiliates.

 

  16.4. Reliance by Agent.

 

Agent shall be entitled to rely, and shall be fully protected in relying, upon
any writing, resolution, notice, consent, certificate, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent, or made by the proper Person or Persons, and upon advice and statements of
legal counsel (including counsel to Companies or counsel to any Lender),
independent accountants and other experts selected by Agent. Agent shall be
fully justified in failing or refusing to take any action under this Agreement
or any other Loan Document unless Agent shall first receive such advice or
concurrence of the Lenders as it deems appropriate and until such instructions
are received, Agent shall act, or refrain from acting, as it deems advisable. If
Agent so requests, it shall first be indemnified to its reasonable satisfaction
by Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Lenders and such request and any action taken or failure to act pursuant
thereto shall be binding upon all of the Lenders.

 

-90-



--------------------------------------------------------------------------------

  16.5. Notice of Default or Event of Default.

 

Agent shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default, except with respect to defaults in the payment of
principal, interest, fees, and expenses required to be paid to Agent for the
account of the Lenders, except with respect to Events of Default of which Agent
has actual knowledge, unless Agent shall have received written notice from a
Lender or Administrative Borrower referring to this Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.” Agent promptly will notify the Lenders of its receipt of any such
notice or of any Event of Default of which Agent has actual knowledge. If any
Lender obtains actual knowledge of any Event of Default, such Lender promptly
shall notify the other Lenders and Agent of such Event of Default. Each Lender
shall be solely responsible for giving any notices to its Participants, if any.
Subject to Section 16.4, Agent shall take such action with respect to such
Default or Event of Default as may be requested by the Required Lenders in
accordance with Section 9; provided, however, that unless and until Agent has
received any such request, Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable.

 

  16.6. Credit Decision.

 

Each Lender acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by Agent hereinafter taken,
including any review of the affairs of Companies and their Subsidiaries or
Affiliates, shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender. Each Lender represents to Agent that it has,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of Companies and
any other Person (other than the Lender Group) party to a Loan Document, and all
applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to Borrowers. Each Lender also represents that it will, independently and
without reliance upon any Agent-Related Person and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of Companies and
any other Person (other than the Lender Group) party to a Loan Document. Except
for notices, reports, and other documents expressly herein required to be
furnished to the Lenders by Agent, Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of Borrowers and any other Person party to a Loan
Document that may come into the possession of any of the Agent-Related Persons.

 

-91-



--------------------------------------------------------------------------------

  16.7. Costs and Expenses; Indemnification.

 

Agent may incur and pay Lender Group Expenses to the extent Agent reasonably
deems necessary or appropriate for the performance and fulfillment of its
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, reasonable attorneys fees and expenses, costs of collection by
outside collection agencies and auctioneer fees and costs of security guards or
insurance premiums paid to maintain the Collateral, whether or not Companies are
obligated to reimburse Agent or Lenders for such expenses pursuant to the Loan
Agreement or otherwise. Agent is authorized and directed to deduct and retain
sufficient amounts from Collections received by Agent to reimburse Agent for
such out-of-pocket costs and expenses prior to the distribution of any amounts
to Lenders. In the event Agent is not reimbursed for such costs and expenses
from Collections received by Agent, each Lender hereby agrees that it is and
shall be obligated to pay to or reimburse Agent for the amount of such Lender’s
Pro Rata Share thereof. Whether or not the transactions contemplated hereby are
consummated, the Lenders shall indemnify upon demand the Agent-Related Persons
(to the extent not reimbursed by or on behalf of Companies and without limiting
the obligation of Companies to do so), according to their Pro Rata Shares, from
and against any and all Indemnified Liabilities; provided, however, that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting solely from such Person’s
gross negligence or willful misconduct nor shall any Lender be liable for the
obligations of any Defaulting Lender in failing to make an Advance or other
extension of credit hereunder. Without limitation of the foregoing, each Lender
shall reimburse Agent upon demand for such Lender’s ratable share of any costs
or out-of-pocket expenses (including attorneys fees and expenses) incurred by
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that Agent is not
reimbursed for such expenses by or on behalf of Companies. The undertaking in
this Section shall survive the payment of all Obligations hereunder and the
resignation or replacement of Agent.

 

  16.8. Agent in Individual Capacity.

 

Foothill and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire equity interests in, and generally
engage in any kind of banking, trust, financial advisory, underwriting, or other
business with Companies and their Subsidiaries and Affiliates and any other
Person (other than the Lender Group) party to any Loan Documents as though
Foothill were not Agent hereunder, and, in each case, without notice to or
consent of the other members of the Lender Group. The other members of the
Lender Group acknowledge that, pursuant to such activities, Foothill or its
Affiliates may receive information regarding Companies or their Affiliates and
any other Person (other than the Lender Group) party to any Loan Documents that
is subject to confidentiality obligations in favor of Companies or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which

 

-92-



--------------------------------------------------------------------------------

waiver Agent will use its reasonable best efforts to obtain), Agent shall not be
under any obligation to provide such information to them. The terms “Lender” and
“Lenders” include Foothill in its individual capacity.

 

  16.9. Successor Agent.

 

Agent may resign as Agent upon 45 days notice to the Lenders. If Agent resigns
under this Agreement, the Required Lenders shall appoint a successor Agent for
the Lenders. If no successor Agent is appointed prior to the effective date of
the resignation of Agent, Agent may appoint, after consulting with the Lenders,
a successor Agent. If Agent has materially breached or failed to perform any
material provision of this Agreement or of applicable law, the Required Lenders
may agree in writing to remove and replace Agent with a successor Agent from
among the Lenders. In any such event, upon the acceptance of its appointment as
successor Agent hereunder, such successor Agent shall succeed to all the rights,
powers, and duties of the retiring Agent and the term “Agent” shall mean such
successor Agent and the retiring Agent’s appointment, powers, and duties as
Agent shall be terminated. After any retiring Agent’s resignation hereunder as
Agent, the provisions of this Section 16 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under this
Agreement. If no successor Agent has accepted appointment as Agent by the date
which is 45 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

  16.10.  Lender in Individual Capacity.

 

Any Lender and its respective Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with Companies and their Subsidiaries and Affiliates and any
other Person (other than the Lender Group) party to any Loan Documents as though
such Lender were not a Lender hereunder without notice to or consent of the
other members of the Lender Group. The other members of the Lender Group
acknowledge that, pursuant to such activities, such Lender and its respective
Affiliates may receive information regarding Companies or their Affiliates and
any other Person (other than the Lender Group) party to any Loan Documents that
is subject to confidentiality obligations in favor of Companies or such other
Person and that prohibit the disclosure of such information to the Lenders, and
the Lenders acknowledge that, in such circumstances (and in the absence of a
waiver of such confidentiality obligations, which waiver such Lender will use
its reasonable best efforts to obtain), such Lender not shall be under any
obligation to provide such information to them. With respect to the Swing Loans
and Agent Advances, Swing Lender shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though it were
not the sub-agent of the Agent.

 

-93-



--------------------------------------------------------------------------------

  16.11.  Withholding Taxes.

 

(a) If any Lender is a “foreign corporation, partnership or trust” within the
meaning of the IRC and such Lender claims exemption from, or a reduction of,
U.S. withholding tax under Sections 1441 or 1442 of the IRC, such Lender agrees
with and in favor of Agent and Companies, to deliver to Agent and Administrative
Borrower:

 

(i) if such Lender claims an exemption from withholding tax pursuant to its
portfolio interest exception, (a) a statement of the Lender, signed under
penalty of perjury, that it is not a (i) a “bank” as described in
Section 881(c)(3)(A) of the IRC, (ii) a 10% shareholder (within the meaning of
Section 881(c)(3)(B) of the IRC), or (iii) a controlled foreign corporation
described in Section 881(c)(3)(C) of the IRC, and (B) a properly completed IRS
Form W-8BEN, before the first payment of any interest under this Agreement and
at any other time reasonably requested by Agent or Administrative Borrower;

 

(ii) if such Lender claims an exemption from, or a reduction of, withholding tax
under a United States tax treaty, properly completed IRS Form W-8BEN before the
first payment of any interest under this Agreement and at any other time
reasonably requested by Agent or Administrative Borrower;

 

(iii) if such Lender claims that interest paid under this Agreement is exempt
from United States withholding tax because it is effectively connected with a
United States trade or business of such Lender, two properly completed and
executed copies of IRS Form W-8ECI before the first payment of any interest is
due under this Agreement and at any other time reasonably requested by Agent or
Administrative Borrower;

 

(iv) such other form or forms as may be required under the IRC or other laws of
the United States as a condition to exemption from, or reduction of, United
States withholding tax.

 

Such Lender agrees promptly to notify Agent and Administrative Borrower of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction.

 

(b) If any Lender claims exemption from, or reduction of, withholding tax under
a United States tax treaty by providing IRS Form W-8BEN and such Lender sells,
assigns, grants a participation in, or otherwise transfers all or part of the
Obligations of Companies to such Lender, such Lender agrees to notify Agent of
the percentage amount in which it is no longer the beneficial owner of
Obligations of Companies to such Lender. To the extent of such percentage
amount, Agent will treat such Lender’s IRS Form W-8BEN as no longer valid.

 

(c) If any Lender is entitled to a reduction in the applicable withholding tax,
Agent may withhold from any interest payment to such Lender an amount equivalent
to the applicable withholding tax after taking into account such reduction. If
the forms or other

 

-94-



--------------------------------------------------------------------------------

documentation required by subsection (a) of this Section are not delivered to
Agent, then Agent may withhold from any interest payment to such Lender not
providing such forms or other documentation an amount equivalent to the
applicable withholding tax.

 

(d) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold tax from
amounts paid to or for the account of any Lender (because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify Agent of a change in circumstances which rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason) such Lender
shall indemnify and hold Agent harmless for all amounts paid, directly or
indirectly, by Agent as tax or otherwise, including penalties and interest, and
including any taxes imposed by any jurisdiction on the amounts payable to Agent
under this Section, together with all costs and expenses (including attorneys
fees and expenses). The obligation of the Lenders under this subsection shall
survive the payment of all Obligations and the resignation or replacement of
Agent.

 

(e) All payments made by Companies hereunder or under any note or other Loan
Document will be made without setoff, counterclaim, or other defense, except as
required by applicable law other than for Taxes (as defined below). All such
payments will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction
(other than the United States) or by any political subdivision or taxing
authority thereof or therein (other than of the United States) with respect to
such payments (but excluding, any tax imposed by any jurisdiction or by any
political subdivision or taxing authority thereof or therein (i) measured by or
based on the net income or net profits of a Lender, or (ii) to the extent that
such tax results from a change in the circumstances of the Lender, including a
change in the residence, place of organization, or principal place of business
of the Lender, or a change in the branch or lending office of the Lender
participating in the transactions set forth herein) and all interest, penalties
or similar liabilities with respect thereto (all such non-excluded taxes,
levies, imposts, duties, fees, assessments or other charges being referred to
collectively as “Taxes”). If any Taxes are so levied or imposed, each Company
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any note, including any amount paid pursuant to this Section 16.11(e)
after withholding or deduction for or on account of any Taxes, will not be less
than the amount provided for herein; provided, however, that Companies shall not
be required to increase any such amounts payable to Agent or any Lender (i) that
is not organized under the laws of the United States, if such Person fails to
comply with the other requirements of this Section 16.11, or (ii) if the
increase in such amount payable results from Agent’s or such Lender’s own
willful misconduct or gross negligence. Companies will furnish to Agent as
promptly as possible after the date the payment of any Taxes is due pursuant to
applicable law certified copies of tax receipts evidencing such payment by
Companies.

 

-95-



--------------------------------------------------------------------------------

  16.12.  Collateral Matters.

 

(a) The Lenders hereby irrevocably authorize Agent, at its option and in its
sole discretion, to release any Lien on any Collateral (i) upon the termination
of the Commitments and payment and satisfaction in full by Companies of all
Obligations, (ii) constituting property being sold or disposed of if a release
is required or desirable in connection therewith and if Administrative Borrower
certifies to Agent that the sale or disposition is permitted under Section 7.4
of this Agreement or the other Loan Documents (and Agent may rely conclusively
on any such certificate, without further inquiry), (iii) constituting property
in which no Company owned any interest at the time the security interest was
granted or at any time thereafter, or (iv) constituting property leased to a
Company under a lease that has expired or is terminated in a transaction
permitted under this Agreement. Except as provided above, Agent will not execute
and deliver a release of any Lien on any Collateral without the prior written
authorization of (y) if the release is of all or substantially all of the
Collateral, all of the Lenders, or (z) otherwise, the Required Lenders. Upon
request by Agent or Administrative Borrower at any time, the Lenders will
confirm in writing Agent’s authority to release any such Liens on particular
types or items of Collateral pursuant to this Section 16.12; provided, however,
that (1) Agent shall not be required to execute any document necessary to
evidence such release on terms that, in Agent’s opinion, would expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly being released) upon (or obligations of
Companies in respect of) all interests retained by Companies, including, the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

(b) Agent shall have no obligation whatsoever to any of the Lenders to assure
that the Collateral exists or is owned by Companies or is cared for, protected,
or insured or has been encumbered, or that the Agent’s Liens have been properly
or sufficiently or lawfully created, perfected, protected, or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Agent pursuant to any of the Loan Documents, it being understood and agreed that
in respect of the Collateral, or any act, omission, or event related thereto,
subject to the terms and conditions contained herein, Agent may act in any
manner it may deem appropriate, in its sole discretion given Agent’s own
interest in the Collateral in its capacity as one of the Lenders and that Agent
shall have no other duty or liability whatsoever to any Lender as to any of the
foregoing, except as otherwise provided herein.

 

  16.13.  Restrictions on Actions by Lenders; Sharing of Payments.

 

(a) Each of the Lenders agrees that it shall not, without the express consent of
Agent, and that it shall, to the extent it is lawfully entitled to do so, upon
the request of Agent, set off against the Obligations, any amounts owing by such
Lender to Companies or any deposit accounts of Companies now or hereafter
maintained with such Lender. Each of the Lenders further agrees that it shall
not, unless specifically requested to do so by Agent,

 

-96-



--------------------------------------------------------------------------------

take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral the purpose of which is, or could
be, to give such Lender any preference or priority against the other Lenders
with respect to the Collateral.

 

(b) If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations arising under, or relating to, this Agreement or
the other Loan Documents, except for any such proceeds or payments received by
such Lender from Agent pursuant to the terms of this Agreement, or (ii) payments
from Agent in excess of such Lender’s ratable portion of all such distributions
by Agent, such Lender promptly shall (1) turn the same over to Agent, in kind,
and with such endorsements as may be required to negotiate the same to Agent, or
in immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Obligations in accordance with the applicable
provisions of this Agreement, or (2) purchase, without recourse or warranty, an
undivided interest and participation in the Obligations owed to the other
Lenders so that such excess payment received shall be applied ratably as among
the Lenders in accordance with their Pro Rata Shares; provided, however, that if
all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

  16.14.  Agency for Perfection.

 

Agent hereby appoints each other Lender as its agent (and each Lender hereby
accepts such appointment) for the purpose of perfecting the Agent’s Liens in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Agent thereof, and, promptly upon Agent’s request therefor
shall deliver such Collateral to Agent or in accordance with Agent’s
instructions.

 

  16.15.  Payments by Agent to the Lenders.

 

All payments to be made by Agent to the Lenders shall be made by bank wire
transfer or internal transfer of immediately available funds pursuant to such
wire transfer instructions as each party may designate for itself by written
notice to Agent. Concurrently with each such payment, Agent shall identify
whether such payment (or any portion thereof) represents principal, premium, or
interest of the Obligations.

 

  16.16.  Concerning the Collateral and Related Loan Documents.

 

Each member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents relating to the Collateral, for the
benefit of the Lender Group. Each member of the Lender Group agrees that any
action taken by Agent in

 

-97-



--------------------------------------------------------------------------------

accordance with the terms of this Agreement or the other Loan Documents relating
to the Collateral and the exercise by Agent of its powers set forth therein or
herein, together with such other powers that are reasonably incidental thereto,
shall be binding upon all of the Lenders.

 

  16.17.  Field Audits and Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.

 

By becoming a party to this Agreement, each Lender:

 

(a) is deemed to have requested that Agent furnish such Lender, promptly after
it becomes available, a copy of each field audit or examination report (each a
“Report” and collectively, “Reports”) prepared by Agent, and Agent shall so
furnish each Lender with such Reports,

 

(b) expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agent or other party performing any audit or
examination will inspect only specific information regarding Companies and will
rely significantly upon the Books, as well as on representations of Companies’
personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding Companies and their Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner; it being
understood and agreed by Companies that in any event such Lender may make
disclosures (a) to counsel for and other advisors, accountants, and auditors to
such Lender, (b) reasonably required by any bona fide potential or actual
Assignee or Participant in connection with any contemplated or actual assignment
or transfer by such Lender of an interest herein or any participation interest
in such Lender’s rights hereunder, (c) of information that has become public by
disclosures made by Persons other than such Lender, its Affiliates, assignees,
transferees, or Participants, or (d) as required or requested by any court,
governmental or administrative agency, pursuant to any subpoena or other legal
process, or by any law, statute, regulation, or court order; provided, however,
that, unless prohibited by applicable law, statute, regulation, or court order,
such Lender shall notify Administrative Borrower of any request by any court,
governmental or administrative agency, or pursuant to any subpoena or other
legal process for disclosure of any such non-public material information
concurrent with, or where practicable, prior to the disclosure thereof, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold Agent and any such other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to

 

-98-



--------------------------------------------------------------------------------

Companies, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a loan or loans of Companies; and (ii) to pay and protect,
and indemnify, defend and hold Agent, and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including, attorneys fees and costs)
incurred by Agent and any such other Lender preparing a Report as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

In addition to the foregoing: (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by Companies to Agent that has not been contemporaneously
provided by Companies to such Lender, and, upon receipt of such request, Agent
shall provide a copy of same to such Lender, (y) to the extent that Agent is
entitled, under any provision of the Loan Documents, to request additional
reports or information from Companies, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Administrative
Borrower the additional reports or information reasonably specified by such
Lender, and, upon receipt thereof from Administrative Borrower, Agent promptly
shall provide a copy of same to such Lender, and (z) any time that Agent renders
to Administrative Borrower a statement regarding the Loan Account, Agent shall
send a copy of such statement to each Lender.

 

  16.18.  Several Obligations; No Liability.

 

Notwithstanding that certain of the Loan Documents now or hereafter may have
been or will be executed only by or in favor of Agent in its capacity as such,
and not by or in favor of the Lenders, any and all obligations on the part of
Agent (if any) to make any credit available hereunder shall constitute the
several (and not joint) obligations of the respective Lenders on a ratable
basis, according to their respective Commitments, to make an amount of such
credit not to exceed, in principal amount, at any one time outstanding, the
amount of their respective Commitments. Nothing contained herein shall confer
upon any Lender any interest in, or subject any Lender to any liability for, or
in respect of, the business, assets, profits, losses, or liabilities of any
other Lender. Each Lender shall be solely responsible for notifying its
Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no Lender shall have any obligation, duty, or
liability to any Participant of any other Lender. Except as provided in
Section 16.7, no member of the Lender Group shall have any liability for the
acts or any other member of the Lender Group. No Lender shall be responsible to
any Company or any other Person for any failure by any other Lender to fulfill
its obligations to make credit available hereunder, nor to advance for it or on
its behalf in connection with its Commitment, nor to take any other action on
its behalf hereunder or in connection with the financing contemplated herein.

 

  16.19.  Legal Representation of Agent.

 

In connection with the negotiation, drafting, and execution of this Agreement
and the other Loan Documents, or in connection with future legal representation
relating to

 

-99-



--------------------------------------------------------------------------------

loan administration, amendments, modifications, waivers, or enforcement of
remedies, Goldberg, Kohn, Bell, Black, Rosenbloom & Moritz, Ltd. (“GK”) only has
represented and only shall represent Foothill in its capacity as Agent and as a
Lender. Each other Lender hereby acknowledges that GK does not represent it in
connection with any such matters.

 

17. GENERAL PROVISIONS.

 

  17.1.  Effectiveness.

 

This Agreement shall be binding and deemed effective when executed by Companies,
Agent, and each Lender whose signature is provided for on the signature pages
hereof.

 

  17.2.  Section Headings.

 

Headings and numbers have been set forth herein for convenience only. Unless the
contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

 

  17.3.  Interpretation.

 

Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed or resolved against the Lender Group or Companies, whether under any
rule of construction or otherwise. On the contrary, this Agreement has been
reviewed by all parties and shall be construed and interpreted according to the
ordinary meaning of the words used so as to accomplish fairly the purposes and
intentions of all parties hereto.

 

  17.4.  Severability of Provisions.

 

Each provision of this Agreement shall be severable from every other provision
of this Agreement for the purpose of determining the legal enforceability of any
specific provision.

 

  17.5.  Amendments in Writing.

 

This Agreement only can be amended by a writing in accordance with Section 15.1.

 

  17.6.  Counterparts; Telefacsimile Execution.

 

This Agreement may be executed in any number of counterparts and by different
parties on separate counterparts, each of which, when executed and delivered,
shall be deemed to be an original, and all of which, when taken together, shall
constitute but one and the same Agreement. Delivery of an executed counterpart
of this Agreement by telefacsimile shall be equally as effective as delivery of
an original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telefacsimile also shall deliver an
original executed counterpart of this Agreement but the

 

-100-



--------------------------------------------------------------------------------

failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

  17.7.  Revival and Reinstatement of Obligations.

 

If the incurrence or payment of the Obligations by any Company or the transfer
to the Lender Group of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (collectively, a “Voidable Transfer”), and if
the Lender Group is required to repay or restore, in whole or in part, any such
Voidable Transfer, or elects to do so upon the reasonable advice of its counsel,
then, as to any such Voidable Transfer, or the amount thereof that the Lender
Group is required or elects to repay or restore, and as to all reasonable costs,
expenses, and attorneys fees of the Lender Group related thereto, the liability
of Companies automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

 

  17.8.  Integration.

 

This Agreement, together with the other Loan Documents, reflects the entire
understanding of the parties with respect to the transactions contemplated
hereby and shall not be contradicted or qualified by any other agreement, oral
or written, before the date hereof.

 

  17.9.  Parent as Agent for Companies.

 

Each Company hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Companies (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Company that such appointment
has been revoked and that another Company has been appointed Administrative
Borrower. Each Company hereby irrevocably appoints and authorizes the
Administrative Borrower (i) to provide Agent with all notices with respect to
Advances and Letters of Credit obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (ii) to take such action
as the Administrative Borrower deems appropriate on its behalf to obtain
Advances and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement. It is
understood that the handling of the Loan Account and Collateral of Companies in
a combined fashion, as more fully set forth herein, is done solely as an
accommodation to Companies in order to utilize the collective borrowing powers
of Companies in the most efficient and economical manner and at their request,
and that Lender Group shall not incur liability to any Company as a result
hereof. Each Company expects to derive benefit, directly or indirectly, from the
handling of the Loan Account and the Collateral in a combined fashion since the
successful operation of each Company is dependent on the continued successful
performance of the integrated group. To induce the

 

-101-



--------------------------------------------------------------------------------

Lender Group to do so, and in consideration thereof, each Company hereby jointly
and severally agrees to indemnify each member of the Lender Group and hold each
member of the Lender Group harmless against any and all liability, expense, loss
or claim of damage or injury, made against the Lender Group by any Company or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Loan Account and Collateral of Companies as herein provided,
(b) the Lender Group’s relying on any instructions of the Administrative
Borrower, or (c) any other action taken by the Lender Group hereunder or under
the other Loan Documents, except that Companies will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.9
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

 

[Signature page to follow.]

 

-102-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS: TELOS CORPORATION,
a Maryland corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

XACTA CORPORATION,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

-103-



--------------------------------------------------------------------------------

CREDIT PARTIES: TELOS DELAWARE, INC.,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

UBIQUITY.COM, INC.,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

TELOS.COM, INC.,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

TELOS INTERNATIONAL CORP.,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

TELOS INTERNATIONAL ASIA, INC.,
a Delaware corporation

By

  /S/    THOMAS J. FERRARA        

Title

  CFO

 

-104-



--------------------------------------------------------------------------------

SECURE TRADE, INC.,

a Delaware corporation

By:

  /S/    THOMAS J. FERRARA        

Title:

  CFO KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By:

  /S/    THOMAS J. FERRARA        

Title:

  CFO TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By:

  /S/    THOMAS J. FERRARA        

Title:

  CFO TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By:

  /S/    THOMAS J. FERRARA        

Title:

  CFO TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By:

  /S/    THOMAS J. FERRARA        

Title:

  CFO

 

-105-



--------------------------------------------------------------------------------

AGENT:

FOOTHILL CAPITAL CORPORATION,

a California corporation

By:

  /s/    Illegible        

Title: 

  V.P.

 

-106-



--------------------------------------------------------------------------------

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                          between
                                         (“Assignor”) and
                                         (“Assignee”). Reference is made to the
Agreement described in Item 2 of Annex I annexed hereto (the “Loan Agreement”).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Loan Agreement.

 

1. In accordance with the terms and conditions of Section 14 of the Loan
Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Total Commitments and the Revolver Commitments all as specified
in Item 4.b and Item 4.c of Annex I. After giving effect to such sale and
assignments, the Assignee’s portion of the Total Commitments and the Revolver
Commitments will be as set forth in Item 4.b of Annex I. After giving effect to
such sale and assignment the Assignor’s amount and portion of the Total
Commitments and the Revolver Commitments will be as set forth in Item 4.d and
Item 4.e of Annex I.

 

2. The Assignor (a) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (b) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Documents or the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any other instrument or document furnished pursuant
thereto; and (c) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of Borrowers or the
performance or observance by Borrowers of any of their obligations under the
Loan Documents or any other instrument or document furnished pursuant thereto.

 

3. The Assignee (a) confirms that it has received copies of the Loan Agreement
and the other Loan Documents, together with copies of the financial statements
referred to therein and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment Agreement; (b) agrees that it will, independently and without
reliance, as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents;
(c) confirms that it is eligible as an assignee under the terms of the Loan
Agreement; (d) appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Loan Documents as are delegated
to Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (e) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender [and (f) attaches the forms



--------------------------------------------------------------------------------

prescribed by the Internal Revenue Service of the United States certifying as to
the Assignee’s status for purposes of determining exemption from United States
withholding taxes with respect to all payments to be made to the Assignee under
the Loan Agreement or such other documents as are necessary to indicate that all
such payments are subject to such rates at a rate reduced by an applicable tax
treaty.]

 

4. Following the execution of this Assignment Agreement by the Assignor and
Assignee, it will be delivered by the Assignor to the Agent for recording by the
Agent. The effective date of this Assignment (the “Settlement Date”) shall be
the later of (a) the date of the execution hereof by the Assignor and the
Assignee, the payment by Assignor or Assignee to Agent for Agent’s sole and
separate account a processing fee in the amount of $5,000, and the receipt of
any required consent of the Agent, and (b) the date specified in item 5 of Annex
I.

 

5. Upon recording by the Agent, as of the Settlement Date (a) the Assignee shall
be a party to the Loan Agreement and, to the extent of the interest assigned
pursuant to this Assignment Agreement, have the rights and obligations of a
Lender thereunder and under the other Loan Documents, and (b) the Assignor
shall, to the extent of the interest assigned pursuant to this Assignment
Agreement, relinquish its rights and be released from its obligations under the
Loan Agreement and the other Loan Documents.

 

6. Upon recording by the Agent, from and after the Settlement Date, the Agent
shall make all payments under the Loan Agreement and the other Loan Documents in
respect of the interest assigned hereby (including, without limitation, all
payments or principal, interest and commitment fees (if applicable) with respect
thereto) to the Assignee. Upon the Settlement Date, the Assignee shall pay to
the Assignor the Assigned Share (as set forth in Item 4.b of Annex I) of the
principal amount of any outstanding loans under the Loan Agreement and the other
Loan Documents. The Assignor and Assignee shall make all appropriate adjustments
in payments under the Loan Agreement and the other Loan Documents for periods
prior to the Settlement Date directly between themselves on the Settlement Date.

 

7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.

 

[Remainder of page left intentionally blank.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers thereunto duly
authorized, as of the first date above written.

 

[NAME OF ASSIGNOR], as Assignor

By

   

Title 

   

[NAME OF ASSIGNEE], as Assignee

By

   

Title 

   

 

ACCEPTED this      day of                     

 

FOOTHILL CAPITAL CORPORATION,

as Agent

By

   

Title 

   

 

-3-



--------------------------------------------------------------------------------

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1. Borrowers:

 

2. Name and Date of Loan Agreement:

 

Loan and Security Agreement, dated as of October     , 2002, among Borrowers,
certain Credit Parties from time to time a party thereto, the lenders signatory
thereto as the Lenders, and Foothill Capital Corporation, a California
corporation, as the arranger and administrative agent for the Lenders.

 

3.      Date of Assignment Agreement:

     _________

4.      Amounts:

    

a.      Assignor’s Total Commitment

   $                    

i.       Assignor’s Revolver Commitment

   $                    

b.      Assigned Share of Total Commitment

                       %

i.       Assigned Share of Revolver Commitment

                       %

c.      Assigned Amount of Total Commitment

   $                    

i.       Assigned Amount of Revolver Credit Commitment to make

   $                    

d.      Resulting Amount of Assignor’s Total Commitment after giving effect to
the sale and Assignment to Assignee

   $                    

i.       Resulting Amount of Assignor’s Revolver Commitment

   $                    

e.      Assignor’s Resulting Share of Total Commitment after giving effect to
the Assignment to Assignee

                       %

i.       Assignor’s Resulting Share of Revolving Credit Commitment

                       %

5.      Settlement Date:

   __________

 

-4-



--------------------------------------------------------------------------------

6.      Notice and Payment Instructions, etc.

               

Assignee:

     

Assignor:

                                                       

7.      Agreed and Accepted:

            [ASSIGNOR]       [ASSIGNEE]    

By

          

By

        

Title 

          

Title 

    

 

Accepted:

FOOTHILL CAPITAL CORPORATION,

as Agent

By

   

Title 

   

 

-5-



--------------------------------------------------------------------------------

EXHIBIT C-1

(Form of Compliance Certificate)

 

[on Borrowers’ letterhead]

 

To: Foothill Capital Corporation, as Agent

under the below-referenced Loan Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA 90404

Attn: Business Finance Division Manager

 

  Re: Compliance Certificate dated                     

 

Ladies and Gentlemen:

 

Reference is made to that certain Loan and Security Agreement, dated as of
October         , 2002 (the “Loan Agreement”), among Telos Corporation, a
Maryland corporation (“Telos”), Xacta Corporation, a Delaware corporation
(“Xacta”; Telos and Xacta are each referred to hereinafter individually as a
“Borrower” and collectively as “Borrowers”), certain Credit Parties from time to
time party thereto, the lenders signatory thereto (the “Lenders”), and Foothill
Capital Corporation, a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”). Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.

 

Pursuant to Section 6.3 of the Loan Agreement, the undersigned officer of
Borrower hereby certifies that:

 

1. The financial information of Parent and its Subsidiaries furnished in
Schedule 1 attached hereto, has been prepared in accordance with GAAP (except
for year-end adjustments and the lack of footnotes, in the case of financial
statements delivered under Section 6.3(a) of the Loan Agreement) and fairly
presents the financial condition of Parent and its Subsidiaries.

 

2. Such officer has reviewed the terms of the Loan Agreement and has made, or
caused to be made under his/her supervision, a review in reasonable detail of
the transactions and condition of Parent and its Subsidiaries during the
accounting period covered by the financial statements delivered pursuant to
Section 6.3 of the Loan Agreement.

 

3. Such review has not disclosed the existence on and as of the date hereof, and
the undersigned does not have knowledge of the existence as of the date hereof,
of any event or condition that constitutes a Default or Event of Default, except
for such conditions or events listed on Schedule 2 attached hereto, specifying
the nature and period of existence thereof and what action Borrowers have taken,
are taking or propose to take with respect thereto.



--------------------------------------------------------------------------------

4. Borrowers are in timely compliance with all representations, warranties, and
covenants set forth in the Loan Agreement and the other Loan Documents, except
as set forth on Schedule 2 attached hereto. Without limiting the generality of
the foregoing, Borrowers are in compliance with the covenants contained in
Section 7.20 of the Loan Agreement as demonstrated on Schedule 3 hereof.

 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this      day of                      , 200    .

 

TELOS CORPORATION, a Maryland corporation, as a Borrower

By

   

Name 

   

Title 

    XACTA CORPORATION, a Delaware corporation, as a Borrower

By

   

Name 

   

Title 

   

 

-2-



--------------------------------------------------------------------------------

SCHEDULE 1



--------------------------------------------------------------------------------

SCHEDULE 2



--------------------------------------------------------------------------------

SCHEDULE 3

 

1. Minimum EBITDA.

 

(a) EBITDA for the                      ending                     ,
                     is $                                , which amount [is/is
not] greater than or equal to the amount set forth in Section 7.20(a)(i) of the
Loan Agreement for the corresponding period.

 

2. Minimum Tangible Net Worth.

 

(a) The Tangible Net Worth, as of the last day of the fiscal quarter ending
                    ,             , is calculated as follows:

(i)     The total stockholder equity of Parent and its Subsidiaries at book
value:

   $                    

(ii)    All of Parent’s deferred taxes:

   $                    

(iii)  All of Parent’s prepaid expenses:

   $                    

(iv)   All amounts due to Parent and its Subsidiaries from Affiliates:

   $                    

(v)    All other Intangible Assets of Parent and its Subsidiaries:

   $                    

Item (i) minus Item (ii) minus Item (iii) minus Item (iv) minus Item (v) (=
Tangible Net Worth):

   $                    

 

(b) The Tangible Net Worth set forth above [is/is not] greater than or equal to
the amount set forth in Section 7.20(a)(ii) of the Loan Agreement for the
corresponding period.

 

3. Maximum Capital Expenditures.

 

(a) The aggregate amount of capital expenditures made or committed to be made to
date in the current fiscal year is $                    .

 

(b) The aggregate amount set forth above [is/is not] less than or equal to the
amount set forth in Section 7.20(b)(i) of the Loan Agreement for the
corresponding period.



--------------------------------------------------------------------------------

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Foothill Capital Corporation, as Agent

under the below referenced Loan Agreement

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: ________________________

 

Ladies and Gentlemen:

 

Reference hereby is made to that certain Loan and Security Agreement, dated as
of October     , 2002 (the “Loan Agreement”), among Telos Corporation, a
Maryland corporation (“Telos”), Xacta Corporation, a Delaware corporation
(“Xacta”; Telos and Xacta are each referred to hereinafter individually as a
“Borrower” and collectively as “Borrowers”), certain Credit Parties from time to
time party thereto, the lenders signatory thereto (the “Lenders”), and Foothill
Capital Corporation, a California corporation, as the arranger and
administrative agent for the Lenders (“Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the meanings ascribed to them in the
Loan Agreement.

 

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Advances in the amount of $                     (the
“LIBOR Rate Advance”)[, and is a written confirmation of the telephonic notice
of such election given to Agent].

 

Such LIBOR Rate Advance will have an Interest Period of [1, 2, or 3] month(s)
commencing on                     .

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Loan
Agreement, of the LIBOR Rate as determined pursuant to the Loan Agreement.

 

Borrowers represent and warrant that (i) as of the date hereof, each
representation or warranty contained in or pursuant to any Loan Document, any
agreement, instrument, certificate, document or other writing furnished at any
time under or in connection with any Loan Document, and as of the effective date
of any advance, continuation or conversion requested above is true and correct
in all material respects (except to the extent any representation or warranty
expressly related to an earlier date), (ii) each of the covenants and agreements
contained in any Loan Document have been performed (to the extent required to be
performed on or before the date hereof or each such effective date), and
(iii) no Default or Event of Default has occurred and is continuing on the date
hereof, nor will any thereof occur after giving effect to the request above.



--------------------------------------------------------------------------------

Foothill Capital Corporation

Page 2

 

Dated:                                              

TELOS CORPORATION, a Maryland corporation,

as a Borrower

By    

Name 

   

Title 

   

Dated:                                              

XACTA CORPORATION, a Delaware

corporation, as a Borrower

By    

Name 

   

Title 

   

 

Acknowledged by:

FOOTHILL CAPITAL CORPORATION,

as Agent

By    

Name 

   

Title 

   



--------------------------------------------------------------------------------

Schedule A-1

 

Agent’s Accounts

 

An account at a bank designated by Agent from time to time as the account into
which Borrowers shall make all payments to Agent for the benefit of the Lender
Group and into which the Lender Group shall make all payments to Agent under
this Agreement and the other Loan Documents; unless and until Agent notifies
Administrative Borrower and the Lender Group to the contrary, Agent’s Account
shall be that certain deposit account bearing account number
                     and maintained by Agent with JPMorgan Chase Bank, 4 New
York Plaza, 15th Floor, New York, New York 10004, ABA #021000021.



--------------------------------------------------------------------------------

Schedule C-1

 

Commitments

 

Lender 

--------------------------------------------------------------------------------

   Revolver
Commitment


--------------------------------------------------------------------------------

   Total
Commitment


--------------------------------------------------------------------------------

Foothill Capital Corporation

   $ 22,500,000    $ 22,500,000                                                
                    

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

All Lenders

   $ 22,500,000    $ 22,500,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule D-1

 

Designated Account

 

Account number                      of Administrative Borrower maintained with
Administrative Borrower’s Designated Account Bank, or such other deposit account
of Administrative Borrower (located within the United States) that has been
designed as such, in writing, by Administrative Borrower to Agent.

 

“Designated Account Bank” means Bank of America, whose office is located at 6000
Feldwoods Road, College Park, Georgia 30349, and whose ABA number is 111000012.



--------------------------------------------------------------------------------

Schedule P-1

 

Permitted Liens

 

Virginia, State Corporation Commission, UCC Division

 

Date 

--------------------------------------------------------------------------------

  

File Number 

--------------------------------------------------------------------------------

  

Secured Party/Lien Activity 

--------------------------------------------------------------------------------

  

Collateral 

--------------------------------------------------------------------------------

2/27/96    960227 7835    State Street Bank and Trust Company (to be amended)   
Fixed assets 9/14/00    000914 7825    Continuation (to be amended)    Fixed
assets 12/15/97    971215 7046    Sensormatic Electronics Corp.    Specific
equipment provided by Sensormatic Electronics Corp. 5/16/01    010516 7254   
Government Leasing Company    Lease payments under Delivery Order No. YK10 (ii)
equipment in Purchase Order No. 4335-01 and (iii) Purchase Order No. 4335-01

 

Virginia, Loudoun County, Clerk of Circuit Court

 

Date 

--------------------------------------------------------------------------------

  

File Number 

--------------------------------------------------------------------------------

  

Secured Party/Lien Activity 

--------------------------------------------------------------------------------

  

Collateral 

--------------------------------------------------------------------------------

8/18/97    2310-97    Danka Financial Services    Specific leased equipment
5/18/01    1573-01    Government Leasing Company    Lease payments under
Delivery Order No. YK10 (ii) equipment in Purchase Order No. 4335-01 and (iii)
Purchase Order No. 4335-01

 

California, Secretary of State, UCC Division

 

Date 

--------------------------------------------------------------------------------

  

File Number 

--------------------------------------------------------------------------------

  

Secured Party/Lien Activity 

--------------------------------------------------------------------------------

  

Collateral 

--------------------------------------------------------------------------------

2/27/96    9605860727    State Street Bank and Trust Company (to be amended)   
Fixed assets 9/13/00    00258C0475    Continuation (to be amended)    Fixed
assets 2/27/96    9605860758    State Street Bank and Trust Company (to be
amended)    Fixed assets 9/13/00    00258C0474    Continuation (to be amended)
   Fixed assets

 

District of Columbia, Recorder of Deeds & Superior Court Clerk

 

Date 

--------------------------------------------------------------------------------

  

File Number 

--------------------------------------------------------------------------------

  

Secured Party/Lien Activity 

--------------------------------------------------------------------------------

  

Collateral 

--------------------------------------------------------------------------------

8/20/98    9800014607    Danka Office Imaging Company    Specific leased
equipment



--------------------------------------------------------------------------------

Schedule 2.7(a)

 

Cash Management Banks

 

Bank of America (current bank, transitioning to Wells Fargo)

 

Wells Fargo



--------------------------------------------------------------------------------

Schedule 3.1

 

Copyrights

 

Telos Corporation

 

Title

--------------------------------------------------------------------------------

   Registration No.


--------------------------------------------------------------------------------

   Registration Date


--------------------------------------------------------------------------------

   Status


--------------------------------------------------------------------------------

Sizer

   TXu661657    9/2/94    Registered

Web C&A v2.00

   TXu1001763    8/22/02    Registered

Xacta Detect v2.0

   TXu1001764    8/22/02    Registered

Xacta Detect v2.1.1

   TXu1001765    8/22/02    Registered

Xacta Web C&A 2001 v3.00

   TXu1001766    8/22/02    Registered

Xacta Web C&A 2001 v3.01

   TXu1001767    8/22/02    Registered

Web C&A v2.21

   TXu1001769    8/22/02    Registered

Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.20

   TXu1001771    8/22/02    Registered

Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.21

   TXu1001768    8/22/02    Registered

Xacta Web C&A 2001/Xacta Commerce Trust 2001 v3.22

   TXu1001770    8/22/02    Registered

Xacta Web C&A 2001 v3.10

   TXu1001772    8/22/02    Registered

Web C&A 2.10

   TXu1001773    8/22/02    Registered

Web C&A 2.20

   TXu1001774    8/22/02    Registered

Xacta Web C&A/Xacta Commerce Trust v3.30

   TXu1001775    8/22/02    Registered



--------------------------------------------------------------------------------

Schedule 5.5

 

Locations of Inventory and Equipment

 

Location Address

--------------------------------------------------------------------------------

  

Description

--------------------------------------------------------------------------------

19886 Ashburn Road

Ashburn, VA 20147

   Inventory and Equipment

656 Shrewsbury Avenue

Tinton Falls, NJ

   Equipment Only

Park Plaza II

3655 Alamo Street

Suite 300 and 301

Simi Valley, CA 93063

   Equipment Only

1900 M Street, NW

Third Floor/Suite 320

Washington, DC 20036

   Equipment Only



--------------------------------------------------------------------------------

Schedule 5.7

 

Chief Executive Office; FEIN

 

Company

--------------------------------------------------------------------------------

  

Chief Executive Office

--------------------------------------------------------------------------------

  

FEIN

--------------------------------------------------------------------------------

Telos Corporation    19886 Ashburn Road, Ashburn,
Virginia 20147-2358    52-0880974 XACTA Corporation    19886 Ashburn Road,
Ashburn,
Virginia 20147-2358    54-1983375 Ubiquity.com, Inc.    19886 Ashburn Road,
Ashburn,
Virginia 20147-2358    54-1983379 Telos.com, Inc.    19886 Ashburn Road,
Ashburn,
Virginia 20147-2358    54-1983376 Telos Delaware, Inc.    19886 Ashburn Road,
Ashburn,
Virginia 20147-2358    54-1982362 Telos International Corporation    19886
Ashburn Road, Ashburn,
Virginia 20147-2358    54-1786007 Telos International Asia, Inc.    19886
Ashburn Road, Ashburn,
Virginia 20147-2358    54-2041625 Secure Trade, Inc.    19886 Ashburn Road,
Ashburn,
Virginia 20147-2358    54-2041623 Kuwait International, Inc.    19886 Ashburn
Road, Ashburn,
Virginia 20147-2358    54-1834909 Telos Information Systems, Inc.    19886
Ashburn Road, Ashburn,
Virginia 20147-2358    None Telos Field Engineering, Inc.    19886 Ashburn Road,
Ashbum,
Virginia 20147-2358    54-1750791 Telos Federal Systems, Inc.    19886 Ashburn
Road, Ashburn,
Virginia 20147-2358    None



--------------------------------------------------------------------------------

Schedule 5.8(b)

 

Capitalization of Telos Corporation

 

Class of Shares

--------------------------------------------------------------------------------

   Authorized
Shares


--------------------------------------------------------------------------------

   Outstanding
Shares


--------------------------------------------------------------------------------

   Subscriptions


--------------------------------------------------------------------------------

   Options


--------------------------------------------------------------------------------

   Warrants


--------------------------------------------------------------------------------

   Calls


--------------------------------------------------------------------------------

   Obligations to
repurchase/
retire/
exchange shares


--------------------------------------------------------------------------------

Class A Common

   50,000,000    21,171,202    0    6,595,839    7,228,916    0    No

Class B Common

   5,000,000    4,037,628    0    0    0    0    No

12% Cumulative Exchangeable Redeemable Preferred

   6,000,000    3,589,455    0    0    0    0    Yes

Senior Exchangeable Preferred

   3,000    0    0    0    0    0    No, none
outstanding

Series A-1 Redeemable Preferred

   1,250    1,250    0    0    0    0    Yes

Series A-2 Redeemable Preferred

   1,750    1,750    0    0    0    0    Yes

Series A-4 Preferred (re-designated as Class B Preferred)

   7,500    0    0    0    0    0    No, none
outstanding



--------------------------------------------------------------------------------

Schedule 5.8(c)

 

Capitalization of Subsidiaries

 

Company

--------------------------------------------------------------------------------

   Class of Shares


--------------------------------------------------------------------------------

  

Authorized

Shares

--------------------------------------------------------------------------------

  

Outstanding

Shares

--------------------------------------------------------------------------------

   Options


--------------------------------------------------------------------------------

XACTA

   Common    10,000,000    6,500,000    1,421,714

Ubiquity.com, Inc.

   Common    10,000,000    6,500,100    0

Telos Delaware, Inc.

   Common    10,000,000    6,500,000    2,166,170

Telos.com, Inc.

   Common    5,000,000    100    0

Telos International Corp.

   Common    3,000    1,000    0

Telos International Asia, Inc.

   Common    3,000    100    0

Secure Trade, Inc.

   Common    5,000,000    100    0

Kuwait International, Inc.

   Common    3,000    1,000    0

Telos Field Engineering, Inc.

   Common    3,000    3,000    0

Telos Federal Systems, Inc.

   Common    3,000    0    0

Telos Information Systems, Inc.

   Common    3,000    0    0



--------------------------------------------------------------------------------

Schedule 5.10

 

Litigation

 

None.



--------------------------------------------------------------------------------

Schedule 5.14

 

Environmental Matters

 

None.



--------------------------------------------------------------------------------

Schedule 5.16

 

Intellectual Property

 

PATENT APPLICATIONS

 

Telos Corporation

 

Patent Application Description

--------------------------------------------------------------------------------

  

U.S. Patent

Application No.

--------------------------------------------------------------------------------

   Date Applied


--------------------------------------------------------------------------------

System, Method and Medium for Certifying and Accrediting Requirements Compliance

   09/794,386    2/28/01

System, Method and Medium for Certifying and Accrediting Requirements Compliance

   09/822,868    4/2/01

Enhanced System, Method and Medium for Certifying and Accrediting Requirements
Compliance

   09/946,164    9/5/01

 

TRADEMARK REGISTRATIONS

 

Telos Corporation

 

TRADEMARK DESCRIPTION

--------------------------------------------------------------------------------

   REGISTRATION NO.


--------------------------------------------------------------------------------

   ISSUE DATES


--------------------------------------------------------------------------------

Telos (Stylized Letters)

   2,327,739    3/14/00

Telos (words only)

   1,395,174    5/27/86

 

TRADEMARK APPLICATIONS

 

Telos Corporation

 

TRADEMARK DESCRIPTION

--------------------------------------------------------------------------------

   SERIAL NO.


--------------------------------------------------------------------------------

   FILING DATES


--------------------------------------------------------------------------------

Telos (words only)

   75-594677    12/1/98



--------------------------------------------------------------------------------

XACTA Corporation

 

TRADEMARK DESCRIPTION

--------------------------------------------------------------------------------

   SERIAL NO.


--------------------------------------------------------------------------------

   FILING DATES


--------------------------------------------------------------------------------

Xacta Commerce Trust (words only)

   78-105,322    1/28/2002

Xacta Web C&A (words only)

   78-105,326    1/28/2002

“X” Stylized

   76/018,911    4/6/2000

None (design only)

   76-018,910    4/6/2000

Xacta (words and design)

   76-018,909    4/6/2000

Xacta (words only)

   75-928,052    2/25/2000

Xacta (words and design)

   76-018,912    4/6/2000

Xacta (words only)

   75-928,061    2/25/2000

 

COPYRIGHTS

 

See Schedule 3.1

 

LICENSES

 

In the regular course of business, Telos Corporation for its AMHS business and
XACTA Corporation enter into software license agreements with their customers.
Customer lists have been previously provided.

 

For purposes of office operations, Telos Corporation and XACTA Corporation hold
numerous licenses with software and other providers, including Microsoft
Corporation.



--------------------------------------------------------------------------------

Schedule 5.18

 

Demand Deposit Accounts

 

    Telos Corporation   Operating Account  

Bank of America

1401 Elm Street

Dallas, TX 75202

    C3, Inc.   Accounts Payable  

Bank of America

6000 Feldwoods Road

Atlanta, GA 30349

    Telos Corporation   Accounts Payable  

Bank of America

6000 Feldwoods Road

Atlanta, GA 30349

    Telos Corporation   NCAS – Medical Reimb.  

Bank of America

1401 Elm Street

Dallas, TX 75202

    Telos Corporation   Political Action Comm. Contributions Account  

Bank of America

1401 Elm Street

Dallas, TX 75202

    Telos Corporation  

Political Action Comm.

Expense Account

 

Bank of America

1401 Elm Street

Dallas, TX 75202



--------------------------------------------------------------------------------

Schedule 5.20

 

Permitted Indebtedness

 

Leases: See attached separate listing

 

Subordinated Debt Notes

 

Type

--------------------------------------------------------------------------------

   Description


--------------------------------------------------------------------------------

   Interest


--------------------------------------------------------------------------------

    Maturity Date


--------------------------------------------------------------------------------

   Amount ($)


--------------------------------------------------------------------------------

Series B Note

   Sir Leslie Porter    16.97 %   5/23/2003    709,497

Series B Note

   John Porter    14.00 %   5/23/2003    3,361,746

Series B Note

   Toxford    14.00 %   5/23/2003    1,466,627

Series C Note

   Sir Leslie Porter    16.97 %   5/23/2003    860,961

Series C Note

   Toxford    14.00 %   5/23/2003    1,779,723

Total Subordinated Debt Notes

                   8,178,554



--------------------------------------------------------------------------------

Lessee/Vendor

--------------------------------------------------------------------------------

 

Lessor

--------------------------------------------------------------------------------

 

Type

--------------------------------------------------------------------------------

 

Description

--------------------------------------------------------------------------------

  Accounting
Treatment


--------------------------------------------------------------------------------

 

Last Scheduled
Payment

--------------------------------------------------------------------------------

  Current
Monthly Fee


--------------------------------------------------------------------------------

  Remaining
Months


--------------------------------------------------------------------------------

  Total
Outstanding
Payments


--------------------------------------------------------------------------------

AFCO

  Telos Corporation   Insurance   Insurance Fees   Operating
Lease   10/1/2002   $ 15,450.86   1   $ 15,450.8

AFCO

  Telos Corporation   Insurance   Insurance Fees   Operating
Lease   2/1/2003   $ 11,390.72   5   $ 56,953.6

Central Parking Systems

  Telos Corporation   Parking Permits   Parking permits   Operating
Lease   11/1/2003   $ 380.00   14   $ 5,320.0

Danka Financial Services

  Telos Corporation   Copier Lease   Lease#S976648/SCH#7   Operating
Lease   month to month     $ 3,546.73   0   $ 0.0

Danka/EKCC

  Telos Corporation   Copier Lease   Lease #10515396   Operating
Lease   month to month     $ 3,800.08   0   $ 0.0

Eastman Kodak Credit Corp.

  Telos Corporation   Copier Lease   Equipment rental   Operating
Lease   month to month     $ 983.08   0   $ 0.0

IOS Capital

  Telos Corporation   Copier Lease   DC Copier   Operating
Lease   11/17/2004   $ 1,003.04   26   $ 26,079.0

IOS Capital

  Telos Corporation   Copier Lease   NJ Copier   Operating
Lease   6/1/2003   $ 550.36   9   $ 4,953.2

Street &- CPC - PPT

  Telos Corporation   Copier Lease   Copier Lease   Operating
Lease   month to month     $ 3,074.39   0   $ 0.0

Street & CO. - CPC - PPT

  Telos Corporation   Copier Lease   Copier Lease   Operating
Lease   month to month     $ 469.83   0   $ 0.0

Grant Thornton, LLP

  Xacta Corporation   Office Space Lease   Xacta Lease 1900 M Street DC  
Operating
Lease   11/1/2003   $ 9,050.25   14   $ 126,703.5

Cameron University

  Telos Corporation   Office Space Lease   Cameron University, Ned Shepler
Tower,
2800 West Gore Blvd,
Lawton OK 73505   Operating
Lease   6/1/2004   $ 1,430.00   33   $ 47,190.0

Jack & Dora Glaser, Family Trust

  Telos Corporation   Office Space Lease   Park Plaza #301 Simi Valley, CA  
Operating
Lease   10/1/2003   $ 2,004.00   13   $ 26,052.0

Jack & Dora Glaser, Family Trust

  Telos Corporation   Office Space Lease   Park Plaza #300-Simi
Valley, CA   Operating
Lease   10/1/2003   $ 2,790.00   13   $ 36,270.0

Stavola Leasing Company

  Telos Corporation   Office Space Lease   Shrewsbury Rent 656 1st Floor 19886
Ashburn Road, Ashburn   Operating
Lease   3/1/2006   $ 22,135.75   42   $ 929,701.5

QRS 12-Paying Agent, Inc.

  Telos Corporation   Real Property Lease   VA   Capital
Lease   3/1/2016   $ 138,794.94   171   $ 23,733,934.7                          
       

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                   

Total Outstanding Lease Payments

  $ 25,008,608.4                                  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Schedule 7.14

 

Affiliated Transactions

 

a) Telos has a continuing contractual obligation to make advances on behalf of
its joint venture partner, Telos OK, so as to fulfill its responsibility to
provide professional services, which include, but are not limited to, insurance
and other professional matters covered by its Service Agreement. At any one
point in time Telos may have to advance up to $50,000 on behalf of Telos OK,
which is promptly thereafter reimbursed, provided that the aggregate amounts
advanced and outstanding on behalf of Telos OK shall at no time exceed $50,000.
Accordingly, such advances shall not be considered as inconsistent with the
intent of §7.14 and thereby specifically acknowledged by lender as excluded from
any such prohibition included therein.

 

b) Telos has a continuing contractual obligation to provide professional and
other services to Enterworks. Such services include, but are not limited to,
office rental, security, facilities related matters, and professional services.
Over the course of the past three years, payment by Enterworks to Telos has
taken many forms, which include cash and various forms of notes, as have been
set forth in detail in the relevant public disclosure including SEC form 10K’s
and 10Q’s which have been presented to lender. The annual amount of such
services is approximately $ 1,200,000. Accordingly, such services and related
payment methods shall not be considered inconsistent with the intent of §7.14
and thereby specifically acknowledged by lender as excluded from any such
prohibition included therein.



--------------------------------------------------------------------------------

Subordination Agreement executed by each holder of the Series B Notes and

 

the Series C Notes and State Street Bank and Trust Company



--------------------------------------------------------------------------------

 

John R.C. Porter

Redbus Interhouse Plc

227 March Wall

London E14 9SD

United Kingdom

 

Series B Senior Subordinated Secured Note

 

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, I herewith agree to an extension of my Series B Senior
Subordinated Secured Note presently due May 23, 2002, the principal sum of which
is Eight Hundred Sixty-One Thousand Seven Hundred Forty-Six 00/100 Dollars
($861,746.00), to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,         JOHN R.C. PORTER       Telos Corporation
Signature    /s/    JOHN R.C. PORTER               /s/    MICHAEL P.
FLAHERTY                    

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 11/22/02       November 20, 2002



--------------------------------------------------------------------------------

 

Zollikon Investments SA

26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

 

Series B Senior Subordinated Secured Note Originally Issued to Sir Leslie Porter
by Telos Corporation

 

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, between Sir Leslie Porter, Foothill Capital Corporation, and
State Street Bank and Trust Company, we herewith agree to an extension of our
Series B Senior Subordinated Secured Note presently due May 23, 2002, the
principal sum of which is Two Hundred Thousand Four Hundred Ninety-Seven 00/100
Dollars ($209,497.00), to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,

       

ZOLLIKON INVESTMENTS SA

SUCCESSOR IN INTEREST TO

SIR LESLIE PORTER

      Telos Corporation

By:

       

Signatures 

 

/S/    KLAUS BIEDERMANN        

MARIO STAGGL        

      /s/    MICHAEL P. FLAHERTY        

Names

  Klaus Biedermann & Mario Staggl       Michael P. Flaherty

Title

  Directors      

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 13 December 2002       December 13, 2002



--------------------------------------------------------------------------------

 

Zollikon Investments SA

26 Rue du Mont Blanc

P.O. Box 2211

1201 Geneva 1

Switzerland

 

Series C Senior Subordinated Unsecured Note Originally Issued to Sir Leslie
Porter

 

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, between Sir Leslie Porter, Foothill Capital Corporation, and
State Street Bank and Trust Company, we herewith agree to an extension of our
Series C Senior Subordinated Unsecured Note presently due May 23, 2002, the
principal sum of which is Eight Hundred Sixty Thousand Nine Hundred Sixty-One
00/100 Dollars ($860,961.00), to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,

       

ZOLLIKON INVESTMENTS SA

SUCCESSOR IN INTEREST TO

SIR LESLIE PORTER

      Telos Corporation

By:

       

Signatures 

 

/S/    KLAUS BIEDERMANN        

MARIO STAGGL        

      /s/    MICHAEL P. FLAHERTY        

Names

  Klaus Biedermann & Mario Staggl       Michael P. Flaherty

Title

  Directors      

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 13 December 2002       December 13, 2002



--------------------------------------------------------------------------------

 

ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

 

Sir Leslie Porter (“Subordinated Noteholder”), with address at c/o Seymour
Pierce Advisory Ltd., 79 Mount Street, UK-London W1K 2SN, hereby represents,
warrants, covenants to and requests the following from Telos Corporation, a
Maryland corporation.

 

1. Subordinated Noteholder was financially interested in Telos Corporation, a
Maryland corporation (“Telos”), in that Telos was indebted to Subordinated
Noteholder with respect to (i) a Series B Senior Subordinated Secured Note and
(ii) a Series C Senior Subordinated Unsecured Note, both due May 23, 2003
(“Senor Subordinated Notes”).

 

2. Subordinated Noteholder has assigned and transferred any and all of his
financial interest in said Subordinated Notes to Zollikon Investments SA, a
company registered in the British Virgin Islands (“Assignee”), with address at
26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland. Consequently,
Telos may rely on any and all representations made by any of Assignee’s officers
or directors whose names and signatures are listed on Exhibit A attached hereto.

 

3. Subordinated Noteholder requests that effective immediately any and all
payments and distributions of principal, interest, or premium in respect of said
Subordinated Notes shall be made to Assignee. Bank details will be or have been
provided to Telos under separate cover.

 

4. Subordinated Noteholder acknowledges that the Subordinated Notes are subject
to a subordination agreement dated as of 11 October 2002 and entered into
between him, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent. Assignee has received a copy of said subordination
agreement and has agreed to abide by its terms and conditions in respect to the
Subordinated Notes. Assignee’s acknowledgment is attached to this document as
Exhibit B.

 

The undersigned has executed and delivered this Assignment and Transfer as of
this 15 day of December, 2002 under power of attorney, which is attached as
Exhibit C.

 

/s/    PETER D. GREEN         Peter D. Green for Sir Leslie Porter



--------------------------------------------------------------------------------

EXHIBIT A

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

 

DIRECTORS AND OFFICERS

 

Zollikon Investments SA, a British Virgin Island company

 

Address:    26 Rue du Mont Blanc      P.O. Box 2211      1201 Geneva 1     
Switzerland

Telephone:

    

Fax:

    

 

Directors and Officers as of (date): 13 December 2002

 

 Name 

--------------------------------------------------------------------------------

  

 Title 

--------------------------------------------------------------------------------

 

 Specimen signature 

--------------------------------------------------------------------------------

Hess, Bernard   

Director

  /s/    HESS, BERNARD         Varley, Dawn   

Director

  /s/    VARLEY, DAWN         Murrin, Patrick   

Director

  /s/    MURRIN, PATRICK         Biedermann, Klaus   

Director

  /s/    BIEDERMANN, KLAUS         Staggl, Mario   

Director

  /s/    STAGGL, MARIO         Harnett, Kraig    Officer and
Authorised signatory   /s/    HARNETT, KRAIG        

 

SP (Directors) worldwide limited is the sole corporate Director of Zollikon
Investments SA.

 

The Directors of SP (Directors) Worldwide Limited, together with the officers,
are as on the attached authorised signatures list.

 

/s/    BIEDERMANN, KLAUS; STAGGL, MARIO        



--------------------------------------------------------------------------------

 

EXHIBIT B

 

TO ASSIGNMENT AND TRANSFER OF SUBORDINATED NOTES

 

ACKNOWLEDGMENT

 

Zollikon Investments SA, a company registered in the British Virgin Islands,
with address at 26 Rue du Mont Blanc, P.O. Box 2211, 1201 Geneva 1, Switzerland,
is the assignee and holder of a Series B Senior Subordinated Secured Note due
May 23, 2003 and of a Series C Senior Subordinated Unsecured Note due May 23,
2003. Zollikon Investments SA acknowledges that said notes are subject to a
subordination agreement dated as of 11 October 2002 and entered into between Sir
Leslie Porter, certain other holders of subordinated notes, and Foothill Capital
Corporation, as Agent, and herewith agrees to abide by any and all terms and
conditions of said subordination agreement in respect to the Subordinated Notes.

 

ZOLLIKON INVESTMENTS SA

Signature: 

  /s/    BIEDERMANN, KLAUS; STAGGL MARIO        

Title:

  Directors

Date:

  13 December 2002



--------------------------------------------------------------------------------

 

SP (Directors) Worldwide Limited

Authorised Signatories

 

 Name 

--------------------------------------------------------------------------------

  

 Title 

--------------------------------------------------------------------------------

 

 Mode of signature 

--------------------------------------------------------------------------------

 

 Specimen signature 

--------------------------------------------------------------------------------

Hess, Bernard   

Director

  Two signing jointly   /s/    HESS, BERNARD         Varley, Dawn   

Director

  Two signing jointly   /s/    VARLEY, DAWN         Murrin, Patrick   

Director

  Two signing jointly   /s/    MURRIN, PATRICK         Biedermann, Klaus   

Director

  Two signing jointly   /s/    BIEDERMANN, KLAUS         Staggl, Mario   

Director

  Two signing jointly   /s/    STAGGL, MARIO         Harnett, Kraig   
Officer and Authorised signatory   Two signing jointly  
/s/    HARNETT, KRAIG        

 

/s/    BIEDERMANN, KLAUS               /s/    STAGGL, MARIO         Director    
  Director



--------------------------------------------------------------------------------

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

 

Series B Senior Subordinated Secured Note

 

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, Toxford Corporation herewith agrees to an extension of its Series
B Senior Subordinated Secured Note presently due May 23, 2002, the principal sum
of which is One Million Seven Hundred Seventy-Nine Thousand Seven Hundred
Twenty-Three ($1,466,627), to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,         TOXFORD CORPORATION       Telos Corporation
/s/    DANIEL M. FLEMING               /s/    MICHAEL P. FLAHERTY        

Signature

      Michael P. Flaherty        

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: __________________________       November 20, 2002



--------------------------------------------------------------------------------

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

 

Series C Senior Subordinated Unsecured Note

 

Pursuant to section 17 of the Subordination Agreement entered into on or about
October 11, 2002, with Foothill Capital Corporation and State Street Bank and
Trust Company, Toxford Corporation herewith agrees to an extension of its Series
C Senior Subordinated Unsecured Note presently due May 23, 2002, the principal
sum of which is One Million Seven Hundred Seventy-Nine Thousand Seven Hundred
Twenty-Three ($1,779,723) to October 31, 2004.

 

AGREED AND ACKNOWLEDGED,        

TOXFORD CORPORATION

      Telos Corporation /s/    DANIEL M. FLEMING               /s/    MICHAEL P.
FLAHERTY        

Signature

      Michael P. Flaherty        

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: _____________________       November 20, 2002



--------------------------------------------------------------------------------

 

SUBORDINATION AGREEMENT

 

THIS SUBORDINATION AGREEMENT (“Agreement”), dated as of October 11, 2002,
entered into between Foothill Capital Corporation, as agent (“Agent”) for itself
and for the Lenders (defined below), each of the parties identified on the
signature pages hereto as a “Subordinated Noteholder” (collectively, the
“Subordinated Noteholders” and each, a “Subordinated Noteholder”) and State
Street Bank and Trust Company, in its capacity as collateral trustee with
respect to the Series B Collateral described below (the “Trustee”; Trustee and
each Subordinated Noteholder are collectively, the “Creditors” and each, a
“Creditor”).

 

W I T N E S S E T H

 

WHEREAS, Subordinated Noteholders are financially interested in Telos
Corporation, a Maryland corporation (“Company”), in that Company is indebted to
Subordinated Noteholders with respect to (i) those certain Series B Senior
Subordinated Secured Notes due May 23, 2003 in the aggregate current principal
amount of Five Million Five Hundred Thirty-Seven Thousand Eight Hundred Seventy
and 00/100 Dollars ($5,537,870.00) (the “Series B Subordinated Notes”), copies
of which are attached hereto as Exhibit A-l and (ii) those certain Series C
Senior Subordinated Unsecured Notes due May 23, 2003 in the aggregate current
principal amount of Two Million Six Hundred Forty Thousand Six Hundred
Eighty-Four and 00/100 Dollars ($2,640,684.00) (the “Series C Subordinated
Notes” and, together with the Series B Subordinated Notes, the “Subordinated
Notes”), copies of which are attached hereto as Exhibit A-2;

 

WHEREAS, the obligations of Company in respect of the Series B Subordinated
Notes are secured by liens on certain assets of Company specified on Exhibit B
attached hereto (the “Series B Collateral”) pursuant to the terms of the
collateral documentation attached hereto as Exhibit C (the “Series B Collateral
Documents”);

 

WHEREAS, the Trustee has been designated by the holders of the Series B
Subordinated Notes as collateral trustee with respect to the Series B Collateral
pursuant to the terms of the Series B Collateral Documents;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement on or about even date herewith between
Company, certain financial institutions from time to time party thereto as
lenders (“Lenders”) and Agent (the “Loan Agreement”);



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Creditors, Creditors and the Trustee hereby
agree with Agent as hereinafter set forth.

 

1. Standby; Subordination; Subrogation. No Creditor will ask, demand, sue for,
take or, except as provided in Section 2 below, receive from Company or any
other party, by setoff or in any other manner:

 

(a) The whole or any part of any indebtedness, obligations and liabilities which
may now or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to such Creditor in respect of the Subordinated Notes and the Series B
Collateral Documents (all such indebtedness, obligations and liabilities being
hereinafter referred to as the “Subordinated Debt”); or

 

(b) Any security for any of the foregoing (other than the Series B Collateral);

 

unless and until all obligations, liabilities, and indebtedness of Company to
Agent and Lenders, whether now existing or hereafter arising directly between
Company and Agent or any Lender, or acquired outright, conditionally or as
collateral security from another by Agent or any Lender, shall have been fully
paid and satisfied in cash with interest, including, without limitation, any
interest accruing after the commencement of insolvency proceedings with respect
to Company, whether or not such interest is allowed as a claim in such
proceeding (all such obligations, indebtedness and liabilities of Company to
Agent and each Lender being hereinafter referred to as the “Senior Debt”) and
all financing arrangements between Company, Agent and Lenders have been
terminated. All liens and security interests of each Creditor, whether now or
hereafter arising and howsoever existing, in any assets of Company or any assets
securing the Senior Debt (including, without limitation, the Series B
Collateral) shall be and hereby are subordinated to the rights and interests of
Agent and Lenders in those assets irrespective of whether Agent’s liens and
security interests have been perfected, or the time or order of attachment or
perfection of liens or security interests, or the time of filing or recording of
financing statements, mortgages or other agreements or documents, or the time of
giving or failure to give notice of acquisition of purchase money or other
security interests or liens; no Creditor shall have any right to possession of
any such assets, to notify account debtors of Company or to foreclose upon or
exercise any other right or remedy with respect to any such assets, whether by
judicial action or otherwise, unless and until all of the Senior Debt shall have
been fully paid and satisfied in cash and all financing arrangements between
Company, Agent and Lenders have been terminated. Each Creditor also hereby
agrees that, (i) the Senior Debt shall include all obligations, indebtedness and
liabilities of Company to Agent and each Lender, notwithstanding the invalidity
or unenforceability of all or any part of the Senior Debt, or any right or power
of Company or any other entity or individual to assert any claim or defense as
to the invalidity or

 

-2-



--------------------------------------------------------------------------------

unenforceability of any such obligation, indebtedness or liability and no such
claim or defense shall affect or impair the agreements and obligations of such
Creditor hereunder; and (ii) regardless of whether the Senior Debt is secured or
unsecured, Agent and Lenders shall be subrogated for such Creditor with respect
to such Creditor’s claims with respect to the Subordinated Debt against Company
and such Creditor’s rights, liens and security interests, if any, in any of
Company’s assets (including, without limitation, the Series B Collateral) and
the proceeds thereof until all of the Senior Debt shall have been fully paid and
satisfied in cash and all financing arrangements between Company, Agent and
Lenders have been terminated.

 

2. Permitted Payments. Notwithstanding anything contained in Section 1 to the
contrary, Subordinated Noteholders may receive, and Company may pay, the
following payments in respect to the Subordinated Notes: (a) an initial
aggregate payment in an amount not to exceed $3,000,000 (such exact amount to be
determined by Agent and based on Excess Availability (as defined in the Loan
Agreement) being at least $4,000,000 after giving effect to such initial
aggregate payment) from the proceeds of the initial loans under the Loan
Agreement to be applied to accrued interest and principal in respect of the
Subordinated Notes; and (b) at any time during the period after the later of
March 1, 2003 and Agent’s receipt of Company’s December 31, 2002 audited
financial statements certified by its independent certified public accountants
and prior to May 1, 2003, additional payments to be applied to accrued interest
and principal in respect of the Subordinated Notes so long as (i) after giving
effect for such payment, no Event of Default (as defined in the Loan Agreement)
exists or would be caused thereby, (ii) after giving effect to such payment,
Excess Availability (as defined in the Loan Agreement) (calculated without
deducting the Availability Block (as defined in the Loan Agreement)) is at least
$4,000,000, (iii) Excess Availability (calculated without deducting the
Availability Block) is at least $4,000,000 for each of the thirty (30) days
following such payment, and (iv) at least thirty (30) days prior to making such
payment, Agent shall have received Company’s projections, in form and substance
satisfactory to Agent, demonstrating that Company will have satisfactory (as
determined by Agent) capitalization, liquidity and availability for the twelve
(12) month period following such payment (collectively, the payments under
(a) and (b), the “Permitted Payments”). Except as contemplated by Section 17
below, Company and Creditors hereby agree and understand that the terms of the
Subordinated Debt, the Subordinated Notes and the Series B Collateral Documents
may not be modified or amended without Agent’s prior written consent.
Notwithstanding anything contained in this Section 2 to the contrary, the
aggregate outstanding principal balance of the Subordinated Notes shall not at
any time be less than $1,000. Company acknowledges and agrees that the failure
to maintain Excess Availability of at least $4,000,000 at all times during the
30 day period following a payment under clause (b) above shall constitute an
Event of Default.

 

3. Subordinated Debt Owed Only to Creditors. Each Subordinated Noteholder
warrants and represents (a) that such Subordinated Noteholder has not previously
assigned or transferred any interest in the Subordinated Debt, (b) that no other
party owns an interest in the Subordinated Debt other than Subordinated
Noteholders, (c) that the

 

-3-



--------------------------------------------------------------------------------

Subordinated Debt had not been guaranteed by any person and Company is the only
obligor with respect to the Subordinated Debt and (d) that the entire
Subordinated Debt is owing only to Subordinated Noteholders and covenants that
the entire Subordinated Debt shall continue to be owing only to Subordinated
Noteholders unless assigned or transferred subject to the terms of this
Agreement. No Subordinated Noteholder or the Trustee will, without the prior
written consent of Agent: (a) cancel, waive, forgive, or subordinate to any
other indebtedness of Company (other than the Senior Debt), any of the
Subordinated Debt or any rights in respect thereof; (b) except for the Series B
Collateral, take any collateral security for any of the Subordinated Debt;
(c) take any guaranty from any person with respect to all or any portion of the
Subordinated Debt; or (d) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to Company.

 

4. Priority of Agent and Lenders; Grant of Authority to Agent. In the event of
any distribution, division or application, partial or complete, voluntary or
involuntary, by operation of law or otherwise, of all or any part of the assets
of Company or the proceeds thereof to the creditors of Company or readjustment
of the obligations and indebtedness of Company, whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding involving the readjustment of all
or any part of the Subordinated Debt, or the application of the assets of
Company to the payment or liquidation thereof, or upon the dissolution,
liquidation, cessation or other winding up of Company’s business, or upon the
sale of all or substantially all of Company’s assets, then, and in any such
event, (i) Agent, for the benefit of itself and Lenders, shall be entitled to
receive payment in cash in full of any and all of the Senior Debt then owing
prior to the payment of all or any part of the Subordinated Debt and (ii) any
payment or distribution of any kind or character, whether in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any or all of the Subordinated Debt shall be paid or delivered directly to Agent
for application on any of the Senior Debt, due or not due, until such Senior
Debt shall have first been fully paid and satisfied in cash. Agent is hereby
irrevocably authorized and empowered, in its discretion, to make and present for
and on behalf of any Creditor such proofs of claim against Company on account of
the Subordinated Debt as Agent may deem expedient or proper and to vote such
proofs of claim in any such proceeding and to receive and collect any and all
dividends or other payments or disbursements made thereon in whatever form the
same may be paid or issued and to apply the same on account of any of the Senior
Debt. Each Creditor irrevocably authorizes and empowers Agent to demand, sue
for, collect and receive each of the aforesaid payments and distributions and
give acquaintance therefor and to file claims and take such other actions, in
Agent’s own name or in the name of such Creditor or otherwise, as Agent may deem
necessary or advisable for the enforcement of this Agreement; and such Creditor
will execute and deliver to Agent such powers of attorney, assignments and other
instruments or documents, including notes (together with such assignments or
endorsements as Agent shall deem necessary or appropriate) as may be requested
by Agent in order to enable Agent to enforce any and all claims upon or with
respect to any or all of the Subordinated Debt and to collect and receive any
and all payments and distributions which

 

-4-



--------------------------------------------------------------------------------

may be payable or deliverable at any time upon or with respect to the
Subordinated Debt, all for the benefit of Agent and Lenders. Following payment
in full of the Senior Debt in cash, Agent will remit to Creditors, to the extent
of Creditors’ interest therein, all dividends or other payments or distributions
paid to and held by Agent in excess of the Senior Debt.

 

5. Payments Received by Creditors; Consent to Sale; Allocation.

 

(a) Except for Permitted Payments, should any payment, distribution, security or
instrument, or any proceeds thereof, be received by any Creditor upon or with
respect to the Subordinated Debt prior to the satisfaction of all of the Senior
Debt in cash and termination of all financing arrangements between Company,
Agent and Lenders, such Creditor shall receive and hold the same in trust, as
trustee, for the benefit of Agent and Lenders and shall forthwith deliver the
same to Agent in precisely the form received (except for the endorsement or
assignment by such Creditor where necessary), for application on any of the
Senior Debt, due or not due, and, until so delivered, the same shall be held in
trust by such Creditor as the property of Agent. In the event of the failure of
any Creditor to make any such endorsement or assignment to Agent, Agent, or any
of its officers or employees, is hereby irrevocably authorized to make the same.

 

(b) In the event Company desires to dispose of any of the Collateral (as herein
defined) and Agent consents to such disposition, each Creditor shall be deemed
to have consented to such disposition free and clear of any liens and security
interests of such Creditor in such Collateral (including, without limitation,
the Series B Collateral) and such Creditor agrees that any purchaser of any
Collateral may rely on this Agreement as evidence of such Creditor’s consent to
such disposition free and clear of any liens and security interests of such
Creditor in such Collateral (including, without limitation, the Series B
Collateral). Each Creditor agrees to execute such releases with respect to the
Collateral (including, without limitation, the Series B Collateral) to be
disposed of as Company or as Agent requests; provided, that (i) the failure of
such Creditor to execute such releases shall not affect the right of the
purchaser of such Collateral (including, without limitation, the Series B
Collateral) to rely on this Agreement and (ii) in furtherance of the foregoing,
such Creditor hereby irrevocably appoints Agent its attorney-in-fact, with full
authority in the place and stead of such Creditor and in the name of such
Creditor, to execute and deliver the releases which such Creditor may be
required to deliver pursuant to this Section 5(b). In the event any Creditor
receives any proceeds of Collateral to which Agent is entitled under this
Agreement, such Creditor shall hold such proceeds in trust and promptly remit
such proceeds in the same form received to Agent unless the Senior Debt has been
paid in full in cash.

 

6. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Subordinated Debt, or any portion thereof, will be inscribed with a
legend conspicuously indicating that payment thereof is subordinated to the
claims of Agent and Lenders pursuant to the terms of this Agreement, and a copy
thereof will be delivered to Agent. Any instrument or certificate evidencing any
of the Subordinated Debt, or any portion thereof, which is hereafter executed by
Company will, on the date thereof, be

 

-5-



--------------------------------------------------------------------------------

inscribed with the aforesaid legend and a copy thereof will be delivered to
Agent on the date of its execution or within five (5) business days thereafter
and the original thereof will be delivered as and when described hereinabove.
Each Creditor hereby authorizes Agent to take such action as Agent deems
appropriate to evidence the subordination effected hereunder, including without
limitation the filing by Agent on behalf of each Creditor of Uniform Commercial
Code amendment statements that provide that the Series B Collateral in favor of
Trustee has been subordinated to Agent.

 

7. Continuing Nature of Subordination; Subrogation. This Agreement shall be
irrevocable and shall continue to be effective (notwithstanding the insolvency,
liquidation or dissolution of Company) until the Senior Debt shall have been
paid in cash in full and all financing arrangements between Company, Agent and
Lenders have been terminated. This is a continuing agreement of subordination
and Agent and Lenders may continue, at any time and without notice to any
Creditor, to extend credit or other financial accommodations and loan monies to
or for the benefit of Company on the faith hereof. This Agreement shall continue
to be effective or be reinstated, as the case may be, if at any time any payment
of any of the Senior Debt is rescinded or must otherwise be returned by any
holder of Senior Debt, all as though such payment had not been made. Upon the
payment in full in cash of all Senior Debt and termination of all financing
arrangements between Company, Agent and Lenders, Creditors shall be subrogated
to the extent of the payments or distributions made to Agent, or otherwise
applied to payment of, the Senior Debt pursuant to the provisions of this
Agreement.

 

8. Additional Agreements Between Company, Agent and Lenders. Agent and each
Lender may, at any time and from time to time, without notice to any Creditor,
enter into such agreement or agreements with Company as Agent or such Lender may
deem proper, extending the time of payment of or renewing or otherwise altering,
amending, modifying or supplementing the terms of the Loan Agreement, other
agreements, instruments and documents evidencing the Senior Debt or all or any
of the Senior Debt or affecting the collateral or any guaranty underlying any or
all of the Senior Debt, and may exchange, sell, release, surrender or otherwise
deal with any such security or guaranties, without in any way thereby impairing
or affecting this Agreement.

 

9. Creditors’ Waivers. Each Creditor expressly waives all notice of (i) the
existence or creation or nonpayment of all or any portion of the Senior Debt and
(ii) the acceptance by Agent and Lenders of the subordination and other
provisions of this Agreement and all the notices not specifically required
pursuant to the terms of this Agreement whatsoever and each Creditor expressly
waives reliance by Agent and Lenders upon the subordination and other agreements
as herein provided. This Agreement shall remain valid and effective and the
provisions of this Agreement shall apply to each Creditor and Agent regardless
of the validity, enforceability or priority of the Senior Debt or any liens
securing the Senior Debt. Each Creditor agrees that neither Agent nor any Lender
has made any warranties or representations with respect to the due execution,
legality, validity, completeness or enforceability of the Loan Agreement, or the
collectability of the Senior

 

-6-



--------------------------------------------------------------------------------

Debt, that Agent and Lenders shall be entitled to manage and supervise their
financial arrangements with Company without affecting the validity or
enforceability of this Agreement and without regard to the existence of any
rights that such Creditor may now or hereafter have in or to any of the assets
of Company, and that neither Agent nor any Lender shall have any liability to
such Creditor for, and waives any claim which such Creditor may now or hereafter
have against, Agent or any Lender arising out of (i) any and all actions which
Agent or any Lender takes or omits to take (including, without limitation,
actions with respect to the creation, perfection or continuation of liens or
security interests in any existing or future collateral for the Senior Debt (the
“Collateral”), actions with respect to the occurrence of an Event of Default (as
defined in the Loan Agreement), actions with respect to the foreclosure upon,
sale, release, or depreciation of, or failure to realize upon, any of the
Collateral and actions with respect to the collection of any claim for all or
any part of the Senior Debt from any account debtor, guarantor or any other
party) with respect to the Loan Agreement or any other agreement related thereto
or to the collection of the Senior Debt or the valuation, use, protection or
release of the Collateral, (ii) Agent’s election, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. § 101 et seq.)
(the “Bankruptcy Code”), of the application of Section l l l l (b)(2) of the
Bankruptcy Code and/or (iii) any use of cash collateral under Section 363 of the
Bankruptcy Code or any borrowing or grant of a security interest under
Section 364 of the Bankruptcy Code by Company, as debtor in possession. In that
regard, each Creditor agrees that (A) if Company desires to use cash collateral
under Section 363 of the Bankruptcy Code and Agent consents to such use, such
Creditor will also consent to such use without asserting any objection of any
kind (including an objection on the grounds of failure to provide adequate
protection for such Creditor’s junior lien on the Series B Collateral), and
(B) if Company desires to obtain credit from Agent and Lenders under Section 364
of the Bankruptcy Code to be secured by the Collateral, such Creditor will
consent to such credit without asserting any objection of any kind (including an
objection on the grounds of failure to provide adequate protection for such
Creditor’s junior lien on the Series B Collateral). Without limiting the
generality of the foregoing, each Creditor waives the right to assert the
doctrine of marshalling with respect to any of the Collateral, and consents and
agrees that Agent may proceed against any or all of the Collateral in such order
as Agent shall determine in its sole discretion.

 

10. Agent’s Waivers. No waiver shall be deemed to be made by Agent of any of its
rights hereunder, unless the same shall be in a writing, and each waiver, if
any, shall be a waiver only with respect to the specific instance involved and
shall in no way impair the rights of Agent or any Lender or the obligations of
Creditors to Agent and each Lender in any other respect at any other time. No
delay on the part of Agent or any Lender in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Agent or
any Lender of any right or remedy shall preclude other or further exercise
thereof or the exercise of any other right or remedy.

 

11. Information Concerning Financial Condition of Company. Each Creditor hereby
assumes responsibility for keeping itself informed of the financial condition

 

-7-



--------------------------------------------------------------------------------

of Company, any and all endorsers and any and all guarantors of the Senior Debt
and/or the Subordinated Debt and of all other circumstances bearing upon the
risk of nonpayment of the Senior Debt and/or Subordinated Debt that diligent
inquiry would reveal, and such Creditor hereby agrees that Agent shall have no
duty to advise such Creditor of information known to Agent regarding such
condition or any such circumstances. In the event Agent, in its sole discretion,
undertakes, at any time or from time to time, to provide any such information to
any Creditor, Agent shall be under no obligation (i) to provide any such
information to such Creditor on any subsequent occasion or (ii) to undertake any
investigation not a part of its regular business routine and shall be under no
obligation to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, Agent wishes to maintain confidential. Each
Creditor hereby agrees that all payments received by Agent may be applied,
reversed, and reapplied, in whole or in part, to any of the Senior Debt, without
affecting the validity or enforceability of this Agreement and assents to any
extension or postponement of the time of payment of the Senior Debt or to any
other indulgence with respect thereto, to any substitution, exchange or release
of all or any of the Collateral and to the addition or release of any other
party or person primarily or secondarily liable therefor.

 

12. No Offset. In the event any Creditor at any time is indebted to Company,
such Creditor hereby irrevocably agrees that such Creditor shall not deduct from
or setoff against any amounts owing by such Creditor to Company any amounts such
Creditor claims are due to such Creditor with respect to the Subordinated Debt.

 

13. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF ILLINOIS AND SHALL BE INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF ILLINOIS AND NOT THE CONFLICT OF LAWS RULES
OF THE STATE OF ILLINOIS GOVERNING CONTRACTS TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE. EACH CREDITOR HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR,
AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE
LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER
THE MATTER IN CONTROVERSY. EACH CREDITOR WAIVES ANY OBJECTION OF FORUM NON
CONVENIENS AND VENUE. AGENT AND EACH CREDITOR EACH HEREBY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY
WAY RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.

 

14. Section Titles; Gender; No Prejudice of Rights. The section titles contained
in this Agreement are and shall be without substantive meaning or content of any
kind whatsoever and are not a part of the agreement between the parties hereto.
The singular form of any word used in this Agreement shall include the plural
form and the neuter form of any word used in this Agreement shall include the
masculine and feminine forms, and vice

 

-8-



--------------------------------------------------------------------------------

versa. Agent shall not be prejudiced in its rights under this Agreement by any
act or failure to act of Company or any Creditor, or any noncompliance of
Company or any Creditor with any agreement or obligation, regardless of any
knowledge thereof which Agent may have or with which Agent may be charged; and
no action of Agent permitted hereunder shall in any way affect or impair the
rights of Agent and the obligations of each Creditor under this Agreement.

 

15. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:     

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, CA 90404

Attn: Business Finance

Division Manager

          If to the Subordinated Noteholders, at:     

Mr. John Porter

Redbus Interhouse Plc

Sovereign House

227 March Wall

UK - London E14 9SD

Attn: Ms. Billie McCarthy

  

Sir Leslie Porter

C/o Seymour Pierce Advisory Ltd.

79 Mount Street

UK-London W1K 2SN

Attn: Mr. Peter Green

  

Toxford Corporation

Rathbone Trust Co SA

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

Attn: Mr. Daniel Fleming

If to the Trustee, at:     

State Street Bank and Trust Co.

Global Investor Group

2 Avenue de Lafayette, 6th Floor

Boston, MA 02111-1724

Ref: Telos

Attn.: Mr. John Brennan

         

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.

 

16. Successors and Assigns. This Agreement shall be binding upon each Creditor
and such Creditor’s successors and assigns and Agent and its successors and
assigns, and shall inure to the benefit of each Creditor and such Creditor’s
successors and assigns and

 

-9-



--------------------------------------------------------------------------------

Agent and its successors and assigns. Any person that refinances or refunds the
Senior Debt in whole or in part shall be entitled to rely on this Agreement.
Upon the refinancing or refunding of all or any portion of the Senior Debt by
any person, (i) each Creditor hereby agrees, at the request of Agent, to execute
and deliver to such person an agreement (substantially identical to this
Agreement) providing for the continued subordination of the Subordinated Debt
(and liens securing same) to the obligations, liabilities and indebtedness of
Company (and liens securing same) to such person (provided, that the failure of
such Creditor to execute and deliver such an agreement shall not affect such
Creditor’s obligations hereunder to such person or the right of any such person
to rely on this Agreement), and (ii) all references to “Senior Debt” herein
shall be deemed to mean the obligations, liabilities and indebtedness of Company
to such person and all references to the “Agent” shall be deemed to mean such
person. Notwithstanding the foregoing, the foregoing provisions shall not apply
to a person that refinances or refunds the Senior Debt in part unless such
person has obtained Agent’s express prior written consent to rely on this
Agreement.

 

17. Extension of Maturity of Subordinated Notes. On or before March 31, 2003,
Creditors agree to amend the Subordinated Notes to extend the maturity date
thereof from May 23, 2003 to a date no earlier than October 31, 2004, and on or
before August 15, 2004, to the extent the Subordinated Notes do not have a
maturity date later than October 31, 2004, Creditors agree to amend the
Subordinated Notes to extend the maturity date thereof to a date no earlier than
October 31,2005.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT: FOOTHILL CAPITAL CORPORATION, as Agent
for Lenders

By

  /s/    Illegible        

Its

  V.P.

 

SUBORDINATED NOTEHOLDERS: TOXFORD CORPORATION     /s/    DANIEL FLEMING        

By:

  Daniel Fleming

Its:

  Director

 

/s/    JOHN PORTER         John Porter

 

/s/    SIR LESLIE PORTER         Sir Leslie Porter (signed under power of
Attorney dated 18th June 2002)

 

TRUSTEE:

STATE STREET BANK AND TRUST COMPANY,

as Collateral Trustee

By

   

Its

   

 

-11-



--------------------------------------------------------------------------------

 

POWER OF ATTORNEY

 

THIS GENERAL POWER OF ATTORNEY is made this 18th day of June 2002 by Sir Leslie
Porter of 40 Cliff Tower, Ramat Yam Street, Herzliya, Pituach, 46581 Israel.

 

I appoint PETER DEREK GREEN of 79 Mount Street London, W_K 2SN in accordance
with Section 10 of the Powers of Attorney Act 1971.

 

In witness whereof I have hereunto set me hand this day and year first before
written.

 

SIGNED AND DELIVERED

 

  )  

    

BY ME THE SAID LESLIE PORTER

 

  )  

   /s/    L. PORTER        

in the presence of:

 

  )  

    

 

 

Witness

        /s/    MARLENE SACHO               /s/    ANAT GINSBURG         Marlene
Sacho       Anat Ginsburg 6 Hayovel Street       15 Helsinky St. Raanana      
TEL - AVIV Secretary       Secretary



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION, as Agent for Lenders

By

   

Its

   

SUBORDINATED NOTEHOLDERS:

TOXFORD CORPORATION

By

   

Its

      John Porter   Sir Leslie Porter

TRUSTEE:

STATE STREET BANK AND TRUST COMPANY, as Collateral Trustee

By

  /s/    JOHN A. BRENNAN        

Its

  Assistant Secretary

 

-11-



--------------------------------------------------------------------------------

The undersigned hereby consents to, and acknowledges receipt of a copy of, the
foregoing Subordination Agreement this 18th day of October, 2002, and agrees
that, except as provided in the foregoing Agreement, it will not pay any of the
Subordinated Debt or grant any security therefor, until the Senior Debt shall
have been paid in full in cash and all financing arrangements between Company,
Agent and Lenders have been terminated. In the event of payment by Company to
any Creditor or the grant of a security interest by Company to any Creditor in
any of Company’s assets in violation of the foregoing Agreement, or such other
breach by Company of any of the provisions herein or of the foregoing Agreement,
all of the Senior Debt shall, without presentment, demand, protest or notice of
any kind, at the election of Agent, become immediately due and payable.

 

TELOS CORPORATION

By

  /s/    MICHAEL P. FLAHERTY        

Its

  EVP, General Counsel

 

-12-



--------------------------------------------------------------------------------

EXHIBIT A-1

 

SERIES B SUBORDINATED NOTES

 

See Attached



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

Herndon, Virginia

October 13, 1995  

 

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE OCTOBER 1, 2000

 

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Sir Leslie Porter
(hereinafter referred to as Lender”), c/o Personal Financial Management Ltd., 12
Hans Road, London SW3 1RT, England, at such other offices or at such other place
or places as the holder hereof may from time to time designate in writing, the
principal sum of SEVEN HUNDRED NINE THOUSAND FOUR HUNDRED NINETY-SEVEN DOLLARS
AND 49/100 ($709,497.49) on October 1, 2000 together with interest on the
principal amount hereof from time to time outstanding at the rate hereinafter
provided until paid in full.

 

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes Due October 1, 2000 (collectively referred to herein
as the “Series B Notes”), all of like tenor, except as to the identifying number
and principal amount thereof and except for certain variations contained in this
Note. The Series B Notes have been issued in the aggregate principal amount of
$6,493,581.93.

 

I. GENERAL TERMS

 

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. Notwithstanding the foregoing, the rate of



--------------------------------------------------------------------------------

interest shall be increased to an amount necessary to result in a payment to the
holder of fourteen percent (14%) per annum net of withholding for United States
Federal Income Taxes, it being contemplated that Borrower shall receive
substantiation for Federal Income Tax purposes of circumstances supporting
withholding at a rate no greater than seventeen and one-half percent (17 1/2%)
of interest hereunder. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

 

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

 

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

 

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with §1.6 (iv) . The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

 

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

 

1.6 Definitions.

 

  (i)

“Public Offering” shall mean the distribution and sale of the Company’s common
stock (some of the proceeds of which sale are available to the Company) pursuant
to a registration statement

 

-2-



--------------------------------------------------------------------------------

 

(other than a registration statement on Form S-4 or Form S-8) which has been
filed with the U.S. Securities and Exchange Commission and become effective.

 

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; (b) other obligations for
money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

  (iv) “Payment Premium” shall mean an amount equal to (a) 13 1/2% per annum,
compounded semiannually from and after the date hereof until paid, on the
principal amount of this Note outstanding from time to time until the time of
payment minus (b) the cumulative amount payable by the Company on account of
withholding taxes with respect to interest payable pursuant to Section 1.1 to
the date of payment of such premium. For the avoidance of doubt, the Payment
Premium shall not itself be increased on account of withholding taxes, but shall
be subject to, and the amount remitted to the holder reduced by, any withholding
tax to which the Payment Premium is subject, with the result that the total cost
to the Company for interest, Payment Premium and withholding taxes shall equal
twenty-seven and one-half percent (27 1/2%) per annum on the principal
outstanding from time to time to the date of payment of the Payment Premium.

 

-3-



--------------------------------------------------------------------------------

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any-subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13 (d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series B Notes and the Series C
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with § 1.4.

 

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

-4-



--------------------------------------------------------------------------------

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft _ of this Note, the Borrower will
make and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

 

1.11 All payments made by the Company on account of the Series B Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series B Notes outstanding at the time of any such payment.

 

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Holders and the Company, for the holders of the
Series B Notes, a perfected security interest in the Company’s plant, property
and equipment, pursuant to documents and agreements in form and substance
reasonably satisfactory to the Lender.

 

II. DEFAULT

 

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California

 

-5-



--------------------------------------------------------------------------------

corporation) and NationsBank, N.A. (the “Senior Credit Agreement”) shall have
occurred and be continuing, if (and only if) such event results in acceleration
of the maturity of the indebtedness under such Senior Credit Agreement and such
acceleration continues in effect.

 

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

 

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

 

III. SUBORDINATION

 

3.1. Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

 

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

-6-



--------------------------------------------------------------------------------

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation

By:

  /s/    WILLIAM L. P. BROWNLEY        

Title:

  VP GC

 

-7-



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

Sir Leslie Porter

Series B Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which SEVEN
HUNDRED NINE THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS
($709,497.49) is now due April 1, 2001.

 

AGREED AND ACKNOWLEDGED,

 

WITNESS       SIR LESLIE PORTER /s/    Illegible               /s/    L.
PORTER        

Name

     

Name

House Keeper         Studio 8 Cliff Tower         ____________________ St      
  ________________________         ______________ 46551        



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

March 28, 2000

 

VIA FACSIMILE 1 760 770 0759

 

Sir Leslie Porter

12506 Prestwick Court

Rancho Mirage, California 92270

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is SEVEN HUNDRED NINE
THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS ($709,497.49).

 

In consideration for granting this extension, Telos Corporation shall pay to you
$16,600.00 (SIXTEEN THOUSAND SIX HUNDRED AND 00/100 U.S. DOLLARS) on October 1,
2000.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely,

 

/s/    WILLIAM L. P. BROWNLEY         William L. P. Brownley Vice President &
General Counsel

 

WLLB: aa

 

Enclosure



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Sir Leslie Porter

Series B Senior Subordinated Secured Note

 

By signing below, in consideration for the payment of an extension fee, I agree
to an extension so that my Series B Senior Subordinated Secured Note Due
April 2, 2001, the principal sum of which FOUR HUNDRED TWENTY-FIVE THOUSAND SIX
HUNDRED NINETY-EIGHT AND 00/100 U.S. DOLLARS ($425,698.00) is now due April 1,
2002.

 

AGREED AND ACKNOWLEDGED,

 

WITNESS:       SIR LESLIE PORTER      /s/    CARY M. CERVANTES                 
  /s/    L. PORTER                

Name: 

  Cary M. Cervantes      

Name: 

        49029 Mari Posa                 Palm Desert. CA. USA                
92260            



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

England

 

Series B Senior Subordinated Secured Note

 

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
agree to an extension so that my Series B Senior Subordinated Secured Note
presently due April 1, 2002, the principal sum of which is $425,698.00 (four
hundred twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars),
shall now be due on May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $283,799.00
(two hundred eighty-three thousand seven hundred ninety-nine and 00/100 U.S.
dollars) shall now be due on May 23, 2003.

 

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $709,497 (seven hundred and nine thousand four hundred
ninety-seven and 00/100 U.S. dollars) has not been paid, by July 31, 2002, the
Company shall pay an additional extension fee of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) or
such other amount equal to 1.5% of the principal balance remaining as of
June 30, 2002.

 

SIR LESLIE PORTER      

Telos Corporation

/s/    L. PORTER               /s/    MICHAEL P. FLAHERTY        

Signature

      Michael P. Flaherty        

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 15 March __       March 1, 2002



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 1, 2002

 

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y5HJ

United Kingdom

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series B Senior Subordinated Secured
Note due April 1, 2002, the principal sum of which is $425,698.00 (four hundred
twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars), and an
extension of the remaining principal sum of $283,799.00 (two hundred
eighty-three thousand seven hundred ninety-nine and 00/100 U.S. dollars) which
is currently due and payable, to become due and payable on May 23, 2003.

 

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1.5% in the amount of $10,643.00 (ten thousand six hundred
forty-three and 00/100 U.S. dollars) within 30 days of the Company’s receipt of
a signed extension agreement. Notwithstanding the above, if by June 30, 2002,
the entire principal sum of $709,497 (seven hundred and nine thousand four
hundred ninety-seven) has not been paid, the Company shall pay an additional
extension fee of 1.5% in the amount of $10,643.00 (ten thousand six hundred
forty-three and 00/100 U.S. dollars) or such other amount equal to 1.5% of the
principal balance remaining as of June 30, 2002.

 

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

 

/s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice President,
General Counsel and
Chief Administrative Officer



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

England

 

Series B Senior Subordinated Secured Note

 

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
agree to an extension so that my Series B Senior Subordinated Secured Note
presently due April 1, 2002, the principal sum of which is $425,698.00 (four
hundred twenty-five thousand six hundred ninety-eight and 00/100 U.S. dollars),
shall now be due on May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $283,799.00
(two hundred eighty-three thousand seven hundred ninety-nine and 00/100 U.S.
dollars) shall now be due on May 23, 2003.

 

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $709,497 (seven hundred and nine thousand four hundred
ninety-seven and 00/100 U.S. dollars) has not been paid, by July 31, 2002, the
Company shall pay an additional extension fee of 1.5% in the amount of
$10,643.00 (ten thousand six hundred forty-three and 00/100 U.S. dollars) or
such other amount equal to 1.5% of the principal balance remaining as of
June 30, 2002.

 

SIR LESLIE PORTER      

Telos Corporation

         /s/    MICHAEL P. FLAHERTY        

Signature

      Michael P. Flaherty        

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date:                                 

     

March 1, 2002



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 27, 2001

 

VIA FACSIMILE 011 44 20 7616 4707

 

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London

W1Y 5HJ

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an conversion and extension of the Due Date of your Series B Senior
Subordinated Secured Note Due April 1,2001, the principal sum of which is SEVEN
HUNDRED NINE THOUSAND FOUR HUNDRED NINETY-SEVEN AND 49/100 U.S. DOLLARS
($709,497.49).

 

Telos Corporation will convert TWO HUNDRED EIGHTY THREE SEVEN HUNDRED
NINETY-NINE AND 00/100 ($283,799.00) into current maturities of long term debt.
The remainder or FOUR HUNDRED TWENTY FIVE SIX HUNDRED NINETY-EIGHT AND 00/100
($425,698.00) will be extended until April 1, 2002.

 

In consideration for granting this extension, Telos Corporation shall pay to you
$10,642.00 (TEN THOUSAND SIX HUNDRED FORTY-TWO AND 00/100 U.S. DOLLARS) within
30 days of the Company’s receipt of this signed extension agreement.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April l, 2002,
together with accrued and unpaid interest.

 

Sincerely, /s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice
President & General Counsel

 

MPF: das

 

Enclosure



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

Herndon, Virginia

October 13, 1995  

 

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE OCTOBER 1, 2000

 

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Toxford
Corporation, or assigns, (hereinafter referred to as “Toxford Corporation” or
“Lender”), at c/o Rabobank, P.O. Box 348, St. Andrews House, Le Bordage, St.
Peter Port, Guernsey , Channel Islands, or at such other offices or at such
other place or places as the holder hereof may from time to time designate in
writing, the principal sum of ONE MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX
HUNDRED TWENTY-SIX DOLLARS AND 53/100 ($1,466,626.53) on October 1, 2000
together with interest on the principal amount hereof from time to time
outstanding at the rate hereinafter provided until paid in full.

 

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes Due October 1, 2000 (collectively referred to herein
as the “Series B Notes”), all of like tenor, except as to the identifying number
and principal amount thereof and except for certain variations contained in the
Series B Note issued to Sir Leslie Porter. The Series B Notes have been issued
in the aggregate principal amount of $6,493,581.93.

 

I. GENERAL TERMS

 

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been



--------------------------------------------------------------------------------

paid in full, on the first day of April, July, October, and January in each
year. The first interest payment shall be due January 1, 1996 and shall include
all interest accrued from the date hereof until the date of such interest
payment.

 

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

 

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

 

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv) . The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

 

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv) .

 

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S–4 or Form S–8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

-2-



--------------------------------------------------------------------------------

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; or (b) other obligations
for money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

  (iv) “Payment Premium” shall, except as otherwise provided in § 1.4, mean an
amount equal to 13 1/2% per annum, compounded semiannually from and after the
date hereof until paid, on the principal amount of this Note outstanding from
time to time until the time of payment.

 

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13 (d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar “application for dissolution with the appropriate officer of the state
of incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

-3-



--------------------------------------------------------------------------------

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount, of the Series B Notes and the Series C
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with §1.4.

 

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in, the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

 

1.11 All payments made by the Company on account of the Series B Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series B Notes outstanding at the time of any such payment.

 

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Lender and the Company, for the holders of the Series
B Notes, a perfected security interest in the Company’s plant, property and
equipment, pursuant to documents and agreements in form and substance reasonably
satisfactory to the Lender.

 

-4-



--------------------------------------------------------------------------------

II. DEFAULT

 

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

 

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

 

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

 

-5-



--------------------------------------------------------------------------------

III. SUBORDINATION

 

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

 

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation

By:

  /s/    WILLIAM L. P. BROWNLEY        

Title:

  VP GC

 

-6-



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

Mr. Daniel M. Fleming

Series B Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that Toxford Corporation’s Series B
Senior Subordinated Secured Note Due October 1, 2000, the principal sum of which
ONE MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SIX AND 53/100
U.S. DOLLARS ($1,466,626.53) is now due April 1, 2001.

 

AGREED AND ACKNOWLEDGED,         ATTEST:      

TOXFORD CORPORATION

Director of Toxford Corporation

           

By:

  /s/    DANIEL M. FLEMING                    

Name:

  Mr. Daniel M. Fleming, Director of Toxford Corporation            

Title:

  Trust Officer, Rathbones



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

March 28, 2000

 

VIA FACSIMILE 011 41 22 909 8939

 

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

 

  RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is ONE
MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SIX AND 53/100 U.S.
DOLLARS ($1,466,626.53).

 

In consideration for granting this extension, Telos Corporation shall pay to
Toxford Corporation $34,400.00 (THIRTY-FOUR THOUSAND FOUR HUNDRED AND 00/100
U.S. DOLLARS) on October 1, 2000.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on Toxford Corporation’s Note shall be due on
April 1, 2001, together with accrued and unpaid interest.

 

Sincerely,

/s/    WILLIAM L. P. BROWNLEY         William L. P. Brownley Vice President &
General Counsel

 

WLLB: aa

 

Enclosure



--------------------------------------------------------------------------------

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

 

Series B Senior Subordinated Secured Note (Toxford Corporation)

 

In consideration for the payment of an extension fee(s) of 1% in the amount of
$14,666.00 (fourteen thousand six hundred sixty-six and 00/100 U.S. dollars)
within 30 days of Telos Corporation’s receipt of this signed extension
agreement, Toxford Corporation agrees to an extension so that its Series B
Senior Subordinated Secured Note presently due April 1, 2002, the principal sum
of which is $1,393,296.00 (one million three hundred ninety-three thousand two
hundred ninety-six and 00/100 U.S. dollars), shall now be due May 23, 2003.
Toxford Corporation also agrees to an extension so that the remaining principal
sum currently due and payable in the amount of $73,331.00 (seventy-three
thousand three hundred thirty-one and 00/100 U.S. dollars) shall now be due on
May 23, 2003.

 

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $1,466,627.00 (one million four hundred sixty-six thousand six
hundred twenty-seven and 00/100 US dollars) has not been paid, by July 31, 2002,
the Company shall pay an additional extension fee of 1% in the amount of
$14,666.00 (fourteen thousand six hundred sixty-six and 00/100 U.S. dollars) or
such other amount equal to 1% of the principal balance remaining as of June 30,
2002.

 

AGREED AND ACKNOWLEDGED,        

For TOXFORD CORPORATION

     

Telos Corporation

Daniel M. Fleming

       

Title:

        /S/    DANIEL M. FLEMING               /s/    MICHAEL P.
FLAHERTY        

Signature

     

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 11-3-2002

      March 1, 2002



--------------------------------------------------------------------------------

March 1, 2002

 

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneve 1

Switzerland

 

  RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the due date of its Series B Senior
Subordinated Secured Note presently due April 1, 2002, the principal sum of
which is $1,393,296.00 (one million three hundred ninety-three thousand two
hundred ninety-six and 00/100 U.S. dollars), and an extension of the remaining
principal sum of $73,331.00 (seventy-three thousand three hundred thirty-one and
00/100 U.S. dollars) which is currently due and payable, to become due and
payable on May 23, 2003.

 

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $14,666.00 (fourteen thousand six hundred
sixty-six and 00/100 U.S. dollars) within 30 days of the Company’s receipt of a
signed extension agreement. Notwithstanding the above, if by June 30, 2002, the
entire principal sum of $1,466,627.00 (one million four hundred sixty-six
thousand six hundred twenty-seven and 00/100 US dollars) has not been paid, by
July 31, 2002, the Company shall pay an additional extension fee of 1% in the
amount of $14,666.00 (fourteen thousand six hundred sixty-six and 00/100 US
dollars) or such other amount equal to 1% of the principal balance remaining as
of June 30, 2002.

 

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

  

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Mr. Daniel M. Fleming

Series B Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that Toxford Corporation’s Series B
Senior Subordinated Secured Note Due April 1, 2001, the principal sum of which
ONE MILLION THREE HUNDRED NINETY-THREE THOUSAND TWO HUNDRED NINETY-SIX AND
00/100 U.S. DOLLARS ($1,393,296.00) is now due April 1, 2002.

 

 

AGREED AND ACKNOWLEDGED,         ATTEST:       TOXFORD CORPORATION    
/s/    Illegible              

By:

  /s/    DANIEL M. FLEMING                    

Name:

  Mr. Daniel M. Fleming            

Title:

  Trust Officer, Rathbones



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 27, 2001

 

VIA FACSIMILE 011 41 22 909 8939

 

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

 

  RE: Series B Senior Subordinated Secured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is ONE
MILLION FOUR HUNDRED SIXTY-SIX THOUSAND SIX HUNDRED TWENTY-SEVEN AND 00/100 U.S.
DOLLARS ($1,466,627.00).

 

Telos Corporation will convert SEVENTY-THREE THOUSAND THREE HUNDRED THIRTY-ONE
AND 00/100 U.S. DOLLARS ($73,331.00) into current maturities of long term debt.
The remainder or ONE MILLION THREE HUNDRED NINETY-THREE THOUSAND TWO HUNDRED
NINETY-SIX AND 00/100 U.S. DOLLARS ($1,393,296.00) will be extended until
April 1, 2002.

 

In consideration for granting this extension, Telos Corporation shall pay to you
$34,832.00 (THIRTY-FOUR THOUSAND EIGHT HUNDRED THIRTY-TWO AND 00/100 U.S.
DOLLARS) within 30 days of the Company’s receipt of this signed extension
agreement.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely, /s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice
President & General Counsel

 

MPF: das

 

Enclosure



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, NA. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER
13,1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS
CORPORATION, A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS
IDENTIFIED IN SCHEDULE A THERETO.

 

THIS NOTE REPLACES THE NOTE ORIGINALLY ISSUED ON OCTOBER 13,1995 AND
INCORPORATES BY REFERENCE THE ATTACHED AGREEMENT EXECUTED ON AUGUST 13, 2001
BETWEEN TELOS CORPORATION AND JOHN PORTER.

 

Ashburn, Virginia

August 15, 2001   

 

SERIES B SENIOR SUBORDINATED SECURED NOTE DUE APRIL 1, 2002

 

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
19886 Ashburn Road, Ashburn, Virginia 20147-2358 (hereinafter referred to as
“the Borrower” or “the Company”), promises to pay to the order of John Porter,
or assigns (hereinafter referred to as “John Porter” or “Lender”), at Colette
House, 52-55 Piccadilly, London W1J ODX, United Kingdom, or at such other
offices or at such other place or places as the holder hereof may from time to
time designate in writing, the principal sum of THREE MILLION THREE HUNDRED
SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE DOLLARS AND 92/100 ($3,361,745.92)
on April 1, 2002 together with interest on the principal amount hereof from time
to time outstanding at the rate hereinafter provided until paid in full.

 

This is one of a series of the Company’s Notes known as its Series B Senior
Subordinated Secured Notes originally due October 1, 2000 (collectively referred
to herein as the “Series B Notes”), all of like tenor, except as to the
identifying number and principal amount thereof and except for certain
variations contained in the Series B Note issued to Sir Leslie Porter. The
Series B Notes have been issued in the aggregate principal amount of
$6,493,581.93.

 

I. GENERAL TERMS

 

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 1 of 5



--------------------------------------------------------------------------------

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on April 1, 2002, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

 

1.3 Principal, premium, if any, and interest on this Note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

 

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

 

1.5 In the event of a merger or dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

 

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S-4 or Form S-8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due which are not extended, renewed or
refinanced beyond such due date; or (b) other obligations for money borrowed
from NationsBank and/or its successors, substitutes and participants and their
respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage, and legal
fees.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 2 of 5



--------------------------------------------------------------------------------

  (iv) “Payment Premium” shall, except as otherwise provided in § 1.4, mean an
amount equal to 13  1/2% per annum, compounded semiannually from and after the
date hereof until paid, on the principal amount of this Note outstanding from
time to time until the time of payment.

 

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities and Exchange Act of 1934, as amended), or a sale by the Company of
all or substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series B Notes and the Series C
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series C Notes together with accrued,
unpaid interest thereof, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with § 1.4.

 

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 3 of 5



--------------------------------------------------------------------------------

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

 

1.11 All payments made by the Company on account of the Series B Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series B Notes outstanding at the time of any such payment.

 

1.12 The Company agrees that within 60 days of the date hereof it will enter
into a security agreement with the holder granting to a collateral agent,
mutually acceptable to the Lender and the Company, for the holders of the Series
B Notes, a perfected security interest in the Company’s plant, property and
equipment, pursuant to documents and agreements in form and substance reasonably
satisfactory to the Lender.

 

II. DEFAULT

 

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series C Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series C Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement dated October 13, 1995 shall be materially false on the
date it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

 

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

 

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder,
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees,

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 4 of 5



--------------------------------------------------------------------------------

whether suit is brought or not, and all other costs and expenses reasonably
connected with collection of the indebtedness evidenced hereby.

 

III. SUBORDINATION

 

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series B Notes.

 

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation

By:

  /s/    MICHAEL P. FLAHERTY        

Title:

 

Executive Vice President

General Counsel

 

Series B Senior Subordinated Secured Note due April 1, 2002

Page 5 of 5



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

Mr. John R. C. Porter

Series B Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is
THREE MILLION THREE HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND
92/100 U.S. DOLLARS ($3,361,745.92) is now due April 1, 2001.

 

AGREED AND ACKNOWLEDGED,         WITNESS       JOHN R.C. PORTER            
/s/    JOHN R.C. PORTER        

Name:

         

Name:

   



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

March 28, 2000

 

VIA FACSIMILE 011 44 171 495 8877

 

Mr. John R. C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

ENGLAND

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Mr. Porter:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is THREE MILLION THREE
HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND 92/100 U.S. DOLLARS
($3,361,745.92).

 

In consideration for granting this extension, Telos Corporation shall pay to you
$78,800.00 (SEVENTY-EIGHT THOUSAND EIGHT HUNDRED AND 00/100 U.S. DOLLARS) on
October 1, 2000.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely, /s/    WILLIAM L. P. BROWNLEY         William L. P. Brownley Vice
President & General Counsel

 

WLLB: aa

 

Enclosure



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

Mr. John R. C. Porter

Series B Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that my Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is THREE
MILLION THREE HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-FIVE AND 92/100
U.S. DOLLARS ($3,361,745.92) is now due April 1, 2002.

 

AGREED AND ACKNOWLEDGED,         WITNESS:       JOHN R.C. PORTER         
/s/    JOHN R.C. PORTER         Name:       Name:



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 27, 2001

 

VIA FACSIMILE 011 44 207 647 1610

 

Mr. John R. C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

ENGLAND

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Mr. Porter:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series B Senior Subordinated Secured
Note Due April 1, 2001, the principal sum of which is THREE MILLION THREE
HUNDRED SIXTY-ONE THOUSAND SEVEN HUNDRED FORTY-SIX AND 00/100 U.S. DOLLARS
($3,361,746.00).

 

In consideration for granting this extension, Telos Corporation shall pay to you
$84,044.00 (EIGHTY FOUR THOUSAND FORTY FOUR AND 00/100 U.S. DOLLARS) within 30
days of the company’s receipt of this signed extension agreement.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely, /s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice
President & General Counsel

 

MPF: das

 

Enclosure



--------------------------------------------------------------------------------

AGREEMENT

 

THIS AGREEMENT is made by and between Telos Corporation (“Borrower”) and John
Porter (the “Lender”) and executed this 13th day of August 2001.

 

WHEREAS the Borrower issued a Series B Senior Subordinated Secured Note in the
amount of $3,361,745.92 (the “Series B Note”) and a Series C Senior Subordinated
Unsecured Note in the amount of $4,079,413.36 (the “Series C Note”) to John
Porter (the “Lender”), then at c/o PFM Ltd. 12 Hans Road, London SW3 1RT, United
Kingdom, now at Colette House, 52-55 Piccadilly, London W1J ODX, United Kingdom,
on October 13, 1995 (individually or collectively, the “Notes”);

 

WHEREAS the Series B Note has been extended to April 1, 2002 by the mutual
agreement of the parties;

 

WHEREAS the Borrower fully paid the Series C Note and Lender acknowledges said
payment in full;

 

WHEREAS the Lender, after a diligent search, is not able to locate original
promissory Notes and the parties mutually desire to replace the Notes with newly
executed promissory notes under the same terms and conditions as originally
entered into,

 

NOW THEREFORE Borrower agrees to execute a replacement Series B Note and a
replacement Series C Note, fully recognizing such Series C Note is now
cancelled. Lender further agrees to deliver such missing notes to Borrower for
cancellation, if such notes are found or come into Lender’s possession or
control or into the possession or control of Lender’s successors or assigns.
Conversely, should the Borrower locate the Notes, Borrower shall be entitled to
destroy said Notes, and will immediately notify Lender thereof.

 

1. Lender warrants and represents that Lender has diligently searched its books,
records, and minutes kept by Lender with respect to the Notes and has
accordingly determined both the Series B and the Series C Notes were lost,
stolen, or destroyed.

 

2. Lender further represents that neither the Series B nor the Series C Note was
assigned, transferred, hypothecated, pledged or otherwise disposed of in whole
or in part and no other person or entity has any right, title, claim or interest
in or to the notes.

 

3. Borrower agrees to execute replacement Notes in the form and for the amounts
set forth in the promissory notes attached hereto and incorporated into this
Agreement with the express understanding that the total indebtedness to the
Lender under the Notes and the replacement notes is $3,361,745.92.



--------------------------------------------------------------------------------

4. The parties have full legal right, power, and authority to enter into and
deliver this Agreement and to consummate the transactions set forth herein and
to perform all the terms and conditions hereto to be performed by it.

 

5. The execution and delivery of this Agreement by Borrower and the performance
by it of the transactions contemplated herein has been duly and validly
authorized by all requisite corporate action of Borrower.

 

6. To the best of the parties’ knowledge, the statements, representations, and
warranties set forth in this Agreement do not include any untrue statement of a
material fact or omit to state any material fact necessary to make the
statements, representations, and warranties made not misleading.

 

7. This Agreement shall be governed by and construed in accordance with the laws
of the Commonwealth of Virginia, without reference to the choice of law
principles thereof, as to all matters, including matters of validity,
construction, effect, performance, and remedies.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

LENDER: JOHN PORTER       BORROWER: TELOS CORPORATION

By:

  /s/    JOHN PORTER              

By:

  /s/    MICHAEL P. FLAHERTY             John Porter           Michael P.
Flaherty, General Counsel

 

2



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 1, 2002

 

Mr. John R.C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

United Kingdom

 

  RE: Series B Senior Subordinated Secured Note

 

Dear Mr. Porter:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series B Senior Subordinated Secured
Note presently due April 1, 2002, the principal sum of which is $3,361,746.00
(three million three hundred sixty-one thousand seven hundred forty-six and
00/100 U.S. dollars), to become due and payable on May 23, 2003.

 

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $33,617.00 (thirty-three thousand six
hundred seventeen and 00/100 U.S. dollars) within 30 days of the Company’s
receipt of a signed extension agreement. Notwithstanding the above, if by
June 30, 2002, the entire principal sum of $3,361,746.00 (three million three
hundred sixty-one thousand seven hundred forty-six and 00/100 U.S. dollars) has
not been paid, by July 31, 2002, the Company shall pay an additional extension
fee of 1% in the amount of $33,617.00 (thirty-three thousand six hundred
seventeen and 00/100 U.S. dollars) or such other amount equal to 1% of the
principal balance remaining as of June 30, 2002.

 

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely,

/s/    MICHAEL P. FLAHERTY         Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

John R.C. Porter

Telos Group

79 Mount Street

London W1Y5HJ

United Kingdom

 

Series B Senior Subordinated Secured Note

 

In consideration for the payment of an extension fee(s) of 1% in the amount of
$33,617.00 (thirty-three thousand six hundred seventeen and 00/100 U.S. dollars)
within 30 days of Telos Corporation’s receipt of this signed extension
agreement, I agree to an extension so that my Series B Senior Subordinated
Secured Note presently due April 1, 2002, the principal sum of which is
$3,361,746.00 (three million three hundred sixty-one thousand seven hundred
forty-six and 00/100 U.S. dollars), shall now be due May 23, 2003.

 

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $3,361,746.00 (three million three hundred sixty-one thousand
seven hundred forty-six and 00/100 U.S. dollars) has not been paid, by July 31,
2002, the Company shall pay an additional extension fee of 1% in the amount of
$33,617.00 (thirty-three thousand six hundred seventeen and 00/100 U.S. dollars)
or such other amount equal to 1% of the principal balance remaining as of
June 30, 2002.

 

AGREED AND ACKNOWLEDGED,

       

JOHN R.C. PORTER

     

Telos Corporation

/s/    JOHN R.C. PORTER               /s/    MICHAEL P. FLAHERTY        

Signature

      Michael P. Flaherty            

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: ____________________________

     

March 1, 2002



--------------------------------------------------------------------------------

EXHIBIT A-2

 

SERIES C SUBORDINATED NOTES

 

See Attached



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

Herndon, Virginia

October 13, 1995  

 

SERIES C SENIOR SUBORDINATED UNSECURED NOTE DUE OCTOBER 1, 2000

 

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Sir Leslie Porter
(hereinafter referred to as Lender”), c/o Personal Financial Management Ltd., 12
Hans Road/ London SW3 1RT, England, at such other offices or at such other place
or places as the holder hereof may from time to time designate in writing, the
principal sum of EIGHT HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE DOLLARS AND
42/100 ($860,961.42) on October 1, 2000 together with interest on the principal
amount hereof from time to time outstanding at the rate hereinafter provided
until paid in full.

 

This is one of a series of the Company’s Notes known as its Series C Senior
Subordinated Unsecured Notes Due October 1, 2000 (collectively referred to
herein as the “Series C Notes”), all of like tenor, except as to the identifying
number and principal amount thereof and except for certain variations contained
in this Note. The Series C Notes have been issued in the aggregate principal
amount of $7,879,835.51.

 

I. GENERAL TERMS

 

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and
January in each year. Notwithstanding the foregoing, the rate of



--------------------------------------------------------------------------------

interest shall be increased to an amount necessary to result in a payment to the
holder of fourteen percent (14%) per annum net of withholding for United States
Federal Income Taxes, it being contemplated that Borrower shall receive
substantiation for Federal Income Tax purposes of circumstances supporting
withholding at a rate no greater than seventeen and one-half percent (17 1/2%)
of interest hereunder. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

 

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any. Payment Premium from the date such premium is due until paid in
full.

 

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

 

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

 

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

 

1.6 Definitions.

 

  (i)

“Public Offering” shall mean the distribution and sale of the Company’s common
stock (some of the proceeds of which sale are available to the Company) pursuant
to a registration statement

 

-2-



--------------------------------------------------------------------------------

 

(other than a registration statement on Form S-4 or Form S-8) which has been
filed with the U.S. Securities and Exchange Commission and become effective.

 

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; (b) other obligations for
money borrowed from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

  (iv) “Payment Premium” shall mean an amount equal to (a) 13 1/2% per annum,
compounded semiannually from and after the date hereof until paid, on the
principal amount of this Note outstanding from time to time until the time of
payment minus (b) the cumulative amount payable by the Company on account of
withholding taxes with respect to interest payable pursuant to Section 1.1 to
the date of payment of such premium. For the avoidance of doubt, the Payment
Premium shall not itself be increased on account of withholding taxes, but shall
be subject to, and the amount remitted to the holder reduced by, any withholding
tax to which the Payment Premium is subject, with the result that the total cost
to the Company for interest, Payment Premium and withholding taxes shall equal
twenty-seven and one-half percent (27 1/2%) per annum on the principal
outstanding from time to time to the date of payment of the Payment Premium.

 

-3-



--------------------------------------------------------------------------------

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13(d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series C Notes and the Series B
Notes issued by the Company contemporaneously herewith may request, in writing,
that the Company effect a Public Offering, at the Company’s cost and expense.
Upon receipt of any such request, the Company shall, as expeditiously as
possible, use its best efforts to effect a Public Offering, with the objective
of realizing Net Proceeds sufficient to pay the then-outstanding principal
balance of the Series B Notes and the Series B Notes together with accrued,
unpaid interest thereon, and, to the extent not prohibited by applicable law, a
Payment Premium in an amount determined in accordance with § 1.4.

 

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

-4-



--------------------------------------------------------------------------------

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

 

1.11 All payments made by the Company on account of the Series C Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series C Notes outstanding at the time of any such payment.

 

II. DEFAULT

 

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series B Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for substantially all its assets or in the event
the Borrower makes a general assignment for the benefit of creditors, (c) or any
failure by the Borrower to perform or observe any of the other covenants,
agreements or provisions to be performed or observed by it under this Note or
the Series B Notes, and such default shall not be rectified or cured within 10
days after written notice thereof by the Lender to the Company, or (d) any
representation or warranty of the Company under the Bridge Notes Exchange and
Conversion Agreement of even date herewith shall be materially false on the date
it was made, or (e) an event of default as specified in the Revolving and
Reducing Senior Facility Credit Agreement among the Company, Telos Corporation
(a California corporation) and NationsBank, N.A. (the “Senior Credit Agreement”)
shall have occurred and be continuing, if (and only if) such event results in
acceleration of the maturity of the indebtedness under such Senior Credit
Agreement and such acceleration continues in effect.

 

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such

 

-5-



--------------------------------------------------------------------------------

accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

 

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

 

III. SUBORDINATION

 

3.1 Payment of the principal of, interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has received and reviewed and become a
party to the Subordination Agreement, and covenants and agrees to comply with
the provisions of the Subordination Agreement applicable to holders of the
Series C Notes.

 

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation

By:

  /s/    WILLIAM L. P. BROWNLEY        

Title:

  VP GC

 

-6-



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

Sir Leslie Porter

Series C Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that my Series C Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is
EIGHT HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE AND 42/100 U.S. DOLLARS
($860,961.42) is now due April 1, 2001.

 

AGREED AND ACKNOWLEDGED,        

WITNESS

     

SIR LESLIE PORTER

/s/    Illegible               /s/    L. PORTER        

Name:

     

Name:

Housekeeper

Studio 8 Cliff Tower

___________ St.

__________ Pituach

___________ 46581.

       



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

March 28, 2000

 

VIA FACSIMILE 1 760 770 0759

 

Sir Leslie Porter

12506 Prestwick Court

Rancho Mirage, California 92270

 

  RE: Series C Senior Subordinated Secured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the Due Date of your Series C Senior Subordinated Secured
Note Due October 1, 2000, the principal sum of which is EIGHT HUNDRED SIXTY
THOUSAND NINE HUNDRED SIXTY-ONE AND 42/100 U.S. DOLLARS ($860,961.42).

 

In consideration for granting this extension, Telos Corporation shall pay to you
$20,200.00 (TWENTY THOUSAND TWO HUNDRED AND 00/100 U.S. DOLLARS) on October 1,
2000.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2001,
together with accrued and unpaid interest.

 

Sincerely,

/s/    WILLIAM L. P. BROWNLEY         William L. P. Brownley Vice President &
General Counsel

 

WLLB: aa

 

Enclosure



--------------------------------------------------------------------------------

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

United Kingdom

 

Series C Senior Subordinated Unsecured Note

 

In consideration for the payment of an extension fee(s) of 1.5% in the amount of
$12,915.00 (twelve thousand nine hundred fifteen and 00/100 U.S. dollars) within
30 days of Telos Corporation’s receipt of this signed extension agreement, I
agree to an extension so that my Series C Senior Subordinated Unsecured Note
presently due April 1, 2002, the principal sum of which is $516,577.00 (five
hundred sixteen thousand five hundred seventy-seven and 00/100 U.S. dollars)
shall now be due May 23, 2003. I also agree to an extension so that the
remaining principal sum currently due and payable in the amount of $344,384.00
(three hundred forty-four thousand three hundred eighty-four and 00/100 U.S.
dollars) shall now be due May 23,2003.

 

Additionally, notwithstanding the above, if by June 30,2002, the entire
principal sum of $860,961 (eight hundred sixty thousand nine hundred sixty-one
and 00/100 US dollars) has not been paid, by July 31,2002, the Company shall pay
an additional extension fee of 1.5% in the amount of $12,915,00 (twelve thousand
nine hundred fifteen and 00/100 U.S. dollars) or such other amount equal to 1.5%
of the principal balance remaining as of June 30, 2002.

 

AGREED AND ACKNOWLEDGED,         /s/    L. PORTER                

SIR LESLIE PORTER

     

Telos Corporation

/s/    L. PORTER               /s/    MICHAEL P. FLAHERTY        

Signature

     

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 15 March ‘02

     

March 1, 2002



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 1,2002

 

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London W1Y 5HJ

United Kingdom

 

  RE: Series C Senior Subordinated Unsecured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an extension of the due date of your Series C Senior Subordinated Unsecured
Note presently due April 1, 2002, the principal sum of which is $516,577.00
(five hundred sixteen thousand five hundred seventy-seven and 00/100 U.S.
dollars), and an extension of the remaining principal sum of $344,384.00 (three
hundred forty-four thousand three hundred eighty-four and 00/100 U.S. dollars)
which is currently due and payable, to become due and payable on May 23,2003.

 

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1.5% in the amount of $12,915.00 (twelve thousand nine hundred
fifteen and 00/100 U.S. dollars) within 30 days of the Company’s receipt of a
signed extension agreement. Notwithstanding the above, if by June 30, 2002, the
entire principal sum of $860,961 (eight hundred sixty thousand nine hundred
sixty-one and 00/100 US dollars) has not been paid, by July 31,2002, the Company
shall pay an additional extension fee of 1.5 % in the amount of $12,915.00
(twelve thousand nine hundred fifteen and 00/100 U.S. dollars) or such other
amount equal to 1.5% of the principal balance remaining as of June 30, 2002.

 

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely, /s/    MICHAEL P. FLAHERTY        

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Sir Leslie Porter

Series C Senior Subordinated Secured Note

 

By signing below, in consideration for the payment of an extension fee, I agree
to an extension so that my Series C Senior Subordinated Secured Note Due
April 2,2001, the principal sum of which FIVE HUNDRED SIXTEEN THOUSAND FIVE
HUNDRED SEVENTY-SEVEN AND 00/100 U.S. DOLLARS ($516,577.00) Is now due April 1,
2002.

 

AGREED AND ACKNOWLEDGED,         WITNESS:       SIR LESLIE PORTER     
/s/    CARY M. CERVANTES                    /s/    L. PORTER        

Name:

 

CARY M. CERVANTES

49029 MARI POSA

PALM DESERT, CA USA

92260

     

Name:

    2 April 2001        



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 27, 2001

 

VIA FACSIMILE 011 44 20 7616 4707

 

Sir Leslie Porter

PFM Advisory Limited

79 Mount Street

London

W1Y 5HJ

 

  RE: Series C Senior Subordinated Secured Note

 

Dear Sir Leslie:

 

Telos Corporation (the “Company”) requests you and certain other investors agree
to an conversion and extension of the Due Date of your Series B Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is EIGHT
HUNDRED SIXTY THOUSAND NINE HUNDRED SIXTY-ONE AND 00/100 U.S. DOLLARS
($860,961.00).

 

Telos Corporation will convert THREE HUNDRED FORTY-FOUR THOUSAND THREE HUNDRED
EIGHTY-FOUR AND 00/100 ($344,384.00) into current maturities of long term debt.
The remainder or FIVE HUNDRED SIXTEEN THOUSAND FIVE HUNDRED SEVENTY-SEVEN AND
00/100 ($516,577.00) will be extended until April 1, 2002.

 

In consideration for granting this extension, Telos Corporation shall pay to you
$12,914.00 (TWELVE THOUSAND NINE HUNDRED FOURTEEN AND 00/100 U.S. DOLLARS)
within 30 days of the Company’s receipt of this signed extension agreement.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,

/s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice President
& General Counsel

 

MPF: das

 

Enclosure



--------------------------------------------------------------------------------

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR APPLICABLE
STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED UNLESS IT IS
SO REGISTERED OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE UNDER SAID ACT AND
LAWS. THIS NOTE IS SUBORDINATE AND JUNIOR IN RIGHT OF PAYMENT TO SENIOR
INDEBTEDNESS DUE TO NATIONSBANK, N.A. AND/OR CERTAIN OTHER BANKS OR FINANCIAL
INSTITUTIONS, AS PROVIDED IN THE SUBORDINATION AGREEMENT DATED AS OF OCTOBER 13,
1995 BY AND AMONG TELOS CORPORATION, A MARYLAND CORPORATION, TELOS CORPORATION,
A CALIFORNIA CORPORATION, NATIONSBANK, N.A. AND THE HOLDERS IDENTIFIED IN
SCHEDULE A THERETO.

 

     Herndon, Virginia      October 13, 1995

 

SERIES C SENIOR SUBORDINATED UNSECURED NOTE DUE OCTOBER 1, 2000

 

FOR VALUE RECEIVED, Telos Corporation, a Maryland corporation, with offices at
460 Herndon Parkway, Herndon, Virginia 22070 (hereinafter referred to as “the
Borrower” or “the Company”), promises to pay to the order of Toxford
Corporation, or assigns, (hereinafter referred to as “Toxford Corporation” or
“Lender”), at c/o Rabobank, P.O. Box 348, St. Andrews House, Le Bordage, St.
Peter Port, Guernsey, Channel Islands, or at such other offices or at such other
place or places as the holder hereof may from time to time designate in writing,
the principal sum of ONE MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN
HUNDRED TWENTY-TWO DOLLARS AND 79/100 ($1,779,722.79) on October 1, 2000
together with interest on the principal amount hereof from time to time
outstanding at the rate hereinafter provided until paid in full.

 

This is one of a series of the Company’s Notes known as its Series C Senior
Subordinated Unsecured Notes Due October 1, 2000 (collectively referred to
herein as the “Series C Notes”, all of like tenor, except as to the identifying
number and principal amount thereof and except for certain variations contained
in the Series C Note issued to Sir Leslie Porter. The Series C Notes have been
issued in the aggregate principal amount of $7,879,835.51.

 

I. GENERAL TERMS

 

1.1 Interest only shall be payable at the rate of fourteen percent (14%) per
annum, on the principal balance of this Note from time to time outstanding from
and after the date hereof, and shall be due and payable quarterly, until the
principal has been paid in full, on the first day of April, July, October, and



--------------------------------------------------------------------------------

January in each year. The first interest payment shall be due January 1, 1996
and shall include all interest accrued from the date hereof until the date of
such interest payment.

 

1.2 If not sooner paid, the outstanding and unpaid principal balance shall be
paid on October 1, 2000, together with accrued and unpaid interest on this Note.
In addition, interest shall be payable at the rate provided in Section 1.1
hereof on any Payment Premium from the date such premium is due until paid in
full.

 

1.3 Principal, premium, if any, and interest on this note are payable in lawful
money of the United States. The principal of this Note may be prepaid at any
time after ten (10) days, written notice to the Lender, in whole or in part, and
shall be accompanied by payment in cash of all accrued and unpaid interest on
the amount so prepaid, together with, to the extent not prohibited by applicable
law, a Payment Premium.

 

1.4 In the event of a Public Offering of the common stock of the Company, or in
the event of a Refinancing, the principal then outstanding shall become
immediately due and payable, together with, accrued and unpaid interest thereon,
and, to the extent not prohibited by applicable law, a Payment Premium in an
amount equal to the lesser of (i) the Net Proceeds of such Public Offering or
Refinancing or (ii) the amount determined in accordance with § 1.6(iv). The Net
Proceeds shall be applied toward the payment of the outstanding and unpaid
principal balance of the Notes, accrued and unpaid interest thereon and, to the
extent not prohibited by applicable law, such Payment Premium.

 

1.5 In the event of a Merger or Dissolution, the principal then outstanding
shall become immediately due and payable, together with accrued and unpaid
interest thereon and, to the extent not prohibited by applicable law, a Payment
Premium in the amount determined in accordance with § 1.6(iv).

 

1.6 Definitions.

 

  (i) “Public Offering” shall mean the distribution and sale of the Company’s
common stock (some of the proceeds of which sale are available to the Company)
pursuant to a registration statement (other than a registration statement on
Form S-4 or Form S-8) which has been filed with the U.S. Securities and Exchange
Commission and become effective.

 

-2-



--------------------------------------------------------------------------------

  (ii) “Refinancing” shall mean a sale of securities of the Company which
results in Net Proceeds to the Company in excess of $1,000,000, other than
(a) obligations for borrowed money due and payable within one year which are not
extended, renewed or refinanced beyond such due date; or (b) other obligations
for money borrowed money from NationsBank and/or its successors, substitutes and
participants and their respective assigns and any refinancing thereof.

 

  (iii) “Net Proceeds” shall mean the proceeds to the Company after expenses of
sale and distribution, including discounts, commissions and brokerage and legal
fees.

 

  (iv) “Payment Premium” shall, except as otherwise provided in § 1.4, mean an
amount equal to 13  1/2% per annum, compounded semiannually from and after the
date hereof until paid, on the principal amount of this Note outstanding from
time to time until the time of payment.

 

  (v) “Merger” shall mean a merger, consolidation or other combination to which
the Company or any subsidiary is a party, in which the Company is not the
surviving corporation or which results in the acquisition of “beneficial
ownership” of securities of the Company representing 50% or more of the total
number of votes that may be cast for the election of directors by any “person”
or “group” (as such terms are defined in Rule 13 (d) promulgated under the
Securities Exchange Act of 1934, as amended), or a sale by the Company of all or
substantially all of its assets.

 

  (vi) “Dissolution” shall mean the adoption by the Board of Directors and/or
the shareholders of the Company of a resolution to dissolve the Company and
liquidate its assets, the filing by the Company of articles of dissolution or a
similar application for dissolution with the appropriate officer of the state of
incorporation of the Company, the entry of an order or other action by such
state dissolving the Company, or the adoption by the Board of Directors or the
shareholders of the Company of a plan of liquidation or a resolution approving a
liquidating distribution of the Company’s assets, whichever shall first occur.

 

- 3 -



--------------------------------------------------------------------------------

1.7 At any time after the third anniversary of the date hereof, the holders of a
majority in outstanding principal amount of the Series C Notes and the Series B
Senior Secured Notes issued by the Company contemporaneous herewith may request,
in writing, that the Company effect a Public Offering, at the Company’s cost and
expense. Upon receipt of any such request, the Company shall, as expeditiously
as possible, use its best efforts to effect a Public Offering, with the
objective of realizing Net Proceeds sufficient to pay the then-outstanding
principal balance of the Series C Notes and the Series B Notes together with
accrued, unpaid interest thereon, and, to the extent not prohibited by
applicable law, a Payment Premium in an amount determined in accordance with §
1.4.

 

1.8 If any payment of principal or interest on this Note shall become due on a
Saturday, Sunday, or legal holiday under the laws of the Commonwealth of
Virginia, or any other day on which banking institutions in the Commonwealth of
Virginia are obligated or authorized by law or executive order to close, such
payment shall be made on the next succeeding business day in Virginia and any
such extended time of the payment of principal shall not be included in
computing compound interest in connection with such payment.

 

1.9 Upon receipt by the Borrower of evidence reasonably satisfactory to it of
the mutilation, destruction, loss or theft of this. Note, the Borrower will make
and deliver to the owner a new note of like tenor in lieu of this Note so
mutilated, destroyed, lost or stolen.

 

1.10 Payments made on account hereof shall be applied first to accrued and
unpaid interest, then to principal, then to interest on any unpaid Payment
Premium and then to the Payment Premium, if any.

 

1.11 All payments made by the Company on account of the Series C Notes or any of
them shall be made pro rata, in proportion to the outstanding principal balance
of each of the Series C Notes outstanding at the time of any such payment.

 

II. DEFAULT

 

2.1 It is expressly agreed by Borrower that the following shall be deemed to be
Events of Default under this Note: (a) the failure to pay, when due, any amount
of principal, or no more than five days after due date any amount of premium, if
any, or interest on this Note or the Series B Notes, or (b) in the event the
Borrower files any petition, or any petition is filed against it and not
dismissed within sixty (60) days, under any bankruptcy or insolvency law or for
the appointment of a receiver for

 

- 4 -



--------------------------------------------------------------------------------

substantially all its assets or in the event the Borrower makes a general
assignment for the benefit of creditors, (c) or any failure by the Borrower to
perform or observe any of the other covenants, agreements or provisions to be
performed or observed by it under this Note or the Series B Notes, and such
default shall not be rectified or cured within 10 days after written notice
thereof by the Lender to the Company, or (d) any representation or warranty of
the Company under the Bridge Notes Exchange and Conversion Agreement of even
date herewith shall be materially false on the date it was made, or (e) an event
of default as specified in the Revolving and Reducing Senior Facility Credit
Agreement among the Company, Telos Corporation (a California corporation) and
NationsBank, N.A. (the “Senior Credit Agreement”) shall have occurred and be
continuing, if (and only if) such event results in acceleration of the maturity
of the indebtedness under such Senior Credit Agreement and such acceleration
continues in effect.

 

2.2 If an Event of Default occurs, the Lender, at his option, may accelerate
this Note and may by written notice to Borrower declare the entire unpaid
principal amount of this Note and all interest accrued and unpaid thereon to be
immediately due and payable whereupon the unpaid principal amount and all such
accrued interest shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind. The failure of the
Lender to give such notice shall, in no event, be deemed a waiver of any of the
Lender rights hereunder as long as the Event of Default continues.

 

2.3 Upon default in the payment of the principal of this Note or any other sum
payable hereunder when due upon demand, at maturity or by reason of acceleration
of maturity, or upon the occurrence of any other Event of Default hereunder
Borrower agrees to pay all reasonable costs of collection incurred by the holder
of the Note, including reasonable attorneys’ fees, whether suit is brought or
not, and all other costs and expenses reasonably connected with collection of
the indebtedness evidenced hereby.

 

III. SUBORDINATION

 

3.1 Payment of the principal, of interest on and Payment Premium on this Note
are subordinate and subject in right of payment to the prior indefeasible
payment in full in cash or cash equivalents of all Senior Indebtedness (as such
term is defined in the Subordination Agreement) in the manner and to the extent
provided in the Subordination Agreement, and each holder of this Note by such
holder’s acceptance hereof, acknowledges and confirms such subordination,
represents and warrants that such holder has

 

- 5 -



--------------------------------------------------------------------------------

received and reviewed and become a party to the Subordination Agreement, and
covenants and agrees to comply with the provisions of the Subordination
Agreement applicable to holders of the Series C Notes.

 

This Note shall be construed and enforced in accordance with, and governed by
the laws of, the Commonwealth of Virginia without giving effect to conflict of
laws principles.

 

The parties hereto, including the undersigned Borrower and all guarantors and
endorsers, hereby waive presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note, and assent to extensions of time of payment, or
forbearance or other indulgence without notice.

 

Telos Corporation

By:

  /s/    WILLIAM L. P. BROWNLEY        

Title:

  VP GC

 

-6-



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

Mr. Daniel M. Fleming

Series C Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that Toxford Corporation’s Series C
Senior Subordinated Secured Note Due October 1, 2000, the principal sum of which
ONE MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-TWO AND
79/100 U.S. DOLLARS ($1,779,722.79) is now due April 1, 2001.

 

AGREED AND ACKNOWLEDGED,

       

ATTEST:

     

TOXFORD CORPORATION

Director of Toxford Corporation

       

By:

  /s/    DANIEL M. FLEMING                    

Name:

  Mr. Daniel M. Fleming            

Title:

 

Trust Officer, Rathbones

Director of Toxford Corporation



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-724-3800

 

March 28, 2000

 

VIA FACSIMILE 011 41 22 909 8939

 

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

 

  RE: Series C Senior Subordinated Secured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series C Senior
Subordinated Secured Note Due October 1, 2000, the principal sum of which is ONE
MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-TWO AND 79/100
U.S. DOLLARS ($1,779,722.79).

 

In consideration for granting this extension, Telos Corporation shall pay to
Toxford Corporation $41,600.00 (FORTY-ONE THOUSAND SIX HUNDRED AND 00/100 U.S.
DOLLARS) on October 1, 2000.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on Toxford Corporation’s Note shall be due on
April 1, 2001, together with accrued and unpaid interest.

 

Sincerely,

/s/    WILLIAM L. P. BROWNLEY         William L. P. Brownley Vice President &
General Counsel

 

WLLB: aa

 

Enclosure



--------------------------------------------------------------------------------

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneva 1

Switzerland

 

Series C Senior Subordinated Unsecured Note (Toxford Corporation)

 

In consideration for the payment of an extension fee(s) of 1% in the amount of
$17,797.00 (seventeen thousand seven hundred ninety-seven and 00/100 U.S.
dollars) within 30 days of Telos Corporation’s receipt of this signed extension
agreement, Toxford Corporation agrees to an extension so that its Series C
Senior Subordinated Unsecured Note presently due April 1, 2002, the principal
sum of which is $1,690,737.00 (one million six hundred ninety thousand seven
hundred thirty-seven and 00/100 U.S. dollars) shall now be due on May 23, 2003.
Toxford Corporation also agrees to an extension so that the remaining principal
sum currently due and payable in the amount of $88,986.00 (eighty-eight thousand
nine hundred eighty-six and 00/100 U.S. dollars) shall now be due May 23, 2003.

 

Additionally, notwithstanding the above, if by June 30, 2002, the entire
principal sum of $1,779,723 (one million seven hundred seventy-nine thousand
seven hundred twenty-three and 00/100 US dollars) has not been paid by July 31,
2002, the Company shall pay an additional extension fee of 1% in the amount of
$17,797.00 (seventeen thousand seven hundred ninety-seven and 00/100 U.S.
dollars) or such other amount equal to 1% of the principal balance remaining as
of June 30, 2002.

 

AGREED AND ACKNOWLEDGED,

       

For TOXFORD CORPORATION

      Telos Coloration Daniel M. Fleming         Title:         /s/    DANIEL M.
FLEMING               /s/    MICHAEL P. FLAHERTY        

Signature

     

Michael P. Flaherty

Executive Vice President,

General Counsel, and

Chief Administrative Officer

Date: 11-3-2002      

March 1, 2002



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashburn Road

Ashburn, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 1, 2002

 

Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

 

  RE: Series C Senior Subordinated Unsecured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the due date of its Series C Senior
Subordinated Unsecured Note presently due April 1, 2002, the principal sum of
which is $1,690,737.00 (one million six hundred ninety thousand seven hundred
thirty-seven and 00/100 U.S. dollars) to become due and payable on May 23, 2003.
I also agree to an extension so that the remaining principal sum currently due
and payable in the amount of $88,986.00 (eighty-eight thousand nine hundred
eighty-six and 00/100 U.S. dollars) shall now be due May 23, 2003.

 

In consideration for granting this extension, Telos Corporation shall pay an
extension fee of 1% in the amount of $17,797.00 (seventeen thousand seven
hundred ninety-seven and 00/100 U.S. dollars) within 30 days of the Company’s
receipt of a signed extension agreement. Notwithstanding the above, if by
June 30, 2002, the entire principal sum of $1,779,723.00 (one million seven
hundred seventy-nine thousand seven hundred twenty-three and 00/100 U.S.
dollars) has not been paid, by July 31, 2002, the Company shall pay an
additional extension fee of 1% in the amount of $17,797.00 (seventeen thousand
seven hundred ninety-seven and 00/100 U.S. dollars) or such other amount equal
to 1% of the principal balance remaining as of June 30, 2002.

 

Thank you for your consideration of the extension of your Note. Please do not
hesitate to contact me if you require additional information.

 

Sincerely, /s/    MICHAEL P. FLAHERTY        

Michael P. Flaherty

Executive Vice President, General Counsel,

and Chief Administrative Officer



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Mr. Daniel M. Fleming

Series C Senior Subordinated Secured Note

 

By signing below, I agree to an extension so that Toxford Corporation’s Series C
Senior Subordinated Secured Note Due April 1, 2001, the principal sum of which
ONE MILLION SIX HUNDRED NINETY THOUSAND SEVEN HUNDRED THIRTY-SEVEN AND 00/100
U.S. DOLLARS ($1,690,737.00) is now due April 1, 2002.

 

AGREED AND ACKNOWLEDGED,            

ATTEST:

      TOXFORD CORPORATION /s/    Illegible              

By:

  /s/    DANIEL M. FLEMING                

Name:

  Mr. Daniel M. Fleming        

Title:

  Trust Officer, Rathbones



--------------------------------------------------------------------------------

LOGO [g19519img_001.jpg]

 

Telos Corporation

19886 Ashbum Road

Ashbum, Virginia 20147-2358

Phone: 703-726-2270

Fax: 703-729-7372

 

Michael P. Flaherty

Executive Vice President

General Counsel

 

March 27, 2001

 

VIA FACSIMILE 011 41 22 909 8939

 

Mr. Daniel M. Fleming

Trust Officer, Rathbones

Place de Saint Gervais 1

Case Postale 2049

1211 Geneve 1

 

  RE: Series C Senior Subordinated Secured Note (Toxford Corporation)

 

Dear Mr. Fleming:

 

Telos Corporation (the “Company”) requests Toxford Corporation and certain other
investors agree to an extension of the Due Date of its Series C Senior
Subordinated Secured Note Due April 1, 2001, the principal sum of which is ONE
MILLION SEVEN HUNDRED SEVENTY-NINE THOUSAND SEVEN HUNDRED TWENTY-THREE AND
00/100 U.S. DOLLARS ($1,779,723.00).

 

Telos Corporation will convert EIGHTY-EIGHT THOUSAND NINE HUNDRED EIGHTY-SIX AND
00/100 U.S. DOLLARS ($88,986.00) into current maturities of long term debt. The
remainder or ONE MILLION SIX HUNDRED NINETY THOUSAND SEVEN HUNDRED THIRTY-SEVEN
AND 00/100 U.S. DOLLARS ($1,690,737.00) will be extended until April 1, 2002.

 

In consideration for granting this extension, Telos Corporation shall pay to you
$42,268.00 (FORTY-TWO THOUSAND TWO HUNDRED SIXTY-EIGHT AND 00/100 U.S. DOLLARS)
within 30 days of the Company’s receipt of this signed extension agreement.

 

By signing and returning this letter agreement, you agree that the outstanding
and unpaid principal balance on your Note shall be due on April 1, 2002,
together with accrued and unpaid interest.

 

Sincerely,

/s/    MICHAEL P. FLAHERTY         Michael P. Flaherty Executive Vice
President & General Counsel

MPF: das

Enclosure



--------------------------------------------------------------------------------

 

EXHIBIT B

 

SERIES B COLLATERAL

 

“Series B Collateral” means (i) all real or personal property, plant, building,
facility, structure, equipment or unit, or other asset now or hereafter owned,
leased or operated by the Grantor, (ii) all of the Grantor’s equipment and
fixtures, including furniture, machinery, vehicles and trade fixtures, whether
now owned or hereafter acquired, together with any and all accessions, parts and
appurtenances thereto, substitutions and replacements therefor and replacements
thereof now or hereafter owned, lease or operated by the Grantor and (iii) all
of the products or proceeds or any kind of any of the property described in
clauses (i) and (ii) of this definition; provided, however, that under no
circumstances does the property described under this definition include any of
the Grantor’s Accounts, Chattel Paper, Instruments (except to the extent
described in clause (iii) of this definition) or Inventory, including any
proceeds or profits therefrom.

 

For purposes of the definition of Series B Collateral:

 

(a) terms defined in the UCC (as defined below) and not otherwise defined herein
shall have the meanings provided therein;

 

(b) “UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Virginia as of February 1, 1996;

 

(c) “Grantor” means Telos Corporation, a Maryland corporation.



--------------------------------------------------------------------------------

 

EXHIBIT C

 

SERIES B COLLATERAL DOCUMENTS

 

See Attached

 

[Collateral Trust and Security Agreement dated as of February 1, 1996]



--------------------------------------------------------------------------------

EXECUTION COPY

 

TELOS CORPORATION

 

COLLATERAL TRUST AND SECURITY AGREEMENT

 

This Collateral Trust and Security Agreement, dated as of February 1, 1996, is
among Telos Corporation, a Maryland corporation (the “Grantor”), State Street
Bank and Trust Company, as trustee (the “Collateral Trustee”), and the holders
of the Grantor’s Series B Senior Subordinated Secured Notes Due October 1, 2000
listed on Exhibit A hereto (each a “Lender” and collectively, the “Lenders”).

 

RECITALS

 

A. The Grantor has issued to the Lenders Series B Senior Subordinated Secured
Notes Due October 1, 2000 in the total principal amount of $6,493,581.93 (the
“Series B Notes”).

 

B. The Grantor is required under the terms of the Series B Notes and the Bridge
Notes Exchange and Conversion Agreement dated as of October 13, 1995 among the
Grantor and the Lenders to enter into a security agreement with the Lenders
granting to a Collateral Trustee a perfected security interest in all of the
Grantor’s right, title and interest in the Collateral (as defined herein).

 

C. The Grantor, Telos Corporation, a California corporation, NationsBank, N.A.
(“NationsBank”) and the Lenders have entered into a Subordination Agreement
dated as of October 13, 1995 (the “Subordination Agreement”) pursuant to which
the Lenders have agreed to be subject to certain restrictions with respect to
the Collateral.

 

NOW, THEREFORE, the parties acknowledge the receipt of sufficient consideration
and agree as follows:

 

1. Definitions: Certain Rules of Construction. Except as otherwise explicitly
specified to the contrary, (a) the capitalized term “Section” refers to sections
of this Collateral Trust and Security Agreement, (b) references to a particular
Section include all subsections thereof, (c) the word “including” shall be
construed as “including without limitation” and (d) terms defined in the UCC (as
defined below) and not otherwise defined herein shall have the meanings provided
therein. Certain capitalized terms are used in this Agreement as specifically
defined in this Section 1 as follows:

 

1.1. “Collateral” means (i) all real or personal property, plant, building,
facility, structure, equipment or unit, or other asset now or hereafter owned,
leased or operated by the Grantor, (ii) all of the Grantor’s equipment and
fixtures, including furniture, machinery, vehicles and trade fixtures, whether
now owned or hereafter acquired, together with any and



--------------------------------------------------------------------------------

all accessions, parts and appurtenances thereto, substitutions and replacements
therefor and replacements thereof now or hereafter owned, leased or operated by
the Grantor and (iii) all of the products or proceeds of any kind of any of the
property described in clauses (i) and (ii) of this definition; provided,
however, that under no circumstances does the property described under this
definition include any of the Grantor’s Accounts, Chattel Paper, Instruments
(except to the extent described in clause (iii) of this definition) or Inventory
including any proceeds or profits therefrom.

 

1.2. “Collateral Trustee” means State Street Bank and Trust Company in its
capacity as collateral agent and trustee hereunder on behalf of the Lenders, and
each successor designated under Section 4.8 hereof.

 

1.3. “Events of Default” is defined in Section 8.

 

1.4. “Lien” means, with respect to the Grantor (or any other Person):

 

  (a) any encumbrance, mortgage, pledge, lien, charge or security interest of
any kind upon any property or assets of the Grantor (or any other Person),
whether now owned or hereafter acquired, or upon the income or profits
therefrom; and

 

  (b) the acquisition of, or the agreement to acquire, any property or asset
upon conditional sale or subject to any other title retention agreement, device
or arrangement (including a capitalized lease).

 

1.5. “Permitted Liens” means, with respect to the Grantor, those liens set forth
in Schedule 1.5 hereto and the following:

 

  (a) Liens for taxes, assessments or other governmental charges or claims the
payment of which is not at the time required;

 

  (b) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics and materialmen and other like Liens incurred in the ordinary course
of business for sums not yet due;

 

  (c) Liens (other than any Lien imposed by the Employee Retirement Income
Security Act of 1974, as amended from time to time, and the regulations
thereunder) incurred or deposits made in the ordinary course of business in
connection with workman’s compensation, unemployment insurance and other types
of social security;

 

  (d)

such imperfections of title, covenants, restrictions, easements and encumbrances
on real property that, in each case, do not arise out of the incurrence of any

 

-2-



--------------------------------------------------------------------------------

 

indebtedness and that do not interfere with or impair in any material respect
the utility or value of the real property on which such Lien is imposed; and

 

  (e) Liens securing $600,000 in outstanding aggregate principal amount of a
Senior Subordinated Note, Series A issued by the Grantor to Cottonwood Holdings,
Inc., a British Virgin Islands corporation, and assigned to John Porter.

 

1.6. “Person” means any present or future natural person or any corporation,
association, partnership, joint venture, company, business trust, trust,
organization, business or government or any governmental agency or political
subdivision thereof.

 

1.7. “UCC” means the Uniform Commercial Code as in effect in the Commonwealth of
Virginia on the date hereof.

 

2. Collateral.

 

2.1. Grant. As security for the prompt and complete payment and performance when
due (whether at stated maturity, by acceleration or otherwise) of the Series B
Notes, whether for principal, interest, fees, expenses or otherwise, the Grantor
hereby mortgages, pledges, collaterally grants and assigns and creates a
security interest in favor of the Collateral Trustee, and its successors, in
trust, for the benefit of the Lenders in, all of the Grantor’s right, title and
interest now existing or hereafter arising in and to (but none of its
obligations or liabilities with respect to) the Collateral, whether now owned or
hereafter acquired, together with all rights and remedies that the Grantor might
exercise with respect thereto but for the execution of this Collateral Trust and
Security Agreement.

 

2.2. Financing Statements. The Grantor has executed and delivered, and from time
to time hereafter, the Grantor shall execute and deliver to the Collateral
Trustee, such of the following as are provided to the Grantor by the Collateral
Trustee to be executed and delivered: (i) UCC-1 financing statements, suitable
for filing in the appropriate jurisdictions covering that portion of the
Collateral that can be subjected to a security interest under the UCC by filing
a UCC-1 financing statement; and (ii) with respect to any states in which UCC-1
financing statements must be filed at county or city levels in addition to state
level filings, UCC-1 financing statements, suitable for filing in the financing
and real estate records of such counties or cities.

 

2.3. Instruments. Upon the execution and delivery of this Collateral Trust and
Security Agreement and from time to time thereafter, the Grantor shall endorse
in blank and deliver to the Collateral Trustee any other evidence of
indebtedness or other Instruments that are proceeds of the Collateral as to
which filing is not sufficient to perfect the security interest granted herein
within ten (10) days of receipt of same.

 

-3-



--------------------------------------------------------------------------------

2.4. Filing. The Collateral Trustee is authorized to file such financing
statements, assignments, mortgages and other documents in all places where
filing is necessary or advisable to protect and perfect its rights. The
Collateral Trustee is irrevocably authorized to execute and file continuation
statements and similar documents which are appropriate to protect and perfect
its rights; provided, however, that the Collateral Trustee shall provide the
Grantor and NationsBank with notice and copies of any such statements or
documents prior to filing. A photocopy of any security agreement, continuation
statement, amendment or assignment shall be sufficient for filing as if it were
an original.

 

3. Collateral Trustee’s Appointment as Attorney-in-Fact.

 

3.1. The Grantor hereby irrevocably appoints the Collateral Trustee and any
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full authority in the place and stead of the Grantor and
in the name of the Grantor or in its own name or otherwise, for the purpose of
carrying out the terms of this Collateral Trust and Security Agreement and to
act in accordance with the Subordination Agreement, to take such action and to
execute such documents and instruments (other than amendments or changes to this
Collateral Trust and Security Agreement) as are necessary or advisable to
accomplish the purpose of this Collateral Trust and Security Agreement and the
Subordination Agreement and, without limiting the generality of the foregoing,
hereby gives the Collateral Trustee the power and right, on behalf of the
Grantor, without notice to or assent by the Grantor, to do the following only
upon the occurrence and during me continuance of any Event of Default:

 

(i) (A) to receive payment of and give receipt for any and all monies, claims
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; (B) to sign and endorse invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts and other
documents relating to the Collateral; (C) to commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any proceeds thereof and to enforce
any other right in respect of any Collateral; (D) to defend any suit, action or
proceeding brought against the Grantor with respect to any Collateral; (E) to
settle, compromise or adjust any suit, action or proceeding described above and,
in Connection therewith, to give appropriate discharges or releases and
(F) generally to sell, transfer, assign, pledge, make any agreement with respect
to or otherwise deal with any of the Collateral as fully and completely as
though the Collateral Trustee were the absolute owner thereof for all purposes,
and to do, at the Grantor’s expense, at any time, or from time to time, all acts
and things necessary or advisable to protect, preserve or realize upon the
Collateral and the Collateral Trustee’s security interest therein, in order to
effect the intent of this Collateral Trust and Security Agreement, all as fully
and effectively as the Grantor might do; and

 

-4-



--------------------------------------------------------------------------------

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral.

 

3.2. Power Coupled with an Interest. The power of attorney granted to the
Collateral Trustee under Section 3.1 hereof is a power coupled with an interest
and shall be irrevocable.

 

3.3. No Duty Imposed. The powers conferred on the Collateral Trustee hereunder
are solely to protect its interest in the Collateral, for the benefit of the
Lenders, and shall not impose any duty upon the Collateral Trustee to exercise
any such powers. In particular, the Collateral Trustee shall not be required to
make any demand or to make any inquiry as to the nature or sufficiency of any
payment received by it or to present or file any claim for moneys due or to
become due in respect of the Collateral. The Collateral Trustee shall be
accountable only for amounts actually received by it as a result of its exercise
of such powers, and neither the Collateral Trustee nor any of its officers,
directors, employees or agents shall be responsible to the Grantor or the
Lenders for any act or failure to act by it under this Collateral Trust and
Security Agreement, except for its own gross negligence or willful misconduct.
The Collateral Trustee shall be entitled to rely upon any paper, instrument or
document which it in good faith believes to be genuine and correct and to have
been signed or sent by the proper Person or Persons.

 

3.4. Execution of Documents. The Grantor also authorizes the Collateral Trustee,
at any time and from time to time, to execute, in connection with the sale or
sales by the Collateral Trustee provided for herein, any endorsements,
assignments or other instruments of conveyance or transfer with respect to the
Collateral.

 

4. Collateral Trustee.

 

4.1. Acceptance of Trust. The Collateral Trustee, for itself and its successors,
hereby accepts the trust created by this Collateral Trust and Security Agreement
upon the terms and conditions hereof.

 

4.2. Appointment and Authorization. Each Lender hereby irrevocably appoints and
authorizes the Collateral Trustee to take such action and to exercise such
powers as are delegated to the Collateral Trustee by the terms hereof or are
reasonably incidental thereto. This appointment and authorization is intended
solely for the purpose of facilitating the enforcement of this Collateral Trust
and Security Agreement and does not constitute appointment of the Collateral
Trustee as trustee for any Lender for any other purpose.

 

4.3. Action by Collateral Trustee. The Collateral Trustee shall be required to
act or not act solely upon the instructions of the Lenders and those
instructions shall be binding upon the Collateral Trustee; provided, however,
that the Collateral Trustee shall not be required to act or not act (i) if to do
so would be contrary to law or would result, in the reasonable

 

-5-



--------------------------------------------------------------------------------

judgment of the Collateral Trustee, in substantial risk of liability to the
Collateral Trustee, and (ii) unless the Collateral Trustee has received security
and indemnity from the Lenders that is reasonably satisfactory to the Collateral
Trustee, provided that the Collateral Trustee shall not be entitled to
indemnification for its own gross negligence or willful misconduct. The
Collateral Trustee shall have no liability to any Lender for acting as
instructed by the Lenders, or for refraining from acting, if so instructed.

 

4.4. Liability of Collateral Trustee. Neither the Collateral Trustee nor any of
its directors, officers, agents, employees or attorneys shall be liable for any
action taken or not taken by them under or in connection with this Collateral
Trust and Security Agreement except for their own gross negligence or willful
misconduct. Without limitation on the foregoing, the Collateral Trustee and its
directors, officers, agents, employees and attorneys:

 

  (a) May consult with legal counsel (including in-house legal counsel),
accountants (including in-house accountants) and other professionals or experts
selected by it and shall not be liable for any action taken or not taken by it
in good faith in accordance with any advice of such legal counsel, accountants
or other professionals or experts;

 

  (b) Will not be responsible to the Lenders for any statement, warranty or
representation made in this Collateral Trust and Security Agreement or in any
notice, report, request or other statement, written or oral, given or made in
connection with this Collateral Trust and Security Agreement;

 

  (c) Shall have no duty to ask or inquire as to the performance or observance
by the Grantor of any of the terms, conditions or covenants of this Collateral
Trust and Security Agreement or to inspect any Collateral or the property, books
or records of the Grantor;

 

  (d) Will not be responsible (whether under this Collateral Trust and Security
Agreement or applicable law) to the Lenders for the due execution, legality,
validity, enforceability, perfection, genuineness, effectiveness, sufficiency or
value of this Collateral Trust and Security Agreement or any Lien created
hereunder, any other instrument or writing furnished pursuant hereto or in
connection herewith or any Collateral;

 

  (e) Shall not be deemed to have knowledge of an Event of Default unless it has
been notified in writing of such Event of Default by the Grantor or the Lenders;

 

  (f) Will not incur any liability by acting or not acting in reliance upon any
notice, consent, certificate, statement, request or other instrument or writing
believed by it to be genuine and signed or sent by the proper party or parties;
and

 

-6-



--------------------------------------------------------------------------------

  (g) Shall not be charged with knowledge of or any duties or responsibilities
in connection with any other document or agreement except the Subordination
Agreement.

 

4.5. Successor Collateral Trustee. The Collateral Trustee may, and at the
request of the Lenders shall, resign as Collateral Trustee upon 30 days’ written
notice to the Grantor and the Lenders. If the Collateral Trustee so resigns,
(a) the Lenders shall appoint a successor Collateral Trustee, who fulfills the
requirements of Section 4.9; (b) upon a successor’s acceptance of appointment as
Collateral Trustee, the successor will thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the resigning Collateral
Trustee or the removed Collateral Trustee; and (c) upon the effectiveness of any
resignation, the resigning Collateral Trustee thereupon will be discharged from
its duties and obligations other than obligations arising as a result of any
action or inaction of the resigning Collateral Trustee prior to the
effectiveness of such resignation.

 

4.6. Exculpatory Provisions. The Collateral Trustee shall not be responsible in
any manner whatsoever for the correctness of any recitals, statements,
representations or warranties contained in this Collateral Trust and Security
Agreement, except for those made by the Collateral Trustee. The Collateral
Trustee makes no representations as to the value or condition of the Collateral
or any part thereof or as to the title of the Grantor thereto or as to the
security afforded by this Collateral Trust and Security Agreement and the
Collateral Trustee shall incur no liability or responsibility in respect of any
such matters. The Collateral Trustee shall have no obligation or responsibility
with respect to the failure of any other party to perform its obligations. The
Collateral Trustee shall not be responsible for insuring the Collateral or for
the payment of taxes, charges, assessments or liens upon the Collateral or
otherwise as to the maintenance of the Collateral, except that the Collateral
Trustee shall exercise such care as it uses in the ordinary course of its own
business to preserve the Collateral in its possession.

 

4.7. Delegation of Duties. The Collateral Trustee may execute any of its powers
hereunder and perform any of its duties hereunder either directly or by or
through agents, nominees or attorneys-in-fact reasonably selected by the
Collateral Trustee; provided, however, that the Collateral Trustee shall obtain
a written acknowledgment from each agent, nominee or attorney-in-fact that it
shall be liable to each Lender for losses or damages incurred by any such Lender
as a result of such agent’s, nominee’s or attorney-in-fact’s gross negligence or
willful misconduct as and to the extent the Collateral Trustee would be liable
for such losses or damages if the actions or omissions of such agent, nominee or
attorney-in-fact constituting such gross negligence or willful misconduct had
been actions or omissions of the Collateral Trustee. The Collateral Trustee
shall not be responsible for the gross negligence or misconduct of any agents,
nominees or attorneys-in-fact selected by it without gross negligence or willful
misconduct.

 

-7-



--------------------------------------------------------------------------------

4.8. Successors to the Collateral Trustee. Every successor to any Collateral
Trustee appointed pursuant to this Collateral Trust and Security Agreement shall
(i) be a bank or trust company in good standing and having power so to act,
incorporated or organized under the laws of the United States or any State
thereof or the District of Columbia and shall also have combined capital and
surplus of not less than $100,000,000, and (ii) upon such appointment, be, for
all purposes under this Collateral Trust and Security Agreement, the Collateral
Trustee.

 

4.9. Representations and Warranties. The Collateral Trustee hereby represents
and warrants to each Lender as follows:

 

  (a) The Collateral Trustee is a trust company duly organized, legally existing
and in good standing under the laws of The Commonwealth of Massachusetts and has
all required corporate power and authority to enter into and perform its
obligations under this Collateral Trust and Security Agreement.

 

  (b) The execution, delivery and performance by the Collateral Trustee of this
Collateral Trust and Security Agreement has been duly authorized by all
necessary corporate action on the part of the Collateral Trustee.

 

  (c) This Collateral Trust and Security Agreement has been duly executed and
delivered by the Collateral Trustee and is the legally valid and binding
obligation of the Collateral Trustee, enforceable against the Collateral Trustee
in accordance with its terms.

 

  (d) No Uniform Commercial Code financing statements or other filings or
recordings executed by or on behalf of the Collateral Trustee, have been filed
or recorded by the Collateral Trustee with respect to any of the Collateral
except for filings and recordings naming the Collateral Trustee as secured party
or lienholder and made pursuant to this Collateral Trust and Security Agreement.

 

4.10. Notice by Collateral Trustee. Promptly and in any event within three
business days after its receipt of any written notice under this Collateral
Trust and Security Agreement, the Collateral Trustee shall give written notice
thereof to each Lender.

 

4.11. No Implied Duties. The Collateral Trustee shall have no implied duties to
any Person or any obligation to take any action under this Collateral Trust and
Security Agreement except for action specifically provided for in this
Collateral Trust and Security Agreement to be taken by the Collateral Trustee.
The Collateral Trustee’s duties and responsibilities shall be entirely
administrative and not discretionary and shall be determined only with reference
to this Collateral Trust and Security Agreement.

 

-8-



--------------------------------------------------------------------------------

4.12. Fees of the Collateral Trustee; Other Costs, Expenses and Taxes. The
Grantor shall pay periodic fees and expenses to the Collateral Trustee as set
forth in a letter of even date herewith between the Grantor and the Collateral
Trustee. The Grantor shall also pay on demand the reasonable costs and expenses
(including attorneys’ fees) of the Collateral Trustee and the Lenders in
connection with:

 

(i) the negotiation, preparation, execution and delivery of this Collateral
Trust and Security Agreement;

 

(ii) each amendment or modification of or supplement to this Collateral Trust
and Security Agreement and each waiver, approval, consent and enforcement or
attempted enforcement of this Collateral Trust and Security Agreement and any
matter related hereto, in each case including filing fees, recording fees, title
insurance fees, appraisal fees, search fees and other out-of-pocket expenses and
the reasonable fees and out-of-pocket expenses of any legal counsel (including
the allocated fees and all disbursements and other expenses of any internal
legal counsel), independent public accountants and other outside experts
retained by the Collateral Trustee and/or the Lenders and including any costs,
expenses or fees incurred or suffered by the Collateral Trustee and/or the
Lenders in connection with or during the course of any bankruptcy or insolvency
proceedings of the Grantor. The Grantor shall pay any and all costs, expenses,
fees and charges payable or determined to be payable in connection with the
filing or recording of any documents related to the transactions contemplated
hereby, or in connection with any act of the Collateral Agent and/or the Lenders
pursuant hereto, and shall reimburse, hold harmless and indemnify the Collateral
Trustee and/or the Lenders from and against any and all loss, liability or legal
or other expense with respect to or resulting from any delay in paying or
failure to pay any cost, expense, fee or charge that the Collateral Trustee
and/or the Lenders may suffer or incur by reason of the failure of the Grantor
to perform its obligations hereunder. Any amount payable under this Section 4.12
shall bear interest at the interest rate described in Section 1.1 of the Series
B Notes from the second business day after a demand for payment. The obligations
of the Grantor under this Section 4.12 shall survive the termination of this
Collateral Trust and Security Agreement; and

 

(iii) any other duties and responsibilities incurred in connection with the
terms of this Collateral Trust and Security Agreement.

 

The Lenders agree, jointly and severally, to reimburse the Collateral Trustee
for any reasonable expenses not reimbursed by the Grantor (without limiting the
obligation of the Grantor to make such reimbursement) for which the Collateral
Trustee is entitled to reimbursement by the Grantor under this Collateral Trust
and Security Agreement. The Grantor agrees to pay all costs of the Lenders,
including attorneys’ fees, incurred by the Lenders with respect to the
negotiation, preparation, execution and delivery of this Collateral Trust and
Security Agreement.

 

-9-



--------------------------------------------------------------------------------

4.13. Indemnity by Grantor. The Grantor agrees to indemnify, save and hold
harmless the Collateral Trustee and the Lenders and their respective directors,
officers, agents, attorneys and employees from and against:

 

  (a) any and all claims, demands, actions or causes of action that are asserted
against them by any Person, if the claim, demand, action or cause of action
directly or indirectly relates to a claim, demand, action or cause of action
that such Person asserts or may assert against the Grantor;

 

  (b) any and all claims, demands, actions or causes of action if the claim,
demand, action or cause of action arises out of or relates to this Collateral
Trust and Security Agreement or the transactions contemplated hereby;

 

  (c) any administrative or investigative proceeding by any governmental agency
arising out of or related to a claim, demand, action or cause of action
described in clause (a) or (b) above; and

 

  (d) any and all liabilities, losses, costs or expenses including attorneys’
fees and disbursements and other professional services (including any such fees
and disbursements related to claims between any of the parties hereto) that the
Collateral Trustee and/or the Lenders suffer or incur as a result of the
assertion of any foregoing claim, demand, action or cause of action; provided,
however, that the Collateral Trustee and/or the Lenders shall not be entitled to
indemnification for any loss caused by their own gross negligence or willful
misconduct. If any claim, demand, action or cause of action is asserted against
the Collateral Trustee and/or the Lenders, the Collateral Trustee and/or the
Lenders shall promptly notify the Grantor, but the failure to so promptly notify
the Grantor shall not affect the Grantor’s obligations under this Section 4.13.
The Collateral Trustee and/or the Lenders are authorized to employ and select
counsel in enforcing its rights hereunder and in defending any claim, demand,
action or cause of action covered by this Section 4.13.

 

The Lenders shall, jointly and severally, indemnify the Collateral Trustee and
its officers, directors, employees and agents (to the extent hot reimbursed by
the Grantor and without limiting the obligation of the Grantor to do so) from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time be imposed on, incurred by or asserted against
the Collateral Trustee relating to or arising out of this Collateral Trust and
Security Agreement and the transactions contemplated hereby; provided, however,
that the foregoing shall not extend to actions or omissions that are taken by
the Collateral Trustee with gross negligence or willful misconduct.

 

-10-



--------------------------------------------------------------------------------

Any obligation or liability of the Grantor to the Collateral Trustee and/or the
Lenders and of the Lenders to the Collateral Trustee under this Section 4.13
shall survive the expiration or termination of this Collateral Trust and
Security Agreement.

 

5. Representations and Warranties. The Grantor hereby represents and warrants
that:

 

5.1. Organization. The Grantor is duly organized, validly existing and in good
standing under the laws of Maryland, which is the state of its organization,
with all power and authority, corporate or otherwise, to execute, deliver and
perform this Collateral Trust and Security Agreement and to perform and
implement all provisions hereof.

 

5.2. Authorization. The execution, delivery and performance by the Grantor of
this Collateral Trust and Security Agreement has been duly authorized by all
requisite action and will not violate any provision of law or of its charter or
by-laws or regulations or any contractual provision binding on it or any of its
assets or result in the creation of any Lien (except for Liens created or
confirmed hereby) on any of its properties.

 

5.3. Enforceability. This Collateral Trust and Security Agreement has been duly
executed and delivered by the Grantor and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms. Except
for other filings to perfect the security interest granted hereby which have
been made or which are contemplated hereby, no consent of any other party which
has not heretofore been duly obtained and no consent, license, approval or
authorization of, or filing, registration or declaration with, any court or
governmental department, commission, board, bureau, agency or instrumentality,
foreign or domestic, is required in connection with the execution, delivery,
performance, validity or enforceability of this Collateral Trust and Security
Agreement.

 

5.4. Title. Except for the security interests granted to the Collateral Trustee
under this Collateral Trust and Security Agreement, the Grantor is the sole
owner of each item of Collateral and has good and marketable title thereto, free
and clear of all Liens, except for Permitted Liens.

 

5.5. No Other Liens. No security agreement, financing statement, equivalent
security or Lien, instrument or continuation statement covering all or any part
of the Collateral is on file or of record in any public office except such
documents in favor of the Collateral Trustee, and except for Permitted Liens.

 

5.6. List of Collateral. Schedule A hereto is a true and complete list of all of
the Collateral as of the date hereof to the best knowledge of the Grantor;
provided, however, that the security interest granted hereby shall extend to all
the Collateral, whether or not included on Schedule A.

 

-11-



--------------------------------------------------------------------------------

5.7. Location of Offices. The chief executive office and the chief place of
business of the Grantor and the only office where it keeps its records
concerning the Collateral is located at 460 Herndon Parkway, Herndon, Virginia
22070. The Grantor will not change the location of its chief executive office,
its chief place of business or any office where it keeps its records concerning
the Collateral without giving ten days’ prior written notice to the Collateral
Trustee and each Lender.

 

6. Covenants. The Grantor covenants and agrees with the Collateral Trustee that
from and after the date of this Collateral Trust and Security Agreement and
until the Series B Notes are indefeasibly paid in full and satisfied:

 

6.1. Further Documentation. At any time and from time to time, and at its sole
expense, the Grantor will promptly and duly execute and deliver to the
Collateral Trustee such notices, financing statements, pledges, assignments,
mortgages and other documents that are necessary or advisable for the perfection
of the security interests and Liens of the Collateral Trustee hereunder, such
notices, financing statements, pledges, assignments, mortgages and other
documents to be in form and substance reasonably satisfactory to the Lenders,
and will execute and deliver to the Collateral Trustee such additional
agreements, instruments and other documents, in form and substance reasonably
satisfactory to the Collateral Trustee, and do such further acts and things of
any nature, whether similar to the acts enumerated above or not, as may be
necessary or advisable to carry into effect the purposes of this Collateral
Trust and Security Agreement or to better assure and confirm unto its rights,
powers and remedies hereunder. The Grantor also hereby authorizes the Collateral
Trustee to file any such assignments, financing or continuation statements
without Grantor’s signature to the extent permitted by law.

 

6.2. Maintenance of Records. The Grantor will keep and maintain at its own cost
and expense satisfactory and complete books and records relating to the
Collateral. It will mark its books and records pertaining to the Collateral in
such manner as the Collateral Trustee may reasonably require to reflect the
security interests and Liens granted by this Collateral Trust and Security
Agreement. For the Collateral Trustee’s further security, it agrees that the
Collateral Trustee shall have a special property interest, subject to the terms
and conditions of the Subordination Agreement, in all of the Grantor’s books and
records pertaining to the Collateral (and in any computer programs necessary to
use such books and records) and following the occurrence and during the
continuance of any Event of Default, it shall deliver and turn over copies of
any such books and records (and such programs) to the Collateral Trustee or its
representative at any time on demand of the Collateral Trustee.

 

6.3. Compliance with Laws. The Grantor will comply, in all material respects,
with all laws, acts, rules, regulations, orders, decrees and directions of any
governmental authority applicable to the Collateral or any part thereof or to
the operation of its business (to the extent that the same may affect the
Collateral); provided, however, that it may contest any action,

 

-12-



--------------------------------------------------------------------------------

regulation, order, decree or direction in any reasonable manner which shall not
adversely affect the Collateral Trustee’s rights or the perfection of its
security interest in the Collateral.

 

6.4. Payment of Obligations. The Grantor will pay promptly when due, all taxes,
assessments and governmental charges or levies imposed upon the Collateral or in
respect of its income or profits therefrom, as well as all claims of any kind
(including claims for labor, materials and supplies), except that no such charge
need be paid if (i) the validity thereof is being contested in good faith by
appropriate proceedings, (ii) such proceedings do not involve any danger of the
sale, forfeiture or loss of any of the Collateral or any interest therein and
(iii) such charge is adequately reserved against in accordance with generally
accepted accounting principles.

 

6.5. Limitation on Liens on Collateral or Other Financing Statements. Except
with respect to Permitted Liens, or Liens for taxes which are not yet due and
payable or for taxes, assessments, charges or levies permitted to be unpaid
pursuant to Section 6.4 hereof, which Liens are not material, the Grantor will
not create, permit or suffer to exist, and it will defend the Collateral against
and take such other action as is necessary to remove, any Lien on the
Collateral, and it will defend the right, title and interest of the Collateral
Trustee in and to any of its rights in and to the Collateral against the claims
and demands of all Persons whomsoever. Except for financing statements or
assignments filed pursuant to this Collateral Trust and Security Agreement or
relating to Permitted Liens, the Grantor shall not, without the prior written
consent of the Collateral Trustee, file or suffer to be on file or authorize or
permit to be filed or to be on file in any jurisdiction any financing statement
or like instrument with respect to the Collateral in which the Collateral
Trustee is not named as the sole secured party.

 

6.6. Limitations on Dispositions of Collateral. The Grantor will not sell,
transfer, assign or otherwise dispose of any of the Collateral, or attempt,
offer or contract to do so, other than in the ordinary course of its business
consistent with past practice. Notwithstanding the foregoing, so long as no
Event of Default shall have occurred and be continuing, the Grantor may,
consistent with the terms of this Collateral Trust and Security Agreement,
dispose of or otherwise utilize cash proceeds of the Collateral in the ordinary
course of its business. Whether or not any Event of Default has occurred or is
continuing, the proceeds of the Collateral, other than those referred to in this
Section 6.6, immediately upon receipt thereof by the Grantor, shall be held by
the Collateral Trustee as additional Collateral hereunder.

 

6.7. Insurance. The Grantor will, at all times, maintain or cause to be
maintained on the Collateral, insurance against loss or damage by fire or other
casualty to the extent customary with respect to like properties of companies
conducting similar businesses and will maintain or cause to be maintained public
liability and workmen’s compensation insurance insuring the Grantor to the
extent customary with respect to companies conducting similar businesses and,
upon request, will furnish to the Collateral Trustee satisfactory evidence of
the

 

-13-



--------------------------------------------------------------------------------

same. In the case of all insurance policies insuring the Collateral, any
proceeds thereof shall be payable to the Collateral Trustee for the benefit of
the Lenders after the payment of amounts due and payable to NationsBank. All
such policies, or those required hereunder, shall be deposited with the
Collateral Trustee, and, subject to the agreement of the issuer of any such
policy, such policies shall contain provisions that no such insurance may be
canceled or decreased without 10 days’ prior written notice to the Collateral
Trustee. If the Grantor shall at any time fail to obtain and maintain any of the
policies of insurance required herein, or fail to pay any premium in whole or in
part relating to any such policies, the Collateral Trustee may, but shall not be
obligated to, obtain or cause to be maintained insurance coverage with respect
to the Collateral, and pay all or part of the premium thereunder, without
waiving any Event of Default by the Grantor, and any sums disbursed by the
Collateral Trustee shall be obligations of the Grantor to the Collateral Trustee
payable on demand. Following the occurrence and during the continuance of an
Event of Default, or event which, with the giving of notice or the lapse of
time, or both, would constitute an Event of Default, the Collateral Trustee,
subject to the terms of the Subordination Agreement, shall have the right to
settle and compromise any and all claims under any of the policies required to
be maintained by the Grantor hereunder, to demand and receive all monies payable
thereunder, and to execute in the name of the Grantor and/or the Collateral
Trustee any proof of loss, notice or other instruments in connection with such
policies or any loss thereunder.

 

6.8. Notices. The Grantor will advise the Collateral Trustee promptly, in
reasonable detail, (i) of any Lien or claim made or asserted against any of the
Collateral; (ii) of any material change in the composition or location of the
Collateral or records with respect thereto; (iii) of the occurrence of any other
event which would have a material effect on the aggregate value of the
Collateral or on the security interest created hereunder; and (iv) of the
occurrence of any “Event of Default” as described in the Series B Notes or the
Grantor’s Series C Senior Subordinated Unsecured Notes Due October 1, 2000 (the
“Series C Notes”).

 

6.9. Right of Inspection. Except as otherwise restricted by law, the Collateral
Trustee shall at all times have full and free access during normal business
hours to all Grantor’s books, correspondence and records related to the
Collateral, and the Collateral Trustee or representatives of the Collateral
Trustee may examine the same, take extracts therefrom and make photocopies
thereof , and Grantor agrees to render to the Collateral Trustee, at its sole
cost and expense, such clerical and other assistance as may be reasonably
requested with regard thereto.

 

6.10. Further Assurances. The Grantor will promptly cure, or cause to be cured,
any defects in the execution and delivery of this Collateral Trust and Security
Agreement and any other documents arising herefrom. It will, at its sole
expense, promptly execute and deliver, or cause to be executed and delivered, to
the Collateral Trustee, all such other and further documents, agreements and
instruments in compliance with or necessary to the accomplishment of its
covenants and agreements hereunder, and obtain or cause to be obtained any
consents as may be necessary or advisable in connection herewith or to give
effect hereto.

 

-14-



--------------------------------------------------------------------------------

7. Performance by Collateral Trustee of Grantor’s Obligations. If the Grantor
fails to perform or comply with any of its agreements contained herein and the
Collateral Trustee or its agent shall perform or comply, or otherwise cause
performance or compliance, with such agreement, the expenses of the Collateral
Trustee or its agent incurred in connection with such performance or compliance,
together with interest thereon at the rate provided in Section 1.1 of the Series
B Notes, shall be payable by the Grantor to the Collateral Trustee on demand.

 

8. Events of Default.

 

The following events shall be referred to herein as “Events of Default”:

 

  (a) Failure to perform any covenant contained herein in any material respect
which continues for fifteen (15) days after written notice to the Grantor from
the Collateral Trustee.

 

  (b) Any representation or warranty contained herein shall be untrue in any
material respect as of the date when made.

 

  (c) The occurrence and continuance of any “Event of Default” as described in
the Series B Notes or the Series C Notes.

 

Notwithstanding anything to the contrary contained herein, in the Series B Notes
or in the Series C Notes, the occurrence of an Event of Default under this
Section 8 shall be deemed to constitute an Event of Default under the Series B
Notes and the Series C Notes, which shall entitle the Lenders to take all
actions and to exercise all remedies available to the Lenders under the Series B
Notes and Series C Notes, including the rights set forth in Sections 2.2 and 2.3
of such Notes. Further, notwithstanding anything to the contrary contained
herein, in the Series B Notes and in the Series C Notes, and notwithstanding any
default under the Series B Notes or the Series C Notes, the security interest
granted herein shall only be enforced for the payment of Grantor’s obligations
with respect to the Series B Notes and no provision of this Security Agreement
shall be enforced or otherwise used in any way for the repayment in whole or in
part of any other indebtedness or obligation of the Grantor to the Lenders,
including the Series C Notes.

 

9. Rights and Remedies Upon Default.

 

9.1. Subordination Agreement. Notwithstanding anything contained in this
Collateral Trust and Security Agreement to the contrary, all the rights and
remedies of the Collateral Trustee and the rights and remedies of the Lenders
and the Collateral Trustee with respect to the Collateral and the disposition
thereof shall be subject to the terms and conditions contained in the
Subordination Agreement. If, and to the extent, any provision in this Collateral
Trust and Security Agreement is inconsistent with the provisions of the

 

-15-



--------------------------------------------------------------------------------

Subordination Agreement, the provisions of the Subordination Agreement shall be
binding. The Collateral Trustee hereby acknowledges that it has had presented to
it and has read the Subordination Agreement and agrees to be bound by all of the
obligations of the Lenders therein as a party thereto, including the provisions
of Sections 2.1, 2.2, 2.3, 2.4, 2.5 and 2.14.

 

9.2. Proceeds. Following the occurrence and during the continuance of any Event
of Default, or an event set forth in Section 8 hereof which, with the giving of
notice or the lapse of time, or both, would constitute an Event of Default, any
proceeds, if and when collected by the Grantor, whether consisting of checks,
notes, drafts, bills of exchange, money orders, commercial paper of any kind
whatsoever, or other instruments or documents, received in payment for any
Collateral shall be promptly turned over to the Collateral Trustee by the
Grantor in precisely the form received, except for its endorsement when
required, and until so turned over, shall be deemed to be held in trust by the
Grantor for and as the Collateral Trustee’s property and shall not be commingled
with the Grantor’s other funds. Such proceeds, when turned over, shall continue
to be security for all of the Series B Notes and shall be applied by the
Collateral Trustee on account of the Series B Notes in the order and manner set
forth in Section 9.4 hereof. Following the occurrence and during the continuance
of any Event of Default, or an event set forth in Section 8 hereof which, with
the giving of notice or the lapse of time, or both, would constitute an Event of
Default, the Grantor shall deliver to the Collateral Trustee all original and
other documents evidencing, or relating to, the Collateral.

 

9.3. Payments. Upon the occurrence and during the continuance of any Event of
Default:

 

(i) All payments received by the Grantor under or in connection with any of the
Collateral shall be held by the Grantor in trust for the Collateral Trustee,
shall be segregated from other funds of the Grantor and shall forthwith upon
receipt by the Grantor be turned over to the Collateral Trustee, in the same
form as received by the Grantor (duly endorsed by the Grantor to the Collateral
Trustee, if required); and

 

(ii) any and all such payments so received by the Collateral Trustee (whether
from the Grantor or otherwise) shall be applied by the Collateral Trustee
against the Series B Notes in such order and manner as set forth in Section 9.4
hereof. Any balance of such payments held by the Collateral Trustee and
remaining after application in full of all such amounts to the Series B Notes
shall be held in trust for the account of and paid over to the Grantor or to
whomsoever may be lawfully entitled to received the same.

 

9.4. Foreclosure. If any Event of Default shall occur and be continuing, the
Collateral Trustee may exercise, in addition to all other rights and remedies
granted to it in this Collateral Trust and Security Agreement and in any other
instrument, document or

 

-16-



--------------------------------------------------------------------------------

agreement securing, evidencing or relating to the Series B Notes, all rights and
remedies of a secured party under the UCC or other applicable law. Without
limiting the generality of the foregoing, to the extent permitted by law, the
Grantor expressly agrees that in any such event the Collateral Trustee, without
demand of performance or other demand, advertisement or notice of any kind
(except the notice specified below of time and place of public or private sale)
to or upon the Grantor or any other Person (all and each of which demands,
advertisements and notices are hereby expressly waived), may forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, assign, give an option or options to purchase, or
otherwise dispose of and deliver said Collateral (or contract to do so), or any
part thereof, at a public or private sale or sales, at any exchange or broker’s
board or at any of the Collateral Trustee’s offices or elsewhere at such price
or prices as it may deem satisfactory, for cash or on credit or for future
delivery without assumption of any credit risk, and the Collateral Trustee may
enter into any property where any Collateral is located and take possession
thereof with or without judicial process; provided, however, that
notwithstanding anything to the contrary contained in this Collateral Trust and
Security Agreement, the Collateral Trustee may not take any action to foreclose
or otherwise realize upon the Collateral or to take possession of the Collateral
except in express accordance with the Subordination Agreement and Section 9.5
hereof. Prior to the disposition of any Collateral, the Collateral Trustee may
store, process, repair or recondition the Collateral or otherwise prepare it for
disposition in any manner and to the extent that the Collateral Trustee deems
appropriate. The Collateral Trustee shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold on behalf of
the Lenders, and to offset the purchase price thereof against the Series B Notes
or any portion thereof, and thereafter to hold the same, absolutely free and
clear of any claim or right of whatsoever kind, including any right or equity of
redemption in the Grantor, which right or equity is, to the extent permitted by
law, hereby waived and released. Upon any such sale, the Collateral Trustee
shall have the right to deliver, assign and transfer to the purchaser thereof
the Collateral sold. Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right of whatsoever kind, including any
right or equity of redemption in the Grantor, which right or equity is, to the
extent permitted by law, hereby waived and released, and any rights of stay or
appraisal which the Grantor has or may have under any rule of law or statute now
existing or hereafter adopted. Any such public or private sale shall be held at
such time or times within ordinary business hours and at such place or places as
may be required by law, as the Collateral Trustee may fix in the notice of such
sale. At any such private or public sale the Collateral may be sold as an
entirety or in separate parcels, as the Collateral Trustee may determine. The
Collateral Trustee shall not be obligated to make any sale pursuant to any such
notice. The Collateral Trustee may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for such sale, and such sale may
without further notice be made at any time or place to which the same may be so
adjourned. In case of any sale of all or any part of the Collateral on credit or
for future delivery, the Collateral so sold may be retained by the Collateral
Trustee until the selling price is paid by the purchaser thereof, but the
Collateral

 

-17-



--------------------------------------------------------------------------------

Trustee shall not incur any liability in case of the failure of such purchaser
to take up and pay for the Collateral so sold and, in case of any such failure,
such Collateral may again be sold upon like notice. The Collateral Trustee,
however, instead of exercising the power of sale herein conferred upon it may
proceed by a suit or suits at law or in equity to foreclose the security
interest granted pursuant to this Collateral Trust and Security Agreement and
sell the Collateral or any portion thereof, under a judgment or decree of court
or courts of competent jurisdiction, the Grantor having been given notice of all
such action. The Grantor further agrees, at the Collateral Trustee’s request, to
assemble the Collateral and make it available to the Collateral Trustee at
places that the Collateral Trustee shall reasonably select, whether at the
Grantor’s premises or elsewhere. The proceeds of any such collection, sale,
enforcement or other realization of all or any part of the Collateral, and any
other cash at the time held by the Collateral Trustee pursuant to the terms of
this Collateral Trust and Security Agreement, shall be applied by the Collateral
Trustee:

 

(i) First, to the payment of all costs and expenses of every kind paid or
incurred by the Collateral Trustee in connection with this Collateral Trust and
Security Agreement or the exercise of any right or remedy hereunder, including
the costs and expenses of any collection, sale, enforcement or other
realization, and the costs and expenses incidental to the care or safe-keeping
of any or all of the Collateral until such costs and expenses shall be paid in
full;

 

(ii) Second, application to payment of the Series B Notes (including any
principal, interest, fees or expenses due under the terms of the Series B Notes)
until all such Series B Notes shall be paid in full; and

 

(iii) Third, after the irrevocable payment in full of the amount referred to in
paragraphs (i) and (ii), the balance, if any, shall be paid over to such other
Person or Persons as may be required by law.

 

To the extent permitted by law, the Grantor waives all claims, damages and
demands against the Collateral Trustee arising out of the repossession,
retention or sale of the Collateral. The Grantor agrees that the Collateral
Trustee need not give more than ten business days’ prior notice (which
notification shall be deemed given when mailed, postage prepaid, addressed to it
at its address set forth in Section 11 hereof) of the time and place of any
public sale or of the time after which a private sale may take place and that
such notice is reasonable notification of such matters. The Grantor shall remain
liable for any deficiency if the proceeds of any sale or disposition of the
Collateral are insufficient to pay all amounts to which the Lenders are
entitled, the Grantor also being liable for the fees of counsel employed by the
Collateral Trustee to collect such deficiency.

 

9.5. Permission of Lenders. The Collateral Trustee may not foreclose, collect,
receive, appropriate or realize upon the Collateral, or any part thereof, or
sell, lease, assign, give an option or options to purchase, or otherwise dispose
of and deliver said Collateral (or

 

-18-



--------------------------------------------------------------------------------

contract to do so), or any part thereof, without the prior written consent of
the Lenders holding at least 90% of the outstanding principal amount of the
Series B Notes at such time. In addition, any action, consent, waiver,
instruction, or other approval by the Lenders under this Collateral Trust and
Security Agreement shall require the prior written consent of the Lenders
holding at least 90% of the outstanding principal amount of the Series B Notes
at such time.

 

9.6. Waivers of Notice. The Grantor waives presentment, demand, protest or any
notice (to the extent permitted by law) of any kind in connection with this
Collateral Trust and Security Agreement or any Collateral.

 

9.7. No Liability of the Collateral Trustee and the Lenders. Neither the
Collateral Trustee nor the Lenders shall incur any liability to the Grantor as a
result of the sale of the Collateral, or any part thereof, at any private sale
conducted in a commercially reasonable manner. The Grantor hereby waives any
claims against the Collateral Trustee and the Lenders arising by reason of the
fact that the price at which the Collateral may have been sold at such private
sale was less than the price which might have been obtained at a public sale or
was less than the aggregate amount of the Series B Notes even if the Collateral
Trustee accepts the first offer received and does not offer the Collateral to
more than one offeree; provided, that the Collateral Trustee conducts any such
sale in a commercially reasonable manner.

 

10. Limitation on Collateral Trustee’s Duty in Respect of Collateral. Beyond the
use of reasonable care in the custody and preservation thereof, the Collateral
Trustee shall not have any duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the
Collateral Trustee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.

 

11. Notices. Any notice or any other communication to a Lender shall be given in
writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of such Lender
indicated on Exhibit A hereto with a copy to:

 

Rope & Gray

One International Place

Boston, MA 02110-2624

Telecopy: (617)951-7050

Attention: Steven A. Wilcox, Esq.

 

or such other address as may be advised in writing.

 

-19-



--------------------------------------------------------------------------------

Any notice or any other communication to the Collateral Trustee shall be given
in writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of the Collateral
Trustee at:

 

State Street Bank and Trust Company

Corporate Trust Department

Two International Place

Boston, MA 02110

Telecopy: (617) 664-5371

Attention: Henry W. Seemore, Jr.

 

or such other address as may be advised in writing.

 

Any notice or any other communication to the Grantor hereunder shall be given in
writing and deemed received when delivered by overnight courier or hand
delivery, or when sent by facsimile transmission to the office of the Grantor
at:

 

Telos Corporation

460 Herndon Parkway

Herndon, Virginia 22070

Telecopy: (703)834-3311

Attention: Chief Financial Officer

 

with a copy to:

 

Hale and Dorr

60 State Street

Boston, MA 02109

Telecopy: (617)526-5000

Attention: S. Donald Gonson, Esq.

 

or such other address as may be advised in writing.

 

12. No Waiver; Cumulative Remedies; Amendments.

 

The Collateral Trustee shall not by any act, delay, omission or otherwise be
deemed to have waived any of its rights or remedies hereunder and no waiver
shall be valid as to the Collateral Trustee unless in writing and signed by the
Collateral Trustee and then only to the extent therein set forth. A waiver by
the Collateral Trustee of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Collateral
Trustee would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of the Collateral Trustee of any right,
power or privilege hereunder, shall operate as a waiver thereof, nor shall any
single or partial exercise of any right, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. The rights and remedies hereunder provided are cumulative and may
be exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law. None of the terms or provisions of this Collateral
Trust

 

-20-



--------------------------------------------------------------------------------

and Security Agreement may be waived, altered, modified or amended, nor any
consent given thereunder, except by an instrument in writing, duly executed by
the Grantor, the Collateral Trustee and each Lender.

 

13. Successors and Assigns. This Collateral Trust and Security Agreement and all
obligations of the Grantor hereunder shall be binding upon the successors and
assigns of the Grantor, and shall, together with the rights and remedies of the
Collateral Trustee hereunder, inure to the benefit of the Collateral Trustee and
its successors. Each Lender may assign this Collateral Trust and Security
Agreement and any assignee of any such Lender shall have such rights as if
originally named herein in place of such Lender.

 

14. Governing Law. This Collateral Trust and Security Agreement, and all rights,
obligations and liabilities arising hereunder, shall be governed by and
construed in accordance with the internal laws of the Commonwealth of Virginia.

 

15. Severability. Any provision of this Collateral Trust and Security Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

16. Security Interest Absolute. All rights of the Collateral Trustee and
security interests hereunder, and all obligations of the Grantor hereunder,
shall be absolute and unconditional irrespective of:

 

  (a) any lack of validity or enforceability of any provision of any Series B
Note;

 

  (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Series B Notes;

 

  (c) any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from any guaranty, for all or
any of the Series B Notes; or

 

  (d) any other circumstance which might otherwise constitute a defense
available to, or a discharge of the Grantor.

 

17. Further Indemnification. The Grantor agrees to pay, and to hold harmless the
Collateral Trustee and the Lenders from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Collateral Trust and Security Agreement.

 

-21-



--------------------------------------------------------------------------------

18. Termination. When all the Series B Notes shall have been fully, finally and
indefeasibly paid, discharged and retired, this Collateral Trust and Security
Agreement shall terminate, and the Collateral Trustee shall forthwith cause to
be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, the Collateral and any money
received in respect thereof, to or on the order of the Grantor, and to execute
such termination statements as required by the Grantor.

 

19. Counterparts. This Collateral Trust and Security Agreement may be executed
in one or more counterparts and all of such counterparts taken together shall
constitute one and the same instrument.

 

20. WAIVER OF JURY TRIAL AND SETOFF: CONSENT TO JURISDICTION

 

GRANTOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY
LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR ARISING OUT OF
THIS COLLATERAL TRUST AND SECURITY AGREEMENT, THE COLLATERAL OR ANY INSTRUMENT
OR DOCUMENT DELIVERED PURSUANT TO THIS COLLATERAL TRUST AND SECURITY AGREEMENT,
OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR ENFORCEMENT THEREOF,
OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING, BETWEEN GRANTOR ON THE ONE
HAND, AND THE COLLATERAL TRUSTEE, ON THE OTHER HAND; AND GRANTOR HEREBY WAIVES,
TO THE EXTENT PERMITTED BY LAW, THE RIGHT TO INTERPOSE ANY SETOFF OR
COUNTERCLAIM OR CROSS-CLAIM IN CONNECTION WITH ANY SUCH LITIGATION, IRRESPECTIVE
OF THE NATURE OF SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM EXCEPT TO THE EXTENT
THAT THE FAILURE SO TO ASSERT ANY SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM WOULD
PERMANENTLY PRECLUDE THE PROSECUTION OF OR RECOVERY UPON SAME. GRANTOR HEREBY
IRREVOCABLY CONSENTS TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE
COMMONWEALTH OF MASSACHUSETTS AND, TO THE EXTENT PERMITTED BY LAW, OF ANY
FEDERAL COURT LOCATED IN THE COMMONWEALTH OF MASSACHUSETTS IN CONNECTION WITH
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY ONE OR MORE OF THIS
COLLATERAL TRUST AND SECURITY AGREEMENT, ANY SERIES B NOTE OR ANY DOCUMENT OR
INSTRUMENT DELIVERED PURSUANT TO THIS COLLATERAL TRUST AND SECURITY AGREEMENT.

 

21. General. The headings in this Collateral Trust and Security Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. This Collateral Trust and Security Agreement constitutes the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior and current understandings and agreements, whether
written or oral.

 

-22-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor, the Collateral Trustee and each Lender have
caused this Collateral Trust and Security Agreement to be executed by their duly
authorized officers as of the date first set forth above.

 

TELOS CORPORATION

By:

  /s/    WILLIAM L.P. BROWNLEY        

Name:

  William L.P. Brownley

Title:

  V.P. General Counsel

STATE STREET BANK AND TRUST COMPANY, as Collateral Trustee

By:

  /s/    ERIC J. DONAGHEY        

Name:

  Eric J. Donaghey

Title:

  Assistant Vice President

SECOND CONSOLIDATED TRUST PLC

By:

  /s/    R. L. RICHARDS        

Name:

  R. L. Richards

Title:

  Authorised Signatory

NORTH ATLANTIC SMALLER COMPANIES

INVESTMENT TRUST PLC

By:

  /s/    Illegible        

Name:

   

Title:

    J O HAMBRO INVESTMENT MANAGEMENT LTD.

By:

  /s/    Illegible        

Name:

   

Title:

   

 

-23-



--------------------------------------------------------------------------------

INVESCO ENGLISH & INTERNATIONAL TRUST PLC

By:

  /s/    I. A. CARSTAIRS        

Name:

  I. A. Carstairs

Title:

 

Director

Invesco Asset Management Ltd

 

TOXFORD CORPORATION

By:

  /s/    Illegible               /s/    CORNELIUS VAN DE GIESSEN        

Name:

  ________________       _____________

Title:

  Director       Director

    /s/    JOHN PORTER         John Porter     /s/    SIR LESLIE PORTER        
Sir Leslie Porter

 

-24-



--------------------------------------------------------------------------------

Exhibit A

 

Second Consolidated Trust PLC

Exchange House

Primrose Street

London EC2A 2NY

United Kingdom

Telecopy:   011-44-71-782-9834

Attention:   Roderick L. Richards

 

North Atlantic Smaller Companies

    Investment Trust PLC

10 Park Place

London SW1A 1LP

United Kingdom

Telecopy:   011-44-71-233-1503

Attention:   Christopher H.B. Mills

 

J O Hambro Investment Management Ltd.

10 Park Place

London SW1A 1LP

United Kingdom

Telecopy:   011-44-71-222-2020

Attention:   Christopher H.B. Mills

 

INVESCO English & International Trust PLC (formerly named and

known as Drayton English & International Investment Trust)

11 Devonshire Square

London EC2M 4YR

United Kingdom

Telecopy:   011-44-071-623-3339

Attention:   Andrew Crossley

 

John Porter

Party America

63 Chester Square

London SW1

United Kingdom

Telecopy:   011-44-71-396-0106



--------------------------------------------------------------------------------

Toxford Corporation

c/o Rabobank

P.O. Box 348

St. Andrews House

Le Bordage

St. Peter Port, Guernsey, Channel Islands

Telecopy: 011-44481-725-157

Attention: Roy Smith

Sir Leslie Porter

c/o Personal Financial Management Limited

12 Hans Road

London SW3 1RT England

Attention: Mr. Craig Renaud

 

-26-



--------------------------------------------------------------------------------

Preferred Stockholder Standby Agreement executed by each holder of the

 

Private Preferred Stock



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of
December 23, 2002, entered into between Foothill Capital Corporation, as agent
(“Agent”) for itself and for the Lenders (defined below), and the party
identified on the signature page hereto as the “Preferred Stockholder” (the
“Preferred Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-l Redeemable Preferred Stock (“Series A-l”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-l and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement dated as of October 21, 2002, between
Company, certain financial institutions from time to time party thereto as
lenders (“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and liabilities of Company to Agent and each Lender being
hereinafter referred to as the “Senior Debt”) and all financing arrangements
between Company, Agent and Lenders have been terminated.



--------------------------------------------------------------------------------

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred .
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 31, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 31, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 31, 2005.

 

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF

 

-2-



--------------------------------------------------------------------------------

ILLINOIS AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
ILLINOIS AND NOT THE CONFLICT OF LAWS RULES OF THE STATE OF ILLINOIS GOVERNING
CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. PREFERRED STOCKHOLDER
HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF
AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY OBJECTION OF FORUM NON CONVENIENS
AND VENUE. AGENT AND PREFERRED STOCKHOLDER EACH HEREBY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:

  

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

If to the Preferred Stockholder, at:

  

Cudd & Co.

14201 Dallas Parkway

Dallas, Tx 75254

__________________________

__________________________

Attention:                                          

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and such addressee
thereof refuses delivery, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION, as

Agent for Lenders

By:   /s/    Illegible        

Its

  Vice President

PREFERRED STOCKHOLDER:

CUDD & CO. By:   /s/    Illegible        

Its

  Vice President

 

-4-



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK

 

SECRETARY’S CERTIFICATE

 

I, Pauline E. Higgins, Assistant Secretary of JPMorgan Chase Bank, formerly
known as The Chase Manhattan Bank (this “Bank”), hereby certify that on
March 19, 1996, at a meeting duly called and convened, and at which a quorum was
present, the Board of Directors of this Bank adopted the resolutions set forth
below, and such resolutions are presently in full force and effect and have not
been modified, revoked, or rescinded:

 

RESOLVED that for the purposes of the following resolutions the following words,
when used therein, shall have the meaning ascribed to them as follows:

 

“Officer” shall mean the Chairman of the Board, the Chief Executive Officer, the
President, a Vice Chairman of the Board, a Vice Chairman, any member of the
Policy Council, any Executive Vice President, the Chief Financial Officer, the
Chief Credit Officer, the Secretary, any Senior Vice President, any Vice
President, any Managing Director, the Controller, the Deputy Controller, any
Vice President, any Assistant Vice President, any Assistant Treasurer, any
Assistant Secretary, any Senior Investment Officer, any Investment Officer, any
Assistant Investment Officer, any Senior Trust Officer, any Trust Officer, any
Assistant Trust Officer other than any Special Assistant Trust Officer, any
Manager or Assistant Manager of any branch office, division or department of
this Bank or any other Officers having functional titles, the approvals of which
the Office of the Chairman, on the authority of the Board, has delegated to the
Secretary.

 

RESOLVED that loan agreements, contracts, indentures, mortgages, deeds,
releases, conveyances, assignments, transfers, certificates, certifications,
declarations, leases, discharges, satisfactions, settlements, petitions,
schedules, accounts, affidavits, bonds, undertakings, guarantees, proxies,
requisitions, demands, proofs of debt, claims, records, notes signifying
indebtedness of this Bank, and any other contracts, instruments or documents in
connection with the conduct of the business of this Bank, whether or not
specified in the foregoing resolutions may be signed, executed, acknowledged,
verified, delivered or accepted on behalf of this Bank by the Chairman of the
Board, the Chief Executive Officer, the President, a Vice Chairman of the Board,
a Vice Chairman, any member of the Policy Council, any Executive Vice President,
the Chief Financial Officer, the Chief Credit Officer, the Secretary, any Senior
Vice President, any Vice President, any Managing Director or any other officer
who the Secretary or any Assistant Corporate Secretary certifies as having a
functional title or official status which is equivalent to any of the foregoing,
and the seal of this Bank may be affixed to any thereof and attested by the
Secretary, any Assistant Corporate Secretary, any Vice President or any
Assistant Secretary;

 

RESOLVED that powers of attorney may be executed on behalf of this Bank by the
Chairman of the Board, the Chief Executive Officer, the President, a Vice
Chairman of the Board, a Vice Chairman, any member of the Policy Council, any
Executive Vice President, the Chief Financial Officer, the Chief Credit Officer,
the Secretary, any Senior Vice President, and by any Managing Director having a
rank equivalent to Senior Vice President.



--------------------------------------------------------------------------------

RESOLVED that in addition to other Officers so authorized, any Vice President
may affix the seal of this Bank to any instrument made, executed or delivered on
behalf of this Bank and that such Vice President, or the Secretary, or any
Assistant Secretary may attest the same.

 

I further certify that Tim J. Sheeley is a duly elected and acting Vice
President of the Bank and that set forth below is his true and correct
signature:

 

TIM J. SHEELEY

     

SIGNATURE:

  /s/    TIM J. SHEELEY        

 

EXECUTED effective as of the 23rd day of December, 2002, Houston, Texas.

 

JPMorgan Chase Bank

By:   /s/    PAULINE E. HIGGINS             Pauline E. Higgins     Assistant
Secretary



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of
November 8, 2002, entered into between Foothill Capital Corporation, as agent
(“Agent”) for itself and for the Lenders (defined below), and the party
identified on the signature page hereto as the “Preferred Stockholder” (the
“Preferred Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-1 Redeemable Preferred Stock (“Series A-1”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-1 and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement dated as of October 21, 2002, between
Company, certain financial institutions from time to time party thereto as
lenders (“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and liabilities of Company to Agent and each Lender being
hereinafter referred to as the “Senior Debt”) and all financing arrangements
between Company, Agent and Lenders have been terminated.



--------------------------------------------------------------------------------

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 31, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 31, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 31, 2005.

 

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF

 

-2-



--------------------------------------------------------------------------------

ILLINOIS AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
ILLINOIS AND NOT THE CONFLICT OF LAWS RULES OF THE STATE OF ILLINOIS GOVERNING
CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. PREFERRED STOCKHOLDER
HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF
AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY OBJECTION OF FORUM NON CONVENIENS
AND VENUE. AGENT AND PREFERRED STOCKHOLDER EACH HEREBY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:   

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

If to the Preferred Stockholder, at:   

Graphite Enterprise Trust PLC

c/o Graphite Capital

Berkley Square House, 4th Floor

UK - London, W1J 6BQ

Attention: Mr. Perry Chapman

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and such addressee
thereof refuses delivery, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION,

as Agent for Lenders

By   /s/    Illegible        

Its

  Vice President

 

PREFERRED STOCKHOLDER: GRAPHITE ENTERPRISE TRUST LP    
/s/    PERRY CHAPMAN               /s/    ROD RICHARDS        

By

  Perry Chapman       Rod Richard

Its

  Authorized signatories    

 

-4-



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of
November 8, 2002, entered into between Foothill Capital Corporation, as agent
(“Agent”) for itself and for the Lenders (defined below), and the party
identified on the signature page hereto as the “Preferred Stockholder” (the
“Preferred Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-1 Redeemable Preferred Stock (“Series A-1”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-1 and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement dated as of October 21, 2002, between
Company, certain financial institutions from time to time party thereto as
lenders (“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and liabilities of Company to Agent and each Lender being
hereinafter referred to as the “Senior Debt”) and all financing arrangements
between Company, Agent and Lenders have been terminated.



--------------------------------------------------------------------------------

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 31, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 31, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 31, 2005.

 

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF

 

-2-



--------------------------------------------------------------------------------

ILLINOIS AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
ILLINOIS AND NOT THE CONFLICT OF LAWS RULES OF THE STATE OF ILLINOIS GOVERNING
CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. PREFERRED STOCKHOLDER
HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF
AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY OBJECTION OF FORUM NON CONVENIENS
AND VENUE. AGENT AND PREFERRED STOCKHOLDER EACH HEREBY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:   

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

If to the Preferred

Stockholder, at:

  

Graphite Enterprise Trust PLC

c/o Graphite Capital

Berkley Square House, 4th Floor

UK - London, W1J 6BQ

Attention: Mr. Perry Chapman

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and such addressee
thereof refuses delivery, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

FOOTHILL CAPITAL CORPORATION,

as Agent for Lenders

By   /s/    Illegible        

Its

  Vice President

 

PREFERRED STOCKHOLDER:

GRAPHITE ENTERPRISE TRUST PLC By   /s/    PERRY CHAPMAN              
/s/    ROD RICHARDS             Perry Chapman       Rod Richards

Its

  Authorized signatories        

 

-4-



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of Jan 27,
2003, entered into between Foothill Capital Corporation, as agent (“Agent”) for
itself and for the Lenders (defined below), and the party identified on the
signature page hereto as the “Preferred Stockholder” (the “Preferred
Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-1 Redeemable Preferred Stock (“Series A-1”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-1 and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement dated as of October 21, 2002, herewith
between Company, certain financial institutions from time to time party thereto
as lenders (“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and liabilities of Company to Agent and each Lender being
hereinafter referred to as the “Senior Debt”) and all financing arrangements
between Company, Agent and Lenders have been terminated.



--------------------------------------------------------------------------------

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company, or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 31, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 31, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 31, 2005.

 

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF

 

-2-



--------------------------------------------------------------------------------

ILLINOIS AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
ILLINOIS AND NOT THE CONFLICT OF LAWS RULES OF THE STATE OF ILLINOIS GOVERNING
CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. PREFERRED STOCKHOLDER
HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF
AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY OBJECTION OF FORUM NON CONVENIENS
AND VENUE. AGENT AND PREFERRED STOCKHOLDER EACH HEREBY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:   

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

If to the Preferred Stockholder, at:   

Hare & Co.

Bank of New York

1 WALL STREET

NEW YORK, NY

10286

Attention: Reorg Dept. 6th Floor

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION,

as Agent for Lenders

By   /s/    DAVID J. SANCHEZ        

Its

  Vice President

PREFERRED STOCKHOLDER:

HARE & CO. By   /s/    M. Cubero        

Its

   

 

-4-



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of January
14, 2003, entered into between Foothill Capital Corporation, as agent (“Agent”)
for itself and for the Lenders (defined below), and the party identified on the
signature page hereto as the “Preferred Stockholder” (the “Preferred
Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-1 Redeemable Preferred Stock (“Series A-1”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-1 and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement dated as of October 21, 2002, between
Company, certain financial institutions from time to time party thereto as
lenders (“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and liabilities of Company to Agent and each Lender being
hereinafter referred to as the “Senior Debt”) and all financing arrangements
between Company, Agent and Lenders have been terminated.



--------------------------------------------------------------------------------

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 31, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 31, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 31,2005.

 

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF

 

-2-



--------------------------------------------------------------------------------

ILLINOIS AND SHALL BE INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF
ILLINOIS AND NOT THE CONFLICT OF LAWS RULES OF THE STATE OF ILLINOIS GOVERNING
CONTRACTS TO BE PERFORMED ENTIRELY WITHIN SUCH STATE. PREFERRED STOCKHOLDER
HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS OR, AT THE SOLE OPTION OF
AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL INITIATE LEGAL OR EQUITABLE
PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN
CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY OBJECTION OF FORUM NON CONVENIENS
AND VENUE, AGENT AND PREFERRED STOCKHOLDER EACH HEREBY WAIVE THE RIGHT TO TRIAL
BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, ARISING OUT OF, OR IN ANY WAY
RELATING TO THIS AGREEMENT, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:  

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manage

If to the Preferred Stockholder, at:  

RBSI Custody Bank Ltd.

PO BOX 451

LIBERTE HOUSE, 19-23 LA MOTTE ST.

ST. HELIER, JERSEY, JE4 SRL

Attention: ANDRE BELL

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION,

as Agent for Lenders

By   /s/    DAVID J. SANCHEZ        

Its

  Vice President

 

PREFERRED STOCKHOLDER:

RBSI CUSTODY BANK LTD.

ACTING AS CUSTODIAN FOR J. O. HAMBRO CAPITAL MANAGEMENT

By   /s/    ANDRE BELL               /s/    P. WALLSWORTH        

Its

  ___________________       ___________________

DATED: 14 JANUARY, 2003.

 

-4-



--------------------------------------------------------------------------------

PREFERRED STOCKHOLDERS STANDBY AGREEMENT

 

THIS PREFERRED STOCKHOLDERS STANDBY AGREEMENT (“Agreement”), dated as of
October 11, 2002, entered into between Foothill Capital Corporation, as agent
(“Agent”) for itself and for the Lenders (defined below), and the party
identified on the signature page hereto as the “Preferred Stockholder” (the
“Preferred Stockholder”).

 

W I T N E S S E T H

 

WHEREAS, Preferred Stockholder is financially interested in Telos Corporation, a
Maryland corporation (“Company”), in that Company has issued certain of its
Series A-1 Redeemable Preferred Stock (“Series A-l”) and its Series A-2
Redeemable Preferred Stock (“Series A-2”; Series A-l and Series A-2 are
collectively the Preferred Stock”) to Preferred Stockholder;

 

WHEREAS, Company is indebted to Agent and Lenders in connection with the
advances of monies and other financial arrangements by Agent and Lenders to
Company; and

 

WHEREAS, such advances of monies and other financial arrangements are evidenced
by various agreements, instruments and documents, including, without limitation,
that certain Loan and Security Agreement of even date herewith between Company,
certain financial institutions from time to time party thereto as lenders
(“Lenders”) and Agent (the “Loan Agreement”);

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by hereby agree with Agent as hereinafter set
forth.

 

1. Agreement. Preferred Stockholder will not ask, demand, sue for, take or
receive from Company or any other party, by setoff or in any other manner, the
whole or any part of any indebtedness, obligations and liabilities which may now
or hereafter be owing by Company, or any successor or assign of Company,
including, without limitation, a receiver, trustee or debtor in possession (the
term “Company” hereinafter shall include any such successor and assign of
Company), to the Preferred Stockholder in respect of the Preferred Stock
(including, without limitation, any payments in respect of dividends or
redemptions in respect of the Preferred Stock), unless and until all
obligations, liabilities, and indebtedness of Company to Agent and Lenders,
whether now existing or hereafter arising directly between Company and Agent or
any Lender, or acquired outright, conditionally or as collateral security from
another by Agent or any Lender, shall have been fully paid and satisfied in cash
with interest, including, without limitation, any interest accruing after the
commencement of insolvency proceedings with respect to Company, whether or not
such interest is allowed as a claim in such proceeding (all such obligations,
indebtedness and



--------------------------------------------------------------------------------

liabilities of Company to Agent and each Lender being hereinafter referred to as
the “Senior Debt”) and all financing arrangements between Company, Agent and
Lenders have been terminated.

 

2. Priority of Agent and Lenders. In the event of any distribution, division or
application, partial or complete, voluntary or involuntary, by operation of law
or otherwise, of all or any part of the assets of Company or the proceeds
thereof to the creditors of Company or readjustment of the obligations and
indebtedness of Company, whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding involving the readjustment of all or any part of the
Preferred Stock, or the application of the assets of Company to the payment or
liquidation thereof, or upon the dissolution, liquidation, cessation or other
winding up of Company’s business, or upon the sale of all or substantially all
of Company’s assets, then, and in any such event, (i) Agent, for the benefit of
itself and Lenders, shall be entitled to receive payment in cash in full of any
and all of the Senior Debt then owing prior to the payment of all or any part of
the Preferred Stock and (ii) any payment or distribution of any kind or
character, whether in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any or all of the Preferred Stock shall
be paid or delivered directly to Agent for application on any of the Senior
Debt, due or not due, until such Senior Debt shall have first been fully paid
and satisfied in cash.

 

3. Payments Received by Preferred Stockholder. Should any payment, distribution,
security or instrument, or any proceeds thereof, be received by the Preferred
Stockholder upon or with respect to the Preferred Stock prior to the
satisfaction of all of the Senior Debt in cash and termination of all financing
arrangements between Company, Agent and Lenders, the Preferred Stockholder shall
receive and hold the same in trust, as trustee, for the benefit of Agent and
Lenders and shall forthwith deliver the same to Agent in precisely the form
received (except for the endorsement or assignment by the Preferred Stockholder
where necessary), for application on any of the Senior Debt, due or not due,
and, until so delivered, the same shall be held in trust by the Preferred
Stockholder as the property of Agent.

 

4. Instrument Legend; Amendments. Any instrument or certificate evidencing any
of the Preferred Stock, or any portion thereof, will be inscribed with a legend
conspicuously indicating that payment thereof is subject to the terms of this
Agreement, and a copy thereof will be delivered to Agent.

 

5. Extension of Maturity of Preferred Stock. Preferred Stockholder hereby agrees
that the redemption date of the Preferred Stock shall be extended until
October 15, 2004, and on or before August 15, 2004, to the extent the redemption
date of the Preferred Stock has not been extended to a date later than
October 15, 2005, Preferred Stockholder agrees to extend the redemption date of
the Preferred Stock to a date no earlier than October 15, 2005.

 

-2-



--------------------------------------------------------------------------------

6. GOVERNING LAW; CONSENT TO JURISDICTION; WAIVERS. THIS AGREEMENT SHALL BE
DEEMED TO HAVE BEEN MADE IN THE STATE OF ILLINOIS AND SHALL BE INTERPRETED IN
ACCORDANCE WITH THE INTERNAL LAWS OF ILLINOIS AND NOT THE CONFLICT OF LAWS RULES
OF THE STATE OF ILLINOIS GOVERNING CONTRACTS TO BE PERFORMED ENTIRELY WITHIN
SUCH STATE. PREFERRED STOCKHOLDER HEREBY AGREES TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS
OR, AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH AGENT SHALL
INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY. PREFERRED STOCKHOLDER WAIVES ANY
OBJECTION OF FORUM NON CONVENIENS AND VENUE. AGENT AND PREFERRED STOCKHOLDER
EACH HEREBY WAIVE THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO THIS AGREEMENT, WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE.

 

7. Notices. Any notice required hereunder shall be in writing and addressed to
the party to be notified as follows:

 

If to the Agent, at:   

Foothill Capital Corporation

2450 Colorado Avenue

Suite 3000 West

Santa Monica, California 90404

Attention: Business Finance Division Manager

If to the Preferred Stockholder, at:   

Toxford Corporation

c/o Mr. Daniel Fleming, Senior Trust Manager

Rathbone Trust Co SA

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

 

or to such other address as each party may designate for itself by notice.
Notice shall be deemed to have been duly given (i) if delivered personally or
otherwise actually received, (ii) if sent by overnight delivery service,
(iii) if mailed by first class United States mail, postage prepaid, registered
or certified, with return receipt requested or (iv) if sent by telex with telex
confirmation of receipt (with duplicate notice sent by United States mail as
provided above). Notice mailed as provided in clause (iii) above shall be
effective upon the expiration of three (3) business days after its deposit in
the United States mail. Notice given in any other manner described in this
paragraph shall be effective upon receipt by the addressee thereof; provided,
however, that if any notice is tendered to an addressee and delivery thereof is
refused by such addressee, such notice shall be effective upon such tender.

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

AGENT:

FOOTHILL CAPITAL CORPORATION,

as Agent for Lenders

By   /s/    Illegible        

Its

  V.P. PREFERRED STOCKHOLDER:

TOXFORD CORPORATION

By:   /s/    DANIEL FLEMING              Daniel Fleming

Its:

  Director

 

-4-



--------------------------------------------------------------------------------

First Amendment to Loan and Security Agreement between Telos

 

Corporation, a Maryland corporation, and Foothill Capital Corporation,

 

entered into as of March 21, 2003



--------------------------------------------------------------------------------

 

FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of March 21, 2003, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and FOOTHILL CAPITAL
CORPORATION, as agent (“Agent”) for the Lenders (defined below) and as a Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.



--------------------------------------------------------------------------------

2. Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, Section 7.20(a) of the Loan Agreement is amended
and restated in its entirety, as follows:

 

(a) Fail to maintain:

 

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount    

--------------------------------------------------------------------------------

  

Applicable Period    

--------------------------------------------------------------------------------

($2,816,466)

  

For the 3 month period ending December 31, 2002

($2,980,600)

  

For the 4 month period ending January 31, 2003

($3,595,422)

  

For the 5 month period ending February 28, 2003

($3,806,006)

  

For the 6 month period ending March 31, 2003

($4,149,445)

  

For the 7 month period ending April 30, 2003

($3,804,010)

  

For the 8 month period ending May 31, 2003

($2,704,093)

  

For the 9 month period ending June 30, 2003

($1,657,693)

  

For the 10 month period ending July 31, 2003

($133,429)

  

For the 11 month period ending August 31, 2003

$1,338,704

  

For the 12 month period ending September 30, 2003

$2,639,552

  

For the 12 month period ending October 31, 2003

$3,290,677

  

For the 12 month period ending November 30, 2003

$4,810,753

  

For the 12 month period ending December 31, 2003

 

-2-



--------------------------------------------------------------------------------

Applicable Amount    

--------------------------------------------------------------------------------

  

Applicable Period    

--------------------------------------------------------------------------------

80% of EBITDA for such period as reflected in the most recent Projections
delivered to Agent pursuant to Section 6.3(c) and approved by Required Lenders
(but in any event such amount shall not be less than $4,810,753 for any period
ending on or prior to December 31, 2004)    For the 12 month period ending
January 31, 2004 and the 12 month period ending on the last day of each fiscal
month thereafter

 

(ii) Tangible Net Worth. Tangible Net Worth of at least the required amount set
forth in the following table as of the applicable date set forth opposite
thereto:

 

Applicable Amount    

--------------------------------------------------------------------------------

  

Applicable Date    

--------------------------------------------------------------------------------

($16,530,506)

  

December 31, 2002

($16,869,135)

  

January 31, 2003

($17,462,581)

  

February 28, 2003

($17,827,721)

  

March 31, 2003

($18,272,512)

  

April 30, 2003

($18,304,813)

  

May 31, 2003

($17,886,324)

  

June 30, 2003

($17,497,723)

  

July 31, 2003

($16,809,376)

  

August 31, 2003

($15,738,265)

  

September 30, 2003

($14,315,058)

  

October 31, 2003

($13,856,877)

  

November 30, 2003

($13,750,476)

  

December 31, 2003

 

-3-



--------------------------------------------------------------------------------

Applicable Amount

--------------------------------------------------------------------------------

  

Applicable Date

--------------------------------------------------------------------------------

80% (or if negative, 120%) of the Tangible Net Worth as of such date as
reflected on the most recent Projections delivered to Agent pursuant to
Section 6.3(c) and approved by Required Lenders (but in any event such amount
shall not be less than ($13,750,476) as of any date on or prior to December 31,
2004)   

January 31, 2004 and the last day of each month thereafter

 

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein.
Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

4. Conditions to Effectiveness; Amendment Fee. This Amendment shall become
effective as of the date hereof and upon the execution hereof by each party
hereto. To induce Agent and Lenders to enter into this Amendment, Borrowers
shall pay to Agent, for the benefit of Lenders, an amendment fee equal to
$10,000, which shall be due and payable on the date hereof.

 

5. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

-4-



--------------------------------------------------------------------------------

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

6. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or

 

-5-



--------------------------------------------------------------------------------

unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with any of the Loan Agreement, or any of the other Loan Documents or
transactions thereunder or related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

-6-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

 

TELOS CORPORATION,

a Maryland corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

XACTA CORPORATION,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

CREDIT PARTIES:

 

TELOS DELAWARE, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

UBIQUITY.COM, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

 

-7-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

SECURE TRADE, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

 

-8-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By

  /s/    THOMAS J. FERRARA        

Title

  CFO

AGENT AND LENDER:

 

FOOTHILL CAPITAL CORPORATION,

a California corporation

By

  /s/    DAVID J. SANCHEZ        

Title

  Vice President

 

-9-



--------------------------------------------------------------------------------

 

Second Amendment to Loan and Security Agreement between Telos

 

Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of June 30, 2003



--------------------------------------------------------------------------------

 

SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of June 30, 2003, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC.
(formerly known as Foothill Capital Corporation), as agent (“Agent”) for the
Lenders (defined below) and as a Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, the definition of “Availability Block” as set
forth in Section 1.1 of the Loan Agreement is amended and restated in its
entirety, as follows:

 

“Availability Block” means an amount equal to $2,000,000; provided that for the
period of June 30, 2003 until September 5, 2003 only, Availability Block shall
mean an amount equal to $0.



--------------------------------------------------------------------------------

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein.
Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

4. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the execution hereof by each party hereto. To induce Agent
and Lenders to enter into this Amendment, Borrowers shall pay to Agent, for the
benefit of Lenders, an amendment fee equal to $5,000, which shall be due and
payable on the date hereof.

 

5. Other Agreements.

 

(a) In the event that an Overadvance exists as of 5:00 p.m. (Boston time) on
September 5, 2003, Borrowers shall pay to Agent a non-refundable fee of $15,000,
which such fee shall be fully earned and payable on demand. The Borrowers and
the Credit Parties acknowledge and agree that the foregoing sentence shall in no
way (i) limit Agent’s and any Lender’s exercise of any other rights and remedies
or (ii) otherwise affect any obligations of the Borrowers and the Credit Parties
under the Loan Agreement or the Loan Documents.

 

(b) Subject to the satisfaction of the conditions set forth in Section 4 hereof,
Agent hereby (i) releases the Collateral Assignment of Policy dated as of
October 21, 2002 and acknowledged by Security-Connecticut Life Insurance Company
on October 25, 2002 with respect to policy of insurance number 2465394R (the
“Policy”) on the life of David S. Aldrich and any other lien, security interest
or other interest in the Policy, and (ii) acknowledges that the Borrowers may
cancel such Policy.

 

6. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof

 

-2-



--------------------------------------------------------------------------------

may be subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

7. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of

 

-3-



--------------------------------------------------------------------------------

action, suits, covenants, contracts, controversies, agreements, promises, sums
of money, accounts, bills, reckonings, damages and any and all other claims,
counterclaims, defenses, rights of set-off, demands and liabilities whatsoever
(individually, a “Claim” and collectively, “Claims”) of every name and nature,
known or unknown, suspected or unsuspected, both at law and in equity, which
such Company or any of its successors, assigns, or other legal representatives
may now or hereafter own, hold, have or claim to have against the Releasees or
any of them for, upon, or by reason of any circumstance, action, cause or thing
whatsoever which arises at any time on or prior to the day and date of this
Amendment, including, without limitation, for or on account of, or in relation
to, or in any way in connection with any of the Loan Agreement, or any of the
other Loan Documents or transactions thereunder or related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

 

TELOS CORPORATION,

a Maryland corporation

By

  /s/    DAVID E. PEARSON        

Title

  CFO

XACTA CORPORATION,

a Delaware corporation

By

  /s/    DAVID E. PEARSON        

Title

  CFO

CREDIT PARTIES:

 

TELOS DELAWARE, INC.,

a Delaware corporation

By

  /s/    DAVID E. PEARSON        

Title

  CFO

UBIQUITY.COM, INC.,

a Delaware corporation

By

  /s/    DAVID E. PEARSON        

Title

  CFO

 

-5-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

SECURE TRADE, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

 

-6-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

AGENT AND LENDER:

 

WELLS FARGO FOOTHILL, INC. (formerly known as Foothill Capital Corporation)

By

  /S/    DAVID J. SANCHEZ        

Title

  Vice President

 

-7-



--------------------------------------------------------------------------------

 

Third Amendment to Loan and Security Agreement between Telos

 

Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of September 8, 2003



--------------------------------------------------------------------------------

 

THIRD AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of September 8, 2003, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC.
(formerly known as Foothill Capital Corporation), as agent (“Agent”) for the
Lenders (defined below) and as a Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, the definition of “Availability Block” as set
forth in Section 1.1 of the Loan Agreement is amended and restated in its
entirety, as follows:

 

“Availability Block” means an amount equal to $2,000,000; provided that
Availability Block shall mean an amount equal to $0 for the period from
September 8, 2003 until October 8, 2003.

 

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan



--------------------------------------------------------------------------------

Documents as appropriate to express the agreements contained herein. Except as
specifically set forth herein, the Loan Agreement and the Loan Documents shall
remain unchanged and in full force and effect in accordance with their original
terms.

 

4. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the execution hereof by each party hereto. To induce Agent
and Lenders to enter into this Amendment, Borrowers shall pay to Agent, for the
benefit of Lenders, a non-refundable amendment fee equal to $2,500, which shall
be due and payable on the date hereof.

 

5. Other Agreements. In the event that an Overadvance exists as of 5:00 p.m.
(Boston time) on October 8, 2003, Borrowers shall pay to Agent a non-refundable
fee of $5,000, which such fee shall be fully earned and payable on demand. The
Borrowers and the Credit Parties acknowledge and agree that the foregoing
sentence shall in no way (i) limit Agent’s and any Lender’s exercise of any
other rights and remedies or (ii) otherwise affect any obligations of the
Borrowers and the Credit Parties under the Loan Agreement or the Loan Documents.

 

6. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the

 

-2-



--------------------------------------------------------------------------------

date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

7. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any

 

-3-



--------------------------------------------------------------------------------

way in connection with any of the Loan Agreement, or any of the other Loan
Documents or transactions thereunder or related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS: TELOS CORPORATION,

a Maryland corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO XACTA CORPORATION,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO CREDIT PARTIES: TELOS DELAWARE, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO UBIQUITY.COM, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

 

-5-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO SECURE TRADE, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO

 

-6-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By

  /S/    DAVID E. PEARSON        

Title

  CFO AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By

  /S/    DAVID J. SANCHEZ        

Title

  Vice President

 

-7-



--------------------------------------------------------------------------------

 

Fourth Amendment to Loan and Security Agreement between Telos

 

Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of October 30, 2003



--------------------------------------------------------------------------------

 

FOURTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FOURTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of October 30, 2003, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC.
(formerly known as Foothill Capital Corporation), as agent (“Agent”) for the
Lenders (defined below) and as a Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, the definition of “Availability Block” as set
forth in Section 1.1 of the Loan Agreement is amended and restated in its
entirety, as follows:

 

“Availability Block” means an amount equal to $2,000,000; provided that
Availability Block shall mean an amount equal to $500,000 for the period from
October 30,2003 until December 31,2003.

 

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein.
Except as specifically



--------------------------------------------------------------------------------

set forth herein, the Loan Agreement and the Loan Documents shall remain
unchanged and in full force and effect in accordance with their original terms.

 

4. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the execution hereof by each party hereto.

 

5. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or

 

-2-



--------------------------------------------------------------------------------

documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. All obligations provided herein shall survive any
termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

6. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS: TELOS CORPORATION,

a Maryland corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO XACTA CORPORATION,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO CREDIT PARTIES: TELOS DELAWARE, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO UBIQUITY.COM, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO

 

-4-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO SECURE TRADE, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  CFO

 

-5-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS        

Title

  CFO TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS        

Title

  CFO TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS        

Title

  CFO AGENT AND LENDER: WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By

  /s/    DAVID J. SANCHEZ        

Title

  Vice President

 

-6-



--------------------------------------------------------------------------------

 

Fifth Amendment to Loan and Security Agreement between Telos

 

Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of January 28, 2004



--------------------------------------------------------------------------------

 

FIFTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS FIFTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) is
entered into as of January 28, 2004, by and among TELOS CORPORATION, a Maryland
corporation (“Parent”), XACTA CORPORATION, a Delaware corporation (“Xacta”;
Parent and Xacta are referred to hereinafter each individually as a “Borrower”,
and individually and collectively, jointly and severally, as the “Borrowers”),
TELOS DELAWARE, INC., a Delaware corporation (“Telos-Delaware”), UBIQUITY.COM,
INC., a Delaware corporation (“Ubiquity”), TELOS.COM, INC., a Delaware
corporation (“Telos.com”), TELOS INTERNATIONAL CORP., a Delaware corporation
(“TIC”), TELOS INTERNATIONAL ASIA, INC., a Delaware corporation (“TIA”), SECURE
TRADE, INC., a Delaware corporation (“STI”), KUWAIT INTERNATIONAL, INC., a
Delaware corporation (“KII”), TELOS INFORMATION SYSTEMS, INC., a Delaware
corporation (“TIS”), TELOS FIELD ENGINEERING, INC., a Delaware corporation
(“TFE”), and TELOS FEDERAL SYSTEMS, INC., a Delaware corporation (“TFS”;
Telos-Delaware, Ubiquity, Telos.com, TIC, TIA, STI, KII, TIS, TFE and TFS are
referred to hereinafter each individually as a “Credit Party” and collectively,
jointly and severally, as the “Credit Parties”), and WELLS FARGO FOOTHILL, INC.
(formerly known as Foothill Capital Corporation), as agent (“Agent”) for the
Lenders (defined below) and as a Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Amendment to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 4 hereof, the definition of “Availability Block” as set
forth in Section 1.1 of the Loan Agreement is amended and restated in its
entirety, as follows:

 

“Availability Block” means an amount equal to $2,000,000; provided that
Availability Block shall mean an amount equal to $500,000 for the period from
January 30, 2004 until February 29, 2004.



--------------------------------------------------------------------------------

3. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein.
Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

4. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the execution hereof by each party hereto. To induce Agent
and Lenders to enter into this Amendment, Borrowers shall pay to Agent, for the
benefit of Lenders, a non-refundable amendment fee equal to $2,500, which shall
be due and payable on the date hereof.

 

5. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

-2-



--------------------------------------------------------------------------------

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection herewith. All obligations provided
herein shall survive any termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

6. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for

 

-3-



--------------------------------------------------------------------------------

an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

TELOS CORPORATION,

a Maryland corporation

By

  /s/    EDWARD L. WILLIAMS

Title

  Exec VP- CFO

XACTA CORPORATION,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS

Title

  Exec VP- CFO CREDIT PARTIES:

TELOS DELAWARE, INC.,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS

Title

  Exec VP- CFO

UBIQUITY.COM, INC.,

a Delaware corporation

By

  /s/    EDWARD L. WILLIAMS

Title

  Exec VP- CFO

 

-5-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  Exec VP- CFO

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  Exec VP- CFO

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  Exec VP- CFO

SECURE TRADE, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  Exec VP- CFO

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /S/    EDWARD L. WILLIAMS        

Title

  Exec VP- CFO

 

-6-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  Exec VP - CFO

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  Exec VP - CFO

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  Exec VP - CFO AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By   /s/    DAVID J. SANCHEZ

Title

  Vice President

 

-7-



--------------------------------------------------------------------------------

 

Waiver and Sixth Amendment to Loan and Security Agreement between

 

Telos Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of April 14, 2004



--------------------------------------------------------------------------------

 

WAIVER AND SIXTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of April 14, 2004, by and among TELOS
CORPORATION, a Maryland corporation (“Parent”), XACTA CORPORATION, a Delaware
corporation (“Xacta”; Parent and Xacta are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), TELOS DELAWARE, INC., a Delaware corporation
(“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware corporation (“Ubiquity”),
TELOS.COM, INC., a Delaware corporation (“Telos.com”), TELOS INTERNATIONAL
CORP., a Delaware corporation (“TIC”), TELOS INTERNATIONAL ASIA, INC., a
Delaware corporation (“TIA”), SECURE TRADE, INC., a Delaware corporation
(“STI”), KUWAIT INTERNATIONAL, INC., a Delaware corporation (“KII”), TELOS
INFORMATION SYSTEMS, INC., a Delaware corporation (“TIS”), TELOS FIELD
ENGINEERING, INC., a Delaware corporation (“TFE”), and TELOS FEDERAL SYSTEMS,
INC., a Delaware corporation (“TFS”; Telos-Delaware, Ubiquity, Telos.com, TIC,
TIA, STI, KII, TIS, TFE and TFS are referred to hereinafter each individually as
a “Credit Party” and collectively, jointly and severally, as the “Credit
Parties”), and WELLS FARGO FOOTHILL, INC. (formerly known as Foothill Capital
Corporation), as agent (“Agent”) for the Lenders (defined below) and as a
Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”);

 

WHEREAS, Companies have informed Agent that (a) in December 2003 Parent paid
$500,000 in cash to Enterworks, Inc., a Delaware corporation (“Enterworks”) as a
prepayment of development, testing and technical support to be provided by
Enterworks International, Inc., a Delaware corporation (“EI”) (which at the time
of such $500,000 payment was a wholly-owned subsidiary of Enterworks) to Parent
during the fiscal year ending December 31, 2004 and in consideration for such
payment to Enterworks, Parent received and became the owner of fifty percent
(50%) of the equity interests of EI, and (b) in December 2003 Parent purchased
from Enterworks software having a value of approximately $1,000,000 and in
consideration therefor Parent paid $100,000 in cash to Enterworks and continued
providing Enterworks with the on-going professional and other services described
on Schedule 7.14 of the Loan Agreement (all of the foregoing contained in this
paragraph are collectively, the “2003 Enterworks Transactions”);

 

WHEREAS, (a) due to a fifteen day extension to file its 10-K statement for the
fiscal year ending December 31, 2003, Companies failed to deliver financial
statements of Parent and its Subsidiaries for the fiscal year ending
December 31, 2003, which resulted in a breach of Section 6.3(b) of the Loan
Agreement, and (b) due to the accounting consequences of the November 7, 2003
FASB issuance of FAS 150, Companies failed to maintain Tangible Net



--------------------------------------------------------------------------------

Worth of ($13,750,476) as of December 31, 2003, which resulted in a breach of
Section 7.20(a)(ii) of the Loan Agreement; each of the foregoing breaches
resulted in an Event of Default under Section 8.2 of the Loan Agreement
(collectively, the “Existing Defaults”), and Borrowers have requested that Agent
and Lenders waive the Existing Defaults and Agent and Lenders have agreed to do
so subject to the terms and conditions contained herein; and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 6
hereof, Agent and Lenders hereby waive the Existing Defaults. The foregoing
waiver shall not constitute a waiver of any other Event of Default that may
exist, or a waiver of any future Event of Default that may occur (including,
without limitation, any breach of Section 6.3(b) of the Loan Agreement for any
fiscal year ending after December 31, 2003 and any breach of Section 7.20(a)(ii)
of the Loan Agreement for any applicable date after December 31, 2003).

 

3. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 6 hereof, the Loan Agreement is hereby amended as follows:

 

(a) The definition of “Availability Block” as set forth in Section 1.1 of the
Loan Agreement is amended and restated in its entirety, as follows:

 

“Availability Block” means an amount equal to $2,000,000; provided that
Availability Block shall mean an amount equal to $500,000 for the period from
April 15, 2004 until July 15, 2004.

 

-2-



--------------------------------------------------------------------------------

(b) Section 7.20(a)(i) of the Loan Agreement is amended and restated in its
entirety, as follows:

 

(a) Fail to maintain:

 

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount    

--------------------------------------------------------------------------------

  

Applicable Period    

--------------------------------------------------------------------------------

$360,659

  

For the 1 month period ending January 31, 2004

$212,771

  

For the 2 month period ending February 29, 2004

($176,110)

  

For the 3 month period ending March 31, 2004

($290,543)

  

For the 4 month period ending April 30, 2004

$77,218

  

For the 5 month period ending May 31, 2004

($52,966)

  

For the 6 month period ending June 30, 2004

$213,921

  

For the 7 month period ending July 31, 2004

$725,608

  

For the 8 month period ending August 31, 2004

$1,596,009

  

For the 9 month period ending September 30, 2004

$2,714,984

  

For the 10 month period ending October 31, 2004

$3,858,940

  

For the 11 month period ending November 30, 2004

$4,487,569

  

For the 12 month period ending December 31,2004

80% of EBITDA for such period as reflected in the most recent Projections
delivered to Agent pursuant to Section 6.3(c) and approved by Required Lenders
   For the 12 month period ending January 31, 2005 and the 12 month period
ending on the last day of each fiscal month thereafter

 

Notwithstanding the foregoing, if Agent, Required Lenders and Administrative
Borrower cannot agree on appropriate EBITDA covenant levels based upon the
Projections for

 

-3-



--------------------------------------------------------------------------------

any fiscal month end period subsequent to the fiscal year ending December 31,
2004, or if the Projections delivered to Agent for any fiscal year are not
reasonably satisfactory to Agent and the Required Lenders in form and substance
in terms of projected amounts and assumptions, EBITDA covenant levels contained
in this Section 7.20(a)(i) for each 12 month period ending on the last day of
each fiscal month of such fiscal year shall be determined by Agent and Required
Lenders in their reasonable discretion, provided, however, that such EBITDA
covenant levels shall not be less than $5,609,461 for any period ending on or
prior to December 31, 2005.

 

4. Consents. Agent and Lenders hereby consent to the 2003 Enterworks
Transactions.

 

5. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute a waiver and amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

6. Conditions to Effectiveness. The satisfaction of each of the following,
unless waived or deferred by Agent and Lenders in their sole discretion, shall
constitute conditions precedent to the effectiveness of this Amendment:

 

(a) Agent shall have received this Amendment, duly executed by Credit Parties;

 

(b) Agent shall have received the waiver and amendment fee described in
Section 7 hereof; and

 

(c) No Event of Default or event which with the giving of notice or passage of
time would constitute an Event of Default, other than the Existing Defaults,
shall have occurred and be continuing on the date hereof, nor shall result from
the consummation of the transaction contemplated herein.

 

7. Waiver and Amendment Fee. To induce Agent and Lenders to enter into this
Amendment, Borrowers shall pay to Agent, for the benefit of Lenders, a
non-refundable waiver and amendment fee equal to $20,000, which shall be due and
payable on the date hereof.

 

8. Other Agreements.

 

(a) Notwithstanding anything to the contrary in Section 6.3(b) of the Loan
Agreement, in respect of Parent’s fiscal year ending December 31, 2003 only,
Companies agree to deliver to Agent no later than April 30, 2004 (i) financial
statements of Parent and its Subsidiaries for each such fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications, by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such

 

-4-



--------------------------------------------------------------------------------

accountants’ letter to management), and (ii) a certificate of such accountants
addressed to Agent and the Lenders stating that such accountants do not have
knowledge of the existence of any Default or Event of Default under Section 7.20
of the Loan Agreement. Any breach by Companies of this Section 8 shall
constitute an Event of Default under the Loan Agreement.

 

(b) Companies hereby acknowledge and agree that EI shall not be consolidated
with Parent and Parent’s Subsidiaries for purposes of the financial statements
and reporting covenants under the Loan Agreement or the computation of financial
covenants under the Loan Agreement.

 

9. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for

 

-5-



--------------------------------------------------------------------------------

Agent) in connection with the preparation, negotiation, execution, delivery and
administration of this Amendment and all other instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
In addition, Companies agree, jointly and severally, to pay, and save Agent
harmless from all liability for, any stamp or other taxes which may be payable
in connection with the execution or delivery of this Amendment or the Loan
Agreement, as amended hereby, and the execution and delivery of any instruments
or documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. All obligations provided herein shall survive any
termination of the Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

10. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

-6-



--------------------------------------------------------------------------------

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

TELOS CORPORATION,

a Maryland corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

XACTA CORPORATION,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO CREDIT PARTIES:

TELOS DELAWARE, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

UBIQUITY.COM, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

 

-8-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

SECURE TRADE, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

 

-9-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By   /s/    EDWARD L. WILLIAMS

Title

  CFO AGENT AND LENDER: WELLS FARGO FOOTHILL, INC. (formerly
known as Foothill Capital Corporation) By   /s/    DAVID J. SANCHEZ

Title

  Vice President

 

-10-



--------------------------------------------------------------------------------

 

Waiver and Seventh Amendment to Loan and Security Agreement between

 

Telos Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of August 20, 2004



--------------------------------------------------------------------------------

 

WAIVER AND SEVENTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of August 20, 2004, by and among TELOS
CORPORATION, a Maryland corporation (“Parent”), XACTA CORPORATION, a Delaware
corporation (“Xacta”; Parent and Xacta are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), TELOS DELAWARE, INC., a Delaware corporation
(“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware corporation (“Ubiquity”),
TELOS.COM, INC., a Delaware corporation (“Telos.com”), TELOS INTERNATIONAL
CORP., a Delaware corporation (“TIC”), TELOS INTERNATIONAL ASIA, INC., a
Delaware corporation (“TIA”), SECURE TRADE, INC., a Delaware corporation
(“STI”), KUWAIT INTERNATIONAL, INC., a Delaware corporation (“KII”), TELOS
INFORMATION SYSTEMS, INC., a Delaware corporation (“TIS”), TELOS FIELD
ENGINEERING, INC., a Delaware corporation (“TFE”), and TELOS FEDERAL SYSTEMS,
INC., a Delaware corporation (“TFS”; Telos-Delaware, Ubiquity, Telos.com, TIC,
TIA, STI, KII, TIS, TFE and TFS are referred to hereinafter each individually as
a “Credit Party” and collectively, jointly and severally, as the “Credit
Parties”), and WELLS FARGO FOOTHILL, INC. (formerly known as Foothill Capital
Corporation), as agent (“Agent”) for the Lenders (defined below) and as a
Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”);

 

WHEREAS, (a) Companies were unable to deliver to Agent duly authorized evidence
that the holders of Permitted Indebtedness have extended the maturity date
thereof to October 31, 2005 (it being acknowledged that according to the
Companies, the Companies have obtained confirmation from such holders that such
holders have extended such maturity date), which resulted in a breach of
Section 17 of the Subordination Agreement and therefore an Event of Default
under Section 8.2 of the Loan Agreement (the “Subordination Event of Default”),
and (b) as of each of May 31, 2004 and June 30, 2004, Companies failed to
maintain Tangible Net Worth of 80% (or if negative, 120%) of the Tangible Net
Worth as of such date as reflected on the most recent Projections, which
resulted in a breach of Section 7.20(a)(ii) of the Loan Agreement and therefore
an Event of Default under Section 8.2 of the Loan Agreement (the “Tangible Net
Worth Events of Default”; the Tangible Net Worth Events of Default together with
the Subordination Event of Default are collectively, the “Existing Defaults”),
and Borrowers have requested that Agent and Lenders waive the Existing Defaults
and Agent and Lenders have agreed to do so subject to the terms and conditions
contained herein; and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 5
hereof, Agent and Lenders hereby waive the Existing Defaults. The foregoing
waivers shall not constitute a waiver of any other Event of Default that may
exist, or a waiver of any future Event of Default that may occur.

 

3. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 hereof, the Loan Agreement is hereby amended by deleting
Section 7.20(a)(ii) in its entirety (thereby eliminating the Tangible Net Worth
covenant) and restating Section 7.20(a)(ii) in its entirety as follows:

 

  (ii) Reserved.

 

4. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute a waiver and amendment to the Loan Agreement
and all of the Loan Documents as appropriate to express the agreements contained
herein. Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

5. Conditions to Effectiveness. The satisfaction of each of the following,
unless waived or deferred by Agent and Lenders in their sole discretion, shall
constitute conditions precedent to the effectiveness of this Amendment:

 

(a) Agent shall have received this Amendment, duly executed by Credit Parties;

 

(b) Agent shall have received the waiver and amendment fee described in
Section 6 hereof; and

 

(c) No Event of Default or event which with the giving of notice or passage of
time would constitute an Event of Default, other than the Existing Defaults,
shall have occurred and be continuing on the date hereof, nor shall result from
the consummation of the transaction contemplated herein.

 

6. Waiver and Amendment Fee. To induce Agent and Lenders to enter into this
Amendment, Borrowers shall pay to Agent, for the benefit of Lenders, a non-
refundable waiver and amendment fee equal to $2,500, which shall be due and
payable on the date hereof.

 

7. Other Agreements. Notwithstanding anything to the contrary in Section 8.16 of
the Loan Agreement and Section 17 of the Subordination Agreement, Companies
agree to deliver to Agent no later than September 1, 2004 written evidence, in
form and

 

-2-



--------------------------------------------------------------------------------

content satisfactory to Agent, that the holders of the Permitted Indebtedness
have amended the maturity date thereof to a date no earlier than October 15,
2005. Any breach by Companies of this Section 7 shall constitute an Event of
Default under the Loan Agreement.

 

8. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or to be delivered hereunder or in
connection herewith. In addition, Companies agree, jointly and severally, to
pay, and save Agent harmless from all liability for, any stamp or other taxes
which may be payable in connection with the execution or delivery of this
Amendment or the Loan Agreement, as amended hereby, and the execution and
delivery of any instruments or documents provided for herein or delivered or to
be delivered hereunder or in connection

 

-3-



--------------------------------------------------------------------------------

herewith. All obligations provided herein shall survive any termination of the
Loan Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

9. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

TELOS CORPORATION,

a Maryland corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

XACTA CORPORATION,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO CREDIT PARTIES:

TELOS DELAWARE, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

UBIQUITY.COM, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

 

-5-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

SECURE TRADE, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

 

-6-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By

  /s/    EDWARD WILLIAMS        

Title

  Edward Williams, Executive Vice President, CFO AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By

  /s/    DAVID J. SANCHEZ        

Title

  Vice President

 

-7-



--------------------------------------------------------------------------------

 

Waiver and Eighth Amendment to Loan and Security Agreement between

 

Telos Corporation, a Maryland corporation, and Wells Fargo Foothill, Inc.

 

(formerly known as Foothill Capital Corporation) entered into

 

as of April 15, 2005, including related documents.



--------------------------------------------------------------------------------

 

WAIVER AND EIGHTH AMENDMENT TO

LOAN AND SECURITY AGREEMENT

 

THIS WAIVER AND EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of April 15, 2005, by and among TELOS
CORPORATION, a Maryland corporation (“Parent”), XACTA CORPORATION, a Delaware
corporation (“Xacta”; Parent and Xacta are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), TELOS DELAWARE, INC., a Delaware corporation
(“Telos-Delaware”), UBIQUITY.COM, INC., a Delaware corporation (“Ubiquity”),
TELOS.COM, INC., a Delaware corporation (“Telos.com”), TELOS INTERNATIONAL
CORP., a Delaware corporation (“TIC”), TELOS INTERNATIONAL ASIA, INC., a
Delaware corporation (“TIA”), SECURE TRADE, INC., a Delaware corporation
(“STI”), KUWAIT INTERNATIONAL, INC., a Delaware corporation (“KII”), TELOS
INFORMATION SYSTEMS, INC., a Delaware corporation (“TIS”), TELOS FIELD
ENGINEERING, INC., a Delaware corporation (“TFE”), and TELOS FEDERAL SYSTEMS,
INC., a Delaware corporation (“TFS”; Telos-Delaware, Ubiquity, Telos.com, TIC,
TIA, STI, KII, TIS, TFE and TFS are referred to hereinafter each individually as
a “Credit Party” and collectively, jointly and severally, as the “Credit
Parties”), and WELLS FARGO FOOTHILL, INC. (formerly known as Foothill Capital
Corporation), as agent (“Agent”) for the Lenders (defined below) and as a
Lender.

 

WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time parry thereto (the “Lenders”) are parties to that
certain Loan and Security Agreement dated as of October 21, 2002 (as amended
from time to time, the “Loan Agreement”); and

 

WHEREAS, Borrowers, Credit Parties, Agent and Lenders have agreed to amend the
Loan Agreement in certain respects, subject to the terms and conditions
contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:

 

1. Defined Terms. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Loan Agreement.

 

2. Waiver. Subject to the satisfaction of the conditions set forth in Section 5
hereof, Agent and Lenders hereby waive compliance by the Borrowers with
subsection 3.3(d) of the Loan Agreement (as such subsection existed prior to the
date hereof) for the fiscal years 2002 and 2003. The foregoing waiver shall not
constitute a waiver of any other section or provision of the Loan Agreement or
any Event of Default that may have existed during such fiscal years, or a waiver
of any future Event of Default that may occur under the Loan Agreement.



--------------------------------------------------------------------------------

3. Amendments to Loan Agreement. Subject to the satisfaction of the conditions
set forth in Section 5 hereof, the Loan Agreement is amended in the following
respects:

 

(a) The definition of “Applicable Prepayment Premium” set forth in Section 1.1
of the Loan Agreement is amended and restated in its entirety, as follows:

 

“Applicable Prepayment Premium” means, as of any date of determination, an
amount equal to (a) during the period of time from and after the date of the
execution and delivery of this Agreement up to the date that is the fourth
anniversary of the Closing Date, 3% times the Maximum Revolver Amount, (b)
during the period of time from and including the date that is the fourth
anniversary of the Closing Date up to the date that is the fifth anniversary of
the Closing Date, 2% times the Maximum Revolver Amount, and (c) during the
period of time from and including the date that is the fifth anniversary of the
Closing Date up to the Maturity Date, 1% times the Maximum Revolver Amount.

 

(b) The definition of “Availability Block” set forth in Section 1.1 of the Loan
Agreement is amended and restated in its entirety, as follows:

 

“Availability Block” means an amount equal to $500,000.

 

(c) The definition of “Base Rate Margin” set forth in Section 1.1 of the Loan
Agreement is amended and restated in its entirety, as follows:

 

“Base Rate Margin” means 1.00 percentage points.

 

(d) The definition of “Maximum Revolver Amount” set forth in Section 1.1 of the
Loan Agreement is amended and restated in its entirety, as follows:

 

“Maximum Revolver Amount” means $15,000,000.

 

(e) The first sentence of Section 3.4 of the Loan Agreement is hereby amended
and restated in its entirety, as follows:

 

“This Agreement shall become effective upon the execution and delivery hereof by
Companies, Agent, and the Lenders and shall continue in full force and effect
for a term ending on October 21, 2008 (the “Maturity Date”).”

 

(f) Subsection 2.6(a) of the Loan Agreement is hereby amended by deleting the
second paragraph of such subsection in its entirety.

 

(g) Section 3.3 of the Loan Agreement is hereby amended by (i) inserting the
word “and” at the end of subsection 3.3(b), (ii) deleting the semi-colon and the
word “and” at the end of subsection 3.3(c) and inserting a period at the end of
such subsection and (iii) deleting subsection 3.3(d) in its entirety.

 

-2-



--------------------------------------------------------------------------------

(h) Section 7.20(a)(i) of the Loan Agreement is hereby amended and restated in
its entirety, as follows:

 

(a) Fail to maintain:

 

(i) Minimum EBITDA. EBITDA, measured on a fiscal month-end basis, for each
period set forth below, of not less than the required amount set forth in the
following table for the applicable period set forth opposite thereto;

 

Applicable Amount 

--------------------------------------------------------------------------------

  

Applicable Period 

--------------------------------------------------------------------------------

$6,134,000

  

For the 12 month period ending January 31, 2005

$4,942,000

  

For the 12 month period ending February 28, 2005

$4,707,000

  

For the 12 month period ending March 31, 2005

$4,887,000

  

For the 12 month period ending April 30, 2005

$3,919,000

  

For the 12 month period ending May 31, 2005

$4,117,000

  

For the 12 month period ending June 30, 2005

$4,456,000

  

For the 12 month period ending July 31, 2005

$1,196,000

  

For the 12 month period ending August 31, 2005

$1,744,000

  

For the 12 month period ending September 30, 2005

$4,492,000

  

For the 12 month period ending October 31, 2005

$4,238,000

  

For the 12 month period ending November 30, 2005

$5,823,000

  

For the 12 month period ending December 31, 2005

80% of EBITDA for such period as reflected in the most recent Projections
delivered to Agent pursuant to Section 6.3(c) and approved by Required Lenders
but in no event less than $5,823,000    For the 12 month period ending January
31, 2006 and the 12 month period ending on the last day of each fiscal month
thereafter

 

-3-



--------------------------------------------------------------------------------

(i) Section 8.17 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

 

“8.17 [Intentionally Omitted]; or”

 

(j) Schedule C-l of the Loan Agreement is hereby amended and restated in its
entirety, as set forth on Exhibit A hereto.

 

4. Ratification. This Amendment, subject to satisfaction of the conditions
provided below, shall constitute an amendment to the Loan Agreement and all of
the Loan Documents as appropriate to express the agreements contained herein.
Except as specifically set forth herein, the Loan Agreement and the Loan
Documents shall remain unchanged and in full force and effect in accordance with
their original terms.

 

5. Conditions to Effectiveness. This Amendment shall become effective as of the
date hereof and upon the satisfaction of the following conditions precedent:

 

(a) Each party hereto shall have executed and delivered this Amendment to Agent;

 

(b) Borrowers shall have delivered to Agent an amended and restated fee letter,
in form and content acceptable to Agent (the “Amended and Restated Fee Letter”);

 

(c) Borrowers shall have delivered to Agent such documents, agreements and
instruments as may be requested or required by Agent in connection with this
Amendment, each in form and content acceptable to Agent;

 

(d) Borrowers shall have delivered to Agent evidence, in form and content
acceptable to Agent, that the holders of at least 72% of the Private Preferred
Stock have agreed to extend the redemption date to a date no earlier than
October 31, 2008;

 

(e) Borrowers shall have delivered to Agent evidence, in form and content
acceptable to Agent, that all of the Subordinated Noteholders (as defined in the
Subordination Agreement) have agreed to extend the maturity date of the
Subordinated Notes (as defined in the Subordination Agreement) to a date no
earlier than October 31, 2008;

 

-4-



--------------------------------------------------------------------------------

(f) Agent shall have received opinions of Companies’ counsel in form and
substance satisfactory to Agent;

 

(g) No Default or Event of Default shall have occurred and be continuing on the
date hereof or as of the date of the effectiveness of this Amendment; and

 

(h) All proceedings taken in connection with the transactions contemplated by
this Amendment and all documents, instruments and other legal matters incident
thereto shall be satisfactory to Agent and its legal counsel.

 

6. Miscellaneous.

 

(a) Warranties and Absence of Defaults. To induce Agent and Lenders to enter
into this Amendment, each Company hereby represents and warrants to Agent and
Lenders that:

 

(i) The execution, delivery and performance by it of this Amendment and each of
the other agreements, instruments and documents contemplated hereby are within
its corporate power, have been duly authorized by all necessary corporate
action, have received all necessary governmental approval (if any shall be
required), and do not and will not contravene or conflict with any provision of
law applicable to it, its articles of incorporation and by-laws, any order,
judgment or decree of any court or governmental agency, or any agreement,
instrument or document binding upon it or any of its property;

 

(ii) Each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of it enforceable against
it in accordance with its terms, except as the enforcement thereof may be
subject to (A) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditor’s rights
generally, and (B) general principles of equity;

 

(iii) The representations and warranties contained in the Loan Agreement and the
other Loan Documents are true and accurate as of the date hereof with the same
force and effect as if such had been made on and as of the date hereof; and

 

(iv) It has performed all of its obligations under the Loan Agreement and the
Loan Documents to be performed by it on or before the date hereof and as of the
date hereof, it is in compliance with all applicable terms and provisions of the
Loan Agreement and each of the Loan Documents to be observed and performed by it
and no event of default or other event which upon notice or lapse of time or
both would constitute an event of default has occurred.

 

(b) Expenses. Companies, jointly and severally, agree to pay on demand all costs
and expenses of Agent (including the reasonable fees and expenses of outside
counsel for Agent) in connection with the preparation, negotiation, execution,
delivery and administration of this Amendment and all other instruments or
documents provided for herein or delivered or

 

-5-



--------------------------------------------------------------------------------

to be delivered hereunder or in connection herewith. In addition, Companies
agree, jointly and severally, to pay, and save Agent harmless from all liability
for, any stamp or other taxes which may be payable in connection with the
execution or delivery of this Amendment or the Loan Agreement, as amended
hereby, and the execution and delivery of any instruments or documents provided
for herein or delivered or to be delivered hereunder or in connection herewith.
All obligations provided herein shall survive any termination of the Loan
Agreement as amended hereby.

 

(c) Governing Law. This Amendment shall be a contract made under and governed by
the internal laws of the State of Illinois.

 

(d) Counterparts. This Amendment may be executed in any number of counterparts,
and by the parties hereto on the same or separate counterparts, and each such
counterpart, when executed and delivered, shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Amendment.

 

7. Release.

 

(a) In consideration of the agreements of Agent and Lenders contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, each Company, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges Agent and Lenders, and
their successors and assigns, and their present and former shareholders,
affiliates, subsidiaries, divisions, predecessors, directors, officers,
attorneys, employees, agents and other representatives (Agent, each Lender and
all such other Persons being hereinafter referred to collectively as the
“Releasees” and individually as a “Releasee”), of and from all demands, actions,
causes of action, suits, covenants, contracts, controversies, agreements,
promises, sums of money, accounts, bills, reckonings, damages and any and all
other claims, counterclaims, defenses, rights of set-off, demands and
liabilities whatsoever (individually, a “Claim” and collectively, “Claims”) of
every name and nature, known or unknown, suspected or unsuspected, both at law
and in equity, which such Company or any of its successors, assigns, or other
legal representatives may now or hereafter own, hold, have or claim to have
against the Releasees or any of them for, upon, or by reason of any
circumstance, action, cause or thing whatsoever which arises at any time on or
prior to the day and date of this Amendment, including, without limitation, for
or on account of, or in relation to, or in any way in connection with any of the
Loan Agreement, or any of the other Loan Documents or transactions thereunder or
related thereto.

 

(b) Each Company understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

 

-6-



--------------------------------------------------------------------------------

(c) Each Company agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.

 

[signature pages follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.

 

BORROWERS:

TELOS CORPORATION,

a Maryland corporation

By   /s/    MICHAEL P. FLAHERTY        

Title

  Executive Vice President, General Counsel

XACTA CORPORATION,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title

  Executive Vice President, General Counsel CREDIT PARTIES:

TELOS DELAWARE, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

UBIQUITY.COM, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

 

-8-



--------------------------------------------------------------------------------

TELOS.COM, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

TELOS INTERNATIONAL CORP.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

TELOS INTERNATIONAL ASIA, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

SECURE TRADE, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

KUWAIT INTERNATIONAL, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

 

-9-



--------------------------------------------------------------------------------

TELOS INFORMATION SYSTEMS, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

TELOS FIELD ENGINEERING, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel

TELOS FEDERAL SYSTEMS, INC.,

a Delaware corporation

By   /s/    MICHAEL P. FLAHERTY        

Title:

  Executive Vice President, General Counsel AGENT AND LENDER:

WELLS FARGO FOOTHILL, INC. (formerly

known as Foothill Capital Corporation)

By   /s/    DAVID J. SANCHEZ        

Title

  Vice President

 

-10-



--------------------------------------------------------------------------------

 

Exhibit A

 

Schedule C-1

 

Commitments

 

Lender

--------------------------------------------------------------------------------

   Revolver Commitment


--------------------------------------------------------------------------------

   Total Commitment


--------------------------------------------------------------------------------

Wells Fargo Foothill, Inc.

   $ 15,000,000    $ 15,000,000                                     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

All Lenders

   $ 15,000,000    $ 15,000,000     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

-11-



--------------------------------------------------------------------------------

 

John R.C. Porter

17 Carlyle Mansions

Cheyne Walk

London SW35LS

United Kingdom

 

Series B Senior Subordinated Secured Note

 

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $861,746.00
(Eight Hundred Sixty-One Thousand Seven Hundred Forty-Six and 00/100 Dollars) to
October 31,2008. This Series B Senior Subordinated Secured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company.

 

AGREED AND ACKNOWLEDGED,

       

JOHN R.C. PORTER

     

Telos Corporation

By:   /s/    JOHN R.C. PORTER                   /s/    THERESE K.
HATHAWAY        

Signature(s):

              Therese K. Hathaway                 Vice President, Corporate
Secretary              

Name(s):

                             

Title:

                            March 25, 2005

Date:

               



--------------------------------------------------------------------------------

 

Toxford Corporation

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

 

Series B Senior Subordinated Secured Note

 

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $1,466,627.00
(One Million Four Hundred Sixty-Six Thousand Six Hundred Twenty-Seven and 00/100
Dollars) to October 31, 2008. This Series B Senior Subordinated Secured Note
shall remain subject to any and all terms and conditions of the Subordination
Agreement (“Subordination Agreement,” integrated hereto by reference), entered
into on or about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly
Foothill Capital Corporation) and State Street Bank and Trust Company.

 

AGREED AND ACKNOWLEDGED,

               

TOXFORD CORPORATION

              Telos Corporation

By:

  /s/    MARCEL STETTLER               /s/    JAVIER OTERO                   N/A

Signature(s):

                  Therese K. Hathaway                     Vice President,
Corporate Secretary Marcel Stettler   Javier Otero            

Name(s):

                                        /s/    MICHAEL P. FLAHERTY        

Title:

 

Director

 

Director

          Michael P. Flaherty                     Executive Vice President      
              General Counsel

Date:

 

14.04.05

  14.04.05           March 16, 2005



--------------------------------------------------------------------------------

 

Toxford Corporation

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva 1

Switzerland

 

Series C Senior Subordinated Unsecured Note

 

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $1,779,723.00
(One Million Seven Hundred Seventy-Nine Thousand Seven Hundred Twenty-Three and
00/100 Dollars) to October 31,2008. This Series C Senior Subordinated Unsecured
Note shall remain subject to any and all terms and conditions of the
Subordination Agreement (“Subordination Agreement,” integrated hereto by
reference), entered into on or about October 11,2002 with Wells Fargo Foothill,
Inc. (formerly Foothill Capital Corporation) and State Street Bank and Trust
Company.

 

AGREED AND ACKNOWLEDGED,

 

TOXFORD CORPORATION       Telos Corporation

By:

        /s/    MARCEL STETTLER               /s/    JAVIER OTERO              
N/A

Signature(s):

      Therese K. Hathaway         Vice President, Corporate Secretary Marcel
Stettler       Javier Otero                 

Name(s):

        Director       Director       /s/    Michael P. Flaherty        

Title:

      Michael P. Flaherty         Executive Vice President         General
Counsel 14.04.05       14.04.05       March 16, 2005

Date:

       



--------------------------------------------------------------------------------

 

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

 

Series B Senior Subordinated Secured Note

 

We herewith agree to an extension of our Series B Senior Subordinated Secured
Note issued by Telos Corporation, the principal sum of which is $209,497.00 (Two
Hundred and Nine Thousand Four Hundred Ninety-Seven and 00/100 Dollars) to
October 31, 2008. This Series B Senior Subordinated Secured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11, 2002 with Wells Fargo Foothill, Inc. (formerly Foothill
Capital Corporation) and State Street Bank and Trust Company.

 

AGREED AND ACKNOWLEDGED,

 

ZOLLIKON INVESTMENTS SA         SUCCESSOR IN INTEREST      

Telos Corporation

TO SIR LESLIE PORTER        

By:

        /s/    BRIAN PADGETT               /s/    THERESE K. HATHAWAY        

Signature(s):

      Therese K. Hathaway         Vice President, Corporate Secretary

Brian Padgett

       

Name(s):

        Director        

Title:

                 

Date:

      March 16, 2005



--------------------------------------------------------------------------------

 

Zollikon Investments SA

Rue Kleberg 6

P.O. Box 2211

1201 Geneva 1

Switzerland

 

Series C Senior Subordinated Unsecured Note

 

We herewith agree to an extension of our Series C Senior Subordinated Unsecured
Note issued by Telos Corporation, the principal sum of which is $860,961.00
(Eight Hundred Sixty Thousand Nine Hundred Sixty-One and 00/100 Dollars) to
October 31,2008. This Series C Senior Subordinated Unsecured Note shall remain
subject to any and all terms and conditions of the Subordination Agreement
(“Subordination Agreement,” integrated hereto by reference), entered into on or
about October 11,2002 with Wells Fargo Foothill, Inc. (formerly Foothill Capital
Corporation) and State Street Bank and Trust Company.

 

AGREED AND ACKNOWLEDGED,

 

ZOLLIKON INVESTMENTS SA         SUCCESSOR IN INTEREST      

Telos Corporation

TO SIR LESLIE PORTER        

By:

        /s/    BRIAN PADGETT               /s/    THERESE K. HATHAWAY        

Signature(s):

      Therese K. Hathaway         Vice President, Corporate Secretary Brian
Padgett        

Name(s):

        Director        

Title:

                 

Date:

      March 16, 2005



--------------------------------------------------------------------------------

 

Toxford Corporation

Trust Officer, Rathbones

Place de Saint Gervais 1

1211 Geneva

Switzerland

 

Series A-l and Series A-2 Redeemable Preferred Stock

 

Toxford Corporation herewith consents to an extension of the redemption date of
its 907.75 shares of Series A-l Redeemable Preferred Stock and 1,270.85 shares
of Series A-2 Redeemable Preferred Stock, issued by Telos Corporation, to
October 31,2008. This stock shall remain subject to any and all terms and
conditions of the Preferred Stockholders Standby Agreement (integrated hereto by
reference), entered into on or about October 11, 2002 with Wells Fargo Foothill,
Inc. (formerly Foothill Capital Corporation).

 

AGREED AND ACKNOWLEDGED,

 

TOXFORD CORPORATION        

By:

     

Telos Corporation

/s/    MARCEL STETTLER               /s/    JAVIER OTERO               N/A

Signature(s):

      Therese K. Hathaway         Vice President, Corporate Secretary Marcel
Stettler       Javier Otero         

Name(s):

        Director       Director       /s/    MICHAEL P. FLAHERTY        

Title:

      Michael P. Flaherty         Executive Vice President         General
Counsel 14.04.05       14.04.05       March 16, 2005

Date:

       